Exhibit 10.17

 

 

SUPERIOR ESSEX COMMUNICATIONS LP, and

 

ESSEX GROUP, INC.,

 

as U.S. Borrowers, and

 

ESSEX GROUP CANADA INC.

 

as Canadian Borrower

 

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

 

August 5, 2008

 

$350,000,000.00

 

 

CERTAIN FINANCIAL INSTITUTIONS,

 

as Lenders

 

with

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent,

 

BANK OF AMERICA, N.A.

 

(ACTING THROUGH ITS CANADA BRANCH),

 

as Canadian Agent

 

and

 

BANC OF AMERICA SECURITIES LLC,

 

and BARCLAYS CAPITAL,

the investment banking division of BARCLAYS BANK PLC

 

as Co-Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION  1.

DEFINITIONS; RULES OF CONSTRUCTION

3

1.1

 

Definitions

3

1.2

 

Accounting Terms

48

1.3

 

Certain Matters of Construction

49

 

 

 

 

SECTION  2.

CREDIT FACILITIES

50

2.1

 

Revolver Commitments

50

2.2

 

[Reserved]

54

2.3

 

Letter of Credit Facility

54

2.4

 

Notice of Availability Reserves

58

 

 

 

 

SECTION  3.

INTEREST, FEES AND CHARGES

58

3.1

 

Interest

58

3.2

 

Fees

61

3.3

 

Computation of Interest, Fees, Yield Protection

62

3.4

 

Reimbursement Obligations

62

3.5

 

Illegality

62

3.6

 

Increased Costs

63

3.7

 

Capital Adequacy

64

3.8

 

Mitigation

65

3.9

 

Funding Losses

65

3.10

 

Maximum Interest

66

 

 

 

 

 

 

SECTION  4.

LOAN ADMINISTRATION

67

4.1

 

Manner of Borrowing and Funding Revolver Loans

67

4.2

 

Defaulting Lender

69

4.3

 

Number and Amount of Interest Period Loans; Determination of Rate

70

4.4

 

Borrower Agent

70

4.5

 

One Obligation

70

4.6

 

Effect of Termination

70

 

 

 

 

SECTION  5.

PAYMENTS

71

5.1

 

General Payment Provisions

71

5.2

 

Repayment of Revolver Loans

71

5.3

 

Reduction of Fixed Asset Formula Amount; Prepayments of Revolver Loans

72

5.4

 

Payment of Interest

73

5.5

 

Payment of Other Obligations

73

5.6

 

Marshaling; Payments Set Aside

73

5.7

 

Post-Default Allocation of Payments

73

5.8

 

Application of Payments

75

5.9

 

Loan Account; Account Stated

75

5.10

 

Taxes

76

5.11

 

[Reserved.]

78

5.12

 

Currency Matters

78

5.13

 

Currency Fluctuations

79

5.14

 

Nature and Extent of Each Borrower’s Liability

80

 

 

 

 

SECTION  6.

CONDITIONS PRECEDENT

83

6.1

 

Conditions Precedent to Initial Loans

83

6.2

 

Conditions Precedent to All Credit Extensions

85

6.3

 

Limited Waiver of Conditions Precedent

86

 

i

--------------------------------------------------------------------------------


 

SECTION  7.

COLLATERAL

86

 

 

 

 

SECTION  8.

COLLATERAL ADMINISTRATION

87

8.1

 

Borrowing Base Certificates

87

8.2

 

Administration of Eligible Accounts

87

8.3

 

Administration of Inventory

89

8.4

 

Administration of Equipment

90

8.5

 

Administration of Deposit Accounts

90

8.6

 

General Provisions

90

8.7

 

Power of Attorney

92

 

 

 

 

SECTION  9.

REPRESENTATIONS AND WARRANTIES

92

9.1

 

General Representations and Warranties

92

9.2

 

Complete Disclosure

97

 

 

 

 

SECTION  10.

COVENANTS AND CONTINUING AGREEMENTS

97

10.1

 

Affirmative Covenants

97

10.2

 

Negative Covenants

101

10.3

 

Consolidated Fixed Charge Coverage Ratio

109

 

 

 

 

SECTION  11.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

109

11.1

 

Events of Default

109

11.2

 

Remedies upon Default

111

11.3

 

License

112

11.4

 

Setoff

112

11.5

 

Remedies Cumulative; No Waiver

112

11.6

 

Judgment Currency

113

 

 

 

 

SECTION 12.

AGENTS

113

12.1

 

Appointment, Authority and Duties of Agents

113

12.2

 

Agreements Regarding Collateral and Field Examination Reports

115

12.3

 

Reliance By Agents

116

12.4

 

Action Upon Default

116

12.5

 

Ratable Sharing

116

12.6

 

Indemnification of Agent Indemnitees

117

12.7

 

Limitation on Responsibilities of Agents

117

12.8

 

Successor Agents and Co-Agents

117

12.9

 

Solidary Interests/Quebec Liens (Hypothecs)

118

12.10

 

Due Diligence and Non-Reliance

119

12.11

 

Replacement of Certain Lenders

119

12.12

 

Remittance of Payments and Collections

120

12.13

 

Agents in their Individual Capacities

120

12.14

 

No Third Party Beneficiaries

121

 

 

 

 

SECTION  13.

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

121

13.1

 

Successors and Assigns

121

13.2

 

Participations

121

13.3

 

Assignments

121

13.4

 

Representation of Lenders

122

 

 

 

 

SECTION  14.

MISCELLANEOUS

122

14.1

 

Consents, Amendments and Waivers

122

14.2

 

General Indemnity

124

14.3

 

Limitations of Indemnities

124

14.4

 

Notices and Communications

125

 

ii

--------------------------------------------------------------------------------


 

14.5

 

Performance of Borrowers’ Obligations

125

14.6

 

Credit Inquiries

125

14.7

 

Severability

126

14.8

 

Cumulative Effect; Conflict of Terms

126

14.9

 

Counterparts; Facsimile Signatures

126

14.10

 

Entire Agreement

126

14.11

 

Obligations of Lenders

126

14.12

 

Lender Loss Sharing Agreement

126

14.13

 

Confidentiality

128

14.14

 

Governing Law

129

14.15

 

Consent to Forum

129

14.16

 

Waivers by Borrowers

129

14.17

 

PATRIOT Act Notice

130

14.18

 

JV Europe

130

14.19

 

Amendment and Restatement

130

 

iii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

 

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is dated
August 5, 2008, among SUPERIOR ESSEX COMMUNICATIONS LP, a Delaware limited
partnership (“Communications”), ESSEX GROUP, INC., a Michigan corporation
(“EGI”, and together with Communications, collectively, “U.S. Borrowers” and
each a “U.S. Borrower”), ESSEX GROUP CANADA INC., a Nova Scotia company
(“Canadian Borrower”, and together with U.S. Borrowers, collectively,
“Borrowers” and each a “Borrower”), the financial institutions party to this
Agreement from time to time as lenders (collectively, “Lenders”), BANK OF
AMERICA, N.A., a national banking association (together with its successors and
assigns, “Bank of America”), acting as a U.S. Lender and an Issuing Bank, and in
its capacity as Administrative Agent, and BANK OF AMERICA, N.A., acting through
its Canada branch, as a Canadian Lender and in its capacity as Canadian Agent. 
Capitalized terms used in this Agreement have the meanings ascribed to them in
Section 1.

 

R E C I T A L S

 

On April 14, 2006, Communications and EGI (the “Existing Borrowers”), the
financial institutions party thereto from time to time (the “Existing Lenders”),
and Bank of America, as administrative agent for the Existing Lenders (the
“Existing Administrative Agent”), entered into that certain Amended and Restated
Loan and Security Agreement, pursuant to which Existing Administrative Agent and
Existing Lenders made certain revolving credit loans, letters of credit and
other financial accommodations to Existing Borrowers, and which agreement
amended and restated that certain Credit Agreement dated November 10, 2003 (as
amended, restated modified or supplemented from time to time prior to the date
hereof, the “Existing Loan Agreement”).

 

On June 11, 2008, LS Corp., a South Korean corporation, then known as LS Cable
Ltd. (“LS Corp.”), and Superior Essex Inc., a Delaware corporation (“SEI”),
entered into an Agreement and Plan of Merger, as joined by Cyprus Acquisition
Merger Sub, Inc., a Delaware corporation (“Merger SPC”) pursuant to that certain
Joinder Agreement, whereby Merger SPC, became a party to the Agreement and Plan
of Merger as the Purchaser thereunder and as joined by LS Cable Ltd., a newly
formed South Korean corporation and a wholly owned subsidiary of LS Corp. (“LS
Cable”) pursuant to that certain Assignment and Joinder Agreement  (as so
supplemented, the “Merger Agreement”).

 

Under the terms of the Merger Agreement, on July 1, 2008, Merger SPC commenced a
tender offer to purchase all issued and outstanding shares of common stock, par
value $0.01 per share (each a “Share” and collectively, the “Shares”) of SEI. 
On July 31, 2008, as provided in the Merger Agreement, and subject to the
conditions set forth therein, at the expiration of the tender offer Merger SPC
accepted for payment and purchased all Shares validly tendered in the tender
offer and not withdrawn (the date of such acceptance of Shares being the
“Purchase Time”).

 

Each equity award granted to directors and employees of SEI or its subsidiaries
shall vest at the Purchase Time (to the extent not previously vested) and the
Merger Agreement provides that such awards shall be converted into the right to
receive payment of the Offer Price (as defined in the Merger Agreement), less
the applicable exercise price in the case of options, at the Purchase Time or as
soon as practicable thereafter.

 

Pursuant to the Merger Agreement, and subject to the conditions set forth
therein, following the Purchase Time the parties will effect a merger of Merger
SPC with and into SEI (the “Merger”), with SEI as the surviving corporation.  At
the effective time of the Merger (the “Effective Time”), each outstanding Share
(other than those Shares with respect to which appraisal rights are properly
exercised under

 

--------------------------------------------------------------------------------


 

Delaware law and those shares held in the treasury of the Company or by
Purchaser or by any direct or indirect wholly-owned subsidiary of LS Corp. or
SEI) will, by virtue of the Merger, and without any action on the part of the
holder thereof, be converted into the right to receive cash equal to the Offer
Price.

 

At the Purchase Time, each share of Series A Preferred Stock (as defined in the
Merger Agreement) of Superior Essex Holding Corp. (“SEHC”), a subsidiary of SEI
(and the limited partner of Communications), will be redeemed in accordance with
the Certificate of Designation (as defined in the Merger Agreement).

 

On the date hereof, Communications and EGI also intend to deliver irrevocable
notices of redemption (the “Debt Redemption”) of all their outstanding 9% Senior
Notes due 2012 issued pursuant to that certain Indenture dated as of April 14,
2004 among Borrowers, SEHC, SEI, Essex International, Inc., a Delaware
corporation (“Essex International”), and certain Subsidiaries of Borrowers, with
The Bank of New York, as trustee, in the original principal amount of
$257,100,000 (including any Exchange Notes issued in connection therewith, the
“Existing Senior Notes”).

 

After giving effect to the Merger, (i) LS Cable will own and control 100% of the
outstanding common stock of Cyprus Investments, Inc., a Delaware corporation
(“Holdings”), (ii) Holdings and certain other Persons (collectively, the
“Investor Group”) will own and control the outstanding common stock of SEI,
(iii) SEI will own and control 100% of the outstanding common stock of SEHC,
(iv) SEHC will own and control 100% of the outstanding common stock of each of
Essex International and SE Communications GP, Inc., a Delaware corporation
(“Communications GP”), and 100% of the limited partnership interests (and 99% of
the total partnership interests) of Communications, (v) Communications GP will
own and control 100% of the general partnership interests (and 1% of the total
partnership interests) of Communications, and (vi) Essex International will own
and control 100% of the outstanding common stock of EGI.

 

The Merger Agreement provides for or recognizes certain rights, duties and
obligations of SEI and its subsidiaries with respect to current and former
directors, officers and employees of SEI and its subsidiaries, including
(i) certain payments of (or of cash in lieu of) restricted stock units for
directors, (ii) obligations under certain indemnification agreements with
directors and officers, (iii) obligations under certain employment agreements
and change in control agreements with certain officers that provide rights to
payments of certain bonuses, retention payments and severance payments and
benefits, and (iv) obligations under a Supplemental Executive Retirement Plan.

 

In connection with the Merger, and to refinance certain of SEI’s and the
Borrowers’ existing indebtedness, to finance certain obligations under the
Merger Agreement, and to pay fees and expenses in connection therewith, as well
as for general corporate purposes, the Borrowers have requested that the Lenders
modify certain provisions of the Existing Loan Agreement to permit the Merger
and to establish a $350,000,000 Revolving Credit Facility pursuant to which
revolving credit loans may be made to the Borrowers and letters of credit may be
issued for the account of the Borrowers (the “Revolving Credit Facility”).

 

In order to utilize the financial powers of each Borrower in the most efficient
and economical manner, and in order to facilitate the financing of each
Borrower’s needs, Lenders will, at the request of the Borrower Agent (as defined
below) and Superior Essex, make loans to all Borrowers under the Revolving
Credit Facility on a combined basis and in accordance with the provisions
hereinafter set forth.  Borrowers’ business is a mutual and collective
enterprise, and Borrowers believe that the consolidation of all revolving credit
loans under this Agreement will enhance the aggregate borrowing powers of each
Borrower and ease the administration of their revolving credit loan relationship
with Lenders, all to the

 

2

--------------------------------------------------------------------------------


 

mutual advantage of Borrowers.  Lenders’ willingness to extend credit to
Borrowers and to administer each Borrower’s collateral security therefor, on a
combined and joint and several basis as more fully set forth in this Agreement,
is done solely as an accommodation to Borrowers and at Borrowers’ request in
furtherance of Borrowers’ mutual and collective enterprise. Each U.S. Borrower
has agreed to guarantee the obligations of each of the other Borrowers under
this Agreement and each of the other Loan Documents.

 

Agents and Lenders have agreed, subject to the terms of this Agreement, to amend
and restate the Existing Loan Agreement in its entirety to read as set forth
herein, and it has been agreed by the parties hereto that the Loans and other
Obligations outstanding under the Existing Loan Agreement shall be governed by
and deemed to be outstanding under the amended and restated terms and conditions
contained herein.  All existing Obligations are and shall continue to be (and
all Obligations incurred pursuant hereto shall be) secured by, among other
things, the Security Documents and the other Loan Documents and shall be
guaranteed pursuant to the Guaranties (as defined below).

 

NOW, THEREFORE, for Ten Dollars ($10.00) in hand paid, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree to amend and restate the Existing
Loan Agreement, and the Existing Loan Agreement is hereby amended and restated
in its entirety, as follows:

 

SECTION  1.        DEFINITIONS; RULES OF CONSTRUCTION

 

1.1          Definitions.  As used herein, the following terms have the meanings
set forth below:

 

Account - shall have the meaning ascribed to such term in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable.

 

Account Debtor - a Person who is obligated under an Account, Chattel Paper or
General Intangible.

 

Accounts Formula Amount - 85% of the face amount of Eligible Accounts (after
giving effect to any reduction thereof required under the definition of Eligible
Accounts).

 

Acquired EBITDA - means the EBITDA of a Permitted Acquisition for any period
prior to such acquisition (but excluding any related Person, property, business
or assets to the extent not so acquired), as specified in a certificate executed
by a Senior Officer and delivered to the Administrative Agent.

 

Adjusted LIBOR - for any Interest Period, with respect to LIBOR Loans, the per
annum rate of interest determined pursuant to the following formula:

 

 

LIBOR

=

Offshore Base Rate

 

 

 

1.00 - Eurodollar Reserve Percentage

 

 

Where,

 

“Offshore Base Rate” means the rate per annum (rounded upward, if necessary, to
the nearest 1/8th of 1%) appearing on the Reuters Screen LIBO Page (or any
successor page thereof), as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) three (3) Business Days prior
to the first day of such Interest Period for a term equivalent to the applicable
Interest Period; provided, however, if more than one rate is shown on such page,

 

3

--------------------------------------------------------------------------------


 

the applicable rate shall be the arithmetic mean thereof.  If for any reason the
foregoing rate is not available, the Offshore Base Rate shall be the rate per
annum determined by Administrative Agent as the rate of interest at which Dollar
deposits in the approximate amount of the applicable LIBOR Loan would be offered
by Bank of America (through its London branch) to major banks in the London or
offshore Dollar market at or about 11:00 a.m. (London time) three (3)  Business
Days prior to the first day of the applicable Interest Period for a term
equivalent to the applicable Interest Period.

 

“Eurodollar Reserve Percentage” means the reserve percentage (expressed as a
decimal, rounded upward to the next 1/16th of 1%) applicable to member banks
under regulations issued from time to time by the Board of Governors for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).

 

Adjustment Date - as defined in the definition of “Applicable Margin”.

 

Administrative Agent - Bank of America in its capacity as administrative agent
for Lenders and to the extent provided in the Security Documents, as agent for
the Agents, and in its capacity as collateral agent for all Secured Parties
under the Security Documents, together with any successor in that capacity
appointed pursuant to Section 12.8.

 

Affected Lender - as defined in Section 12.11.

 

Affiliate - with respect to any Person, another Person who directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such first Person.  “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. Notwithstanding the foregoing, (i) no
Lender shall be deemed to be an “Affiliate” of any Borrower, and (ii) except for
purposes of clause (m) of the definition of Eligible Accounts, no member of a
Borrower Group or its Subsidiaries shall be deemed to be an Affiliate of any
other member of such Borrower Group.

 

Agent Indemnitees - Administrative Agent and its officers, directors, employees,
Affiliates, agents and attorneys.

 

Agent Professionals - attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Administrative
Agent.

 

Agents - Administrative Agent and Canadian Agent.

 

Aggregate Availability - on any date of determination thereof, the sum of U.S.
Availability and Canadian Availability.  In determining Aggregate Availability
on any date, the provisions of Section 2.1.3 shall be taken into account.

 

Allocable Amount - as defined in Section 5.14.3.

 

Anti-Terrorism Laws - any laws relating to terrorism or money laundering,
including the PATRIOT Act and the Proceeds of Crime Act.

 

4

--------------------------------------------------------------------------------


 

Applicable Agent - for any Borrower Group or the Collateral of such Borrower
Group (including insurance with respect to such Collateral), the Agent to which
Obligors within such Borrower Group have granted Liens with respect to the
Collateral of such Borrower Group.

 

Applicable Issuing Bank - Bank of America, or its applicable branch or
Affiliate, as determined by the Applicable Agent, and their successors and
assigns; provided that, as at the Closing Date, Bank of America (acting through
its Canada branch) shall be the Applicable Issuing Bank in respect of Canadian
Letters of Credit; and provided, further, that after the Closing Date, the
Applicable Issuing Bank in respect of Canadian Letters of Credit shall remain a
Canadian Qualified Lender.

 

Applicable Law - all laws, rules, and regulations applicable to the Person,
conduct, transaction, material agreement or matter in question, including all
applicable statutory law, common law and equitable principles, and all
provisions of constitutions, treaties, statutes, rules regulations, orders and
decrees of Governmental Authorities.

 

Applicable Lenders - with respect to a Borrower Group, Lenders having Borrower
Group Commitments to the Borrowers within such Borrower Group.

 

Applicable Margin - a percentage per annum equal to, 0.25% with respect to
Revolver Loans that are U.S. Base Rate Loans, Canadian Prime Rate Loans or
Canadian Base Rate Loans, and 2.00% per annum with respect to Revolver Loans
that are LIBOR Loans or Canadian BA Rate Loans; provided that, on the third day
of each Fiscal Quarter of each Fiscal Year (the “Adjustment Date”), commencing
with the Fiscal Quarter ending March 31, 2009, the Applicable Margin shall be
increased or (if no Event of Default exists) decreased, as applicable, based
upon Average Aggregate Availability for the most recently ended Fiscal Quarter
immediately preceding such Adjustment Date, in accordance with the pricing grid
set forth below:

 

Level

 

Average
Aggregate
Availability

 

U.S. Base Rate,
Canadian Base Rate and
Canadian Prime Rate
Revolver Loans

 

LIBOR and
Canadian BA Rate
Revolver Loans

 

 

 

 

 

 

 

 

 

I

 

< $75,000,000

 

0.75

%

2.50

%

 

 

 

 

 

 

 

 

II

 

> $75,000,000
but
< $150,000,000

 

0.50

%

2.25

%

 

 

 

 

 

 

 

 

III

 

> $150,000,000
but
< $225,000,000

 

0.25

%

2.00

%

 

 

 

 

 

 

 

 

IV

 

> $225,000,000

 

zero

 

1.75

%

 

; provided, further, that, on any date of determination, the Applicable Margin
shall be 0.25% higher in all instances with respect to the amount of (a) the
lesser of (i) the Canadian Revolver Loans and (ii) the Canadian Fixed Asset
Formula Amount, and (b) the lesser of (i) the U.S. Revolver Loans and (ii) the
U.S. Fixed Asset Formula Amount;

 

5

--------------------------------------------------------------------------------


 

provided, further, that if (a) the Canadian BA Rate plus the Applicable Margin
for Canadian BA Rate Loans is greater than (b) the Canadian Prime Rate plus the
Applicable Margin for Canadian Prime Rate Loans then (c) the Applicable Margin
for Canadian Prime Rate Loans shall be increased by the difference, and such
difference shall be adjusted on the next Adjustment Date;

 

and provided, further, that, to the extent that the Borrowers’ Total Funded Debt
to EBITDA Ratio for the most recently ended four Fiscal Quarter period is less
than 3.00 to 1.00, then the Applicable Margin for the applicable measurement
period shall be one Level higher than otherwise required based on Average
Aggregate Availability (e.g., if the Total Funded Debt to EBITDA Ratio is less
than 3.00 to 1.00 for a period in which the Applicable Margin would otherwise be
at Level III, then the Applicable Margin for such period shall be deemed to be
Level IV).

 

The foregoing margins shall be subject to increase or decrease upon receipt by
Administrative Agent of the Borrowing Base Certificates and Compliance
Certificates for the most recently completed Fiscal Quarter, which change shall
be effective on the applicable Adjustment Date described above.

 

Applicable Payment Account - with respect to each Borrower Group, a Deposit
Account maintained by the Applicable Agent (and under its sole dominion and
control) to which all monies from time to time deposited to a Dominion Account
designated for such Borrower Group shall be transferred, in accordance with the
provisions of Section 8.2.4, which monies shall be sent in immediately available
funds.

 

Applicable Pension Legislation - on any date, any pension or retirement benefits
legislation (whether national, federal, provincial, territorial, foreign or
otherwise) then applicable to a Borrower or any of its Subsidiaries, including,
in the case of each U.S. Borrower, ERISA.

 

Applicable Swingline Lenders - Bank of America with respect to Swingline Loans
made to U.S. Borrowers, and Bank of America (acting through its Canada branch)
with respect to Swingline Loans made to Canadian Borrower.

 

Appropriate Notice Office - (i) with respect to U.S. Revolver Loans and U.S.
Letters of Credit, the office of Administrative Agent located at 300 Galleria
Parkway, Suite 800, Atlanta, Georgia 30339, Attention:  Superior Essex Loan
Servicing Administrator, Telecopier No.: (404) 607-3276; and (ii) with respect
to Canadian Revolver Loans and Canadian Letters of Credit, the office of
Canadian Agent located at 200 Front Street West, Suite 2700, Toronto, Ontario
Canada M5V 3L2, Telecopier No. (416) 349-4282.

 

Approved Fund - any Person (other than a natural person) that is engaged in
making, holding or investing in extensions of credit in its ordinary course of
business and is administered or managed by a Lender, an entity that administers
or manages a Lender, or an Affiliate of either.

 

Asset Disposition - a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor (including a termination of rights of an
Obligor under any lease or license (but excluding a termination of rights of an
Obligor under any lease or license for which such Obligor is the lessee or
licensee, as applicable) or other contract, or a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease).

 

Assignment and Acceptance - an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit E.

 

6

--------------------------------------------------------------------------------


 

Availability Reserve - on any date of determination thereof, an amount equal to
the sum of the following (without duplication): (i) the sum of (1) the Inventory
Reserve, (2) the Toll/Price Adjustment Reserve and (3) the Forward Revaluation
Reserve; (ii) the Rent Reserve and all amounts of past due rent, fees or other
charges owing at such time by any Obligor to any landlord of any premises where
any of the Inventory is located or to any processor, repairman, mechanic or
other Person who is in possession of any Inventory or has asserted any Lien or
claim thereto; (iii) with respect to the Canadian Borrower Group, the Canadian
Priority Payable Reserve; (iv) any amounts which any Obligor is obligated to pay
pursuant to the provisions of any of the Loan Documents that any Agent or any
Lender elects to pay for the account of such Obligor in accordance with
authority contained in any of the Loan Documents; (v) the LC Reserve; (vi) the
Environmental Reserve (provided, that, the amount of such Environmental Reserve
for any Mortgaged Real Estate, when added to any additional reserve for
environmental matters which Administrative Agent elects to impose pursuant to
clause (ix) hereof for such Mortgaged Real Estate, shall not exceed the portion
of the Fixed Asset Formula Amount allocated by Administrative Agent to the value
of the particular Mortgaged Real Estate); (vii) the aggregate amount of all
liabilities and obligations that are secured by Liens upon any of the Collateral
that are senior in priority to Agents’ Liens (provided that the imposition of a
reserve hereunder on account of such Liens shall not be deemed a waiver of any
Event of Default that may arise from the existence of such Liens) or are
Permitted Liens under Section 10.2.2(e) of the Agreement; (viii) the aggregate
amount of reserves established by Agents from time to time in their Credit
Judgment in respect of Bank Products Debt; and (ix) such additional reserves, in
such amounts and with respect to such matters, as Administrative Agent may elect
to impose from time to time in its Credit Judgment. Notwithstanding anything in
the immediately preceding sentence to the contrary, no Availability Reserve
shall be instituted with respect to clauses (i), (vi), (viii) and (ix) above to
the extent that any such items are used as a basis for not classifying an
Account or any Inventory as an Eligible Account or as Eligible Inventory, as the
case may be.

 

Average Aggregate Availability - for any period of determination, an amount
obtained by adding the actual amount of Aggregate Availability as of the close
of business on each Business Day during such period (as determined in good faith
by Administrative Agent) and dividing such sum by the actual number of Business
Days elapsed in such period.

 

Bank of America - as defined in the preamble to this Agreement.

 

Bank of America Indemnitees - Bank of America, together with its Affiliates, and
officers, directors, employees, agents and attorneys-in-fact of Bank of America
and its Affiliates, including Banc of America Securities LLC.

 

Bank Product - any of the following products, services or facilities extended to
any Borrower or its Subsidiaries by any Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedging Agreements (including
Foreign Exchange Services); (c) commercial credit card and merchant card
services; and (d) leases and other banking products or services as may be
requested by any Borrower or its Subsidiaries, other than Letters of Credit;
provided, however, that, for any of the foregoing to be included as an
“Obligation” for purposes of a distribution under Section 5.7.1, the applicable
Secured Party and Obligor must have previously provided written notice to
Administrative Agent of (i) the existence of such Bank Product, (ii) the maximum
dollar amount of obligations arising thereunder to be included as part of the
Availability Reserve for Bank Products (the “Bank Product Amount”), and
(iii) the methodology to be used by such parties in determining the Bank Product
Debt owing from time to time.  For the avoidance of doubt, Borrowers and
Administrative Agent acknowledge and agree that the Cash Management Services and
Foreign Exchange Services provided by Bank of America and its Affiliates on or
prior to the Closing Date each constitute a “Bank Product” and an “Obligation”
for purposes of a distribution under Section 5.7.1, and that written notice of
such Bank Products, the Bank Product Amount

 

7

--------------------------------------------------------------------------------


 

thereof, and the methodology used to determine the same, has been provided to
Administrative Agent by the applicable Secured Party and Obligor. The Bank
Product Amount may be changed from time to time upon written notice to
Administrative Agent by the applicable Secured Party and Obligor.  No Bank
Product Amount may be established or increased at any time that a Default or
Event of Default exists, or if a reserve in such amount would cause an
Overadvance.

 

Bank Product Amount - as defined in the definition of Bank Product.

 

Bank Product Debt - Debt and other obligations of an Obligor relating to Bank
Products.

 

Bankruptcy Code - Title 11 of the United States Code.

 

Board of Governors - the Board of Governors of the Federal Reserve System.

 

Borrowed Money - with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid, or (iv) was issued or assumed as full or partial payment for
Property; and (b) Capital Leases.

 

Borrower Agent - as defined in Section 4.4.

 

Borrower Group - a group consisting of (i) U.S. Borrowers and each other U.S.
Obligor; or (ii) Canadian Borrower and each other Canadian Obligor.

 

Borrower Group Commitment - with respect to the commitment of a Lender to fund
Revolver Loans, or to participate in LC Obligations of a Borrower Group, the
amount of the commitment of such Lender with respect to such Borrower Group as
shown on Schedule 1.1.1 from time to time (as the same may be modified from time
to time as a result of such Lender’s consummation of an assignment pursuant to
an Assignment and Acceptance).

 

Borrower Group Obligations - with respect to any Obligor, the portion of the
Obligations owed by such Obligor and such Obligor’s Borrower Group.

 

Borrowers - U.S. Borrowers and Canadian Borrower, including each of such Persons
in its capacity as a LC Borrower.

 

Borrowing - a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

 

Borrowing Base - the U.S. Borrowing Base or the Canadian Borrowing Base, as
applicable; provided, that, notwithstanding any provision of this Agreement to
the contrary, in connection with any merger (or other distribution of the
assets) of a Subsidiary that is not an Obligor with and into (or to) an Obligor,
or any acquisition by an Obligor, whether by purchase of stock, merger, or
purchase of assets, and whether in a single transaction or series of related
transactions, Agents shall have the right to determine in their Credit Judgment
(based on standards and methodologies similar to those applied to Borrowers’
then existing Accounts and Inventory to the extent that the Accounts and
Inventory so acquired are similar to such then existing Accounts and Inventory),
whether any Accounts or Inventory so acquired shall be included in the Borrowing
Base (subject to the other applicable provisions of this Agreement).  In
connection with such determination, Agents may obtain, at Borrowers’ expense,
such

 

8

--------------------------------------------------------------------------------


 

appraisals, commercial finance exams and other assessments of such Accounts,
Inventory, and other Collateral as Agents may deem desirable.

 

Borrowing Base Certificate - a certificate, substantially in the form attached
hereto as Exhibit G (which form may be modified from time to time consistent
with this Agreement), by which Borrowers shall certify to Agents and Lenders the
amount, as of the date of such certificate of the U.S. Borrowing Base and the
Canadian Borrowing Base (with the calculation shown for each such amount),
provided that such certificate shall also set forth the amount (with supporting
details of calculation) of Aggregate Availability.

 

Brownwood Lease - the Lease Agreement, dated as of December 16, 1993, as
amended, between Communications (f/k/a Superior Telecommunications Inc.) and ST
(TX) LP.

 

Business Day - any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of North Carolina or the State of
Georgia or is a day on which banking institutions located in such state are
closed; and when used with reference to (i) a LIBOR Loan, the term shall also
exclude any day on which banks are not open for the transaction of banking
business in London, United Kingdom and (ii) a Canadian Revolver Loan, shall also
exclude a day on which banks in Toronto, Ontario, Canada or Halifax, Nova
Scotia, Canada, are not open for the transaction of banking business.

 

Canadian Agent - Bank of America, N.A. (acting through its Canada branch) in its
capacity as administrative agent for Canadian Lenders, together with any
successor appointed pursuant to Section 12.8.

 

Canadian Availability - on any date, the amount that Canadian Borrower is
entitled to borrow pursuant to Section 2.1 as Canadian Revolver Loans on such
date, such amount being the difference derived when the sum of the principal
amount of Canadian Revolver Loans then outstanding (including any outstanding
Swingline Loans to Canadian Borrower) is subtracted from the Canadian Borrowing
Base on such date (and if the principal amount of Canadian Revolver Loans
outstanding on any date is equal to or greater than the Canadian Borrowing Base,
then Canadian Availability on such date shall be zero or a negative number, as
applicable).

 

Canadian BA Rate - with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m.  Toronto
time on the immediately preceding Business Day), plus five (5) basis points,
provided that if such rate does not appear on the CDOR Page at such time on such
date, the rate for such date will be the annual discount rate (rounded upward to
the nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. Eastern time on such
day at which a Canadian chartered bank listed on Schedule 1 of the Bank Act
(Canada) as selected by Canadian Agent is then offering to purchase Canadian
Dollar Bankers’ Acceptances accepted by it having such specified term (or a term
as closely as possible comparable to such specified term), plus five (5) basis
points.

 

Canadian BA Rate Loan - a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.

 

9

--------------------------------------------------------------------------------


 

Canadian Base Rate - for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (acting through its
Canada branch) in Toronto, Ontario as its “base rate” (the “base rate” being a
rate set by Bank of America (acting through its Canada branch) based on various
factors including costs and desired return of the Bank of America (acting
through its Canada branch), general economic conditions and other factors, and
used as a reference point for pricing loans in Dollars made at its “base rate”,
which may be priced at, above or below such announced rate.)  Any change in the
“base rate” announced by Bank of America (acting through its Canada branch)
shall take effect at the opening of business on the day specified in the public
announcement of such change.  Each interest rate based upon the Canadian Base
Rate shall be adjusted simultaneously with any change in the “base rate”.  In
the event that Bank of America (acting through its Canada branch) (including any
successor or assignee) does not at any time publicly announce a “base rate,”
then “Canadian Base Rate” shall mean the “base rate” publicly announced by a
Schedule I of the Bank Act (Canada) chartered bank in Canada selected by
Canadian Agent.

 

Canadian Base Rate Loan - a Canadian Revolver Loan, or portion thereof, funded
in Dollars and bearing interest calculated by reference to the Canadian Base
Rate.

 

Canadian Benefit Plans - all employee benefit plans, programs or arrangements of
any nature or kind whatsoever that are not Canadian Pension Plans and are
maintained or contributed to by, or to which there is or may be an obligation to
contribute by, any Borrower or its Subsidiaries in respect of their employees or
former employees in Canada.

 

Canadian Borrower - as defined in the preamble of this Agreement.

 

Canadian Borrowing Base - on any date of determination thereof, an amount in
Canadian Dollars equal to the lesser of the following:

 

(a) the Canadian Revolver Commitments, minus the LC Reserve; or

 

(b)           the sum of:

 

(i)

the Accounts Formula Amount calculated with reference to Eligible Accounts of
Canadian Borrower, plus

 

 

(ii)

the Inventory Formula Amount calculated with reference to Eligible Inventory of
Canadian Borrower, plus

 

 

(iii)

the Canadian Fixed Asset Formula Amount, minus

 

 

(iv)

the Availability Reserves applicable to Canadian Collateral.

 

Canadian Collateral - all of each Canadian Obligor’s right, title and interest
in Property of such Canadian Obligor granted to Administrative Agent, for the
benefit of the Secured Parties, in the applicable Security Documents that now or
hereafter secure the payment or performance of any of the Canadian Obligations.

 

Canadian Dollar Equivalent - on any date of determination, with respect to an
amount denominated in Canadian Dollars, such amount of Canadian Dollars, and
with respect to an amount denominated in a currency other than Canadian Dollars,
the amount of Canadian Dollars (as conclusively ascertained by Administrative
Agent absent manifest error) which could be purchased by Administrative

 

10

--------------------------------------------------------------------------------


 

Agent with that amount of such other currency at the spot rate of exchange
quoted by Administrative Agent in the applicable foreign exchange market in
accordance with its normal market practice on the date of determination for the
purchase of Canadian Dollars with such currency.

 

Canadian Dollars - the lawful currency of Canada.

 

Canadian Fixed Asset Amortization Amount - on a monthly basis, an amount equal
to $35,000 on the first day of each month.

 

Canadian Fixed Asset Formula Amount - as of any date of determination, the
Canadian Maximum Fixed Asset Amount, as reduced on the first day of each month
by the Canadian Fixed Asset Amortization Amount for the applicable month (and
after giving effect to any prior reductions based on the Canadian Fixed Asset
Amortization Amounts in previous months), subject to further reduction pursuant
to Section 5.3.

 

Canadian LC Obligations - on any date, the Canadian Dollar Equivalent of an
amount equal to the sum of (without duplication) (i) all amounts then due and
payable by Canadian Borrower on such date by reason of any payment that is made
by the Applicable Issuing Bank under a Letter of Credit issued pursuant to this
Agreement and that has not been repaid to such Issuing Bank or Canadian Agent
(including by means of a Revolver Loan pursuant to Section 2.3.2(a)), plus
(ii) the aggregate Undrawn Amount of all Letters of Credit which are issued
pursuant to this Agreement for the account of Canadian Borrower and which are
then outstanding or for which an LC Application has been delivered to and
accepted by the Applicable Issuing Bank, plus (iii) all fees which are then due
or to become due by Canadian Borrower with respect to outstanding Letters of
Credit issued pursuant to this Agreement; provided, however, when used (A) as a
component of the term LC Obligations as used in the definition of Cash
Collateralize, and (B) in the definition of Canadian Revolver Exposure, the term
Canadian LC Obligations shall not be deemed to include amounts described in
clause (iii) above.

 

Canadian Lenders - Bank of America, N.A. (acting through its Canada branch) and
each other Lender that provided a Borrower Group Commitment with respect to
Canadian Revolver Loans and is a Canadian Qualified Lender.

 

Canadian Letter of Credit - a standby or documentary letter of credit issued
pursuant to this Agreement for the account of Canadian Borrower.

 

Canadian Maximum Fixed Asset Amount - an amount equal to the lesser of (i) the
sum of 80% of the net orderly liquidation value of the Canadian Borrower’s
Equipment plus 65% of the fair market value of the Canadian Borrower’s Real
Estate, in each case, as determined on the Closing Date, or (ii) $3,635,000.

 

Canadian Obligations - on any date, the portion of the Obligations outstanding
that are owing by Canadian Borrower or any other Canadian Obligor.

 

Canadian Obligor - Canadian Borrower or a Guarantor organized under the laws of
Canada or a province or territory thereof, that has granted in favor of the
Administrative Agent a Lien upon any of any of such Person’s assets to secure
payment of any of the Canadian Obligations.

 

Canadian Pension Plan - a plan, program or arrangement which is required to be
registered as a pension plan under any applicable pension benefits standards or
tax statute or regulation in Canada

 

11

--------------------------------------------------------------------------------


 

maintained or contributed to by, or to which there is or may be an obligation to
contribute by, any Obligor in respect of its Canadian employees or former
employees.

 

Canadian Prime Rate - on any date, the per annum rate of interest so designated
from time to time by Bank of America (acting through its Canada branch) as its
“prime rate” for commercial loans made by it in Canada in Canadian Dollars, such
rate being a reference rate and not necessarily representing the lowest or best
rate being charged to any customer. Any change in such rate announced by Bank of
America (acting through its Canada branch) shall take effect at the opening of
business on the day specified in the public announcement thereof.

 

Canadian Prime Rate Loan - a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.

 

Canadian Priority Payable Reserve - on any date of determination for Canadian
Obligors, a reserve established from time to time by Administrative Agent in its
Credit Judgment in such amount as Administrative Agent may determine reflects
the unpaid or un-remitted payroll tax deductions, pension plan contributions,
employment insurance premiums, amounts deducted for vacation pay, wages,
workers’ compensation, and other unpaid or unremitted amounts by any Canadian
Obligor which give rise, or are capable of giving rise, to a Lien with priority
under Applicable Law over the Lien of Agents for the benefit of the Secured
Parties.

 

Canadian Qualified Lender - a financial institution that is listed on Schedule
I, II, or III of the Bank Act (Canada) or is not a foreign bank for purposes of
the Bank Act (Canada), and if such financial institution is not resident in
Canada and is not deemed to be resident in Canada for purposes of the ITA, that
financial institution deals at arm’s length with each Canadian Obligor for
purposes of the ITA.

 

Canadian Revolver Commitment - at any date for any Canadian Lender, the
obligation of such Lender to make Canadian Revolver Loans and to purchase
participations in LC Obligations pursuant to the terms and conditions of this
Agreement, which shall not exceed the principal amount set forth opposite
such Lender’s name under the heading “Revolver Commitment” on Schedule 1.1.1 or
as described in the Assignment and Acceptance by which it became a Lender, as
modified from time to time pursuant to the terms of this Agreement or to give
effect to any applicable Assignment and Acceptance; and “Canadian Revolver
Commitments” means the aggregate principal amount of the Canadian Revolver
Commitments of all Canadian Lenders, the maximum amount of which on any date
shall equal the Canadian Revolver Facility Amount.

 

Canadian Revolver Commitment Increase Lender - as defined in Section 2.1.9(g).

 

Canadian Revolver Exposure - on any date, an amount equal to the Dollar
Equivalent of the sum of the Canadian Revolver Loans outstanding on such date
plus the Canadian LC Obligations on such date.

 

Canadian Revolver Facility Amount - an amount in Canadian Dollars having a
Dollar Equivalent of $20,000,000, as such Canadian Facility Amount may be
adjusted from time to time in accordance with the provisions of Sections 2.1.6,
2.1.9, and 11.2.

 

Canadian Revolver Loans - Revolver Loans made by Canadian Lenders to Canadian
Borrower pursuant to Section 2.1.2, which Revolver Loans shall, if denominated
in Canadian Dollars, be either a Canadian BA Rate Loan or a Canadian Prime Rate
Loan, or, if denominated in Dollars, be either a Canadian Base Rate Loan or a
LIBOR Loan, in each case as selected by Canadian Borrower.

 

12

--------------------------------------------------------------------------------


 

Canadian Revolver Notes - the promissory notes to be executed by Canadian
Borrower on or about the Closing Date in favor of each Canadian Lender that
requests a promissory note to evidence the Canadian Revolver Loans funded from
time to time by such Canadian Lender (other than Swingline Loans), which shall
be in the form of Exhibit A-2 to this Agreement, together with any replacement
or successor notes therefor.

 

Canadian Security Agreement - each general security agreement, and, if any,
deeds of hypothec, among Canadian Obligors, certain U.S. Obligors and
Administrative Agent.

 

Canadian Subsidiary - a Subsidiary formed under the laws of Canada or a province
or territory thereof.

 

Capital Adequacy Regulation - any law, rule, regulation, guideline, request or
directive of any central bank or other Governmental Authority, whether or not
having the force of law, regarding capital adequacy of a bank or any Person
controlling a bank.

 

Capital Expenditures - expenditures made by a Borrower or its Subsidiaries for
the acquisition of any fixed assets, or any improvements, replacements,
substitutions or additions thereto which are required to be capitalized for
financial reporting purposes in accordance with GAAP; provided that “Capital
Expenditures” shall not include (i) any additions to property, plant and
equipment and other capital expenditures made with (a) the proceeds of any
equity securities issued or capital contributions received, or Debt borrowed
(other than borrowings under this Agreement) by any Borrower Group or any of
their Subsidiaries in connection with such capital expenditures, (b) the
proceeds from any casualty insurance or condemnation or eminent domain, to the
extent that the proceeds therefrom are utilized for capital expenditures
pursuant to Section 8.6.2(c), or (c) the proceeds from any sale or other
disposition of any Borrower Group’s assets (other than Inventory, Accounts and
the proceeds thereof constituting Collateral), to the extent that the proceeds
therefrom are utilized for capital expenditures pursuant to the proviso to
Section 8.4.2, (ii) any portion of the purchase price of a Permitted Acquisition
which is allocated to property, plant or equipment acquired as part of such
Permitted Acquisition, or (iii) any expenditures which are contractually
required to be reimbursed to the Loan Parties in cash by a third party and are
in fact reimbursed during the applicable Test Period.

 

Capital Lease - any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP; provided, that for all purposes
hereunder, the amount of any obligations under any Capital Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

Capitalized Lease Obligation - any Debt of an Obligor represented by obligations
under a Capital Lease.

 

Cash Collateral - cash or Cash Equivalents, and any interest or other income
earned thereon, that is delivered to the Administrative Agent in accordance with
this Agreement by a Borrower Group to Cash Collateralize any Obligations of such
Borrower Group.

 

Cash Collateral Account - a demand deposit, money market or other account
established by an Applicable Agent at Bank of America or such other financial
institutions as the Applicable Agent may select in its reasonable discretion,
which account shall be subject to the Applicable Agent’s Liens for the benefit
of Secured Parties.

 

Cash Collateralize - the delivery of cash to an Applicable Agent, as security
for the payment of Obligations of a Borrower Group, in an amount equal to
(i) with respect to LC Obligations of such

 

13

--------------------------------------------------------------------------------


 

Borrower Group, 103% of the aggregate LC Obligations of such Borrower Group,
(ii) with respect to Bank Products that are included as Obligations hereunder of
such Borrower Group, the Applicable Agent’s good faith estimate of the amount
due or to become due, including all fees and other amounts relating to such
Obligations of such Borrower Group (except to the extent an Availability Reserve
has already been established and in effect with respect thereto), and (iii) with
respect to any asserted Claims against any Borrower that is a member of such
Borrower Group, the Applicable Agent’s good faith estimate of the amount due or
to become due that consist of Obligations of such Borrower Group (except to the
extent an Availability Reserve has already been established and in effect with
respect thereto).  “Cash Collateralization” has a correlative meaning.

 

Cash Equivalents - (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States or
Canadian government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States, Canada or any state or district of the United States or province
or territory of Canada, rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s at the time of acquisition, and (unless issued by a Lender) not subject
to offset rights; (c) repurchase obligations with a term of not more than thirty
(30) days for underlying investments of the types described in clauses (a) and
(b) entered into with any financial institution meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

 

Cash Management Services - any services provided from time to time by Bank of
America or its Affiliates or by any other Lender or its Affiliates, to any
Borrower or its Subsidiaries in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automatic
clearinghouse, controlled disbursement, depository, electronic funds transfer,
information reporting, lockbox, stop payment, overdraft and/or wire transfer
services.

 

Casualty Event - any event that gives rise to the receipt by a Borrower or any
of its Subsidiaries of any insurance proceeds or condemnation awards in respect
of any equipment, fixed assets or real property (including any improvements
thereon).

 

Catch Up Pension Contributions - any contribution made by Borrowers to the
Retirement Income Plan for Salaried Employees of Essex Group, Inc. and the
Retirement Plan for Hourly Employees of Essex Group, Inc. over the amount of any
contributions with respect to such Plans shown as expenses in Borrowers’ income
statements for such period and/or calculated in Borrowers’ Consolidated net
income for such period.

 

CERCLA - the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

Change in Law - the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive by any Governmental Authority.

 

Change of Control - the occurrence of any of the following events after the date
of this Agreement unless such event occurs in connection with a transaction
otherwise permitted under this

 

14

--------------------------------------------------------------------------------


 

Agreement (including pursuant to Section 10.2.9):  (a) LS Cable ceases to own
and control, beneficially and of record, directly or indirectly, 51% of the
common stock of SEI; or (b) SEI ceases to own and control, beneficially and of
record, directly or indirectly, 100% of the common stock of any Obligor.

 

Chattel Paper - shall have the meaning ascribed to such term in the U.S.
Security Agreement or the Canadian Security Agreement, as applicable.

 

China Investment - as defined in Schedule 1.1.2.

 

Claims - without duplication, all liabilities, obligations, actual out-of-pocket
losses, damages, penalties, judgments, proceedings, costs and expenses of any
kind (including remedial response costs, reasonable attorneys’ fees and
Extraordinary Expenses) at any time (including after Full Payment of the
Obligations, resignation or replacement of Administrative Agent, or replacement
of any Lender) incurred by or asserted against any Indemnitee in any way
relating to (a) any Loans, Letters of Credit, Loan Documents, or the use thereof
or transactions relating thereto, (b) any action taken or omitted to be taken by
any Indemnitee in connection with any Loan Documents, (c) the existence or
perfection of any Liens, or realization upon any Collateral, (d) exercise of any
rights or remedies under any Loan Documents or Applicable Law, or (e) failure by
any Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

 

Closing Date - as defined in Section 6.1.

 

Closing Date Pledged Cash - cash of the U.S. Borrowers on the Closing Date
maintained in a Deposit Account at Bank of America or Banc of America Securities
LLC, which Deposit Account is subject to Administrative Agent’s first priority
security interest and Lien, and over which Deposit Account Administrative Agent
has been granted by the U.S. Borrowers exclusive control, provided that no more
than $60,000,000 of such cash pledged in such account shall be applied by
Administrative Agent to repay the U.S. Revolver Loans on the Business Day
immediately following the Closing Date.

 

Collateral - any Property that is U.S. Collateral or Canadian Collateral.

 

Commitment - for any Lender, such Lender’s Revolver Commitment.  “Commitments”
means the aggregate amount of all Revolver Commitments.

 

Commitment Increase - as defined in Section 2.1.9(a).

 

Commitment Increase Amendment - as defined in Section 2.1.9(d).

 

Commitment Increase Availability - as defined in Section 2.1.9(b).

 

Commitment Increase Closing Date - as defined in Section 2.1.9(e).

 

Commitment Increase Effective Date - as defined in Section 2.1.9(c).

 

Commitment Increase Notice - as defined in Section 2.1.9(a).

 

Commitment Termination Date - with respect to all Borrowers and all Borrower
Groups, the earliest to occur of (i) the Revolver Termination Date; (ii) the
date on which Borrower Agent terminates

 

15

--------------------------------------------------------------------------------


 

all of the Borrower Group Commitments pursuant to Section 2.1.6; or (iii) the
date on which the maturity of the Loans is accelerated (or deemed accelerated)
and the Borrower Group Commitments are irrevocably terminated (or deemed
terminated) pursuant to Section 11.2.

 

Communications - as defined in the Preamble to this Agreement.

 

Communications GP - as defined in the Recitals to this Agreement.

 

Compliance Certificate - a certificate (including all supporting schedules) to
be provided by Borrowers to Administrative Agent pursuant to this Agreement,
substantially in the form of Exhibit C.

 

Consigned Inventory - Inventory of a Borrower that is in the possession of
another Person on a consignment or other basis that does not constitute a final
sale and acceptance of such Inventory.

 

Consigned Inventory Conditions - the following conditions:  (i) the Inventory is
owned by a Borrower, (ii) the Inventory has been consigned to an Eligible
Consignee, (iii) the Inventory is located in the United States or Canada (other
than the Province of Quebec), and (iv) the Inventory would otherwise constitute
Eligible Inventory if it were not Consigned Inventory.

 

Consolidated - with respect to SEI and its Subsidiaries, consolidated in
accordance with GAAP.

 

Consolidated EBITDA - means (a) EBITDA, plus (b) Acquired EBITDA, minus Disposed
EBITDA.

 

Consolidated Fixed Charge Coverage Ratio - with respect to SEI, Borrowers and
their Subsidiaries, and with respect to any Test Period, the ratio of

 

(a) an amount equal to the sum of (during such Test Period):

 

(i) Consolidated EBITDA minus

 

(ii) Capital Expenditures made by any Borrower Group or any of their
Subsidiaries within such Borrower Group in connection with such Capital
Expenditures, minus

 

(iii) Taxes paid in cash, minus

 

(iv) Catch Up Pension Contributions made, minus

 

(v) any Distributions made, other than (a) Upstream Payments, and
(b) Distributions made prior to the Closing Date to the extent permitted under
the Existing Loan Agreement), minus

 

(vi) payments made for Included Investments that were not financed with the
proceeds of any equity securities issued or capital contributions received, or
Borrowed Money (other than borrowings under this Agreement) by any Borrower
Group or any of their Subsidiaries within such Borrower Group in connection with
such Included Investments, minus

 

(vii) without duplication in this definition or the definition of EBITDA, Merger
Transaction Costs in excess of $85,000,000, minus

 

16

--------------------------------------------------------------------------------


 

(viii) extraordinary cash charges, plus

 

(ix) extraordinary cash gains, minus

 

(x) payments with respect to long-term incentive awards, to the extent not
deducted in the calculation of EBITDA for the same Test Period.

 

to (b)      the sum of (during such Test Period):

 

(i)  all cash interest payments made on Debt, plus

 

(ii) all principal payments made on Debt, but excluding

 

(A) any prepayments of Revolver Loans which do not result in a permanent
reduction of the Revolver Commitment,

 

(B) any prepayments of Debt made pursuant to Sections 5.3(a) and 5.3(b), and

 

(C) payments to reimburse any drawings under any documentary letters of credit;
plus

 

(iii)          the sum of the Canadian Fixed Asset Amortization Amount plus the
U.S. Fixed Asset Amortization Amount applicable to such Testing Period.

 

Consolidated Total Debt - as of any date of determination, (A) the aggregate
amount of (a) Debt that (i) arises from the lending of money by any Person to
such Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit
documents or similar instruments, (iii) accrues interest or is a type upon which
interest charges are customarily paid or (iv) was issued or assumed as full or
partial payment for Property; (b) Capital Leases; and (c) reimbursement
obligations with respect to letters of credit, minus (B) the aggregate amount of
unrestricted Cash and Cash Equivalents listed on the consolidated balance sheet
of SEI, Borrowers and their Subsidiaries.

 

Contingent Obligation - any obligation of a Person arising from a guaranty
(excluding guarantees of performance), indemnity or other assurance of payment
or performance of any Debt, lease, dividend or other obligation (“primary
obligations”) of another obligor (“primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person under any
(a) guaranty, endorsement, co-making or sale with recourse of an obligation of a
primary obligor; (b) obligation to make take-or-pay or similar payments
regardless of nonperformance by any other party to an agreement; and
(c) arrangement (i) to purchase any primary obligation or security therefor,
(ii) to supply funds for the purchase or payment of any primary obligation,
(iii) to maintain or assure working capital, equity capital, net worth or
solvency of the primary obligor, (iv) to purchase Property or services for the
purpose of assuring the ability of the primary obligor to perform a primary
obligation, or (v) otherwise to assure or hold harmless the holder of any
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include (i) any product warranties
extended in the Ordinary Course of Business, (ii) indemnities made to officers
and directors of any such Person whether pursuant to the governing
organizational documents of such Person or otherwise, and (iii) any
environmental indemnities identified in the schedules to the Environmental
Agreements.  The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect

 

17

--------------------------------------------------------------------------------


 

thereto (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

Credit Judgment - Administrative Agent’s reasonable judgment exercised in a
manner consistent with its customary practices or otherwise in good faith, based
upon its consideration of any factor that it reasonably believes (a) could
adversely affect the quantity, quality, mix or value of Collateral (including
any Applicable Law that may inhibit collection of an Account), the
enforceability or priority of any Agent’s Liens, or the amount that Agents and
Lenders could receive in liquidation of any Collateral; (b) provides evidence
that any collateral report or financial information delivered by any Obligor is
incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of any Insolvency Proceeding involving an Obligor; or
(d) creates or could result in a Default or Event of Default.  In exercising
such judgment, Administrative Agent may consider factors already included in the
definitions of Eligible Accounts or Eligible Inventory, as well as the financial
and business climate of Borrowers’ industry, changes in collection history and
dilution of Accounts, changes in any material respect in the mix, demand for and
pricing of Inventory, changes in any material respect concentration risks, and
any factors that could materially increase the credit risk of lending to
Borrowers on the security of the Collateral.

 

Credit Party - an Agent, a Lender or an Issuing Bank; and “Credit Parties” means
Agents, Lenders and Issuing Banks.

 

Customer Contract Inventory - Inventory of another Person at any time in the
possession of any Borrower for processing, repairing or otherwise.

 

Customs Broker - a Person serving as a customs broker for a Borrower in
connection with such Borrower’s importation of Inventory.

 

CWA - the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

Debt - as applied to any Person, without duplication, (a) all items that would
be included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases but excluding all accrued expenses and trade payables incurred
and being paid in the Ordinary Course of Business; (b) all Contingent
Obligations; (c) all reimbursement obligations in connection with letters of
credit issued for the account of such Person; and (d) in the case of a Borrower,
the Obligations.  The Debt of a Person shall include any recourse Debt of any
partnership in which such Person is a general partner or joint venturer.

 

Debt Redemption - as defined in the Recitals to this Agreement.

 

Default - an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.

 

Default Rate - on any date, a rate per annum that is equal to (i) in the case of
each Revolver Loan outstanding on such date, 2% in excess of the rates otherwise
applicable to such Revolver Loans on such date; (ii) in the case of U.S. LC
Obligations outstanding and due and payable on such date, 2% in excess of the
Applicable Margin for LIBOR Loans applicable on such date; (iii) in the case of
Canadian LC Obligations outstanding and due and payable on such date, 2% in
excess of the Applicable Margin for Canadian BA Rate Loans applicable on such
date; and (iv) in the case of any of the other Obligations outstanding and due
and payable on such date, 2% in excess of the U.S. Base Rate in effect on such
date plus the Applicable Margin for U.S. Base Rate Loans applicable on such
date.

 

18

--------------------------------------------------------------------------------


 

Delayed Credit Party Payment Rate - a per annum rate of interest that is to be
paid by one Credit Party to another Credit Party when the paying Credit Party is
delinquent in making a payment required hereunder to the other Credit Party,
which rate shall be equal to (i) the U.S. Base Rate when the payment to be made
is in Dollars, and (ii) the Canadian Prime Rate when the payment to be made is
in Canadian Dollars.

 

Deposit Account - as defined in the U.S. Security Agreement.

 

Deposit Account Control Agreements - the deposit account control agreements to
be executed by each institution maintaining a Deposit Account for a Borrower or
other Obligor (other than SEI), in favor of the Applicable Agent, for the
benefit of the applicable Secured Parties, as security for the Obligations of
such Borrower or other Obligor, in each case to the extent required under this
Agreement or the U.S. Security Agreement.

 

Disposed EBITDA - means EBITDA of any Person, Property, business, product,
product line or asset sold, transferred or otherwise disposed of, closed or
classified as discontinued operations by a Borrower, for any period prior to the
disposition (but excluding any related Person, Property, business or assets to
the extent not so disposed), as specified in a certificate executed by a Senior
Officer and delivered to the Administrative Agent.

 

Distribution - any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest
unless (x) made substantially contemporaneously from the net proceeds of the
sale of Equity Interests or (y) such purchase, redemption or other acquisition
or retirement was effected solely by the exchange of other Equity Interests
therefor.

 

Document - shall have the meaning ascribed to such term in the U.S. Security
Agreement, or the  meaning ascribed to the term “document of title” in Canadian
Security Agreement, as applicable.

 

Dollar Equivalent - on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Administrative Agent
determines (which determination shall be conclusive and binding absent manifest
error) would be necessary to be sold on such date at the applicable Exchange
Rate to obtain the stated amount of the other currency.

 

Dollars and the sign $ - lawful money of the United States of America.

 

Domestic In-Transit Inventory - Inventory that has been purchased by a Borrower
and that is in-transit from a Vendor from a location within the continental
United States to such Borrower or a location designated by such Borrower that is
in the continental United States.

 

Domestic Subsidiary - a Subsidiary (other than a Subsidiary that is a Borrower)
that is incorporated under the laws of a state of the United States or the
District of Columbia.

 

Dominion Account - a special Deposit Account established by Borrowers within a
Borrower Group at Bank of America or another bank reasonably acceptable to
Administrative Agent, over which the Applicable Agent shall, following the
delivery of a Springing Dominion Notice, have exclusive control in accordance
with the Section 8.2.4 for withdrawal purposes.

 

19

--------------------------------------------------------------------------------


 

EBITDA - determined for any period, on a Consolidated basis, means net earnings
(or loss) for such period, excluding, without duplication:

 

(a) any gain or loss arising from the sale of capital assets outside the
Ordinary Course of Business;

 

(b) any gain arising from write-up of assets and any impairment charge or asset
write-off or write-down, including impairment charges or asset write-offs or
write-downs related to intangible assets, long-lived assets, investments in debt
and equity securities or as a result of a change in law or regulation, in each
case, pursuant to GAAP, and the amortization of intangibles arising pursuant to
GAAP;

 

(c) earnings of any entity (other than an Obligor or its Subsidiaries) unless
such earnings have actually been received by SEI or a Borrower in the form of
cash Distributions;

 

(d) any earnings of a Subsidiary that for any reason are unavailable for payment
of Distributions to SEI or a Borrower;

 

(e) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies;

 

(f) effects of adjustments in the inventory, property and equipment, software,
goodwill, other intangible assets, in-process research and development, deferred
revenue, debt line items and other non-cash charges in the Consolidated
financial statements resulting from the application of purchase accounting
(including any subsequent inventory revaluation) in relation to the Merger and
the Related Transactions, or any consummated acquisition, or the amortization or
write-off of any amounts thereof, net of taxes;

 

(g) any after-tax effect of income (loss) from the early extinguishment of Debt,

 

(h) any fees, expenses, or charges incurred or any amortization thereof in
connection with the Merger and the Related Transactions, including closing
expenses and fees, financing costs and fees,  debt prepayment charges, and
charges for the redemption of stock options and restricted stock and other
equity awards and any other costs incurred in connection with the Merger and the
Related Transactions (collectively the “Merger Transaction Costs”); provided,
however, that such Merger Transaction Costs shall not exceed $85,000,000;

 

(i) any gains from insurance recoveries with respect to liability or casualty
events;

 

(j) provision for Taxes;

 

(k) Consolidated interest expense;

 

(l) expenses with respect to long-term incentive awards to the extent not
expected to be settled in the next twelve (12) months;

 

(m) depreciation and amortization;

 

(n) other non-cash expenses (including non-cash compensation relating to
restricted stock, stock-option grants and other equity awards or rights) and any
amounts deducted as a result

 

20

--------------------------------------------------------------------------------


 

of the amortization of any one-time fees or expenses incurred in connection with
the initial incurrence of the Obligations on the Closing Date;

 

(o) extraordinary gains and losses; and

 

(p) any amount deducted from earnings in respect of dividends in such period
(whether paid or accrued) on preferred stock pursuant to Financial Accounting
Standard No. 150.

 

Effective Time - as defined in the Recitals to this Agreement.

 

EGI - as defined in the Preamble to this Agreement.

 

Eligible Account - an Account that arises in the Ordinary Course of Business of
a Borrower from the sale of Inventory or rendition of services, is subject to
the Administrative Agent’s duly perfected, enforceable and first priority Lien,
is payable in Dollars (or, in the case of an Account owing to a Canadian
Obligor, in Dollars or Canadian Dollars) and is deemed by Administrative Agent,
in its Credit Judgment, to be an Eligible Account.  Without limiting the
foregoing, no Account with respect to which any of the following conditions
exist shall be an Eligible Account: (a) it is unpaid for more than sixty (60)
days after the original due date, or more than one hundred twenty (120) days
after the original invoice date; (b) 50% or more of the Accounts owing by the
relevant Account Debtor are not Eligible Accounts under the foregoing clause;
(c) when aggregated with other Accounts owing by the relevant Account Debtor, it
exceeds 20% of the aggregate Eligible Accounts (or such higher percentage as the
Applicable Agent may establish for the Account Debtor from time to time);
provided, however, that any Accounts owing by other Account Debtors that would
otherwise be deemed ineligible under this clause (c) shall not be excluded from
the aggregate amount of Eligible Accounts for purposes of calculating such
percentage for the applicable Account Debtor; (d) any covenant, representation
or warranty in this Agreement with respect to such Account has been breached;
(e) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, return, rebate, discount,
recoupment, reserve, defense, chargeback, credit or allowance or Tax (including
sales, excise or other taxes of the Account Debtor) (but, in each case of this
clause (e), ineligibility shall be limited to the amount thereof); (f) an
Insolvency Proceeding has been commenced by or against the Account Debtor
(excluding Delphi to the extent such Account arises post-petition and would
otherwise constitute an Eligible Account hereunder) and remains pending; or the
Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or is not Solvent; (g) the
Account Debtor is organized or has its principal offices or assets outside the
United States, Canada or Puerto Rico, unless the Account constitutes an Eligible
Foreign Account; (h) it is owing by a Government Authority (unless the Account
Debtor is the United States of America or Canada or any department, agency or
instrumentality thereof and the Account has been assigned to the Applicable
Agent in compliance with the Assignment of Claims Act, the Financial
Administration Act (Canada) or other Applicable Law), or the Account Debtor is a
state, province, territory, county or municipality, or a political subdivision
or agency thereof and Applicable Law disallows or restricts an assignment of
Accounts on which it is the Account Debtor; (i) it is not subject to a duly
perfected, first priority Lien in favor of the Applicable Agent, or is subject
to any other Lien (except a Permitted Lien), or is subject to any revendication,
repossession or retention of title rights of unpaid suppliers to a  U.S.
Borrower or Canadian Borrower; (j) the goods giving rise to it have not been
delivered to and accepted by the Account Debtor, the services giving rise to it
have not been accepted by the Account Debtor, or it otherwise does not represent
a final sale; (k) it is evidenced by Chattel Paper or an Instrument of any kind
(unless such Chattel Paper or Instrument has been created in the Ordinary Course
of Business and not as a result of credit problems, has been delivered to the
Applicable Agent fully endorsed, and is subject to a first priority perfected
Lien in favor of the Applicable Agent) or has been reduced to judgment; (l) its
payment has been extended, the Account Debtor has made

 

21

--------------------------------------------------------------------------------


 

a partial payment (except in accordance with pre-arranged payment terms), or it
arises from a sale on a cash-on-delivery basis; (m) it arises from a sale to an
Affiliate or from a sale on a bill-and-hold, guaranteed sale, sale or return,
sale on approval, consignment (unless such Account arises from Eligible
Inventory sold by an Eligible Consignee to a third party purchaser), or other
repurchase or return basis; (n) it represents a progress billing or retainage;
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent of such billing; (p) it arises from a retail sale
to a Person who is purchasing for personal, family or household purposes;
(q) the Account Debtor is located in any state which imposes conditions on the
right of a creditor to collect accounts receivable unless the applicable
Borrower has either qualified to transact business in such state as a foreign
entity or filed a Notice of Business Activities Report or other required report
with the appropriate officials in those states for the then current year;
(r) the Account Debtor is located in a state in which such Borrower is deemed to
be doing business under the laws of such state and which denies creditors access
to its courts in the absence of qualification to transact business in such state
or of the filing of any reports with such state, unless such Borrower has
qualified as a foreign entity authorized to transact business in such state or
has filed all required reports; (s) such Borrower has made any agreement with
the Account Debtor for any deduction therefrom, except for discounts or
allowances which are made in the Ordinary Course of Business for prompt payment
and which discounts or allowances are reflected in the calculation of the face
value of each invoice related to such Account; or (t) it arises from the sale of
any Inventory that is not Eligible Inventory pursuant to clause (b) of the
definition of “Eligible Inventory.”

 

Eligible Assignee - a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by
Administrative Agent and Borrower Agent (which approval by Borrower Agent shall
not be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within five (5) Business Days after notice of the proposed
assignment), that is organized under the laws of the United States or any state
or district thereof, has total assets in excess of $5 billion, extends
asset-based lending facilities in its ordinary course of business and whose
becoming an assignee would not constitute a prohibited transaction under
Section 4975 of ERISA or any other Applicable Law; (c) during any Event of
Default, any Person acceptable to Administrative Agent in its reasonable
business judgment (other than a Borrower or any Affiliate of a Borrower); and
(d) with respect to holders of Canadian Obligations, a Canadian Qualified
Lender.

 

Eligible Consignee - a consignee that satisfies the following conditions: 
(i) such consignee shall have executed a consignment agreement in a form agreed
upon by Borrower Agent and Administrative Agent on the Closing Date, or such
other form as may be reasonably satisfactory to Administrative Agent, which
permits assignment to Administrative Agent, granting the applicable Borrower a
security interest under the UCC or the PPSA, as applicable, in all Consigned
Inventory that is consigned by such Borrower to such consignee; (ii) consignee
and such Borrower shall have executed or otherwise authorized the filing of
financing statements under the UCC or the PPSA, as applicable, based upon the
requirements of the filing jurisdiction, naming such consignee as debtor and
such Borrower as secured party (and, if requested by Administrative Agent,
naming Administrative Agent as assignee), covering the Consigned Inventory, in
form and substance reasonably satisfactory to Administrative Agent; such
financing statement shall have been filed of record in all appropriate filing
locations for the perfection of a first priority security interest in such
Consigned Inventory and the identifiable proceeds thereof, and, after filing of
such financing statements, such Borrower shall have conducted searches of all
filings made against such consignee in such filing offices and taken such other
action as Administrative Agent may reasonably request, including notification
pursuant to Section 9-324 of the UCC (and similar applicable provisions under
the PPSA) to each holder of a conflicting Lien in such Consigned Inventory,
which shall confirm that the security interest in the Consigned Inventory in
favor of such Borrower (and assigned to Administrative Agent if so requested by
Administrative Agent) is and shall be a first priority Lien;  (iii) if requested
by Administrative Agent, Administrative Agent shall have received copies of the
consignment

 

22

--------------------------------------------------------------------------------


 

agreement, the filed financing statements under the UCC and the PPSA, as
applicable, and the UCC and the PPSA searches; and (v) the consignee either
(A) is rated BAA (or better) by S&P or Baa (or better) by Moody’s, (B) is listed
on Schedule 1.1.3 as a consignee approved by Administrative Agent, or (c) is
otherwise acceptable to Administrative Agent, in Administrative Agent’s Credit
Judgment.

 

Eligible Customs Broker - a Customs Broker which is reasonably acceptable to the
Administrative Agent and with which the Administrative Agent and a Borrower have
entered into an Imported Inventory Agreement.

 

Eligible Foreign Account - a Foreign Account which is deemed by Administrative
Agent to be an Eligible Account.  Without limiting the foregoing, no Foreign
Account shall be an Eligible Foreign Account unless it otherwise constitutes an
Eligible Account hereunder, and either:

 

(a) the sale giving rise to such Account is backed by (i) an irrevocable letter
of credit issued or confirmed by a bank reasonably acceptable to Applicable
Agent and that is in form and substance reasonably acceptable to the Applicable
Agent and payable in the full amount of the Account in freely convertible
(A) Dollars at a place of payment within the United States or (B) Canadian
Dollars at a place of payment within Canada, and, if requested by the Applicable
Agent, such letter of credit, or amounts payable thereunder, is assigned to the
Applicable Agent (with such assignment acknowledged by the issuing or confirming
bank) or (ii) credit insurance in form and substance reasonably acceptable to
the Applicable Agent and such Applicable Agent is named as sole loss payee with
respect thereto, or

 

(b) such Foreign Account, together with the aggregate amount of all other
Foreign Accounts outstanding which are deemed by Administrative Agent to be
Eligible Foreign Accounts (other than those included in clause (a) above), does
not exceed $10,000,000.

 

Eligible In-Transit Inventory - on any date, In-Transit Inventory that meets all
of the criteria for Eligible Inventory on such date, provided that (i) such
Inventory has been identified to the contract between the Vendor and a Borrower
and, under the terms of sale of such Inventory, title has passed with respect to
such Inventory from the Vendor to such Borrower on or before such date;
(ii) such Inventory is insured by such Borrower in accordance with the
requirements of Section 10.1.7 hereof; (iii) the Vendor has no right on such
date, under Applicable Law or pursuant to any document relating to the sale of
such Inventory, to reclaim, divert the shipment of, reroute, repossess, stop
delivery of or otherwise assert any Lien rights or title retention with respect
to such Inventory; (iv) such Inventory is in the possession of a common carrier,
which is not an Affiliate of the Vendor and which has issued a tangible
negotiable bill of lading to the order of such Borrower (or, if otherwise
required by the Administrative Agent in its discretion, to the order of the
Administrative Agent (if necessary to obtain a first priority Lien in the
related Inventory)); (v) such bill of lading (or an original counterpart thereof
in the case of Foreign In-Transit Inventory) is in the possession, in the United
States, of such Borrower, Administrative Agent or an Eligible Customs Broker;
(vi) the Vendor of such Inventory is an Eligible Vendor (or, in the case of
Foreign In-Transit Inventory, the purchase price is to be paid pursuant to a
documentary Letter of Credit issued by Issuing Bank); and (vii) in the case of
Foreign In-Transit Inventory, the Inventory is to be received by an Eligible
Customs Broker and the terms of the applicable Imported Inventory Agreement with
respect to such Foreign In-Transit Inventory are adhered to by the parties
thereto.

 

Eligible Inventory - Inventory which is owned by a Borrower and which
Administrative Agent, in its Credit Judgment, deems to be Eligible Inventory. 
Without limiting the foregoing, no Inventory shall be Eligible Inventory unless
it (a) is raw materials or finished goods or work in process that is, in
Administrative Agent’s Credit Judgment, readily marketable in its current form,
and not packaging or

 

23

--------------------------------------------------------------------------------


 

shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment unless such Inventory
constitutes Permitted Consigned Inventory, nor subject to any deposit,
downpayment, guaranteed sale, sale-or-return, sale-on-approval or repurchase
arrangement; (c) is in saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale; (d) is not slow-moving, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all standards imposed by any Governmental Authority; (f) conforms with the
covenants and representations herein; (g) is subject to the Applicable Agent’s
duly perfected, first priority Lien, and no other Lien except a Permitted Lien
and is not subject to any retention of title right of any unpaid suppliers to a
U.S. Borrower or Canadian Borrower unless an Availability Reserve with respect
thereto has been established by Administrative Agent; (h) is in such Borrower’s
possession and control within the continental United States, Canada or Puerto
Rico, is not in transit except between locations of Borrowers or to the extent
otherwise constituting Eligible In-Transit Inventory, and is not consigned to
any Person other than an Eligible Consignee; (i) is not subject to any warehouse
receipt or negotiable Document; (j) is not subject to any License or other
arrangement that restricts such Borrower’s or the Applicable Agent’s right to
dispose of such Inventory, unless the Applicable Agent has received an
appropriate Lien Waiver; (k) is not located on leased premises or in the
possession of a warehouseman or processor unless the lessor, warehouseman or
processor has delivered a Lien Waiver or an appropriate Rent Reserve has been
established; (l) is not the subject of a store closing, liquidation,
going-out-of business or similar sale; (m) does not constitute Customer Contract
Inventory or Toll Copper Inventory; (n) has not been sold or leased and such
Borrower has not received any deposit or down payment in respect thereof in
anticipation of a sale; and (o) is not the subject of an Intellectual Property
Claim.

 

Eligible Vendor - on any date, a Vendor that (a) is the seller of Domestic
In-Transit Inventory and the applicable Borrower is not in breach of any of its
material obligations to such Vendor, (b) is a seller of Foreign In-Transit
Inventory to a Borrower and the purchase price for such Inventory is paid or to
be paid pursuant to a documentary Letter of Credit issued by Issuing Bank and
such Borrower is not in breach of any of its material obligations to such
Vendor, or (c) is a seller of Foreign In-Transit Inventory to a Borrower, and is
not an Affiliate of such Borrower, and such Borrower is not in breach of any of
its material obligations to such Vendor.

 

Enforcement Action - with respect to any Borrower Group, any action taken or to
be taken by an Applicable Agent, during any period that an Event of Default
exists, to enforce collection of the Borrower Group Obligations or to realize
upon the Collateral of such Borrower Group (whether by judicial action, under
power of sale, by self-help repossession, by notification to Account Debtors, or
by exercise of rights of setoff or recoupment or otherwise).

 

Environmental Agreement - (a) the Agreement Regarding Environmental Matters of
even date herewith by U.S. Borrowers in favor of the Administrative Agent and
the applicable Credit Parties or (b) the Agreement Regarding Environmental
Matters of even date herewith by Canadian Borrower in favor of Canadian Agent
and the applicable Credit Parties.

 

Environmental Laws - all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies, to the extent having the force of
law), relating to public health (but excluding occupational safety and health,
to the extent regulated by OSHA or similar foreign Governmental Authority) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

 

Environmental Reserve - on any date with respect to any Borrower Group, reserves
established by Applicable Agent in its Credit Judgment on a property by property
basis, in an aggregate amount not to exceed the portion of the Fixed Asset
Formula Amount allocated by Applicable Agent to the value of

 

24

--------------------------------------------------------------------------------


 

the applicable Mortgaged Real Estate to reflect environmental factors that may
negatively impact the value of such Mortgaged Real Estate for comparable
commercial or industrial use or may result in any liabilities, costs, damages or
expenses arising out of or resulting from noncompliance with any applicable
Environmental Laws, including any cleanup, remediation, removal, response,
abatement, containment, closure, restoration, treatment, investigation work or
monitoring work, in each case to the extent required by any applicable
Environmental Laws, or reasonably necessary to make full economic use of any of
such Mortgaged Real Estate for comparable commercial or industrial use, and
including any attorneys’ fees, costs and expenses incurred in enforcing this
Agreement or the other Loan Documents or collecting any sums due hereunder,
provided, that, any such reserves established may be adjusted by Applicable
Agent, from time to time, based on the results of environmental investigations
with respect to the applicable Mortgaged Real Estate conducted after the Closing
Date, and any other reports, analyses, studies, documents or other due diligence
information provided by Borrowers or otherwise obtained by Applicable Agent with
respect to such Mortgaged Real Estate.

 

Equipment - shall have the meaning ascribed to such term in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable.

 

Equity Interest - the interest of any (a) shareholder in a corporation,
(b) partner in a partnership (whether general, limited, limited liability or
joint venture), (c) member in a limited liability company, or (d) other Person
having any other form of equity security or ownership interest.

 

Equity Investors - LS Corp, LS Cable and their Affiliates.

 

ERISA - the Employee Retirement Income Security Act of 1974 and all rules and
regulations from time to time promulgated thereunder.

 

Essex Delaware - Essex Group, Inc., a Delaware corporation.

 

Essex International - as defined in the Recitals to this Agreement.

 

Essex Wire - Essex Wire Corporation, a Michigan corporation.

 

Event of Default - as defined in Section 11.1.

 

Excess Amount - as defined in Section 5.13.3.

 

Exchange Rate - on any date, (i) with respect to Canadian Dollars in relation to
Dollars, the spot rate as quoted by Bank of America at its noon spot rate at
which Dollars are offered on such date for Canadian Dollars, and (ii) with
respect to Dollars in relation to Canadian Dollars, the spot rate as quoted by
Bank of America at its noon spot rate at which Canadian Dollars are offered on
such date for such Dollars.

 

Excluded Tax - with respect to any Agent, any Lender, any Issuing Bank or any
other recipient of a payment to be made by or on account of any Obligation,
(a) taxes imposed on or measured by its overall net income or capital (however
denominated), including franchise taxes, and (b) Taxes in respect of which
additional amounts are payable pursuant to Section 5.10 (or that would be so
payable but for a Lender’s failure or inability to comply with the certification
requirements of Sections 5.10.3 or 5.10.4, as applicable).

 

25

--------------------------------------------------------------------------------


 

Existing Administrative Agent - as defined in the Recitals to this Agreement.

 

Existing Borrowers - as defined in the Recitals to this Agreement.

 

Existing Investments - (a) Investments, debt, loans, advances, guaranties,
capital contributions or other transactions existing on the Closing Date and
more particularly described on Schedule 1.1.2, and (b) to the extent any such
Investments or other transactions under clause (a) were made in the form of
loans or advances, loans and advances made after the Closing Date in respect of
any Refinancing Debt thereof that satisfies the Refinancing Conditions.

 

Existing Lenders - as defined in the Recitals to this Agreement.

 

Existing Letters of Credit - as defined in Section 2.3.5.

 

Existing Loan Agreement - as defined in the Recitals to this Agreement.

 

Existing Senior Notes - as defined in the Recitals to this Agreement.

 

Extraordinary Expenses - without duplication, all out-of-pocket costs, expenses
or advances incurred by Administrative Agent (or any Lender during a Default or
an Event of Default) in connection with the Loan Documents or transactions
contemplated thereby, or during the pendency of an Insolvency Proceeding of an
Obligor, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against any Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of any
Agent’s Liens with respect to any Collateral), any Loan Documents, or the
validity, allowance or amount of any Obligations, including any lender liability
or other Claims asserted against any Agent or any Lender; (c) the exercise,
protection or enforcement of any rights or remedies of any Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of any
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
or (g) Protective Advances.  Such costs, expenses and advances include transfer
fees, taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers’ fees and commissions,
auctioneers’ fees and commissions, accountants’ fees, environmental study fees,
wages and salaries paid to employees of any Obligor or independent contractors
in liquidating any Collateral, and travel expenses but excluding compensation
paid to employees (including inside legal counsel who are employees) of any
Agent and any Lender.

 

Extraordinary Receipts - any tax refunds, indemnity payments, pension reversions
and certain insurance proceeds received by a Borrower but which do not otherwise
constitute proceeds of an Asset Disposition or a Casualty Event, but excluding
cash receipts in the Ordinary Course of Business.

 

Federal Funds Rate - a fluctuating interest rate per annum equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System arranged by federal funds brokers, as published for
the applicable day (or, if not a Business Day, for the preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published,
the average of the quotations for such day on such transactions received by
Administrative Agent from three (3) federal funds brokers of nationally
recognized standing selected by Administrative Agent.

 

26

--------------------------------------------------------------------------------


 

Federal Reserve Act – the Federal Reserve Act (12 U.S.C. §§ 221-522).

 

Fee Letter - the amended and restated fee letter agreement, dated on or about
the Closing Date, among Administrative Agent, Barclays Bank PLC, LS Corp. and LS
Cable, as supplemented to join Borrowers as parties thereto.

 

Femco - Femco Magnet Wire Corp., an Indiana corporation.

 

Financial Covenant Availability Condition - with respect to any date of
determination, the maintenance by Borrowers of Aggregate Availability of no less
than the greater of (i) 10% of the aggregate Revolver Commitments, or (ii) the
Fixed Asset Formula Amount.

 

Fiscal Quarter - each period of three (3) consecutive calendar months,
commencing on the first day of a Fiscal Year.

 

Fiscal Year - the fiscal year of Borrowers and their Subsidiaries for accounting
and tax purposes, ending on December 31 of each year.

 

Fixed Asset Formula Amount - the sum of (i) the Canadian Fixed Asset Formula
Amount plus (ii) the U.S. Fixed Asset Formula Amount.

 

Floating Rate Loan - a U.S. Base Rate Loan, a Canadian Prime Rate Loan or a
Canadian Base Rate Loan.

 

FLSA - the Fair Labor Standards Act of 1938.

 

Foreign Account - an Account for which the Account Debtor is organized or has
its principal offices or assets outside the United States, Canada or Puerto
Rico.

 

Foreign Exchange Services - any services provided from time to time by Bank of
America or its Affiliates or by any other Lender or its Affiliates, to any
Borrower or its Subsidiaries in connection with foreign exchange and conversion
services.

 

Foreign In-Transit Inventory - Inventory of a Borrower that is in-transit from a
Vendor of such Borrower from a location outside the continental United States to
such Borrower or a location designated by such Borrower that is in the
continental United States.

 

Foreign Lender - with respect to any Borrower Group, a Lender to such Borrower
Group that is organized under the laws of a jurisdiction other than (i) Canada
or a province or territory thereof, in the case of the Borrower Group consisting
of Canadian Obligors; or (ii) a state of the United States or the District of
Columbia, in the case of the Borrower Group consisting of U.S. Obligors;
provided, however, that relative to the Borrower Group consisting of Canadian
Obligors, a Lender shall not be considered a Foreign Lender if it is a Canadian
Qualified Lender.

 

Foreign Subsidiary - a Subsidiary that is not a Domestic Subsidiary.

 

Forward Revaluation Amount - an amount equal to any positive difference between
the standard cost at which Borrowers purchase copper Inventory and the actual
cost paid for forward copper contracts.

 

27

--------------------------------------------------------------------------------


 

Forward Revaluation Reserve - a reserve equal to the amount, if any, by which
the Value of Borrowers’ Inventory consisting of copper has been reduced by the
Forward Revaluation Amount.

 

Full Payment - with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding);
(b) if such Obligations are LC Obligations or other Obligations described in
clauses (ii) and (iii) of the definition of “Cash Collateralize”, Cash
Collateralization thereof (or delivery of a standby letter of credit reasonably
acceptable to Agent in its discretion, in the amount of the required Cash
Collateral); and (c) a release of any Claims of Obligors against Agents, Lenders
and Issuing Banks arising on or before the payment date.  No Loans shall be
deemed to have been paid in full until all Commitments related to such Loans
have expired or been terminated.

 

GAAP - generally accepted accounting principles in the United States of America
or Canada in effect from time to time.

 

General Intangibles - shall have the meaning ascribed to such term in the U.S.
Security Agreement, or the  meaning ascribed to the term “intangible” in
Canadian Security Agreement, as applicable.

 

Governmental Approvals - all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

Governmental Authority - any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, Canada, a province or
territory thereof, or a foreign entity or government.

 

Guarantor Payment - as defined in Section 5.14.3.

 

Guarantors - each Person who guarantees payment or performance of the whole or
any part of the Obligations, including (i) in the case of the U.S. Obligations,
SEI, Communications GP, SEHC, and Essex International as guarantors of such
Obligations, and (ii) in the case of the Canadian Obligations, in addition to
those guarantors identified in clause (i), the U.S. Borrowers as guarantors of
such Obligations.

 

Guaranty - each guaranty agreement now or hereafter executed by a Guarantor in
favor of the Applicable Agent and the Applicable Lenders with respect to any of
the Obligations of a Borrower Group, and each other guaranty and guaranty
supplement delivered pursuant to Section 10.1.9.

 

Hedging Agreement - any transaction that provides for an interest rate, foreign
exchange, currency, commodity, credit or equity swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof, or any
transaction of a similar nature, including Interest Rate Contracts.

 

Holdings - as defined in the Recitals to this Agreement.

 

Immaterial Subsidiary - a Subsidiary that is not a Material Subsidiary.

 

Imported Inventory Agreement - an Imported Inventory Agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

28

--------------------------------------------------------------------------------


 

In-Transit Inventory - Inventory of a Borrower that is either Domestic
In-Transit Inventory or Foreign In-Transit Inventory.

 

Included Investment - an Investment, loan, advance, guarantee, capital
contribution, sale or transfer of Property, made directly or indirectly, during
any fiscal period in any Person by one or more Borrowers in connection with the
development, construction, and operation of the Borrowers’ business in
compliance with Section 10.2.15 hereof (other than the Existing Investments);
provided that if the Average Aggregate Availability for the applicable Fiscal
Quarter in which the Investment was made is greater than or equal to
$50,000,000, the amount of such Investment shall be deemed to be $-0-.

 

Indemnitees - Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.

 

Insolvency Proceeding - any case or proceeding or proposal commenced by or
against a Person under any state, provincial, federal or foreign law for, or any
agreement of such Person to, (a) the entry of an order for relief under the
Bankruptcy Code, or any other insolvency, debtor relief, bankruptcy,
receivership, debt adjustment law or other similar law (whether state,
provincial, federal or foreign), including the Bankruptcy and Insolvency Act
(Canada) and the Companies’ Creditors Arrangement Act (Canada); (b) the
appointment of a receiver, interim receiver, monitor, sequestator, trustee,
liquidator, administrator, conservator or other custodian for such Person or any
part of its Property; or (c) an assignment or trust mortgage for the benefit of
creditors.

 

Instrument - shall have the meaning ascribed to such term in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable.

 

Insurance Assignment - each collateral assignment of insurance pursuant to which
an Obligor assigns to the Applicable Agent, for the benefit of Secured Parties,
such Obligor’s rights under business interruption or other insurance policies
required to be maintained under Section 10.1.7, as security for the Obligations.

 

Intellectual Property - all intellectual and similar Property of a Person,
including inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases; all
embodiments or fixations thereof and all related documentation, registrations
and franchises; all books and records describing or used in connection with the
foregoing; and all licenses or other rights to use any of the foregoing.

 

Intellectual Property Claim - any material claim or assertion (whether in
writing, by suit or otherwise) that a Borrower’s or its Subsidiary’s ownership,
use, marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.

 

Interest Act - the Interest Act (Canada).

 

Interest Period - as defined in Section 3.1.3.

 

Interest Period Loan - a LIBOR Loan or a Canadian BA Rate Loan.

 

29

--------------------------------------------------------------------------------


 

Interest Rate Contract - any interest rate swap, collar or cap agreement, or
other agreement or arrangement by any Borrower or its Subsidiaries with a Lender
or an Affiliate of a Lender that is designed to protect against fluctuations in
interest rates.

 

Internal Revenue Code - the Internal Revenue Code of 1986.

 

Inventory - shall have the meaning ascribed to such term in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable.

 

Inventory Formula Amount - on any date of determination thereof for all Borrower
Groups, the lesser of (a) $180,000,000; or (b) the lesser of 65% of the Value of
Eligible Inventory of the Borrowers, or 85% of the NOLV Percentage of the Value
of Eligible Inventory of the Borrowers.

 

Inventory Reserve - on any date with respect to any Borrower Group, reserves
established by Applicable Agent in its Credit Judgment to reflect factors that
may negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

 

Investment - any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.

 

Investment Company Act - the Investment Company Act (15 U.S.C. §§ 80a-1 -
80a-64).

 

Investor Group - as defined in the Recitals to this Agreement.

 

IP Licensing - IP Licensing LLC, a Delaware limited liability company.

 

IRS - the United States Internal Revenue Service.

 

Issuing Bank - Bank of America or an Affiliate of Bank of America, including
Bank of America, acting through its Canada branch.

 

Issuing Bank Indemnitees - each Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

 

ITA - the Income Tax Act (Canada).

 

JV Europe - as defined in Schedule 1.1.2.

 

LC Application - an application by Borrower Agent to Issuing Bank for the
issuance of a Letter of Credit, in form and substance satisfactory to Issuing
Bank.

 

LC Borrowers - shall have the meaning ascribed to it in Section 2.3.1(b).

 

LC Conditions - the following conditions, the satisfaction of each of which is
required before an Issuing Bank shall be obligated to issue a Letter of Credit
for any Borrower within a Borrower Group: (a) each of the conditions set forth
in Section 6.1 (with respect to Letters of Credit to be issued on the Closing
Date) or Section 6.2 (with respect to Letters of Credit to be issued after the
Closing Date) has been and continues to be satisfied, including the absence of
any Default or Event of Default with respect

 

30

--------------------------------------------------------------------------------


 

to such Borrower Group; (b) after giving effect to the issuance of the requested
Letter of Credit and all other unissued Letters of Credit for which an LC
Application has been submitted by a Borrower within such Borrower Group, the LC
Obligations would not exceed an amount equal to the Dollar Equivalent of the
Letter of Credit Subline, the Total Revolver Exposure would not exceed the
Maximum Revolver Facility Amount, the U.S. Revolver Exposure would not exceed
the U.S. Borrowing Base, and the Canadian Revolver Exposure would not exceed the
Canadian Borrowing Base; (c) such Letter of Credit has an expiration date that
is (i) no more than three hundred sixty-five (365) days from the date of
issuance in the case of standby Letters of Credit, and (ii) no more than one
hundred fifty (150) days from the date of issuance in the case of documentary
Letters of Credit and, in either event, such expiration date is at least ten
(10) Business Days prior to the Revolver Termination Date unless such Borrower
Group shall Cash Collateralize such Letter of Credit or as otherwise agreed by
Applicable Agent in its discretion; and (d) the form of the proposed Letter of
Credit is satisfactory to Applicable Agent and the Applicable Issuing Bank in
their reasonable discretion, provides for sight drafts only (as opposed to time
drafts) and does not contain any language that automatically increases the
amount available to be drawn under the Letter of Credit.

 

LC Documents - all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers within a Borrower Group or any other
Person to the Applicable Issuing Bank or the Applicable Agent in connection with
issuance, amendment or renewal of, or payment under, any Letter of Credit.

 

LC Obligations - on any date, the sum of the U.S. LC Obligations and the
Canadian LC Obligations.

 

LC Request - a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to the Applicable Issuing Bank, substantially in the form of
Exhibit D and reasonably satisfactory to the Applicable Agent and the Applicable
Issuing Bank.

 

LC Reserve - a reserve with respect to U.S. Borrowers in the amount of the U.S.
LC Obligations (excluding any portion thereof that U.S. Borrowers shall Cash
Collateralize), and a reserve with respect to Canadian Borrower in the amount of
the Canadian LC Obligations (excluding any portion thereof that Canadian
Borrower shall Cash Collateralize).

 

Lender Counterparty - Bank of America, an Agent or a Lender, or any branch or
affiliate of Bank of America, an Agent or a Lender, party to an agreement
evidencing an obligation under a Hedging Agreement included within the
Obligations.

 

Lender Indemnitees - Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

 

Lenders - shall have the meaning given to it in the preamble to this Agreement
and shall include U.S. Lenders, Canadian Lenders, and Applicable Swingline
Lenders, and their respective successors and permitted assigns, and any other
Person who hereafter becomes a “Lender” pursuant to an Assignment and
Acceptance.

 

Lending Office - the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to
Administrative Agent and Borrower Agent.

 

Letter of Credit - a U.S. Letter of Credit or a Canadian Letter of Credit.

 

31

--------------------------------------------------------------------------------


 

Letter of Credit Subline - the Dollar Equivalent of $25,000,000.

 

LIBOR Loan - a Revolver Loan that bears interest based on Adjusted LIBOR.

 

License - any material license or agreement under which an Obligor is authorized
to use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of any Eligible Inventory, any use of Property or
any other conduct of its business (excluding, in any event, any “off the shelf”
Intellectual Property generally available to the public).

 

Licensor - any Person from whom an Obligor obtains a License.

 

Lien - any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property but excluding the interest of the
owner of such Property.

 

Lien Waiver - an agreement, in form and substance reasonably satisfactory to
Administrative Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Applicable Agent to enter upon the premises
and remove the Collateral or to use the premises to store or dispose of the
Collateral; (b) for any material Collateral held by a warehouseman or processor,
such Person waives or subordinates any Lien it may have on the Collateral, and
permits the Applicable Agent to enter upon such premises and remove such
Inventory or to use the premises to store or dispose of the Collateral; and
(c) for any material Collateral held by a repairman, mechanic or bailee, such
Person acknowledges the Applicable Agent’s Lien, waives or subordinates any Lien
it may have on the Collateral, and permits the Applicable Agent to enter upon
such premises and remove such Collateral or to use the premises to store or
dispose of the Inventory.

 

Loan - a Revolver Loan and each U.S. Base Rate Loan, LIBOR Loan, Canadian Base
Rate Loan, Canadian Prime Rate Loan or Canadian BA Rate Loan comprising such
loan.

 

Loan Account - the loan account established by each Lender on its books pursuant
to Section 5.9.

 

Loan Documents - this Agreement, Other Agreements and Security Documents.

 

Loan Year - each calendar year commencing on the Closing Date and each
anniversary of the Closing Date.

 

LS Cable - as defined in the Recitals to this Agreement.

 

LS Corp - as defined in the Recitals to this Agreement.

 

Magnet Wire GP - Superior China Magnet Wire GP, Inc., a Texas corporation.

 

Margin Stock - as defined in Regulation U of the Board of Governors.

 

Material Adverse Effect - the effect of any event or circumstance that after the
Closing Date, taken alone or in conjunction with other events or circumstances,
(a) has or could be reasonably expected to have a material adverse effect on the
business, operations, Properties or condition (financial or

 

32

--------------------------------------------------------------------------------


 

otherwise) of any Borrower Group, taken as a whole, on the value of the
Collateral taken as a whole, on the enforceability of any Loan Documents, or on
the validity or priority of the Applicable Agent’s Liens on the Collateral taken
as a whole; (b) materially impairs the ability of any Borrower Group, taken as a
whole, to perform any material obligations under the Loan Documents, including
repayment of any Obligations; or (c) otherwise materially impairs the ability of
any Agent or any Lender to enforce or collect any Obligations or to realize upon
any material Collateral.

 

Material Contract - any agreement or arrangement to which a Borrower or any of
its Subsidiaries is party (other than the Loan Documents) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.

 

Material Subsidiary - at any date of determination, (a) each Subsidiary of SEI
(other than the Borrowers) (i) the total assets of which as of the last day of
the most recent Test Period were equal to or greater than 10.0% of Total Assets
on such date or (ii) the gross revenues of which for such Test Period were equal
to or greater than 10.0% of the consolidated gross revenues of SEI and its
Subsidiaries for such period, in the case of each of clause (i) and (ii),
calculated on a pro forma basis and determined in accordance with GAAP), and
(b) each other Subsidiary of a Borrower that is the subject of an Event of
Default under Section 11.1(i) or Section 11.1(j) and that, when such
Subsidiary’s total assets or gross revenues are aggregated with the total assets
or gross revenues, as applicable, of each other Subsidiary that is the subject
of an Event of Default under Section 11.1(i) or Section 11.1(j), would
constitute a Material Subsidiary under clause (b) above.

 

Maximum Fixed Asset Amount - the sum of (i) the Canadian Maximum Fixed Asset
Amount  plus (ii) the U.S. Maximum Fixed Asset Amount.

 

Maximum Revolver Facility Amount - on any date, the sum of the U.S. Revolver
Facility Amount and the Canadian Revolver Facility Amount.

 

Merger - as defined in the Recitals to this Agreement.

 

Merger Agreement - as defined in the Recitals to this Agreement.

 

Merger and Related Transactions - all transactions and obligations contemplated
by the Merger Agreement, including the closing of the Merger, the Revolving
Credit Facility and all other transactions and obligations more particularly
described in the Recitals to this Agreement.

 

Merger SPC - as defined in the Recitals to this Agreement.

 

Merger Transaction Costs - as defined in the definition of EBITDA.

 

Money Laundering Control Act - the Money Laundering Control Act of 1986 (18
U.S.C. §§ 1956-1957).

 

Moody’s - Moody’s Investors Services, Inc.

 

Mortgage - those certain mortgages, collateral mortgages, deeds of trust or
deeds to secure debt delivered by a Borrower to any Agent, for the benefit of
Secured Parties, on or prior to the Closing Date which grant or granted Liens
upon the Real Estate owned by such Borrower, as security for the Obligations
located in (i) Columbia City, Ft. Wayne, Franklin, Kendallville and Vincennes,
Indiana, (ii) 

 

33

--------------------------------------------------------------------------------


 

Hoisington, Kansas, (iii) Tarboro, North Carolina, (iv) Chester, South Carolina,
and (v) Ontario, Canada, and all amendments thereto.

 

Mortgaged Real Estate - Real Estate subject to a Mortgage.

 

Multiemployer Plan - as defined in Section 4001(a)(3) of ERISA, which, for
greater certainty, does not include any Canadian Pension Plan.

 

Negative Covenant Availability Condition - with respect to any date of
determination, the maintenance by Borrowers of Aggregate Availability of no less
than the greater of (i) 15% of the aggregate Revolver Commitments, or (ii) the
Fixed Asset Formula Amount plus $25,000,000.

 

Net Proceeds - with respect to an Asset Disposition, a Casualty Event or any
Extraordinary Receipt, proceeds (including, when received, any deferred or
escrowed payments) received by a Borrower or its Subsidiaries in cash from such
disposition, Casualty Event or Extraordinary Receipt net of (a) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by any Obligor in connection therewith; (b) amounts applied to repayment of Debt
secured by a Permitted Lien senior to any Agent’s Liens on Collateral sold;
(c) all Taxes to the extent payable as a consequence of such Asset Disposition,
Casualty Event or Extraordinary Receipts, including transfer or similar taxes;
and (d) reserves for adjustments in respect of (x) the sale price of such asset
established in accordance with GAAP and (y) any liabilities associated with such
asset and retained by any Obligor after such sale or other disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction; provided that upon the expiration of not more
than one hundred and twenty (120) days after the relevant Asset Disposition, any
remaining reserve balance shall be remitted to Administrative Agent for
prepayment of the Obligations subject to Section 5.3, and (e) in the case of any
Asset Disposition by joint venture or other non-wholly owned Subsidiary of an
Obligor, the portion of the net proceeds thereof which is not attributable to
the applicable Obligor’s ownership percentage of such Subsidiary.

 

New Canadian Lender - as defined in Section 2.1.9(d).

 

New U.S. Lender - as defined in Section 2.1.9(d).

 

NOLV Percentage - the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all related commissions, fees and expenses, as
determined from the most recent appraisal of Borrowers’ Inventory performed by
an appraiser and on terms reasonably satisfactory to Administrative Agent.

 

Notes - each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

 

Notice of Borrowing - a Notice of Borrowing to be provided by Borrower Agent to
request the funding of a Borrowing of Revolver Loans, in form satisfactory to
Administrative Agent.

 

Notice of Conversion/Continuation - a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans or Canadian BA Rate Loans (as applicable), in form satisfactory
to Administrative Agent.

 

34

--------------------------------------------------------------------------------


 

Obligations - all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.

 

Obligor - a U.S. Obligor or Canadian Obligor.

 

Ordinary Course of Business - the ordinary course of business of any Borrower or
its Subsidiaries, undertaken in good faith (and not for the purpose of evading
any provision of a Loan Document).

 

Organic Documents - with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
memorandum of association, voting trust agreement, or similar agreement or
instrument governing the formation or operation of such Person.

 

OSHA - the Occupational Safety and Hazard Act of 1970.

 

Other Agreement - each Note; LC Document; Fee Letter; Lien Waiver; Related Real
Estate Document; Borrowing Base Certificate; Compliance Certificate; the
Environmental Agreement; or other document, instrument or agreement (other than
this Agreement or a Security Document) now or hereafter delivered by an Obligor
to an Agent or a Lender in connection with this Agreement or any transactions
relating hereto.

 

Overadvance - as defined in Section 2.1.7.

 

Overadvance Loan - a U.S. Base Rate Revolver Loan or Canadian Prime Rate Loan,
as applicable, made when an Overadvance exists or is caused by the funding
thereof.

 

Participant - as defined in Section 13.2.

 

Patent Security Agreement - each patent security agreement pursuant to which an
Obligor grants to the Applicable Agent, for the benefit of Secured Parties, a
Lien on such Obligor’s interests in patents and patent applications, as security
for the Obligations.

 

PATRIOT Act - the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

Payment Item - each check, draft or other item of payment payable to an Obligor,
including those constituting proceeds of any Collateral.

 

Pension Benefit Guaranty Corporation - the Pension Benefit Guaranty Corporation,
the federal corporation created under ERISA, and any successor thereto.

 

35

--------------------------------------------------------------------------------


 

Pension Event - means (a) the filing of a notice of intent to terminate (in
whole or in part), or the commencement of proceedings by any Governmental
Authority or administrator appointed by a Governmental Authority to terminate
(in whole or in part) a Canadian Pension Plan, (b) the occurrence of an event or
condition which might reasonably be expected to constitute grounds for the
termination (in whole or in part) of, or the appointment by a Governmental
Authority of a third party to administer, any Canadian Pension Plan, or (c) the
imposition of any liability by any Governmental Authority in respect of a
Canadian Pension Plan, other than for premiums or contributions due but not
delinquent, upon any Borrower, any Guarantor or any of their Subsidiaries.

 

Permitted Acquisition - any acquisition by a Borrower or any of its Subsidiaries
of the assets or Equity Interests of a Person located in the United States or
Canada in which each of the following conditions is satisfied: (i) no Event of
Default exists; (ii) the business in which the Person that is the subject of
such acquisition is engaged is a Similar Business; (iii) the acquisition is not
hostile or contested; (iv) in connection with such acquisition there will be no
Liens on any of such Borrower’s or such Subsidiary’s assets after the
acquisition other than Permitted Liens; (v) any purchase price amounts payable
with respect to earn-outs, notes payable to the sellers, covenants not to
compete, consulting contracts or other affiliated contracts are and will remain
subordinate to the Full Payment of the Obligations on terms satisfactory to
Administrative Agent; (vi) Borrowers shall have delivered to Administrative
Agent, not less than three (3) Business Days prior to the proposed closing date
of any such acquisition, written evidence of the pro forma satisfaction of the
other conditions set forth in this definition after giving effect to such
acquisition; and (vii) to the extent a Subsidiary is acquired or formed in
connection with any such acquisition, such Subsidiary shall constitute a
Permitted Subsidiary hereunder.  Furthermore, unless Borrowers are in compliance
with the Negative Covenant Availability Condition, at the time of and after
giving effect to the acquisition, the aggregate amount of acquisitions made
during any Fiscal Year may not exceed a total consideration of $25,000,000 and
Borrowers shall (a) be required to be in compliance with the Consolidated Fixed
Charge Coverage Ratio covenant set forth in Section 10.3 (regardless of whether
the Aggregate Availability of Borrowers is then less than the Financial Covenant
Availability Condition), after giving effect to the acquisition, (b) have
Aggregate Availability of at least 10% of the Revolving Credit Facility
(excluding the Fixed Asset Formula Amount on the date thereof), after giving
effect to the acquisition, (c) have provided the Administrative Agent, by a date
sufficiently in advance of the closing date of such acquisition to allow
Administrative Agent the reasonable opportunity for review, the executed copies
of the final purchase documents, including all exhibits and schedules thereto,
among the parties to such acquisition, and (d) Administrative Agent shall have
found the terms thereof reasonably acceptable.  Notwithstanding any provision of
this Agreement to the contrary, in connection with any merger (or other
distribution of the assets) of a Subsidiary that is not an Obligor with and into
(or to) an Obligor, or any acquisition by an Obligor, whether by purchase of
stock, merger, or purchase of assets, and whether in a single transaction or
series of related transactions, Agents shall have the right to determine in
their Credit Judgment (based on standards and methodologies similar to those
applied to Borrowers’ then existing Accounts and Inventory to the extent that
the Accounts and Inventory so acquired are similar to such then existing
Accounts and Inventory), whether any Accounts or Inventory so acquired shall be
included in the Borrowing Base (subject to the other applicable provisions of
this Agreement).  In connection with such determination, Agents may obtain, at
Borrowers’ expense, such appraisals, commercial finance exams and other
assessments of such Accounts, Inventory, and other Collateral as Agents may deem
desirable.

 

Permitted Asset Disposition - an Asset Disposition that is (a) a sale of
Inventory in the Ordinary Course of Business; (b) so long as no Event of Default
then exists (or as otherwise consented to by Administrative Agent), a
disposition of Equipment or Real Estate included in the calculation of the Fixed
Asset Formula Amount, the proceeds of which are applied to reduce the Canadian
Fixed Asset Formula Amount or the U.S. Fixed Asset Formula Amount, as
applicable, pursuant to Section 5.3(a); (c) a

 

36

--------------------------------------------------------------------------------


 

disposition of Inventory or Equipment that is substantially worn, damaged,
obsolete, unmerchantable or otherwise unsalable or, in the reasonable business
judgment of an Obligor, no longer useful or necessary in the Ordinary Course of
Business; (d) so long as no Event of Default then exists (or as otherwise
consented to by Administrative Agent), termination of a lease of real or
personal Property that is not necessary for the Ordinary Course of Business,
could not reasonably be expected to have a Material Adverse Effect and does not
result from an Obligor’s default; (e) a transfer of Property to a Borrower or a
Guarantor by a Subsidiary thereof, or by a Borrower or a Guarantor to a
Guarantor within the same Borrower Group, or by a Borrower to another Borrower
(provided that if Property that is included in the Borrowing Base of a Borrower
Group is transferred to another Borrower outside of such Borrower Group, such
Property shall cease to be included in the transferring Borrower Group’s
Borrowing Base); (f) non-exclusive licenses of technology and other Intellectual
Property; (g) Consigned Inventory; (h) Permitted Investments; (i) transfers of
Equity Interests of any Subsidiary that is not a Guarantor so long as such
Equity Interests are not otherwise pledged to Administrative Agent; (j) sales or
forgiveness of Accounts in the Ordinary Course of Business or in connection with
the collection or compromise thereof; (k) leases, subleases, licenses and
sublicenses of real or personal property entered into by Borrowers and their
respective Subsidiaries in the Ordinary Course of Business at arm’s length and
on market terms; (l) sales of non-core assets acquired in connection with
Permitted Acquisitions which are not used in the business of the Obligors or
their Subsidiaries in an aggregate amount not to exceed $5,000,000 during any
Fiscal Year; (l) so long as no Event of Default then exists (or as otherwise
consented to by Administrative Agent), sales of other assets in an aggregate
amount not to exceed $5,000,000 during any Fiscal Year; (m) so long as no Event
of Default then exists (or as otherwise consented to by Administrative Agent),
any other disposition of Equipment in an aggregate amount during any Fiscal Year
not to exceed (I) $5,000,000 in the case of Equipment not included in the
calculation of the Fixed Asset Formula Amount and (II) $1,000,000 in the case of
Equipment that is included in the calculation of the Fixed Asset Formula Amount;
or (n) otherwise approved in writing by the Applicable Agent and Required
Borrower Group Lenders.

 

Permitted Consigned Inventory - Consigned Inventory, (i) the Value of which
shall not exceed $60,000,000 in the aggregate at any time, and (ii) for which
each of the Consigned Inventory Conditions is satisfied.

 

Permitted Contingent Obligations - Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers (or sellers, as applicable)
in connection with Permitted Asset Dispositions and Permitted Acquisitions;
(f) arising under the Loan Documents; (g) incurred to support Debt permitted
pursuant to Section 10.2.1; (h) arising under indemnity agreements to title
insurers to issue to Administrative Agent title insurance policies; (i) arising
in connection with guaranties of performance by an Obligor on behalf of JV
Europe, SE Holding or their subsidiaries which do not constitute guaranties of
Debt; or (j) in an aggregate amount of $25,000,000 or less at any time.

 

Permitted Investments - collectively, any of the following Investments by a
Borrower or any of its Subsidiaries:

 

(a) the Existing Investments;

 

(b) Investments meeting the requirements of Included Investments;

 

37

--------------------------------------------------------------------------------


 

(c) Cash Equivalents that are subject to Administrative Agent’s Lien and
control, pursuant to documentation in form and substance satisfactory to
Administrative Agent;

 

(d) loans and advances permitted under Section 10.2.7;

 

(e) acquisitions of fixed assets to be used in the Ordinary Course of Business
of such Borrower or any of its Subsidiaries so long as the acquisition costs
thereof constitute Capital Expenditures permitted hereunder;

 

(f) acquisitions of goods held for sale or lease or to be used in the
manufacture of goods or the provision of services by such Borrower or any of its
Subsidiaries in the Ordinary Course of Business (including inventory);

 

(g) acquisitions of current assets arising from the sale or lease of goods or
the rendition of services in the Ordinary Course of Business of such Borrower or
any of its Subsidiaries;

 

(h) Investments in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors;

 

(i) deposits, prepayments and other credits to suppliers, lessors and landlords
made in the Ordinary Course of Business;

 

(j) Investments, loans, advances, guarantees, capital contributions, sales or
transfers of Property, made directly or indirectly, (i) by one or more U.S.
Obligors or their Subsidiaries in Canadian Borrower and its Subsidiaries not to
exceed $15,000,000 at any time outstanding, and (ii) by Canadian Borrower or its
Subsidiaries in a U.S. Obligor or its Subsidiaries not to exceed $15,000,000 at
any time outstanding;

 

(k) so long as Borrowers (i) are in compliance with the Consolidated Fixed
Charge Coverage Ratio covenant set forth in Section 10.3 (regardless of whether
the Aggregate Availability of Borrowers is then less than the Financial Covenant
Availability Condition) and (ii) have Aggregate Availability of at least 10% of
the Revolving Credit Facility (excluding the Fixed Asset Formula Amount on the
date thereof), in each case at the time of such Investment and after giving
effect thereto, any Investments, loans, advances, guarantees, capital
contributions, sales or transfers of Property (in each case, other than the
Existing Investments), made directly or indirectly, without duplication, by any
Obligor or its Subsidiary; provided that any such Investments, loans, advances,
guarantees, capital contributions, sales or transfers of Property made pursuant
to this clause (k) shall not exceed an aggregate amount of $10,000,000 during
any Fiscal Year; provided further, that any such Investments, loans, advances,
guarantees, capital contributions, sales or transfers of Property made pursuant
to this clause (k) at a time when Borrowers satisfied the Negative Covenant
Availability Condition and no Event of Default existed shall not be counted
toward such limit;

 

(l)  other Investments (in each case, other than the Existing Investments), not
to exceed an aggregate amount of $10,000,000 during any Fiscal Year, provided
that the sum of (i) the amount of such Investments plus (ii) the Capital
Expenditures made to-date during such Fiscal Year do not exceed the limitation
on Capital Expenditures set forth in Section 10.2.3; and

 

38

--------------------------------------------------------------------------------


 

(m) Investments made by an Obligor or its Subsidiaries to the extent financed
with the proceeds received by such Obligor or any of its Subsidiaries from a
prior or substantially simultaneous Investment made pursuant to clauses (j),
(k) and (l).

 

Permitted Lien - as defined in Section 10.2.2.

 

Permitted Purchase Money Debt - Purchase Money Debt of Borrowers and their
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $25,000,000 at any time and its
incurrence does not violate Section 10.2.3.

 

Permitted Subsidiary - a Subsidiary of a Borrower or Obligor that is in
compliance with each of the Permitted Subsidiary Conditions.

 

Permitted Subsidiary Conditions - the following conditions, the satisfaction of
each of which is required before a Subsidiary formed or acquired after the
Closing Date shall constitute a Permitted Subsidiary under this Agreement: 
(i) the Subsidiary is engaged in a Similar Business; (ii) there are no Liens on
any of such Subsidiary’s assets other than Permitted Liens; and (iii) Borrowers,
Obligors and such Subsidiary have complied with the provisions of
Section 10.1.9.

 

Person - any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, joint stock company, land trust,
business trust, unincorporated organization, Governmental Authority or other
entity.

 

Pledge Agreement - each pledge agreement pursuant to which an Obligor pledges to
the Applicable Agent, and grants a security interest to the Applicable Agent for
the benefit of Secured Parties, in and to the Equity Interests of each of the
Subsidiaries of such Obligor, as security for the Obligations.

 

Plan - an employee pension benefit plan that is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Internal
Revenue Code and that is either (a) maintained by a Borrower or its Subsidiaries
for employees or (b) maintained pursuant to a collective bargaining agreement,
or other arrangement under which more than one employer makes contributions and
to which a Borrower or its Subsidiaries is making or accruing an obligation to
make contributions or has within the preceding five years made or accrued such
contributions, and includes a Canadian Pension Plan, as applicable.

 

PPSA - the Personal Property Security Act in force in the Province of Ontario,
provided that if by reason of mandatory provisions of Applicable Law the
validity, enforceability, enforcement, perfection and effect of perfection and
non-perfection of a security interest or other applicable Lien with respect to
any Obligor or Canadian Collateral is governed by other personal property
security laws in force in Canada, the term “PPSA” means such other personal
property security laws, including the Civil Code of Quebec.

 

Pro Forma Financial Statements - as defined in Section 6.1(i).

 

Pro Rata - when used with reference to a Lender’s share on any date of the total
Borrower Group Commitments to a Borrower Group, its interest in the Collateral
of the members of such Borrower Group, its participating interest in LC
Obligations of and Swingline Loans to the members of such Borrower Group, its
share of payments made by the members of such Borrower Group with respect to
Borrower Group Obligations, its share of Collateral proceeds of such Borrower
Group, and its obligation to pay or reimburse any Agent for Extraordinary
Expenses owed by such Borrower Group or to indemnify any

 

39

--------------------------------------------------------------------------------


 

Indemnitees for Claims relating to such Borrower Group, a percentage (expressed
as a decimal, rounded to the ninth decimal place) derived by dividing the amount
of the Borrower Group Commitment of such Lender to such Borrower Group on such
date by the aggregate amount of the Borrower Group Commitments of all Lenders to
such Borrower Group on such date (whether or not any of such Borrower Group
Commitments have been terminated on or before such date).

 

Proceeds of Crime Act - the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and includes all regulations thereunder.

 

Properly Contested - with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any material assets of the Obligor; (e) no Lien is imposed
on assets of the Obligor while such dispute is being properly contested unless
such Lien is at all times junior and subordinate in priority to Liens in favor
of Agents (except only with respect to property taxes that have priority as a
matter of applicable state law and enforcement of such Lien is stayed during the
period prior to the final resolution or disposition of such dispute); (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review; and (g) if such contest
is abandoned, settled or determined adversely (in whole or in part) to such
Obligor, such Obligor forthwith pays such Debt and all penalties, interest and
other amounts due in connection therewith.

 

Property - any interest in any kind of property or asset, whether real /
immovable, personal / movable or mixed, or tangible or intangible.

 

Protective Advances - as defined in Section 2.1.8.

 

Purchase Money Debt - (a) Debt (other than the Obligations) for payment of any
of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within forty-five (45) days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and
(c) any renewals, extensions or refinancings (but not increases in principal
amounts) thereof.

 

Purchase Money Lien - a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC, the PPSA or the Civil Code of
Quebec, or constituting a vendor’s hypothec under the Civil Code of Quebec.

 

RCRA - the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901-6992k).

 

Real Estate - all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

Refinancing Conditions - the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount (or accreted value, if applicable) that does
not exceed the principal amount of the Debt being modified, refunded, extended,
renewed or refinanced, plus other reasonable amounts paid, and fees and expenses
reasonably incurred in connection therewith; (b) it has a final maturity not
sooner than and weighted average life not less than that of the Debt being
extended, renewed or refinanced; (c) it bears interest at a rate that does not
exceed the then current market rate (as determined in good faith by a Senior

 

40

--------------------------------------------------------------------------------


 

Officer) for Debt of a similar type and for a similar obligor; (d) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (e) the covenants applicable to it are no less
favorable to Borrowers than those applicable to the Debt being extended, renewed
or refinanced; and (f) upon giving effect to it, no Default or Event of Default
exists.

 

Refinancing Debt - Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1.

 

Regulation D - Regulation D of the Board of Governors.

 

Reimbursement Date - as defined in Section 2.3.2.

 

Related Real Estate Documents - with respect to any Mortgaged Real Estate, the
following, in form and substance satisfactory to Administrative Agent and
received by Administrative Agent for review at least ten (10) days prior to the
effective date of the Mortgage (or most recent amendment thereto):  (a) a
lender’s policy of title insurance (or an endorsement to existing policy)
insuring the Applicable Agent’s interest under the Mortgage, in a form
reasonably acceptable to Administrative Agent and for an amount equal to 100% of
the value of the insured Property and by an insurer selected by Borrower Agent
and reasonably acceptable to Administrative Agent, which must be fully paid on
such effective date; (b) such collateral assignments of leases, estoppel
letters, attornment agreements, consents, waivers and releases as Administrative
Agent may reasonably require with respect to other Persons having an interest in
the Real Estate; (c) a current, as-built survey of the Mortgaged Real Estate,
containing a metes-and-bounds property description (if sufficient to provide
constructive notice of Administrative Agent’s Lien under Applicable Law for the
relevant jurisdiction) and flood plain certification, and certified by a
licensed surveyor reasonably acceptable to Administrative Agent; (d) flood
insurance in an amount required by Administrative Agent, not to exceed 100% of
the value of each insured property, with endorsements and by an insurer selected
by Borrower Agent and reasonably acceptable to Administrative Agent, if the
Mortgaged Real Estate is within a flood plain; (e) a current appraisal of the
Mortgaged Real Estate, prepared by an appraiser reasonably acceptable to
Administrative Agent, and in form and substance satisfactory to Required
Borrower Group Lenders; (f) an environmental assessment, prepared by
environmental engineers reasonably acceptable to Administrative Agent, and
accompanied by such reports, certificates, studies or data as Administrative
Agent may reasonably require, which shall all be in form and substance
satisfactory to Required Borrower Group Lenders; and (g) an Environmental
Agreement and such other documents, instruments or agreements as Administrative
Agent may reasonably require with respect to any environmental risks regarding
the Mortgaged Real Estate.

 

Rent Reserve - a reserve established from time to time in Administrative Agent’s
Credit Judgment in an amount equal to approximately two (2) months rent and
other charges with respect to any material Collateral in the possession of, or
at a location owned by, a Person other than a Borrower or an Affiliate of a
Borrower, unless such Person has executed a Lien Waiver; provided, however, that
in no event shall the Rent Reserve at any leased location exceed the value of
the Collateral maintained at such location.

 

Report - as defined in Section 12.2.3.

 

Reportable Event - any event set forth in Section 4043(b) of ERISA for which the
notice requirements of said section have not been waived.

 

Required Borrower Group Lenders - at any date of determination thereof, Lenders
having Borrower Group Commitments to a Borrower Group representing more than 50%
of the aggregate Borrower Group Commitments to such Borrower Group at such time;
provided, however, that if any such

 

41

--------------------------------------------------------------------------------


 

Lender shall be in breach of any of its obligations hereunder to Borrowers
within such Borrower Group or any Agent, including any breach resulting from its
failure to honor its Borrower Group Commitment to such Borrower Group in
accordance with the terms of this Agreement, then, for so long as such breach
continues, the term “Required Borrower Group Lenders” shall mean Lenders
(excluding each Lender that is in breach of its obligations under this Agreement
to such Borrower Group) having Borrower Group Commitments to such Borrower Group
representing more than 50% of the aggregate Borrower Group Commitments to such
Borrower Group (excluding the Borrower Group Commitments of each Lender that is
in breach of its obligations under this Agreement) at such time; provided
further, however, that if all of the Borrower Group Commitments to such Borrower
Group have been terminated, the term “Required Borrower Group Lenders” shall
mean Lenders to such Borrower Group (excluding each Lender that is in breach of
its obligations under this Agreement) holding Loans (including Swingline Loans)
representing more than 50% of the aggregate principal amount of Loans (including
Swingline Loans) outstanding at such time.

 

Required Lenders - at any date of determination thereof, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time; provided, however, that if any Lender shall be in breach of any of its
obligations hereunder to Borrowers or Administrative Agent, including any breach
resulting from its failure to honor its Commitment in accordance with the terms
of this Agreement, then, for so long as such breach continues, the term
“Required Lenders” shall mean, Lenders (but excluding each Lender that is in
breach of its obligations under this Agreement), having Commitments representing
more than 50% of the aggregate Commitments (excluding the Commitments of each
Lender that is in breach of its obligations under the Agreement) at such time;
provided further, however, that if the Commitments have been terminated, the
term “Required Lenders” shall mean Lenders (but excluding each Lender that is in
breach of its obligations hereunder) holding Loans (including Swingline Loans)
representing more than 50% of the aggregate principal amount of Loans (including
Swingline Loans) outstanding at such time.

 

Required Perfection Documents - with respect to any Lien granted in favor of any
Agent, all documents necessary to be filed, published or registered with any
Governmental Authority to perfect or render enforceable, or to maintain the
uninterrupted perfection and enforceability of, such Lien, including all UCC-1
financing statements, all required filings, publications, recordations or
registrations under the PPSA or the Civil Code of Quebec and any other
appropriate documentation, filings, publications or registrations under any
other Applicable Law.

 

Reset Date - as defined in Section 5.13.1.

 

Responsible Officer - any Senior Officer, treasurer, controller, secretary or
vice president-treasury services of any Borrower.

 

Restrictive Agreement - an agreement (other than any of the Loan Documents, the
Brownwood Lease, and, prior to the defeasance thereof on or about the Closing
Date, the Existing Senior Notes) that, if and for so long as an Obligor or any
Subsidiary of such Obligor is a party thereto, would prohibit, condition or
restrict such Obligor’s or its Subsidiary’s right to (i) incur or repay Debt for
money borrowed (including any of the Obligations); (ii) grant Liens upon any of
such Obligor’s or its Subsidiary’s assets (including Liens granted in favor of
the Applicable Agent pursuant to the Loan Documents); (iii) declare or make
Distributions; (iv) amend, modify, extend or renew any agreement evidencing Debt
for money borrowed (including any of the Loan Documents); or (v) repay any Debt
owed to another Obligor.

 

Revolver Commitment - for any Lender, its commitment to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1.1, or as

 

42

--------------------------------------------------------------------------------


 

specified hereafter in the most recent Assignment and Acceptance to which it is
a party.  “Revolver Commitments” means the aggregate amount of such commitments
of all Lenders.

 

Revolver Loan - a loan made pursuant to Section 2.1, and any Overadvance Loan or
Protective Advance.

 

Revolver Notes - the U.S. Revolver Notes and the Canadian Revolver Notes.

 

Revolver Termination Date - August 5, 2013.

 

Revolving Credit Facility - as defined in the Recitals to this Agreement.

 

Royalties - all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

 

S&P - Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

 

SEHC - as defined in the Recitals to this Agreement.

 

SEI - as defined in the Recitals to this Agreement.

 

SE Holding - means S.E. Holding, C.V., a Dutch limited partnership.

 

Secured Parties - (i) with respect to Liens granted by U.S. Borrowers or any
Guarantor to Administrative Agent, each of the Credit Parties and Lender
Counterparties making extensions of credit (including the issuance of Letters of
Credit) to or for the account of U.S. Borrowers or providing Bank Products to
U.S. Borrowers and each of the Credit Parties and Lender Counterparties making
extensions of credit (including the issuance of Letters of Credit) to or for the
account of Canadian Borrower or providing Bank Products to Canadian Borrower;
and (ii) with respect to the Liens granted by Canadian Borrower or any Guarantor
to Administrative Agent, all Credit Parties and Lender Counterparties making
extensions of credit (including the issuance of Letters of Credit provided
hereunder) to or for the account of or guaranteed by Canadian Borrower or
providing Bank Products to Canadian Borrower.

 

Security Documents - (i) the U.S. Security Agreement, (ii) the Canadian Security
Agreement (and deeds of hypothec, as required), (iii) the Guaranties, (iv) each
Mortgage, (v) each Insurance Assignment, (vi) the Patent Security Agreement and
the Trademark Security Agreement, (vii) the Pledge Agreements, (viii) the
Deposit Account Control Agreements, and (ix) all other instruments and
agreements now or at any time hereafter securing the whole or any part of the
Obligations.

 

Senior Officer - the chairman of the board, president, executive vice-president,
chief financial officer or general counsel of a Borrower or, if the context
requires, an Obligor.

 

Settlement Report - a report delivered by Administrative Agent to Lenders
summarizing the Revolver Loans and participations in LC Obligations outstanding
as of a given settlement date, allocated to Lenders on a Pro Rata basis in
accordance with their Revolver Commitments.

 

Share - as defined in the Recitals to this Agreement.

 

43

--------------------------------------------------------------------------------


 

Similar Business - any business conducted or proposed to be conducted by SEI,
Borrowers and their Subsidiaries on the Closing Date, and any reasonable
extension thereof or any business that is similar, reasonably related,
incidental or ancillary thereto.

 

Solidary Claim - as set forth in Section 12.9.

 

Solvent - as to any Person, such Person (i) owns Property whose fair salable
value (as defined below) is greater than the amount required to pay all of its
Debts (including contingent, subordinated, unmatured and unliquidated
liabilities); (ii) owns Property whose present fair salable value (as defined
below) is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (iii) is able to pay all of its Debts as they
mature; (iv) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (v) with respect to a U.S. Obligor,
is not “insolvent” within the meaning of Section 101(32) of the Bankruptcy Code,
and, with respect to a Canadian Obligor, is not an “insolvent person” as defined
in the Bankruptcy and Insolvency Act (Canada), as applicable; and (vi) has not
incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates.  “Fair
salable value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.

 

Specified Representations - as set forth in Section 6.1(d).

 

Springing Dominion Event - (i) for any Borrower Group comprised of U.S.
Borrowers or Canadian Borrower, the occurrence of an Event of Default with
respect to such Borrower Group, and (ii) for all Borrower Groups comprised of
U.S. Borrowers or Canadian Borrower, if Aggregate Availability is less than the
Dollar Equivalent of $35,000,000.  For purposes of clause (ii) of this
definition, Aggregate Availability on any date shall be determined after giving
effect to any pending request for a Revolver Loan or Letter of Credit under this
Agreement on such date.

 

Springing Dominion Notice - a written notice from an Agent to a bank at which a
Dominion Account is maintained that a Springing Dominion Event has occurred.

 

Statutory Reserves - the percentage (expressed as a decimal) established by the
Board of Governors as the then stated maximum rate for all reserves (including
those imposed by Regulation D, all basic, emergency, supplemental or other
marginal reserve requirements, and any transitional adjustments or other
scheduled changes in reserve requirements) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency Liabilities (or any successor
category of liabilities under Regulation D).

 

Subordinated Debt - Debt incurred by an Obligor which is subordinated to the
Obligations pursuant to subordination terms and conditions reasonably acceptable
to the Applicable Agent.

 

Subsidiary - with respect to any Person, any entity of which Equity Interests
representing more than 50% of the ordinary voting power are owned by such Person
(including indirect ownership by such Person through other entities in which
such Person directly or indirectly owns Equity Interests representing more than
50% of the ordinary voting power); provided, however, that none of SE Holding,

 

44

--------------------------------------------------------------------------------


 

JV Europe, Femco, Essex Delaware, Essex Wire, IP Licensing, Magnet Wire GP or
any of their respective subsidiaries shall be deemed a Subsidiary of any
Obligor.

 

Swingline Loan - any Borrowing of U.S. Base Rate Revolver Loans or Canadian
Prime Rate Loans or Canadian Base Rate Loans funded by an Applicable Swingline
Lender, until such Borrowing is settled among Lenders pursuant to Section 4.1.3.

 

Taxes - any taxes, levies, imposts, duties, fees, assessments, deductions,
withholdings or other charges of whatever nature, including income, receipts,
excise, property, sales, use, transfer, license, payroll, withholding, social
security, franchise, intangibles, stamp or recording taxes imposed by any
Governmental Authority, and all interest, penalties and similar liabilities
relating thereto.

 

Test Period - as of any date, (i) for purposes of testing the Consolidated Fixed
Charge Coverage Ratio, the most recent period of twelve consecutive months ended
on or prior to such date (taken as one accounting period) in respect of which
financial statements for each month in such period have been or are required to
be delivered pursuant to Section 10.1.2(c); provided that, prior to the first
date on which financial statements have been or are required to be delivered
pursuant to Section 10.1.2(c), the Test Period in effect shall be the period of
twelve consecutive months ended May 31, 2008; and (ii) for purposes of testing
the Total Funded Debt to EBITDA Ratio, the most recent period of four
consecutive Fiscal Quarters in respect of which financial statements for each
Fiscal Quarter or Fiscal Year in such period have been or are required to be
delivered pursuant to Section 10.1.2(a) or (b); provided that, prior to the
first date on which financial statements have been or are required to be
delivered pursuant to Section 10.1.2(a) or (b), the Test Period in effect shall
be the period of four consecutive Fiscal Quarters ended March 31, 2008.  A Test
Period may be designated by reference to the last day thereof (i.e., the
“March 31, 2008 Test Period” refers to the period of twelve consecutive months
or four consecutive Fiscal Quarters, as applicable, ended March 31, 2008), and a
Test Period shall be deemed to end on the last day thereof.

 

Toll Copper Inventory - “toll copper” owned by another Person at any time in the
possession of any Borrower for processing or otherwise.

 

Toll/Price Adjustment Reserve - a reserve equal to Borrowers’ reserve for copper
billed for but not shipped or delivered to a customer plus Borrowers’ reserve
for purchase price adjustments.

 

Total Assets - the total assets of SEI and its Subsidiaries on a Consolidated
basis, as shown on the most recent balance sheet delivered pursuant to
Section 10.1.2(a) or (b); or, prior to the time any such statements are so
delivered pursuant to Section 10.1.2(a) or (b), the Pro Forma Financial
Statements.

 

Total Funded Debt to EBITDA Ratio - the ratio, as determined with respect to any
Test Period, of (a) Consolidated Total Debt of Borrowers and their Subsidiaries
as of the last day of the applicable Fiscal Quarter, to (b) Consolidated EBITDA
for such Test Period.

 

Total Revolver Exposure - on any date, the sum of (i) the U.S. Revolver Exposure
plus (ii) the Dollar Equivalent of the Canadian Revolver Exposure.

 

Trademark Security Agreement - each trademark security agreement pursuant to
which an Obligor grants to the Applicable Agent, for the benefit of Secured
Parties, a Lien on such Obligor’s interests in trademarks, as security for the
Obligations.

 

45

--------------------------------------------------------------------------------


 

Transferee - any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

Type - any type of a Loan (i.e., U.S. Base Rate Loan, LIBOR Loan, Canadian BA
Rate Loan, Canadian Base Rate Loan, or Canadian Prime Rate Loan) that has the
same interest option and, in the case of LIBOR Loans or Canadian BA Rate Loans,
the same Interest Period, and which shall be either an Interest Period Loan or a
Floating Rate Loan.

 

UCC - the Uniform Commercial Code as in effect in the State of Georgia or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

 

Undrawn Amount - on any date with respect to a particular Letter of Credit, the
Dollar Equivalent of the amount then available to be drawn under such Letter of
Credit.

 

Uniform Customs and Practices for Documentary Credits - the rules on the
issuance and use of letters of credit published by the International Chamber of
Commerce, or any successor thereto, the version of which is in effect on the
Closing Date is designated as UCP600.

 

Upstream Payment - a Distribution by a Subsidiary of a Borrower to such
Borrower.

 

U.S. Availability - on any date, the amount that U.S. Borrowers are entitled to
borrow pursuant to Section 2.1 as U.S. Revolver Loans on such date, such amount
being the difference derived when the sum of the principal amount of U.S.
Revolver Loans then outstanding (including any outstanding Swingline Loans to
U.S. Borrowers) is subtracted from the U.S. Borrowing Base on such date (and if
such amount outstanding on any date is equal to or greater than the U.S.
Borrowing Base, then U.S. Availability on such date shall be zero or a negative
number, as applicable).

 

U.S. Base Rate - the higher of (i) the Federal Funds Rate plus 0.50%, and
(ii) the rate of interest announced by Bank of America from time to time as its
prime rate.  Such rate is a reference rate only and Bank of America may make
loans or other extensions of credit at, above or below it.  Any change in the
prime rate announced by Bank of America shall take effect at the opening of
business on the effective day specified in the public announcement of the
change.

 

U.S. Base Rate Loan - any Loan that bears interest based on the U.S. Base Rate.

 

U.S. Base Rate Revolver Loan - a Revolver Loan that bears interest based on the
U.S. Base Rate.

 

U.S. Borrowers - Communications, EGI and any other of SEI’s Subsidiaries that
are organized under the laws of a jurisdiction within the United States and
hereafter designated by Administrative Agent and Borrower Agent to be a “U.S.
Borrower” hereunder.

 

U.S. Borrowing Base - on any date of determination thereof, an amount in Dollars
equal to the lesser of the following:

 

(a) the U.S. Revolver Commitments, minus the LC Reserve; or

 

(b)                                 the sum of:

 

46

--------------------------------------------------------------------------------


 

(i)                                     the Accounts Formula Amount calculated
with reference to Eligible Accounts of U.S. Borrowers, plus

 

(ii)                                  the Inventory Formula Amount calculated
with reference to Eligible Inventory of U.S. Borrowers, plus

 

(iii)                               the U.S. Fixed Asset Formula Amount, minus

 

(iv)          the Availability Reserves applicable to U.S. Collateral.

 

U.S. Collateral - all of each U.S. Obligor’s right, title and interest in
Property of such U.S. Obligor granted to Administrative Agent, for the benefit
of the Secured Parties, in the applicable Security Documents as security for any
Obligations, and all other Property of U.S. Obligors that now or hereafter
secures (or is intended to secure) any Obligations.

 

U.S. Fixed Asset Amortization Amount - on a monthly basis,  an amount equal to
$300,000 on the first day of each month.

 

U.S. Fixed Asset Formula Amount - as of any date of determination, the U.S.
Maximum Fixed Asset Amount, as reduced on the first day of each month by the
U.S. Fixed Asset Amortization Amount for the applicable month (and after giving
effect to any prior reductions based on the U.S. Fixed Asset Amortization
Amounts in previous months), subject to further reduction pursuant to
Section 5.3.

 

U.S. LC Obligations - on any date, an amount equal to the Dollar Equivalent of
the sum of (without duplication) (i) all amounts then due and payable by any
U.S. Obligor on such date by reason of any payment that is made by the
Applicable Issuing Bank under a Letter of Credit issued pursuant to this
Agreement and that has not been repaid to such Issuing Bank or Administrative
Agent (including by means of a Revolver Loan pursuant to Section 2.3.2(a)), plus
(ii) the aggregate Undrawn Amount of all Letters of Credit which are issued
pursuant to this Agreement for the account of a U.S. Borrower and which are then
outstanding or for which an LC Application has been delivered to and accepted by
the Applicable Issuing Bank, plus (iii) all fees which are then due or to become
due and payable by U.S. Borrowers with respect to outstanding Letters of Credit
issued pursuant to this Agreement; provided, however, when used (A) as a
component of the term LC Obligations as used in the definition of Cash
Collateralize, and (B) in the definition of U.S. Revolver Exposure, the term
U.S. LC Obligations shall not be deemed to include amounts described in clause
(iii) above.

 

U.S. Lender - each Lender other than Canadian Lenders.

 

U.S. Letter of Credit - a standby or documentary letter of credit issued
pursuant to this Agreement for the account of a U.S. Borrower.

 

U.S. Maximum Fixed Asset Amount - an amount equal to the lesser of (i) the sum
of 80% of the net orderly liquidation value of the U.S. Borrowers’ Equipment
plus 65% of the fair market value of the U.S. Borrowers’ Real Estate, in each
case, as determined on the Closing Date, or (ii) $28,870,000.

 

U.S. Obligations - on any date, the portion of the Obligations outstanding that
are owing by U.S. Borrowers or any other U.S. Obligor.

 

47

--------------------------------------------------------------------------------


 

U.S. Obligor - a U.S. Borrower or a Guarantor that is organized under the laws
of a jurisdiction within the United States of America, that has granted in favor
of the Administrative Agent a Lien upon any of such Person’s assets to secure
payment of any of the U.S. Obligations.

 

U.S. Revolver Commitment - at any date for any U.S. Lender, the obligation of
such Lender to make U.S. Revolver Loans and to purchase participations in LC
Obligations pursuant to the terms and conditions of this Agreement, which shall
not exceed the principal amount set forth opposite such Lender’s name under the
heading “Revolver Commitment” on Schedule 1.1.1 or as described in the
Assignment and Acceptance by which it became a Lender, as modified from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment and Acceptance; and “U.S. Revolver Commitments” means the aggregate
principal amount of the U.S. Revolver Commitments of all U.S. Lenders, the
maximum amount of which on any date shall equal the U.S. Revolver Facility
Amount.

 

U.S. Revolver Commitment Increase Lender - as defined in Section 2.1.9(f).

 

U.S. Revolver Exposure - on any date, an amount equal to the sum of the U.S.
Revolver Loans outstanding on such date plus the U.S. LC Obligations on such
date.

 

U.S. Revolver Facility Amount - an amount equal to $330,000,000, as such U.S.
Revolver Facility Amount may be adjusted from time to time in accordance with
the provisions of Sections 2.1.6, 2.1.9, and 11.2.

 

U.S. Revolver Loans - Revolver Loans made by U.S. Lenders to U.S. Borrowers
(including Swingline Loans) pursuant to Section 2.1.1, which Revolver Loans
shall be denominated in Dollars.

 

U.S. Revolver Notes - the promissory notes to be executed by the U.S. Borrowers
on or about the Closing Date in favor of each U.S. Lender that requests a
promissory note to evidence the U.S. Revolver Loans funded from time to time by
U.S. Lenders (other than Swingline Loans), which shall be in the form of
Exhibit A-1 to this Agreement, together with any replacement or successor notes
therefor.

 

U.S. Security Agreement - collectively, the Amended and Restated Security
Agreement executed by U.S. Obligors, together with each other security agreement
supplement executed and delivered pursuant to Section 10.1.9.

 

Value - with reference to the value of Eligible Inventory, value determined by
Administrative Agent in its Credit Judgment on the basis of the lower of cost or
market of such Eligible Inventory, with the cost thereof calculated on a
first-in, first out basis in accordance with GAAP; provided that the Value of
Eligible Inventory shall not include the portion of the value of the Eligible
Inventory equal to the profit earned by any Affiliate on the sale thereof to a
Borrower.

 

Vendor - a Person that sells Inventory to the Borrower.

 

1.2          Accounting Terms.  Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Administrative Agent before the
Closing Date and using the same inventory valuation method as used in such
financial statements, except for any change required or permitted by GAAP if
Borrowers’ certified public accountants concur in such change, the change is
disclosed to Administrative Agent, and Section 10.3 is amended in a manner
satisfactory to Required Lenders to take into account the effects of the change.

 

48

--------------------------------------------------------------------------------


 

1.3          Certain Matters of Construction.  The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  Any pronoun used
shall be deemed to cover all genders.  In the computation of periods of time
from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.”  The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision.  Section titles appear
as a matter of convenience only and shall not affect the interpretation of any
Loan Document.  All references to (a) laws or statutes include all related
rules, regulations, interpretations, amendments and successor provisions;
(b) any document, instrument or agreement include any amendments, waivers and
other modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) discretion of any Agent, any Issuing Bank or any Lender shall mean the sole
and absolute discretion of such Person unless otherwise indicated.  All
calculations of Value, fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and, unless the context otherwise
requires, all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time.  Borrowing Base
calculations shall be made in a manner consistent with historical methods of
valuation and calculation, and otherwise satisfactory to Administrative Agent
(and not necessarily in accordance with GAAP).  Borrowers shall have the burden
of establishing any alleged negligence, misconduct or lack of good faith by any
Agent, any Issuing Bank or any Lender under any Loan Documents.  No provision of
any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision.  Whenever the phrase “to
the best of Borrowers’ knowledge” or words of similar import are used in any
Loan Documents, such phrase means actual knowledge of a Senior Officer, or
knowledge that a Senior Officer would have obtained if he or she had engaged in
good faith and diligent performance of his or her duties, including reasonably
specific inquiries of employees or agents and a good faith attempt to ascertain
the matter to which such phrase relates.  Whenever in the Agreement and the
other Loan Documents reference is made to attorneys’ fees and expenses that are
incurred by an Agent or a Lender and that are to be reimbursed to an Agent or a
Lender by Borrowers, such reference shall be understood to mean the reasonable
attorneys’ fees and expenses which are incurred by Administrative Agent or such
Lender for services actually rendered by attorneys selected by such Agent or
such Lender on such Agent’s or such Lender’s behalf.  Any Lien referred to in
the Agreement or any of the other Loan Documents as having been created in favor
of an Agent, any agreement entered into by an Agent pursuant to the Agreement or
any of the other Loan Documents, any payment made by or to, or funds received
by, an Agent pursuant to or as contemplated by any of the Loan Documents, or any
other act taken or omitted to be taken by an Agent shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted for the benefit or account of the Agents and the other Secured Parties.
For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Québec, (q) “personal property” shall be deemed
to include “movable property”, (r) “real property” shall be deemed to include
“immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (v) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (w) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (x) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of

 

49

--------------------------------------------------------------------------------


 

compensation”, (y) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, and (z) an “agent” shall be deemed to include a “mandatary”.

 

SECTION  2.       CREDIT FACILITIES

 

2.1          Revolver Commitments.

 

2.1.1        U.S. Revolver Loans to U.S. Borrowers.  Each U.S. Lender agrees,
severally and not jointly with the other U.S. Lenders, upon the terms and
subject to the conditions set forth herein, to make U.S. Revolver Loans to U.S.
Borrowers on any Business Day during the period from the Closing Date to the
Commitment Termination Date, not to exceed in aggregate principal amount
outstanding at any time such Lender’s Borrower Group Commitment to U.S.
Borrowers at such time, which U.S. Revolver Loans may be repaid and reborrowed
in accordance with the provisions of this Agreement; provided, however, that
such Lenders shall have no obligation to U.S. Borrowers whatsoever to honor any
request for a U.S. Revolver Loan on or after the Commitment Termination Date or
if at the time of the proposed funding thereof the aggregate principal amount of
all U.S. Revolver Loans then outstanding (including Swingline Loans and after
giving effect to all pending requests for U.S. Revolver Loans) exceeds, or would
exceed after the funding of such U.S. Revolver Loan, the U.S. Borrowing Base
(and such Lenders shall only be obligated to the Administrative Agent to do so
to the extent they are so required  pursuant to the terms of Section 2.1.7). 
Each Borrowing of U.S. Revolver Loans shall be funded by U.S. Lenders on a Pro
Rata basis in accordance with their respective Borrower Group Commitments to
U.S. Borrowers (except for Bank of America with respect to Swingline Loans). 
The U.S. Revolver Loans shall bear interest as set forth in Section 3.1.  Each
U.S. Revolver Loan shall, at the option of U.S. Borrowers, be made or continued
as, or converted into, part of one or more Borrowings that, unless specifically
provided herein, shall consist entirely of U.S. Base Rate Loans or LIBOR Loans. 
The U.S. Revolver Loans shall be repaid in accordance with the terms of this
Agreement and shall be secured by all of the U.S. Collateral.  U.S. Borrowers
shall be jointly and severally liable to pay all of the Revolver Loans made to
any member of their Borrower Group.  Each U.S. Revolver Loan shall be funded and
repaid in Dollars.

 

2.1.2        Canadian Revolver Loans to Canadian Borrower.  Each Canadian Lender
agrees, severally and not jointly with the other Canadian Lenders, upon the
terms and subject to the conditions set forth herein, to make Canadian Revolver
Loans to Canadian Borrower on any Business Day during the period from the
Closing Date to the Commitment Termination Date, not to exceed in aggregate
principal amount outstanding at any time, such Canadian Lender’s Borrower Group
Commitment to Canadian Borrower at such time, which Canadian Revolver Loans may
be repaid and reborrowed in accordance with the provisions of this Agreement;
provided, however, that Canadian Lenders shall have no obligation to Canadian
Borrower whatsoever to honor any request for a Canadian Revolver Loan on or
after the Commitment Termination Date or if at the time of the proposed funding
thereof the aggregate principal amount of all of the Canadian Revolver Loans
then outstanding (including Swingline Loans to Canadian Borrower and after
giving effect to all pending requests for Canadian Revolver Loans) exceeds, or
would exceed after the funding of such Canadian Revolver Loan, the Canadian
Borrowing Base (and such Lenders shall only be so obligated to the Canadian
Agent to do so to the extent they are so required  pursuant to the terms of
Section 2.1.7).  Each Borrowing of Canadian Revolver Loans shall be funded by
Canadian Lenders on a Pro Rata basis in accordance with their respective
Borrower Group Commitments to Canadian Borrower (except for Bank of America,
N.A. (acting through its Canada branch) with respect to Swingline Loans).  The
Canadian Revolver Loans shall bear interest as set forth in Section 3.1.  Each
Canadian Revolver Loan shall, at the option of Canadian Borrower, be made or
continued as, or converted into, part of one or more Borrowings that, unless
specifically provided herein, shall consist

 

50

--------------------------------------------------------------------------------


 

entirely of Canadian Prime Rate Loans or Canadian BA Rate Loans if denominated
in Canadian Dollars, or Canadian Base Rate Loans or LIBOR Loans if denominated
in Dollars.  The Canadian Revolver Loans shall be repaid in accordance with the
terms of this Agreement and shall be secured by all of the Canadian Collateral
and all of the U.S. Collateral. Each Canadian Revolver Loan (i) which is (i) a
Canadian Prime Rate Loan or a Canadian BA Rate Loan shall be funded in Canadian
Dollars and repaid in Canadian Dollars, and (ii) a Canadian Base Rate Loan or a
LIBOR Loan shall be funded in Dollars and repaid in Dollars.

 

2.1.3        Cap on Total Revolver Exposure.  Notwithstanding anything to the
contrary contained in Sections 2.1.1 and 2.1.2, in no event shall any Borrower
be entitled to receive a Revolver Loan if at the time of the proposed funding of
such Revolver Loan (and after giving effect thereto and all pending requests for
Revolver Loans), the Total Revolver Exposure exceeds (or would exceed) the
Maximum Revolver Facility Amount.

 

2.1.4        Revolver Notes.  The Revolver Loans made by each Lender to
Borrowers within a Borrower Group and interest accruing thereon shall be
evidenced by the records of Administrative Agent and such Lender.  At the
request of any Lender to a Borrower Group, Borrowers within such Borrower Group
shall deliver a Revolver Note payable to such Lender (or the assignee of such
Lender) in the amount of such Lender’s Borrower Group Commitment for Revolver
Loans to such Borrower Group, which shall be executed by Borrowers within such
Borrower Group, completed in conformity with this Agreement and delivered to
such Lender.  All outstanding principal amounts and accrued interest under the
Revolver Notes shall be due and payable as set forth in Sections 5.2 and 5.3.

 

2.1.5        Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy certain existing Debt of SEI and Borrowers
(including the redemption, repayment or defeasance of the Existing Senior Notes
in accordance with the terms of Section 10.2.8); (b) to make Distributions for
the purpose of paying the Merger Transaction Costs (subject to the limitations
on Distributions set forth in this Agreement); (c) to pay other costs or
liabilities of SEI and Borrowers related to the Merger and the Related
Transactions, (d) to pay Obligations in accordance with this Agreement; and
(e) for working capital and other lawful corporate purposes of Borrowers.

 

2.1.6        Voluntary Reduction or Termination of Revolver Commitments.

 

(a)           Borrowers within a Borrower Group may permanently reduce the
Borrower Group Commitments, on a Pro Rata basis for each Applicable Lender, from
time to time upon written notice to the Applicable Agent, which notice shall
specify the amount of the reduction, shall be irrevocable once given, shall be
given at least five (5) Business Days prior to the end of a month and shall be
effective as of the first day of the next month.

 

(b)           The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this Agreement. 
Upon at least thirty (30) days prior written notice to Administrative Agent,
Borrowers may, at their option, terminate the Revolver Commitments and this
credit facility.  Any notice of termination given by Borrowers shall be
irrevocable.  On the termination date, Borrowers shall make Full Payment of all
Obligations.

 

2.1.7        Overadvances.  If (A) the aggregate amount of U.S. Revolver Loans
outstanding on any date exceeds the U.S. Borrowing Base or the U.S. Revolver
Facility Amount on such date, or (B) the Dollar Equivalent of the aggregate
amount of Canadian Revolver Loans outstanding on any date exceeds the Dollar
Equivalent of the Canadian Borrowing Base or the Canadian Revolver Facility
Amount on such date (in each case, an “Overadvance”), the excess amount shall be
payable by Borrowers

 

51

--------------------------------------------------------------------------------


 

on demand to the Applicable Agent, but all such Overadvances of the U.S.
Revolver Loans shall nevertheless constitute Borrower Group Obligations of U.S.
Borrowers secured by the Collateral of U.S. Obligors and entitled to all
benefits of the Loan Documents to which U.S. Obligors are party and all such
Overadvances of the Canadian Revolver Loans shall nevertheless constitute
Borrower Group Obligations of Canadian Borrower secured by the Collateral of all
Obligors and entitled to the benefits of the Loan Documents.  Unless its
authority has been revoked in writing by Required Borrower Group Lenders, the
Applicable Agent may require the Applicable Lenders to honor requests for
Overadvance Loans and to forbear from requiring Borrowers to cure an Overadvance
in accordance with the provisions of Section 14.1.4.  In no event shall
Overadvance Loans be required that would cause the Total Revolver Exposure to
exceed the Maximum Revolver Facility Amount, the U.S. Revolver Exposure to
exceed the U.S. Revolver Facility Amount, or the Canadian Revolver Exposure to
exceed the Canadian Revolver Facility Amount. Any funding of an Overadvance Loan
or sufferance of an Overadvance shall not constitute a waiver by the Applicable 
Agent or the Applicable Lenders of the Event of Default caused thereby.  In no
event shall any Borrower or other Obligor be deemed a beneficiary of this
Section nor authorized to enforce any of its terms.

 

2.1.8        Protective Advances.  The Applicable Agent shall be authorized by
Borrowers and Lenders, from time to time in  its sole and absolute discretion,
at any time that a Default or Event of Default exists or any of the conditions
precedent set forth in Section 6 hereof have not been satisfied, and without
regard to the aggregate Borrower Group Commitments, to make U.S. Base Rate Loans
to U.S. Borrowers or Canadian Prime Rate Loans to Canadian Borrowers
(“Protective Advances”) on behalf of the applicable Lenders in an aggregate
amount outstanding at any time not to exceed $15,000,000 for the U.S. Borrower
Group and the Canadian Borrowing Group, but not in excess of the aggregate of
the Commitments minus the LC Obligations for such Borrower Group, to the extent
that the Applicable Agent deems the funding of the Protective Advances to be
necessary or desirable (i) to preserve or protect the Collateral or any portion
thereof, (ii) to enhance the likelihood of or the amount of repayment of the
Obligations or (iii) to pay any other amount chargeable to Borrowers pursuant to
the terms of this Agreement, including costs, fees and expenses, all of which
U.S. Base Rate Loans or Canadian Prime Rate Loans, as applicable, advanced by
the Applicable Agent shall be deemed part of the Obligations and secured by the
Collateral, shall be treated as Swingline Loans and shall be settled and paid by
Borrowers and Lenders as provided herein for Swingline Loans; provided, however,
that the Required Borrower Group Lenders may at any time revoke the Applicable
Agent’s authorization to make any such Loans by written notice to the Applicable
Agent, which shall become effective upon and after the Applicable Agent’s
receipt thereof.  The provisions of this Section 2.1.8 shall be in addition to
the provisions of Section 14.1.4 hereof.

 

2.1.9        Increase of Revolver Commitments.

 

(a)           At any time or from time to time after the Closing Date and up to
the Commitment Termination Date, Borrower Agent may, by notice (the “Commitment
Increase Notice”) to Administrative Agent and Canadian Agent (whereupon the
Applicable Agent shall promptly deliver a copy to each Lender), request one or
more increases in the amount of the Revolver Commitments (each such increase, a
“Commitment Increase”); provided that upon the effectiveness of any Commitment
Increase Amendment referred to below, no Default or Event of Default shall have
occurred and be continuing.  Each Commitment Increase shall be in an aggregate
principal amount that is not less than the Dollar Equivalent of $10,000,000 or a
smaller amount if such smaller amount represents all remaining Aggregate
Availability under the limit set forth in Section 2.1.9(b).

 

(b)           Notwithstanding anything to the contrary herein, the aggregate
amount of all Commitment Increases shall not exceed $75,000,000 (the “Commitment
Increase Availability”).

 

52

--------------------------------------------------------------------------------


 

(c)           Each Commitment Increase Notice from Borrower Agent pursuant to
this Section 2.1.9 shall set forth the requested amount and proposed terms of
the Commitment Increase and shall specify the date (each, a “Commitment Increase
Effective Date”) on which Borrower Agent proposes that the Commitment Increase
shall be effective, which shall be a date not less than twenty days (20)
Business Days after the date on which such Commitment Increase Notice is
delivered to the Agents and Lenders.

 

(d)           Any Commitment Increase shall be offered by Borrowers of the
applicable Borrower Group to the Applicable Lenders Pro Rata in accordance with
Borrower Group Commitments for U.S. Revolver Loans or the Borrower Group
Commitments for Canadian Revolver Loans, as applicable, of such Lenders on the
date that the Commitment Increase is requested.  The Applicable Lenders shall
have twenty (20) Business Days to respond to any request for a Commitment
Increase (by notice to Borrowers of such Borrower Group and the Applicable
Agent) and may elect to accept all, a portion or none of their respective Pro
Rata shares of the proposed Commitment Increase.  Any Applicable Lender that
fails to respond to a request for a Commitment Increase by the end of such 
twenty (20) Business Day period will be deemed to have declined the request for
its Pro Rata share of the requested Commitment Increase.  If any portion of a
requested Commitment Increase is not provided by an Applicable Lender, then
Borrowers of such Borrower Group may offer any such portion to the other
Applicable Lenders and/or request that one or more Eligible Assignees provide
such Commitment Increase (any such other Eligible Assignee being called a “New
U.S. Lender” or a “New Canadian Lender”, as applicable); provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld or delayed) to such Lender’s or New U.S. Lender’s providing such
Commitment Increases and the Canadian Agent shall have consented (such consent
not to be unreasonably withheld or delayed) to such Lender’s or New Canadian
Lender’s providing such Commitment Increases if such consent would be required
under Section 13.3 for an assignment of Revolver Commitments to such Lender, New
U.S. Lender or New Canadian Lender, as applicable.  Commitments in respect of
Commitment Increases shall become Revolver Commitments (or in the case of a
Commitment Increase to be provided by an existing Revolving Lender, an increase
in such Lender’s Revolver Commitment) under this Agreement pursuant to an
amendment (a “Commitment Increase Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Borrowers, each Lender
agreeing to provide such Revolver Commitment, if any, each New U.S. Lender or
New Canadian Lender, if any, and the Administrative Agent or the Canadian Agent,
as applicable. The Commitment Increase Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, the Canadian Agent and Borrowers, to effect the provisions
of this Section.

 

(e)           The effectiveness of any Commitment Increase Amendment shall be
subject to (A) the satisfaction on the date thereof (each, a “Commitment
Increase Closing Date”) of each of the conditions set forth in Section 6.2 (it
being understood that all references to “the date of such credit extension” or
similar language in such Section 6.2 shall be deemed to refer to the effective
date of such Commitment Increase Amendment), and such other conditions as the
parties thereto shall agree.  Borrowers shall use the proceeds of the Commitment
Increases for any purpose not prohibited by this Agreement.

 

(f)            Upon each increase in the U.S. Revolver Commitments pursuant to
this Section 2.1.9, (x) each Lender of U.S. Revolver Loans immediately prior to
such increase shall automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Commitment Increase with
respect to U.S. Revolver Loans (each a “U.S. Revolver Commitment Increase
Lender”) in respect of such increase, and each such U.S. Revolver Commitment
Increase Lender shall automatically and without further act be deemed to have
assumed, a portion of the participations of such Lender of U.S.

 

53

--------------------------------------------------------------------------------


 

Revolver Loan hereunder in outstanding U.S. Letters of Credit and Swingline
Loans to U.S. Borrower such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in U.S. Letters of Credit and
(ii) participations hereunder in Swingline Loans held by each U.S. Revolver
Lender (including each such U.S. Revolver Commitment Increase Lender) shall
equal the percentage of the aggregate Revolving  Commitments of all U.S.
Revolver Lenders represented by such U.S. Revolver Lender’s Revolver Commitment
and (y) if, on the date of such increase, there are any U.S. Revolver Loans
outstanding, such U.S. Revolver Loans shall on or prior to the effectiveness of
such U.S. Revolver Commitment Increase be prepaid from the proceeds of
additional U.S. Revolver Loans made hereunder (reflecting such increase in U.S.
Revolver Commitments), which prepayment shall be accompanied by accrued interest
on the U.S. Revolver Loans being prepaid and any costs incurred by any Lender in
accordance with Section 3.9.

 

(g)           Upon each increase in the Canadian Revolver Commitments pursuant
to this Section 2.1.9, (x) each Lender of Canadian Revolver Loans immediately
prior to such increase shall automatically and without further act be deemed to
have assigned to each Lender or New Canadian Lender providing a portion of the
Commitment Increase with respect to Canadian Revolver Loans (each a “Canadian
Revolver Commitment Increase Lender”) in respect of such increase, and each such
Canadian Revolver Commitment Increase Lender shall automatically and without
further act be deemed to have assumed, a portion of the participations of such
Lender of Canadian Revolver Loans hereunder in outstanding Canadian Letters of
Credit and Swingline Loans to Canadian Borrower such that, after giving effect
to each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding (i) participations hereunder in Canadian Letters of
Credit and (ii) participations hereunder in Swingline Loans held by each
Canadian Revolver Lender (including each such Canadian Revolver Commitment
Increase Lender) shall equal the percentage of the aggregate Revolving 
Commitments of all Canadian Revolver Lenders represented by such Canadian
Revolver Lender’s Revolver Commitment and (y) if, on the date of such increase,
there are any Canadian Revolver Loans outstanding, such Canadian Revolver Loans
shall on or prior to the effectiveness of such Canadian Revolver Commitment
Increase be prepaid from the proceeds of additional Canadian Revolver Loans made
hereunder (reflecting such increase in Canadian Revolver Commitments), which
prepayment shall be accompanied by accrued interest on the Canadian Revolver
Loans being prepaid and any costs incurred by any Lender or New Canadian Lender
in accordance with Section 3.9.

 

(h)           The terms and provisions of Revolver Loans and Revolver
Commitments made following any Commitment Increase shall be identical to the
Revolver Loans and the Revolver Commitments made on the Closing Date.

 

(i)            No separate or additional Lender consent shall be required under
Section 14.1 in order to give effect to the Commitment Increases if consummated
in accordance with the terms of this Section 2.1.9.

 

2.2          [Reserved].

 

2.3          Letter of Credit Facility.

 

2.3.1        Issuance of Letters of Credit  Subject to all of the terms and
conditions hereof, the Credit Parties agree to establish a letter of credit
facility pursuant to which the Applicable Agent shall cause the Applicable
Issuing Bank to issue Letters of Credit from time to time until thirty (30) days
prior to the Revolver Termination Date (or until the Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:

 

54

--------------------------------------------------------------------------------


 

(b)           Each Borrower acknowledges that the Applicable Issuing Bank’s
willingness to issue any Letter of Credit is conditioned upon the Applicable
Issuing Bank’s receipt of a LC Application with respect to the requested Letter
of Credit, as well as such other instruments and agreements as the Applicable
Issuing Bank may customarily require for issuance of a letter of credit of
similar type and amount.  The Applicable Issuing Bank shall have no obligation
to issue any Letter of Credit unless (i) the Applicable Issuing Bank receives a
LC Request and LC Application at least three (3) Business Days prior to the
requested date of issuance; and (ii) each LC Condition is satisfied.  If the
Applicable Agent receives written notice from an Applicable Lender at least one
(1) Business Day before the issuance of a Letter of Credit that any LC Condition
has not been satisfied, the Applicable Agent shall have no obligation to cause
the Applicable Issuing Bank to issue the requested Letter of Credit (or any
other) and the Applicable Issuing Bank shall have no obligation to issue the
requested Letter of Credit (or any other) until such notice is withdrawn in
writing by that Applicable Lender or until the Required Borrower Group Lenders
have waived such condition in accordance with this Agreement.  Prior to receipt
of any such notice, the Applicable Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.

 

(c)           Letters of Credit may be requested by a Borrower only (i) to
support obligations of such Borrower incurred in the Ordinary Course of
Business; or (ii) for other purposes as the Applicable Agent and the Applicable
Lenders may approve from time to time in writing.  The renewal or extension of
any Letter of Credit shall be treated as the issuance of a new Letter of Credit,
except that delivery of a new LC Application shall be required at the discretion
of the Applicable Issuing Bank.  Each Letter of Credit issued by an Issuing Bank
for the account of a Borrower shall be deemed to have been issued for the joint
account of each Borrower within such Borrower’s Borrower Group (each being
referred to as an “LC Borrower” and collectively as “LC Borrowers”) whether or
not such other Borrowers have executed any LC Documents, and each LC Borrower
shall be jointly and severally liable for the payment of all LC Obligations
arising from or related to such Letter of Credit.

 

(d)           LC Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, no Credit Party shall be responsible for the existence,
character, quality, quantity, condition, packing, value or delivery of any goods
purported to be represented by any Documents; any differences or variation in
the character, quality, quantity, condition, packing, value or delivery of any
goods from that expressed in any Documents; the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Documents or of any endorsements
thereon; the time, place, manner or order in which shipment of goods is made;
partial or incomplete shipment of, or failure to ship, any goods referred to in
a Letter of Credit or Documents; any deviation from instructions, delay, default
or fraud by any shipper or other Person in connection with any goods, shipment
or delivery; any breach of contract between a shipper or vendor and an LC
Borrower; errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone
or otherwise; errors in interpretation of technical terms; the misapplication by
a beneficiary of any Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of any Issuing Bank, any
Agent or any Lender, including any act or omission of a Governmental Authority. 
The rights and remedies of the Applicable Issuing Banks under the Loan Documents
shall be cumulative.  Each of the Applicable Issuing Banks shall be fully
subrogated to the rights and remedies of each beneficiary whose claims against
LC Borrowers are discharged with proceeds of any Letter of Credit.

 

(e)           In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, the Applicable Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, notice or other communication in whatever form believed by the
Applicable Issuing Bank, in good faith, to be genuine and correct and to have
been

 

55

--------------------------------------------------------------------------------


 

signed, sent or made by a proper Person.  The Applicable Issuing Bank may
consult with and employ legal counsel, accountants and other experts to advise
it concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts.  The Applicable Issuing Bank may employ
agents and attorneys-in-fact in connection with any matter relating to Letters
of Credit or LC Documents, and shall not be liable for the gross negligence or
willful misconduct of any such agents or attorneys-in-fact selected with
reasonable care.

 

(f)            Unless otherwise provided in any of the LC Documents, each Letter
of Credit shall be subject to the Uniform Customs and Practices for Documentary
Credits then in effect and any amendments or revisions thereto.

 

2.3.2        Reimbursement; Participations.

 

(a)           If an Applicable Issuing Bank honors any request for payment under
a Letter of Credit, LC Borrowers in the applicable Borrower Group shall pay to
such Applicable Issuing Bank, in Dollars or Canadian Dollars, as applicable, on
the same day (“Reimbursement Date”), the amount paid by the Applicable Issuing
Bank under such Letter of Credit, together with interest at the interest rate
for U.S. Base Rate Revolver Loans (or Canadian Prime Rate Revolver Loans, as
applicable) from the Reimbursement Date until payment by Borrowers within such
Borrower Group.  The obligation of LC Borrowers within a Borrower Group to
reimburse the Applicable Issuing Bank for any payment made under a Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several, and
shall be paid without regard to any lack of validity or enforceability of any
Letter of Credit or the existence of any claim, setoff, defense or other right
that Borrowers within such Borrower Group may have at any time against the
beneficiary.  Until the Applicable Issuing Bank has received payment from LC
Borrowers in accordance with the foregoing provisions of this subsection (a),
such Issuing Bank, in addition to all of its other rights and remedies under
this Agreement and any LC Application, shall be fully subrogated to the rights
and remedies of each beneficiary under such Letter of Credit whose claims
against one or more LC Borrowers have been discharged with the proceeds of such
Letter of Credit. Whether or not Borrower Agent submits a Notice of Borrowing,
the LC Borrowers shall be deemed to have requested a Borrowing of U.S. Base Rate
Revolver Loans, or Canadian Base Rate Loans or Canadian Prime Rate Loans, as
applicable, in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Applicable Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied. LC
Borrowers shall repay the Applicable Issuing Bank or the Applicable Agent, as
appropriate, with respect to each Letter of Credit in the applicable currency as
set forth in Section 2.3.4.

 

(b)           Upon issuance of a Letter of Credit, each Applicable Lender shall
be deemed to have irrevocably and unconditionally purchased from the Applicable
Issuing Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all LC Obligations relating to the Letter of Credit.  If the
Applicable Issuing Bank makes any payment under a Letter of Credit and Borrowers
do not reimburse such payment on the Reimbursement Date, the Applicable Agent
shall promptly notify the Applicable Lenders and each Applicable Lender shall
promptly (within one (1) Business Day) and unconditionally pay to the Applicable
Agent, for the benefit of the Applicable Issuing Bank, the Applicable Lender’s
Pro Rata share of such payment.  Upon request by an Applicable Lender, the
Applicable Issuing Bank shall furnish copies of any Letters of Credit and LC
Documents in its possession at such time.

 

(c)           The obligation of each Applicable Lender to make payments to the
Applicable Agent for the account of the Applicable Issuing Bank in connection
with the Applicable Issuing Bank’s

 

56

--------------------------------------------------------------------------------


 

payment under a Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or the existence of any setoff or defense that any Obligor may
have with respect to any Obligations.  No Issuing Bank assumes any
responsibility for any failure or delay in performance or any breach by any LC
Borrower or other Person of any obligations under any LC Documents.  No Issuing
Bank makes to Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, LC Documents or any Obligor.  No
Issuing Bank shall be responsible to any Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any LC Documents; the
validity, genuineness, enforceability, collectibility, value or sufficiency of
any Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

 

(d)           No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its actual gross negligence or willful
misconduct.  No Applicable Issuing Bank shall have any liability to any Lender
if such Applicable Issuing Bank refrains from any action under any Letter of
Credit or LC Documents until it receives written instructions from Required
Borrower Group Lenders.

 

2.3.3        Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that U.S. Availability in the case of U.S. Borrowers, or
Canadian Availability in the case of Canadian Borrower, is less than zero, or
(c) after the Commitment Termination Date, then the LC Borrowers for the
applicable Borrower Group shall, at the Applicable Issuing Bank’s or the
Applicable Agent’s request, pay to the Applicable Agent, for the benefit of
itself and the Applicable Issuing Bank, the amount of all outstanding LC
Obligations owing by such Borrower Group and Cash Collateralize all outstanding
Letters of Credit issued at the request of such Borrower Group.  If the LC
Borrowers within a Borrower Group fail to Cash Collateralize outstanding Letters
of Credit as required herein, the Applicable Lenders may (and shall upon
direction of the Applicable Agent) advance, as Revolver Loans, the amount of the
Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists, or the conditions in Section 6 are satisfied) in the
currency in which such Letter of Credit is denominated.  Each LC Borrower hereby
pledges to each Applicable Agent and grants to such Agent a Lien upon, for the
benefit of such Agent in such capacity and for the Pro Rata benefit of the
Applicable Lenders, all Cash Collateral remitted by it and held in the Cash
Collateral Account from time to time, and all proceeds thereof, as security for
the payment of all Obligations of such LC Borrower (including LC Obligations),
whether or not then due and payable.

 

2.3.4        Currency Issues.  All payments to be made with reference to a
Letter of Credit and the LC Obligations payable in connection therewith shall be
made in the currency in which Borrowings may be made to such LC Borrower under
the Revolver Commitments, whether such payments are made by LC Borrowers to the
Applicable Issuing Bank, by LC Borrowers to an Agent, by LC Borrowers to
Indemnitees, by Lenders participating in the LC Obligations to an Applicable
Agent or Issuing Bank Indemnitees or by an Applicable Agent to Lenders
participating in the LC Obligations or by any other Person as provided in this
Section 2.3.

 

2.3.5        Existing Letters of Credit.  As of the Closing Date, there exist
certain letters of credit issued by Bank of America for the account of one or
more Borrowers, as more fully described on

 

57

--------------------------------------------------------------------------------


 

Schedule 2.3.5 hereto (collectively, the “Existing Letters of Credit”).  The
parties hereto acknowledge and agree that, concurrently with the making of the
initial Loans hereunder, such Existing Letters of Credit shall constitute
Letters of Credit hereunder for all purposes as fully as if such Existing
Letters of Credit had been issued as Letters of Credit hereunder.

 

2.4          Notice of Availability Reserves.  Administrative Agent shall
endeavor to give notice to Borrower Agent of any reserves established or imposed
by Administrative Agent in its Credit Judgment in accordance with the definition
of Availability Reserve; provided, that, the failure of Administrative Agent to
give any such notice, or of Borrower Agent to receive any such notice, shall not
result in any liability to Administrative Agent or any Lender or in any way
condition Administrative Agent’s ability to establish or impose any such
reserves pursuant to the terms of this Agreement.

 

SECTION  3.      INTEREST, FEES AND CHARGES

 

3.1          Interest.

 

3.1.1        Rates and Payment of Interest.

 

(b)           Except as otherwise provided in Section 3.1.5:

 

(i)           each U.S. Revolver Loan that is a U.S. Base Rate Loan shall bear
interest for the period commencing with the funding thereof until paid (whether
at stated maturity, on acceleration or otherwise) at a rate per annum equal to
the U.S. Base Rate in effect from time to time plus the Applicable Margin with
respect to the U.S. Base Rate for U.S. Revolver Loans  as in effect from time to
time;

 

(ii)          each U.S. Revolver Loan that is a LIBOR Loan shall bear interest
for the period commencing with the funding thereof and ending on the last day of
the Interest Period with respect thereto at a rate per annum equal to the
Adjusted LIBOR determined for such Interest Period plus the Applicable Margin
with respect to LIBOR for U.S. Revolver Loans as in effect from time to time;

 

(iii)         each Canadian Revolver Loan that is a Canadian Prime Rate Loan
shall bear interest for the period commencing with the funding thereof until
paid (whether at stated maturity, on acceleration or otherwise) at a rate per
annum equal to the Canadian Prime Rate in effect from time to time plus the
Applicable Margin with respect to the Canadian Prime Rate for Canadian Revolver
Loans as in effect from time to time;

 

(iv)         each Canadian Revolver Loan that is a Canadian Base Rate Loan shall
bear interest for the period commencing with the funding thereof until paid
(whether at stated maturity, on acceleration or otherwise) at a rate per annum
equal to the Canadian Base Rate for Canadian Revolver Loans as in effect from
time to time; and

 

(v)          each Canadian Revolver Loan that is a Canadian BA Rate Loan or
LIBOR Loan shall bear interest for the period commencing with the date of
funding thereof and ending on the last day of the Interest Period with respect
thereto at a rate per annum equal to the Canadian BA Rate or Adjusted LIBOR in
effect from time to time plus the Applicable Margin with respect to the Canadian
BA Rate or Adjusted LIBOR for Canadian Revolver Loans as in effect from time to
time.

 

58

--------------------------------------------------------------------------------


 

(c)           Upon determining the Adjusted LIBOR or the Canadian BA Rate for
any Interest Period requested by Borrower Agent, the Applicable Agent shall
promptly notify Borrower Agent thereof by telephone and, if so requested by
Borrower Agent, confirm the same in writing.  Such determination shall, absent
manifest error, be final, conclusive and binding on all parties and for all
purposes.  The applicable rate of interest for all Revolver Loans (or portions
thereof) bearing interest based upon the U.S. Base Rate or Canadian Prime Rate
or Canadian Base Rate shall be increased or decreased, as the case may be, by an
amount equal to any increase or decrease in the U.S. Base Rate or Canadian Prime
Rate or Canadian Base Rate, with such adjustments to be effective as of the
opening of business on the day on which any such change in the U.S. Base Rate or
Canadian Prime Rate or Canadian Base Rate becomes effective.  Interest on each
Loan shall accrue from and including the date on which such Loan is made or
converted to a Loan of another Type or continued as a Loan of the same Type to
(but excluding) the date of any repayment thereof; provided, however, that, if a
Revolver Loan is repaid on the same day made, one day’s interest shall be paid
on such Revolver Loan.  Interest on the Loans shall be payable in the currency
(i.e., Dollars or Canadian Dollars as the case may be) of the underlying Loan. 
The U.S. Base Rate on the date hereof is 5.0% per annum and, therefore, the rate
of interest in effect on the date hereof, expressed in simple interest terms, is
5.25% per annum for U.S. Base Rate Revolver Loans (other than those calculated
on the U.S. Fixed Asset Formula Amount), and 5.50% per annum for the Revolver
Loans constituting U.S. Base Rate Loans calculated on the U.S. Fixed Asset
Formula Amount.

 

(d)           During an Insolvency Proceeding with respect to any Borrower, or
the liquidation, dissolution or winding up of any Borrower, or during any other
Event of Default if Administrative Agent or Required Lenders in their discretion
so elect, Obligations shall bear interest at the Default Rate as set forth in
Section 3.1.5.

 

(e)           Interest accrued on the Loans shall be due and payable as set
forth in Section 5.4.  Interest accrued on any other Obligations shall be due
and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand.  Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.

 

3.1.2        Application of Adjusted LIBOR or Canadian BA Rate to Outstanding
Loans.

 

(a)           Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the U.S. Base Rate
Loans (or Canadian Prime Rate Loans or Canadian Base Rate Loans, as applicable)
to, or to continue any LIBOR Loan (or Canadian BA Rate Loan, as applicable) at
the end of its Interest Period as, a LIBOR Loan (or Canadian BA Rate Loan, as
applicable).  During any Default or Event of Default, Administrative Agent may
(and shall at the direction of Required Lenders) declare that no Loan may be
made, converted or continued as a LIBOR Loan (or Canadian BA Rate Loan, as
applicable).

 

(b)           Whenever U.S. Borrowers desire to convert Loans to, or continue
Loans as, LIBOR Loans, Borrower Agent shall give the Administrative Agent a
Notice of Conversion/Continuation, no later than 11:00 a.m. (prevailing time in
the location of the Appropriate Notice Office) at least three (3)  Business Days
before the requested conversion or continuation date.  Whenever Canadian
Borrower desires to convert Loans to, or continue Loans as, LIBOR Loans (or
Canadian BA Rate Loans, as applicable), Borrower Agent shall give the Canadian
Agent a Notice of Conversion/Continuation, no later than 11:00 a.m. (prevailing
time in the location of the Appropriate Notice Office) at least three (3) 
Business Days before the requested conversion or continuation date.  Promptly
after receiving any such notice, the Applicable Agent shall notify each
Applicable Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the aggregate principal amount of Loans to be
converted or continued, the conversion or continuation date (which shall

 

59

--------------------------------------------------------------------------------


 

be a Business Day), and the duration of the Interest Period (which shall be
deemed to be one month if not specified).  If, upon the expiration of any
Interest Period in respect of any LIBOR Loans (or Canadian BA Rate Loans, as
applicable), Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into U.S. Base Rate Loans (or Canadian Prime Rate Loans or Canadian Base
Rate Loans, as applicable).

 

3.1.3        Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans (or Canadian BA Rate Loans, as applicable),
Borrowers shall select an interest period (“Interest Period”) to apply, which
interest period shall be one, two, three or six months; provided, however, that:

 

(b)           the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan (or Canadian BA Rate Loan, as
applicable), and shall expire on the numerically corresponding day in the
calendar month at its end;

 

(c)           if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

 

(d)           no Interest Period shall extend beyond the Revolver Termination
Date.

 

3.1.4        Interest Rate Not Ascertainable.   If the Applicable Agent shall
determine in good faith that on any date for determining Adjusted LIBOR, due to
any circumstance affecting the London interbank market or for determining
Canadian BA Rate Loans, adequate and fair means do not exist for ascertaining
such rate on the basis provided herein, then the Applicable Agent shall
immediately notify Borrower Agent of such determination.  Until the Applicable
Agent notifies Borrower Agent that such circumstance no longer exists, the
obligation of the Applicable Lenders to make LIBOR Loans or Canadian BA Rate
Loans shall be suspended, and no further Loans may be converted into or
continued as LIBOR Loans or Canadian BA Rate Loans.

 

3.1.5        Default Rate of Interest.   Borrowers within a Borrower Group shall
pay interest at a rate per annum equal to the Default Rate (i) with respect to
any portion of the principal amount of the Borrower Group Obligations of such
Borrower Group (and, to the extent permitted by Applicable Law, all past due
interest thereon) that is not paid on the due date thereof (whether due at
stated maturity, on demand, upon acceleration or otherwise) until Full Payment
thereof; (ii) with respect to the principal amount of such Borrower Group
Obligations (and, to the extent permitted by Applicable Law, all past due
interest thereon) upon the earlier to occur of (x) Borrower Agent’s receipt of
notice from the Applicable Agent of the Required Borrower Group Lenders’
election to charge the Default Rate based upon the existence of an Event of
Default (which notice the Applicable Agent shall send at the direction of the
Required Borrower Group Lenders), whether or not acceleration or demand for
payment of such Borrower Group Obligations has been made, or (y) the
commencement by or against any Borrower of that Borrower Group of an Insolvency
Proceeding, or the liquidation, dissolution or winding up of any Borrower,
whether or not under the circumstances described in clauses (i) or (ii) hereof
the Applicable Lenders elect to accelerate the maturity or demand payment of any
of the Obligations; and (iii) with respect to the principal amount of any
Overadvance Loans owing by a Borrower Group (unless otherwise agreed in writing
by the Required Borrower Group Lenders), whether or not demand for payment
thereof has been made by the Applicable Agent.  To the fullest extent permitted
by Applicable Law, the Default Rate shall apply and accrue on any judgment
entered with respect to any of the Borrower Group

 

60

--------------------------------------------------------------------------------


 

Obligations and to the unpaid principal amount of the Borrower Group Obligations
during any Insolvency Proceeding, or the liquidation, dissolution or winding up
of a Borrower within such Borrower Group.  Each Borrower acknowledges that the
cost and expense to each Agent and Lender attendant upon the occurrence of an
Event of Default are difficult to ascertain or estimate and that the Default
Rate is a fair and reasonable estimate to compensate Administrative Agent and
Lenders for such added cost and expense.  Interest accrued at the Default Rate
shall be due and payable on demand (unless otherwise agreed to by the
Administrative Agent in writing).

 

3.2          Fees

 

3.2.1        Closing Fee   Borrowers shall pay to Administrative Agent, for the
Pro Rata benefit of the Lenders, the closing fee described in the Fee Letter,
which shall be paid on the Closing Date.

 

3.2.2        Unused Line Fees   U.S. Borrowers shall pay to Administrative
Agent, for the Pro Rata benefit of U.S. Lenders, (i) if the average daily
balance of U.S. Revolver Loans and stated amount of U.S. Letters of Credit
equals or exceeds 50% of the U.S. Revolver Commitments during the immediately
preceding month, a fee equal to 0.25% per annum times the amount by which the
Borrower Group Commitments for U.S. Revolver Loans exceed the average daily
balance of U.S. Revolver Loans and stated amount of U.S. Letters of Credit
during such month, and (ii) if the average daily balance of U.S. Revolver Loans
and stated amount of Letters of Credit is less than 50% of the U.S. Revolver
Commitments during the immediately preceding month, a fee equal to 0.375% per
annum times the amount by which the U.S. Revolver Commitments exceed the average
daily balance of U.S. Revolver Loans and stated amount of U.S. Letters of Credit
during such month.  Canadian Borrower shall pay to Canadian Agent, for the Pro
Rata benefit of Canadian Lenders, (i) if the average daily balance of Canadian
Revolver Loans and stated amount of Canadian Letters of Credit equals or exceeds
50% of the Canadian Revolver Commitments during the immediately preceding month,
a fee equal to 0.25% per annum times the amount by which the Borrower Group
Commitments for Canadian Revolver Loans exceed the average daily balance of
Canadian Revolver Loans and stated amount of Canadian Letters of Credit during
such month, and (ii) if the average daily balance of Canadian Revolver Loans and
stated amount of Letters of Credit is less than 50% of the Canadian Revolver
Commitments during the immediately preceding month, a fee equal to 0.375% per
annum times the amount by which the Canadian Revolver Commitments exceed the
average daily balance of Canadian Revolver Loans and stated amount of Canadian
Letters of Credit during such month.  Such fees shall be payable in arrears, on
the first Business Day of each month and on the Commitment Termination Date.

 

3.2.3        LC Facility Fees   U.S. Borrowers shall pay (a) to Administrative
Agent, for the Pro Rata benefit of U.S. Lenders, a fee equal to the Applicable
Margin in effect for LIBOR Loans times the average daily stated amount of U.S.
Letters of Credit, which fee shall be payable monthly in arrears, on the first
Business Day of each month; (b) to Administrative Agent, for its own account, a
fronting fee equal to 0.125% of the stated amount of each U.S. Letter of Credit,
which fee shall be payable upon issuance of the U.S. Letter of Credit and on
each anniversary date of such issuance, and shall be payable on any increase in
stated amount made between any such dates; and (c) to U.S. Issuing Bank, for its
own account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. Canadian Borrower
shall pay (a) to Canadian Agent, for the Pro Rata benefit of Canadian Lenders, a
fee equal to the Applicable Margin in effect for LIBOR Loans times the average
daily stated amount of Canadian Letters of Credit, which fee shall be payable
monthly in arrears, on the first Business Day of each month; (b) to Canadian
Agent, for its own account, a fronting fee equal to 0.125% of the stated amount
of each Canadian Letter of Credit, which fee shall be payable upon issuance of
the Canadian

 

61

--------------------------------------------------------------------------------


 

Letter of Credit and on each anniversary date of such issuance, and shall be
payable on any increase in stated amount made between any such dates; and (c) to
Canadian Issuing Bank, for its own account, all customary charges associated
with the issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred. During an Event of Default, the fees payable under each clause (a) of
this Section 3.2.3 may be increased to reflect the charging of the Default Rate.

 

3.2.4        Administrative Agent Fees   In consideration of Administrative
Agent’s syndication of the Commitments and service as Administrative Agent
hereunder, Borrowers shall pay to Administrative Agent, for its own account, the
fees described in the Fee Letter.

 

3.3          Computation of Interest, Fees, Yield Protection.   All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of three hundred sixty
(360) days, except that if based on U.S. Base Rate Loans, Canadian Base Rate
Loans, Canadian Prime Rate Loans or Canadian BA Rate Loans, on the basis of a
365 day year.  Each determination by Agents of any interest, fees or interest
rate hereunder shall be final, conclusive and binding for all purposes, absent
manifest error.  All fees shall be fully earned when due and shall not be
subject to rebate or refund, nor subject to proration except as specifically
provided herein.  All fees payable under Section 3.2 are compensation for
services and are not, and shall not be deemed to be, interest or any other
charge for the use, forbearance or detention of money.  For the purposes of the
Interest Act (Canada), (i) whenever any interest under this Agreement is
calculated using a rate based on a year of 365 days, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on a year of 365 days, (y) multiplied by the
actual number of days in the calendar year in which the period for which such
interest is payable (or compounded) ends, and (z) divided by 365, (ii) the
principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement, and (iii) the rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.  A certificate as to amounts payable by Borrowers under Section 3.4,
3.6, 3.7, 3.9 or 5.8, submitted to Borrowers by Administrative Agent or the
affected Lender, as applicable, shall be final, conclusive and binding for all
purposes, absent manifest error.

 

3.4          Reimbursement Obligations.   Borrowers shall reimburse Agents for,
without duplication, (a) Agent’s (and, to the extent applicable, Lenders’)
Extraordinary Expenses; and (b) all reasonable legal, accounting, appraisal,
consulting and other fees, costs and expenses incurred by Agents in connection
with (i) negotiation and preparation of any Loan Documents, including any
amendment or other modification thereof; (ii) administration of and actions
relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agents’
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral pursuant to Section 14.5; and (iii) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agents’ personnel or a third party. 
All amounts reimbursable by Borrowers under this Section shall constitute
Obligations secured by the Collateral and shall be payable on demand (except to
the extent a Revolver Loan has been extended by the Lenders for the payment of
such amounts, or as otherwise provided for pursuant to this Agreement or any
other relevant Loan Document).

 

3.5          Illegality.   Notwithstanding anything to the contrary herein, if
(a) any Change in Law has made it unlawful for a Lender to make or maintain an
Interest Period Loan or to maintain any Commitment with respect to an Interest
Period Loan or (b) a Lender determines that the making or continuance of an
Interest Period Loan has become impracticable as a result of a circumstance that
adversely affects the London interbank market then such Lender shall give notice
thereof to Agents and Borrowers and may (i) declare that Interest Period Loans
of the affected Type will not thereafter be made

 

62

--------------------------------------------------------------------------------


 

by such Lender, whereupon any request for an Interest Period Loan from such
Lender shall be deemed to be a request for a Floating Rate Loan or, if
applicable an Interest Period Loan of a different Type, unless such Lender’s
declaration has been withdrawn (and it shall be withdrawn promptly upon
cessation of the circumstances described in clause (a) or (b) above); and/or
(ii) require that all outstanding Interest Period Loans of the affected Type
made by such Lender be converted to Floating Rate Loan or, if applicable an
Interest Period Loan of a different Type, immediately, in which event all
outstanding Interest Period Loans of such Lender shall be immediately converted
to Floating Rate Loan or, if applicable, an Interest Period Loan of a different
Type.

 

3.6          Increased Costs.   If, by reason of (a) any Change in Law
(including any change by way of imposition or increase of Statutory Reserves or
other reserve requirements) or interpretation thereof, or (b) the compliance
with any guideline or request from any Governmental Authority or other Person
exercising control over banks or financial institutions generally (whether or
not having the force of law):

 

(i)          a Lender shall be subject to any Tax (other than Excluded Taxes)
with respect to any Interest Period Loan or Letter of Credit or its obligation
to make Interest Period Loans, issue Letters of Credit or participate in LC
Obligations, or a change shall result in the basis of taxation of any payment to
a Lender (other than in respect of Excluded Taxes) with respect to a Lender’s
Interest Period Loans or its obligation to make Interest Period Loans, issue
Letters of Credit or participate in LC Obligations; or

 

(ii)         any reserve (including any imposed by the Board of Governors or any
other applicable Governmental Authority), special deposits or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, a Lender or Issuing Bank shall be imposed or deemed applicable, or
any other condition affecting a Lender’s Interest Period Loans or obligation to
make Interest Period Loans, or participate in LC Obligations, or an Issuing
Bank’s obligation to issue Letters of Credit, shall be imposed on such Lender
or  such Issuing Bank or the London interbank market;

 

and as a result there shall be an increase in the cost to such Lender or Issuing
Bank of agreeing to make or making, funding or maintaining Interest Period
Loans, Letters of Credit or participations in LC Obligations (except to the
extent already included in determination of the Adjusted LIBOR or Canadian BA
Rate for Interest Period Loans), or there shall be a reduction in the amount
receivable by such Lender or such Issuing Bank, then the Lender or Issuing Bank
shall promptly notify Borrowers and Agents of such event, and Borrowers shall,
within five (5) days following demand therefor, pay such Lender or such Issuing
Bank the amount of such increased costs or reduced amounts.

 

If a Lender or Issuing Bank determines that, because of circumstances described
above or any other circumstances arising hereafter affecting such Lender or such
Issuing Bank, the London interbank market or the Lender’s or Issuing Bank’s
position in such market, the Adjusted LIBOR or Canadian BA Rate or its
respective Applicable Margin, as applicable, will not adequately and fairly
reflect the cost to such Lender of funding Interest Period Loans or
participating in LC Obligations, or the cost to such Issuing Bank of issuing
Letters of Credit, then (A) the Lender or Issuing Bank shall promptly notify
Borrowers and Agents of such event; (B) such Lender’s obligation to make
Interest Period Loans or participate in LC Obligations, or such Issuing Bank’s
obligation to issue Letters of Credit, shall be immediately suspended, until
each condition giving rise to such suspension no longer exists; and (C) such
Lender shall make a Floating Rate Loan as part of any requested Borrowing of
Interest Period Loans, which Floating Rate Loan shall, for all purposes, be
considered part of such Borrowing.

 

63

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, Borrowers shall only be
required to compensate any Lender or Issuing Bank in respect of any such
increased costs or reduction in the amount received or receivable by such Lender
or Issuing Bank to the extent Borrower has received a written request for such
compensation within ninety (90) days after such Lender or Issuing Bank has
received actual notice of the occurrence of the relevant circumstance giving
rise to such increased costs or reduction in the amount received or receivable
by such Lender or Issuing Bank, as the case may be.

 

3.7          Capital Adequacy

 

3.7.1        Change in Law.   If any Change in Law shall:

 

(b)           impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR or the Canadian BA
Rate) or Issuing Bank;

 

(c)           impose on any Lender or Issuing Bank or the London interbank
market any other condition, cost or expense affecting any Loan, Loan Document,
Letter of Credit or participation in LC Obligations; and the result thereof
shall be to increase the cost to such Lender of making or maintaining any
Interest Period Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Issuing Bank, Borrowers to which such Credit Party has Borrower Group
Commitments will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered.

 

3.7.2        Capital Adequacy.   If any Lender or Issuing Bank determines that
any Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s, Issuing Bank’s or holding company’s capital
as a consequence of this Agreement, or such Lender’s or Issuing Bank’s
Commitments, Loans, Letters of Credit or participations in LC Obligations, to a
level below that which such Lender, Issuing Bank or holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s,
Issuing Bank’s and holding company’s policies with respect to capital adequacy),
then from time to time Borrowers to which such Credit Party has Borrower Group
Commitments will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate it or its holding company for
any such reduction suffered.

 

3.7.3        Compensation.   Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers of a
Borrower Group shall not be required to compensate a Lender to such Borrower
Group or Issuing Bank for any increased costs incurred or reductions suffered
more than nine months prior to the date that the Lender or Issuing Bank notifies
Borrower Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

64

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, Borrowers shall only be
required to compensate any Lender in respect of any reduction in the return of
capital of Lenders to the extent Borrowers have received a written request for
such compensation within ninety (90) days after such Lender has received actual
notice of the occurrence of the relevant circumstance giving rise to such
reduction in the return of capital of such Lender.

 

3.8          Mitigation.   Each Lender and Issuing Bank agrees that, upon
becoming aware that any of Sections 3.5, 3.6, 3.7 or 5.10 apply (or will or may
apply), it will (i) take reasonable measures to reduce Borrowers’ obligations
under such Sections, including funding or maintaining its Borrower Group
Commitments or Loans through another office, as long as use of such measures
would not adversely affect the Lender’s or Issuing Bank’s Commitments, Loans,
business or interests, and would not be inconsistent with any internal policy or
applicable legal or regulatory restriction or (ii) take such other reasonable
measures (including seeking all reasonably identifiable available refunds of any
Taxes in respect of which additional amounts have been paid pursuant to
Section 5.10), if, as a result thereof, the circumstances which would relieve
Borrowers from their obligations to pay such additional amounts (or reduce the
amount of such payments), or such withholding taxes would be reduced or
refunded, and if the making, funding or maintaining of such Commitment or Loans
through such other lending office or in accordance with such other measures, as
the case may be, would not otherwise materially adversely affect such Commitment
or Loans or the interests of such Lender or Issuing Bank.

 

3.9          Funding Losses.   If for any reason (other than default by a
Lender) (a) any Borrowing of, or conversion to or continuation of, an Interest
Period Loan does not occur on the date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn),
(b) any repayment or conversion of an Interest Period Loan occurs on a day other
than the end of its Interest Period, or (c) Borrowers within a Borrower Group
fail to repay an Interest Period Loan when required hereunder, then such
Borrowers with respect to such Interest Period Loans shall pay to the Applicable
Agent for the ratable benefit of the affected Lenders, within 10 days after
Agent’s or an affected Lender’s demand therefor, an amount (if a positive
number) computed pursuant to the following formula:

 

L =  (R - T) x P x D
          360

 

where

 

L =          amount payable

 

R =          interest rate applicable to the Interest Period Loan (i) requested
but not borrowed, continued or converted; (ii) prepaid; or (iii) not paid

 

T =          effective interest rate per annum at which any readily marketable
bond or other obligations of the United States, selected at the Applicable
Agent’s sole discretion, maturing on or nearest the last day of the then
applicable or requested Interest Period for such Interest Period Loan and in
approximately the same amount as such Interest Period Loan, can be purchased by
the Applicable Agent on the day of such payment of principal or failure to
borrow

 

P =          the principal amount of the Interest Period Loan (i) requested but
not borrowed, continued or converted; (ii) prepaid; or (iii) not paid

 

65

--------------------------------------------------------------------------------


 

D =          the number of days remaining in the Interest Period as of the date
of such prepayment or failure to borrow or pay

 

Borrowers shall pay such amount upon presentation by Agent of a statement
setting forth in reasonable detail the amount, Agent’s calculation thereof
pursuant hereto, and the basis for requesting such amount under this Agreement,
which statement shall be deemed true and correct absent manifest error.  
Lenders shall not be required to purchase Dollar deposits in the London
interbank market or any other offshore Dollar market to fund any Interest Period
Loan, but the provisions hereof shall be deemed to apply as if each Lender had
purchased such deposits to fund its Interest Period Loans.

 

3.10        Maximum Interest.

 

3.10.2      In no event shall interest, charges or other amounts that are
contracted for, charged or received by Agents and Lenders pursuant to any Loan
Documents and that are deemed interest under Applicable Law (“interest”) exceed
the highest rate permissible under Applicable Law (“maximum rate”).  If, in any
month, any interest rate, absent the foregoing limitation, would have exceeded
the maximum rate, then the interest rate for that month shall be the maximum
rate and, if in a future month, that interest rate would otherwise be less than
the maximum rate, then the rate shall remain at the maximum rate until the
amount of interest actually paid equals the amount of interest which would have
accrued if it had not been limited by the maximum rate.  If, upon Full Payment
of the Obligations, the total amount of interest actually paid under the Loan
Documents is less than the total amount of interest that would, but for this
Section, have accrued under the Loan Documents, then Borrowers shall, to the
extent permitted by Applicable Law, pay to the Applicable Agent, for the account
of the Applicable Lenders, (a) the lesser of (i) the amount of interest that
would have been charged if the maximum rate had been in effect at all times, or
(ii) the amount of interest that would have accrued had the interest rate
otherwise set forth in the Loan Documents been in effect, minus (b) the amount
of interest actually paid under the Loan Documents.  If a court of competent
jurisdiction determines that any Agent or any Lender has received interest in
excess of the maximum amount allowed under Applicable Law, such excess shall be
deemed received on account of, and shall automatically be applied to reduce,
Obligations other than interest (regardless of any erroneous application thereof
by any Agent or any Lender), and upon Full Payment of the Obligations, any
balance shall be refunded to Borrowers.  In determining whether any excess
interest has been charged or received by any Agent or any Lender, all interest
at any time charged or received from Borrowers in connection with the Loan
Documents shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread in equal parts throughout the full term of the
Obligations.

 

3.10.3      Without limiting the generality of the foregoing provisions, if any
provision of any of the Loan Documents would obligate Canadian Borrower to make
any payment of interest with respect to the Canadian Obligations in an amount or
calculated at a rate which would be prohibited by Applicable Law or would result
in the receipt of interest with respect to the Canadian Obligations at a
criminal rate (as such terms are construed under the Criminal Code (Canada)),
then notwithstanding such provision, such amount or rates shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the applicable recipient of interest with respect to the
Canadian Obligations at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows:  (i) first, by reducing the amount or rates of
interest required to be paid to the applicable recipient under the Loan
Documents; and (ii) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to the applicable recipient which would
constitute interest with respect to the Canadian Obligations for purposes of
Section 347 of the Criminal Code (Canada).  Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated thereby, if the applicable
recipient shall have received an amount in excess

 

66

--------------------------------------------------------------------------------


 

of the maximum permitted by that section of the Criminal Code (Canada), then
Canadian Borrower shall be entitled, by notice in writing to Canadian Agent, to
obtain reimbursement from the applicable recipient in an amount equal to such
excess, and pending such reimbursement, such amount shall be deemed to be an
amount payable by the applicable recipient to Canadian Borrower.  Any amount or
rate of interest with respect to the Canadian Obligations referred to in this
Section 3.10.2 shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that any Canadian Revolver Loans to Canadian Borrower remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro rated over that
period of time and otherwise be pro rated over the period from the Closing Date
to the date of Full Payment of the Canadian Obligations, and, in the event of a
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Canadian Agent shall be conclusive for the purposes of such
determination.

 

SECTION 4.        LOAN ADMINISTRATION

 

4.1                              Manner of Borrowing and Funding Revolver Loans

 

4.1.1        Notice of Borrowing

 

(a)           Whenever Borrowers within a Borrower Group desire funding of a
Borrowing under Section 2.1, Borrower Agent shall give the Applicable Agent a
Notice of Borrowing, subject to Section 4.1.4.  Such notice must be received by
the Applicable Agent no later than 12:00 noon (prevailing time in the location
of the Appropriate Notice Office) (i) on the Business Day of the requested
funding date, in the case of Floating Rate Loans, and (ii) at least three (3) 
Business Days prior to the requested funding date, in the case of Interest
Period Loans.  Notices received after 12:00 noon (prevailing time in the
location of the Appropriate Notice Office) shall be deemed received on the next
Business Day.  Each Notice of Borrowing shall be irrevocable (unless waived by
the Administrative Agent in writing) and shall specify (A) the principal amount
of the Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Floating Rate Loans or Interest
Period Loans, (D) in the case of Interest Period Loans, the duration of the
applicable Interest Period (which shall be deemed to be one month if not
specified), and (E) the currency in which such Loans are to be denominated.

 

(b)           Unless payment is otherwise timely made by Borrowers within a
Borrower Group, the becoming due of any amount required to be paid with respect
to any of the Borrower Group Obligations of such Borrower Group (whether
principal, interest, fees or other charges, including Extraordinary Expenses, LC
Obligations, Cash Collateral and Bank Product Debt) shall be deemed irrevocably
to be a request for Revolver Loans under the Borrower Group Commitment of such
Borrower Group on the due date, in the amount of such Obligations and shall bear
interest at the per annum rate applicable hereunder to Floating Rate Loans under
the Borrower Group Commitment of such Borrower Group.  The proceeds of such
Revolver Loans shall be disbursed as direct payment of the relevant Obligation.

 

(c)           If Borrowers within a Borrower Group establish a controlled
disbursement account with Bank of America or any branch or affiliate of Bank of
America, then the presentation for payment of any check or other item of payment
drawn on such account at a time when there are insufficient funds to cover it
shall be deemed to be a request for Revolver Loans under the Borrower Group
Commitment of such Borrower Group on the date of such presentation, in the
amount of the check and items presented for payment and shall bear interest at
the per annum rate applicable hereunder to Floating Rate Loans under the
Borrower Group Commitment of such Borrower Group.  The proceeds of

 

67

--------------------------------------------------------------------------------


 

such Revolver Loans may be disbursed directly to the controlled disbursement
account or other appropriate account.

 

(d)           Neither Administrative Agent nor any Lender shall have any
obligation to Borrowers to honor any deemed request for a Revolver Loan on or
after the Commitment Termination Date, when an Overadvance exists or would
result therefrom, or when any condition in Section 6 is not satisfied, but may
do so in their discretion (or to the extent they are otherwise required to do so
by Administrative Agent pursuant to the terms of Section 2.1.7), without being
deemed to have waived any Default or Event of Default.

 

4.1.2        Fundings by Lenders.   Each Applicable Lender shall timely honor
its Borrower Group Commitment by funding its Pro Rata share of each Borrowing of
Revolver Loans that is properly requested hereunder.  Except for Borrowings to
be made as Swingline Loans, the Applicable Agent shall endeavor to notify the
Applicable Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 1:30 p.m. (prevailing time in the location of the Appropriate
Notice Office) on the proposed funding date for Floating Rate Loans or by
3:00 p.m. (prevailing time in the location of the Appropriate Notice Office) at
least three (3)  Business Days before any proposed funding of Interest Period
Loans.  Each Applicable Lender shall fund to the Applicable Agent such Lender’s
Pro Rata share of the Borrowing to the account specified by the Applicable Agent
in immediately available funds not later than 3:00 p.m. (prevailing time in the
location of the Appropriate Notice Office) on the requested funding date, unless
the Applicable Agent’s notice is received after the times provided above, in
which event each Applicable Lender shall fund its Pro Rata share by 1:30 p.m.
(prevailing time in the location of the Appropriate Notice Office) on the next
Business Day.  Subject to its receipt of such amounts from the Applicable
Lenders, the Applicable Agent shall disburse the proceeds of the Revolver Loans
to Borrowers within such Borrower Group as directed by Borrower Agent.  Unless
the Applicable Agent shall have received (in sufficient time to act) written
notice from an Applicable Lender that it does not intend to fund its Pro Rata
share of a Borrowing, the Applicable Agent may assume that such Applicable
Lender has deposited or promptly will deposit its share with the Applicable
Agent, and the Applicable Agent may disburse a corresponding amount to Borrowers
with the Borrower Group.  If an Applicable Lender’s share of any Borrowing is
not in fact received by the Applicable Agent, then Borrowers within the Borrower
Group agree to repay to the Applicable Agent on demand the amount of such share,
together with interest thereon from the date disbursed until repaid, at the rate
applicable to such Borrowing.

 

4.1.3        Swingline Loans; Settlement.

 

(a)           The Applicable Swingline Lender shall advance Swingline Loans to
Borrowers under the applicable Borrower Group for which such Applicable
Swingline Lender makes Swingline Loans in each case upon a Notice of Borrowing
from Borrower Agent received by the Applicable Agent and the Applicable
Swingline Lender not later than 3:00 p.m. Atlanta time for U.S. Borrowers and
12:00 noon, Atlanta time for Canadian Borrower, on the Business Day on which
such Swingline Loan is requested, up to an aggregate outstanding amount of
$25,000,000 plus any Overadvance permitted to remain outstanding or any
Overadvance Loans made under Section 2.1.7 (provided that, with respect to
Swingline Loans made to U.S. Borrowers, such Swingline Loans shall not exceed
$20,000,000 in the aggregate at any time, and with respect to Swingline Loans
made to Canadian Borrower, such Swingline Loans shall not exceed $5,000,000 in
the aggregate at any time in the case of each of the foregoing plus any
Overadvance permitted to remain outstanding or any Overadvance Loans made under
Section 2.1.7), unless the funding is specifically required to be made by all
Lenders hereunder.  Each Swingline Loan shall constitute a Revolver Loan for all
purposes, except that payments thereon shall be made to the Applicable Swingline
Lender for its own account.  The obligation of Borrowers to repay Swingline
Loans

 

68

--------------------------------------------------------------------------------


 

shall be evidenced by the records of the Applicable Swingline Lenders and need
not be evidenced by any promissory note.

 

(b)           To facilitate administration of the Revolver Loans, Lenders and
Agents agree (which agreement is solely among them, and not for the benefit of
or enforceable by any Borrower) that settlement among them with respect to
Swingline Loans and other Revolver Loans to each Borrower Group may take place
periodically on a date determined from time to time by the Applicable Agent, but
which shall occur at least once every five (5) Business Days with respect to
Swingline Loans made to the U.S. Borrowers and every ten (10) Business Days with
respect to Swingline Loans made to Canadian Borrower.  On each settlement date,
settlement shall be made with each Applicable Lender in accordance with the
Settlement Report delivered by the Applicable Agent to the Applicable Lenders. 
Between settlement dates, the Applicable Agent may in its discretion apply
payments on Revolver Loans of a Borrower Group to Swingline Loans of such
Borrower Group, regardless of any designation by any Borrower or any provision
herein to the contrary.  Each Applicable Lender’s obligation to make settlements
with the Applicable Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists, or the conditions in Section 6 are
satisfied.  If, due to an Insolvency Proceeding or the liquidation, dissolution
or winding up of any Borrower, or otherwise, any Swingline Loan may not be
settled among the Applicable Lenders hereunder, then each Applicable Lender
shall be deemed to have purchased from the Applicable Agent a Pro Rata
participation in each unpaid Swingline Loan and shall transfer the amount of
such participation to the Applicable Agent, in immediately available funds,
within one (1) Business Day after the Applicable Agent’s request therefor.

 

4.1.4        Notices.   Each Borrower authorizes the Applicable Agent and the
Applicable Lenders to extend, convert or continue Loans, effect selections of
interest rates, and transfer funds to or on behalf of Borrowers based on
telephonic or e-mailed instructions.  Borrowers shall confirm each such request
by prompt delivery to the Applicable Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by the Applicable Agent or the Applicable Lenders,
the records of the Applicable Agent and the Applicable Lenders shall govern.  No
Agent nor any Lender shall have any liability for any loss suffered by a
Borrower as a result of any Agent or any Lender acting upon its understanding of
telephonic or e-mailed instructions from a person believed in good faith by such
Credit Party to be a person authorized to give such instructions on a Borrower’s
behalf.

 

4.2          Defaulting Lender.  If a Lender fails to make any payment to any
Credit Party that is required hereunder, Administrative Agent may (but shall not
be required to), in its discretion, retain payments that would otherwise be made
to such defaulting Lender hereunder, apply the payments to such defaulting
Lender’s defaulted obligations or readvance the funds to Borrowers within the
Borrower Group to which such Lender has issued a Borrower Group Commitment in
accordance with this Agreement.  The failure of any Lender to fund a Loan or to
make a payment in respect of a LC Obligation shall not relieve any other Lender
of its obligations hereunder, and no Lender shall be responsible for default by
another Lender.  Lenders and Agents agree (which agreement is solely among them,
and not for the benefit of or enforceable by any Borrower) that, solely for
purposes of determining a defaulting Lender’s right to vote on matters relating
to the Loan Documents and to share in payments, fees and Collateral proceeds
thereunder, a defaulting Lender shall not be deemed to be a “Lender” until all
its defaulted obligations have been cured.  With respect to the payment of any
funds from an Agent to a Lender or from a Lender to an Agent, the party failing
to make the full payment when due pursuant to the terms hereof shall, on demand
by the other party, pay such amount together with interest on such amount at the
Delayed Credit Party Payment Rate.

 

69

--------------------------------------------------------------------------------


 

4.3          Number and Amount of Interest Period Loans; Determination of Rate.
  For ease of administration, all Interest Period Loans to a Borrower Group
having the same length and beginning date of their Interest Periods and
denominated in the same currency shall be aggregated together, and such Loans
shall be allocated among the Applicable Lenders on a Pro Rata basis.  With
respect to U.S. Borrowers, no more than eight (8) aggregate Interest Period
Loans may be outstanding at any time, and each aggregate Interest Period Loan
when made, continued or converted shall be in a minimum amount of $1,000,000, or
integral multiples of the Dollar Equivalent of $100,000 in excess thereof.  With
respect to Canadian Borrower, no more than four (4) aggregate Interest Period
Loans may be outstanding at any time, and each aggregate Interest Period Loan
when made, continued or converted shall be in a minimum amount of the Dollar
Equivalent of $500,000, or integral multiples of the Dollar Equivalent of
$100,000 in excess thereof.

 

4.4          Borrower Agent.   Each Borrower hereby designates Communications
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications with any Agent, any
Issuing Bank or any Lender, preparation and delivery of Borrowing Base and
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with any Agent,
any Issuing Bank or any Lender.  Borrower Agent hereby accepts such
appointment.  Agents, Issuing Banks and Lenders shall be entitled to rely upon,
and shall be fully protected in relying upon, any notice or communication
(including any notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower.  Agents, Issuing Banks and Lenders may give any notice or
communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower.  Each Agent, Issuing Bank and Lender shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents.  Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.

 

4.5          One Obligation.   The Borrower Group Obligations owing by each
Borrower Group shall constitute one general obligation of Borrowers within such
Borrower Group and (unless otherwise expressly provided in any Loan Document)
shall be secured by the Applicable Agent’s Lien upon all Collateral of such
Borrower Group; provided, however, that each Credit Party shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations owed by such Borrower to such Credit Party.

 

4.6          Effect of Termination.   On the effective date of any termination
of the Commitments, all Obligations shall be immediately due and payable, and
any Lender or its Affiliates may terminate its and its affiliates’ Bank
Products.  All undertakings of Borrowers contained in the Loan Documents shall
survive any termination, and Agents shall retain their Liens in the Collateral
and all of their rights and remedies under the Loan Documents until Full Payment
of the Obligations.  Notwithstanding Full Payment of the Obligations, Agents
shall not be required to terminate their Liens in any Collateral unless, with
respect to any damages Agents may incur as a result of the dishonor or return of
Payment Items applied to Obligations, Agents receive (a) a written agreement,
executed by Borrowers and any Person whose advances are used in whole or in part
to satisfy the Obligations, indemnifying Agents and Lenders from any such
damages; or (b) such Cash Collateral as each Applicable Agent, in its
discretion, deems necessary to protect against any such damages.  The provisions
of Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.7, 5.10, 12, 14.2, 14.3 and this Section,
and the obligation of each Obligor and Lender with respect to each indemnity
given by it in any Loan Document, shall survive Full Payment of the Obligations
and any release relating to this credit facility.

 

70

--------------------------------------------------------------------------------


 

SECTION 5.         PAYMENTS

 

5.1          General Payment Provisions.   All payments of Borrower Group
Obligations shall be made without offset, counterclaim or defense of any kind,
free of (and without deduction for) any Taxes (unless required by Applicable
Law), and in immediately available funds, not later than 12:00 noon (prevailing
time in the location of the Appropriate Notice Office) on the due date.  Any
payment after such time shall be deemed made on the next Business Day.  If any
payment under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day and such
extension of time shall be included in any computation of interest and fees. 
Any payment of an Interest Period Loan prior to the end of its Interest Period
shall be accompanied by all amounts due under Section 3.9.  Any prepayment of
Loans to a Borrower Group shall be applied first to Floating Rate Loans of such
Borrower Group and then to Interest Period Loans of such Borrower Group;
provided, however, that as long as no Event of Default exists, prepayments of
Interest Period Loans may, at the option of Borrowers of the applicable Borrower
Group and Administrative Agent, be held by in a Cash Collateral Account and
applied to such Loans at the end of their Interest Periods.  All payments with
respect to any U.S. Obligations shall be made in Dollars and all payments with
respect to any Canadian Obligations shall be made in Canadian Dollars or, if any
portion of such Canadian Obligations is denominated in a Dollars, then in
Dollars.

 

5.2          Repayment of Revolver Loans.

 

(a)           Revolver Loans shall be due and payable in full on the Revolver
Termination Date, unless payment is sooner required hereunder. Any portion of
the Revolver Loans consisting of the principal amount of Floating Rate Loans
shall be paid by such Borrowers to the Applicable Agent, for the Pro Rata
benefit of the Applicable Lenders (or, in the case of Swingline Loans, for the
sole benefit of the Applicable Swingline Lender) unless timely converted to an
Interest Period  Loan in accordance with this Agreement, immediately upon
(i) the Commitment Termination Date and (ii) in the case of Swingline Loans, the
earlier of the Applicable Swingline Lender’s demand for payment or on each
settlement date with respect to all Swingline Loans outstanding on such date
(which payment shall be satisfied by the funding of Revolver Loans pursuant to
Section 4.1.3, provided no Insolvency Proceeding or the liquidation, dissolution
or winding up of any Borrower, is then pending).  With respect to Floating Rate
Loans outstanding to U.S. Borrowers or Canadian Borrower if a Springing Dominion
Event has occurred, such Floating Rate Loans shall be paid pursuant to
Section 8.2.4 by such Borrower(s) upon each receipt by any Agent, Lender or
Borrowers of any proceeds of any of the  Collateral, to the extent of such
proceeds.

 

(b)           Any portion of the Revolver Loans consisting of the principal
amount of Interest Period Loans shall be paid by such Borrowers to the
Applicable Agent, for the Pro Rata benefit of the Applicable Lenders, unless
continued as an Interest Period Loan or converted to a Revolver Loan of a
different Type in accordance with the terms of this Agreement, immediately upon
(a) the last day of the Interest Period applicable thereto and (b) the
Commitment Termination Date.  Such Borrowers shall be authorized to make a
voluntary prepayment with respect to any Revolver Loan outstanding as an
Interest Period Loan prior to the last day of the Interest Period applicable
thereto, provided such Borrowers shall pay to the Applicable Agent, for the Pro
Rata benefit of the Applicable Lenders funding such Interest Period Loan,
concurrently with any prepayment of such Interest Period Loan, any amount due
Lenders under Section 3.9 as a consequence of such prepayment.  Notwithstanding
the foregoing provisions of this Section 5.2(b), if, on any date that the
Applicable Agent receives proceeds of any of the Accounts or Inventory, there
are no Revolver Loans outstanding to such Borrower Group as Floating Rate Loans,
the Applicable Agent may, at the request of Borrower Agent, either hold such
proceeds as cash security for the timely payment of the Borrower Group
Obligations or apply such proceeds to any outstanding

 

71

--------------------------------------------------------------------------------


 

Revolver Loans bearing interest as Interest Period Loans as the same become due
and payable (whether at the end of the applicable Interest Periods or on the
Commitment Termination Date).

 

(c)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, if an Overadvance shall exist with respect to a Borrower Group,
Borrowers within such Borrower Group shall, on the sooner to occur of the
Applicable Agent’s demand or the first Business Day after any such Borrower has
obtained knowledge of such Overadvance, repay the outstanding Revolver Loans
that are Floating Rate Loans in an amount sufficient to reduce the aggregate
unpaid principal amount of all Revolver Loans to such Borrowers by an amount
equal to such excess; and, if such payment of Floating Rate Loans is not
sufficient to eliminate the Overadvance, then such Borrowers shall either prepay
Interest Period Loans (subject to the payment of any amounts due as a result of
such prepayment pursuant to Section 3.9) or immediately deposit with the
Applicable Agent, for the Pro Rata benefit of the Applicable Lenders, for
application to any outstanding Revolver Loans bearing interest as Interest
Period Loans as the same become due and payable (whether at the end of the
applicable Interest Periods or on the Commitment Termination Date) cash in an
amount sufficient to eliminate such Overadvance, and the Applicable Agent may
(a) hold such deposit as cash security pending disbursement of same to the
Applicable Lenders for application to the Borrower Group Obligations, or (b) if
a Default or Event of Default exists, immediately apply such proceeds to the
payment of the Borrower Group Obligations, including the Revolver Loans
outstanding as Interest Period Loans (in which event such Borrowers shall also
pay to the Applicable Agent for the Pro Rata benefit of such Lenders any amounts
required by Section 3.9 to be paid by reason of the prepayment of an Interest
Period Loan prior to the last day of the Interest Period applicable thereto).

 

5.3          Reduction of Fixed Asset Formula Amount; Prepayments of Revolver
Loans

 

(a)           Concurrently with the receipt of any Net Proceeds of any Permitted
Asset Disposition of Equipment or Real Estate included in the calculation of the
Fixed Asset Formula Amount, Borrowers shall prepay Revolver Loans in an amount
equal to such Net Proceeds of such disposition and the Canadian Fixed Asset
Formula Amount or the U.S. Fixed Asset Formula Amount, as applicable, shall be
immediately reduced in an amount equal to such Net Proceeds of such disposition;

 

(b)           Concurrently with the receipt of any Net Proceeds of insurance or
condemnation awards paid in respect of any Casualty Event relating to Equipment
or Real Estate included in the calculation of the Fixed Asset Formula Amount,
Borrowers shall prepay Revolver Loans in an amount equal to such Net Proceeds of
such insurance or condemnation awards and the Canadian Fixed Asset Formula
Amount or the U.S. Fixed Asset Formula Amount, as applicable, shall be
immediately reduced in an amount equal to such Net Proceeds, subject to
Section 8.6.2;

 

(c)           Concurrently with the receipt of any Net Proceeds of any Permitted
Asset Disposition of any Property of Borrowers (other than Equipment or Real
Estate included in the calculation of the Fixed Asset Formula Amount), Borrowers
shall prepay Revolver Loans in an amount equal to such Net Proceeds of such
disposition unless (i) no Event of Default then exists and (ii) Availability
equals or exceeds at all times for the ninety (90) consecutive day period
preceding the date of any such sale an amount equal to the greater of
(A) $45,000,000 or (B) the sum of the Fixed Asset Formula Amount plus
$25,000,000;

 

(d)           Concurrently with the receipt of proceeds of Extraordinary
Receipts by any Borrower, such Borrower shall prepay Revolver Loans extended to
the applicable Borrower Group in an amount equal to the Net Proceeds of such
Extraordinary Receipts;

 

72

--------------------------------------------------------------------------------


 

(e)           If a Springing Dominion Event exists, Borrowers shall prepay the
Obligations with the proceeds of Collateral (without any permanent reduction of
the Revolver Commitments), including the Net Disposition Proceeds arising from
any Permitted Asset Disposition (other than Net Disposition Proceeds required to
be applied to the reduction of the Fixed Asset Formula Amount pursuant to
clauses (a) and (b) of this Section 5.3);

 

(f)           On the Commitment Termination Date, Borrowers shall prepay all
outstanding Loans (unless sooner repaid hereunder); and

 

(g)          Borrowers may, at their option from time to time, reduce the Fixed
Asset Formula Amount, which reduction must be at least $5,000,000, plus any
increment of $1,000,000 in excess thereof.  Borrowers shall give written notice
to Administrative Agent of an intended reduction of the Fixed Asset Formula
Amount, which notice shall specify the amount of the reduction, shall be
irrevocable once given, shall be given at least 10 Business Days prior to the
end of a month and shall be effective as of the first day of the next month.

 

5.4          Payment of Interest.   Interest accrued on the Loans outstanding to
a Borrower Group shall be due and payable in arrears on (i) the first day of
each month (for the immediately preceding month), computed through the last day
of the preceding month, with respect to each Revolver Loan that is a Floating
Rate Loan and (ii) the last day of the applicable Interest Period (and the last
day of any ninety (90) day period which expires within any Interest Period) in
the case of all Interest Period Loans, including Canadian BA Rate Loans. 
Accrued interest shall also be paid by such Borrowers on the Commitment
Termination Date.  With respect to any Floating Rate Loan converted into an
Interest Period Loan pursuant to Section 3.1.2 on a day when interest would not
otherwise have been payable with respect to such Floating Rate Loan, accrued
interest to the date of such conversion on the amount of such Floating Rate Loan
so converted shall be paid on the conversion date.

 

5.5          Payment of Other Obligations.  Obligations other than Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrowers
as provided in the Loan Documents or, if no payment date is specified, on
demand.

 

5.6          Marshaling; Payments Set Aside.   None of Agents or Lenders shall
be under any obligation to marshal any assets in favor of any Obligor or against
any Obligations.  If any Obligor makes a payment to any Agent, any Issuing Bank
or any Lender, or any Agent, any Issuing Bank or any Lender exercises a right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent,
such Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then (a) to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent or Canadian
Agent, as applicable, upon demand its applicable share of any amount so
recovered from or repaid by any Agent, plus interest thereon from the date of
such demand to the date on which such payment is made at the Delayed Credit
Party Payment Rate.

 

5.7          Post-Default Allocation of Payments

 

5.7.1        Allocation.   Notwithstanding anything herein to the contrary, at
any time that an Event of Default exists, monies to be applied to the Borrower
Group Obligations of a Borrower Group, whether arising from payments by Obligors
of such Borrower Group, realization on Collateral securing

 

73

--------------------------------------------------------------------------------


 

the Borrower Group Obligations of such Borrower Group, setoff or otherwise with
respect to such Borrower Group, shall be allocated as follows:

 

(i)            first, to each Agent to pay the amount of Extraordinary Expenses
that have not been reimbursed to such Agent by the members of a Borrower Group
or Lenders, together with interest accrued thereon at the rate applicable to
Revolver Loans that are Floating Rate Loans, until Full Payment of all such
Borrower Group Obligations;

 

(ii)           second, to the Applicable Agent to pay principal and accrued
interest on any portion of the Revolver Loans (whether as Protective Advances or
otherwise) which the Applicable Agent may have advanced on behalf of an
Applicable Lender and for which such Agent has not been reimbursed by such
Lender or by the members of a Borrower Group, until Full Payment of all such
Obligations;

 

(iii)          third, to the Applicable Swingline Lender to pay the principal
and accrued interest on any portion of its Swingline Loans outstanding to such
Borrower Group, to be shared with the Applicable Lenders that have acquired and
paid for a participating interest in such Swingline Loans, until Full Payment of
all such Obligations;

 

(iv)          fourth, to the extent that the Applicable Issuing Bank or the
Applicable Agent has not received from any Lender participating in the LC
Obligations with respect to any Letter of Credit a payment as required by
Section 2.3.2, to such Issuing Bank or the Applicable Agent to pay all such
required payments from such Lender participating in any LC Obligations with
respect to any Letter of Credit, until Full Payment of all such Borrower Group
Obligations;

 

(v)           fifth, to each Agent to pay any Claims that have not been paid
pursuant to any indemnity of Agent Indemnitees by the members of such Borrower
Group, or to pay amounts owing to Agent Indemnitees by the Applicable Lenders to
such Borrower Group pursuant to Section 12.6, in each case together with
interest accrued thereon at the rate applicable to Revolver Loans that are
Floating Rate Loans, until Full Payment of all such Borrower Group Obligations;

 

(vi)          sixth, to each Agent to pay any fees due and payable to such Agent
by such Borrowers, until Full Payment of all such Borrower Group Obligations
(excluding amounts relating to Bank Product Debt);

 

(vii)         seventh, to each Applicable Lender, ratably, for any Claims that
such Lender has paid to Agent Indemnitees pursuant to its indemnity of Agent
Indemnitees and any Extraordinary Expenses that such Lender has reimbursed to
each Agent or that such Lender has incurred, to the extent that such Lender has
not been reimbursed by the members of such Borrower Group therefor, until Full
Payment of all such Borrower Group Obligations;

 

(viii)        eighth, to the Applicable Issuing Bank or the Applicable Agent to
pay principal and interest with respect to LC Obligations of such Borrower Group
(or to the extent any of such LC Obligations are contingent and an Event of
Default then exists, deposited in the Cash Collateral Account to Cash
Collateralize such LC Obligations), which payment shall be shared with the
Lenders participating in any LC Obligations with respect to any Letter of Credit
in accordance with Section 2.3.2(c), until Full Payment of such Borrower Group
Obligations;

 

74

--------------------------------------------------------------------------------


 

(ix)         ninth, to the Applicable Lenders in payment of the unpaid principal
and accrued interest in respect of the Loans and other Borrower Group
Obligations (excluding Bank Product Debt) then owed by such Borrower Group, in
such order of application as shall be designated by Administrative Agent (acting
at the direction or with the consent of the Required Lenders), until Full
Payment of all such Borrower Group Obligations; and

 

(x)          tenth, with respect to any remaining proceeds of U.S. Collateral,
to Canadian Agent, Canadian Issuing Bank and the Canadian Lenders, as applicable
in payment of the unpaid principal and accrued interest in respect of the
Canadian Loans and other Borrower Group Obligations (excluding Bank Product
Debt) then owed by Canadian Borrower, in such order of application as shall be
designated by Canadian Agent (acting at the direction or with the consent of the
Required Lenders), until Full Payment of all such Canadian Obligations; and

 

(xi)         eleventh, to Bank of America, any branch or affiliate of Bank of
America, Lender or any other Person that is a Secured Party in payment of any
Bank Product Debt of such Borrower Group, until Full Payment of all such Bank
Product Debt.

 

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Bank
Product Debt shall be the lesser of the applicable Bank Product Amount last
reported to the Applicable Agent or the actual Bank Product Debt as calculated
by the methodology reported to the Applicable Agent for determining the amount
due.  The Applicable Agent shall have no obligation to calculate the amount to
be distributed with respect to any Bank Product Debt, but may rely upon written
notice of the amount (setting forth a reasonably detailed calculation) from the
Secured Party holding the Bank Product Debt.  In the absence of such notice, the
Applicable Agent may assume the amount to be distributed is the Bank Product
Amount last reported to it.  The allocations set forth in this Section are
solely to determine the rights and priorities of Agents and Lenders as among
themselves, and may be changed by agreement among them without the consent of
any Obligor.  This Section is not for the benefit of or enforceable by any
Borrower.

 

5.7.2        Erroneous Application.   No Agent shall be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

 

5.8          Application of Payments.   Each Borrower irrevocably waives the
right to direct the application of any payments or Collateral proceeds, and
agrees that Agents shall have the continuing, exclusive right to apply and
reapply the same against the Borrower Group Obligations of such Borrower, in
such manner as Agents deem advisable, notwithstanding any entry by Agents in
their records.  If on any date, as a result of an Agent’s receipt of Payment
Items or proceeds of Collateral, a credit balance exists, the Applicable Agent
shall hold or apply such Payment Items or proceeds in accordance with
Section 5.2(b).

 

5.9          Loan Account; Account Stated

 

5.9.1        Loan Account.   Each Lender shall maintain in accordance with its
usual and customary practices an account or accounts (“Loan Account”) evidencing
the Debt of Borrowers within each Borrower Group resulting from each Loan or
issuance of a Letter of Credit from time to time owing

 

75

--------------------------------------------------------------------------------


 

to such Lender from time to time hereunder by such Borrower Group.  Any failure
of a Lender to record anything in the Loan Account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder to such Lender.  Each Lender may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations of its Borrower Group.

 

5.9.2        Entries Binding.   Entries made in the Loan Account shall
constitute rebuttably presumptive evidence of the information contained
therein.  If any information contained in the Loan Account is provided to or
inspected by any Person, then such information shall be conclusive and binding
on such Person for all purposes absent manifest error, except to the extent such
Person notifies the Applicable Agent in writing within thirty (30) days after
receipt or inspection that specific information is subject to dispute.

 

5.9.3        The Register.   Administrative Agent shall maintain a register (the
“Register”), which shall include a master account and a subsidiary account for
each Lender and each Borrower Group and in which accounts (taken together) shall
be recorded (i) the date and amount of each Borrowing made hereunder, the Type
of each Loan comprising such Borrowing and any Interest Period applicable
thereto, (ii) the effective date and amount of each Assignment and Acceptance
delivered to and accepted by it and the parties thereto, (iii) the amount of any
principal or interest due and payable or to become due and payable from
Borrowers within each Borrower Group to each Lender hereunder or under the
Notes, and (iv) the amount of any sum received by an Agent from Borrowers within
each Borrower Group or any other Obligor and each Lender’s Pro Rata share
thereof.  The Register shall be available for inspection by Borrowers or any
Lender at the offices of Administrative Agent at any reasonable time and from
time to time upon reasonable prior notice.  Any failure of Administrative Agent
to record in the Register, or any error in doing so, shall not limit or
otherwise affect the obligation of Borrowers hereunder (or under any Note) to
pay any amount owing with respect to the Obligations or provide the basis for
any claim against Administrative Agent.  The Obligations and Letters of Credit
are registered obligations and the right, title and interest of Lenders and
their assignees in and to such Obligations and Letters of Credit as the case may
be, shall be transferable only upon notation of such transfer in the Register
and in accordance with this Agreement.  Solely for purposes of this
Section 5.9.3 and for tax purposes only, Administrative Agent shall be
Borrowers’ agent for purposes of maintaining the Register (but Administrative
Agent shall have no liability whatsoever to any Borrower or any other Person on
account of any inaccuracies contained in the Register).  This Section 5.9.3
shall be construed so that the Obligations and Letters of Credit are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related regulations
(and any other relevant or successor provisions of the Internal Revenue Code or
such regulations or other relevant provisions of Applicable Law).

 

5.10        Taxes.

 

5.10.1      Payments Free of Taxes.   Any and all payments by any Obligor on
account of any Obligations shall be made free and clear of and without reduction
or withholding for any Taxes, provided that if an Obligor shall be required by
Applicable Law to deduct any Taxes from such payments, then (a) the Obligor
shall make such deductions and timely pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law; and (b) the
amount payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Applicable Agent, Lender or Issuing Bank, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made;  provided, however, that no additional amounts shall be
payable in respect of (i) any Taxes imposed by reason of the Lender’s failure to
comply with the provisions of this Section 5.10; or (ii) any Taxes

 

76

--------------------------------------------------------------------------------


 

imposed on or measured by overall net income or capital (however denominated),
including franchise taxes.  Without limiting the foregoing, Borrowers shall
timely pay all stamp, transfer or documentary taxes or any other excise taxes,
charges or similar levies, and any penalties, additions to tax or interest due
with respect thereto, that may be imposed in connection with the execution,
delivery, issuance or recording of any Loan Documents, or the creation or
repayment of any Obligations.

 

5.10.2      Payment.   Borrowers within each Borrower Group shall indemnify,
hold harmless and reimburse the Applicable Agent, the Applicable Lenders and the
Applicable Issuing Bank, within 10 days after demand therefor, for the full
amount of any Taxes (including Taxes imposed on or with respect to amounts
payable under this Section) that the relevant Obligor was required to withhold
and gross-up pursuant to this Section 5.10 but instead were paid by the
Applicable Agent, any Applicable Lender or the Applicable Issuing Bank, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto.  As soon as practicable after any payment of Taxes by a Borrower,
Borrower Agent shall deliver to Administrative Agent a receipt issued by the
Governmental Authority evidencing such payment or other evidence of payment
satisfactory to the Applicable Agent.

 

5.10.3      Tax Certification; U.S. Borrowers.   In the case of a U.S. Borrower,

 

(i)            except as set forth in clause (iv) below, each Foreign Lender
shall deliver to the Applicable Agent and Borrower Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender hereunder (and from time to time thereafter
upon the request of Administrative Agent or Borrower Agent, but only if such
Foreign Lender is legally entitled to do so), (a) duly completed copies of IRS
Form W-8BEN certifying that the Foreign Lender is eligible for an exemption from
U.S. withholding tax under an income tax treaty to which the United States is a
party in respect of payments it receives pursuant to the Loan Documents;
(b) duly completed copies of IRS Form W-8ECI certifying that the Foreign
Lender’s income from the Loan Documents is effectively connected with its
conduct of a trade or business in the United States; or (c) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Internal Revenue Code, duly completed copies of IRS
Form W-8BEN certifying that the Foreign Lender is not a U.S. person and a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of any Obligor within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code;

 

(ii)           each U.S. Lender that is organized under the laws of a
jurisdiction within the United States of America shall deliver to the Applicable
Agent and Borrower Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such U.S. Lender becomes a Lender
hereunder (and from time to time thereafter upon the request of Administrative
Agent or Borrower Agent), a statement signed by an authorized signatory of the
Lender to the effect that it is a United States person together with a duly
completed and executed copy of IRS Form W-9 or successor form establishing that
the Lender is not subject to U.S. backup withholding tax;

 

(iii)          each Foreign Lender further agrees to complete and deliver to the
Applicable Agent and Borrower Agent (in such number of copies as shall be
requested by the recipient) from time to time, so long as it is eligible to do
so, any successor or additional form required by the IRS or reasonably requested
by the Borrower in order to secure an exemption from, or reduction

 

77

--------------------------------------------------------------------------------


 

in the rate of, U.S. withholding tax, duly completed together with such
supplementary documentation as may be prescribed by Applicable Law; and

 

(iv)          notwithstanding anything to the contrary set forth in clauses (i),
(ii) or (iii) above, any Foreign Lender that first becomes a Lender at a time
when an Event of Default exists shall, to the extent such Lender determines, in
its reasonable discretion, that it is eligible to receive payments under the
Loan Documents without withholding tax or at a reduced rate of withholding tax,
shall deliver to the Applicable Agent and Borrower Agent (in such number of
copies as may be reasonably requested by the recipient) on or within a
reasonable time following the date on which such Lender becomes a Lender
hereunder (and from time to time thereafter upon the reasonable request of the
Applicable Agent or Borrower Agent, but only if such Lender is legally entitled
to do so) properly completed and executed documentation, if any, prescribed by
Applicable Law as will permit payments under the Loan Documents to be made by it
without withholding tax or at a reduced rate of withholding to the extent
permitted under Applicable Law.

 

5.10.4      Tax Certification; Canadian Borrowers.   In the case of a Canadian
Borrower,

 

(i)            except as set forth in clause (ii) below, each Foreign Lender
shall deliver to the Applicable Agent and Borrower Agent, at the time or times
prescribed by Applicable Law or reasonably requested by the Applicable Agent or
Borrower Agent, such properly completed and executed documentation prescribed by
Applicable Law as will permit payments under the Loan Documents to be made to it
without withholding tax or, in the case of documentation requested after the
Foreign Lender becomes a Lender, at a reduced rate of withholding.  In addition,
each Lender, if requested by the Applicable Agent or Borrower Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Applicable Agent or Borrower Agent as will enable
Administrative Agent and Borrower Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements; and

 

(ii)           notwithstanding anything to the contrary set forth in clause
(i) above, any Lender that first becomes a Lender at a time when an Event of
Default exists shall, to the extent such Lender determines, in its reasonable
discretion, that it is eligible to receive payments under the Loan Documents
without withholding tax or at a reduced rate of withholding tax, shall deliver
to the Applicable Agent and Borrower Agent (in such number of copies as may be
reasonably requested by the recipient) on or within a reasonable time following
the date on which such Lender becomes a Lender hereunder (and from time to time
thereafter upon the reasonable request of the Applicable Agent or Borrower
Agent, but only if such Lender is legally entitled to do so) properly completed
and executed documentation, if any, prescribed by Applicable Law as will permit
payments under the Loan Documents to be made by it without withholding tax or at
a reduced rate of withholding to the extent permitted under Applicable Law.

 

5.10.5      Survival.   The covenants contained in this Section 5.10 shall
survive the Full Payment of the Obligations under this Agreement.

 

5.11        [Reserved.]

 

5.12        Currency Matters.  Dollars are the currency of account and payment
for each and every sum at any time due from the Borrowers hereunder, provided
that, unless otherwise provided in this Agreement or any other Loan Document or
otherwise agreed to by the Administrative Agent:

 

78

--------------------------------------------------------------------------------


 

5.12.2      Each repayment of a Loan or LC Obligation or a part thereof shall be
made in the currency in which such Loan or LC Obligation is denominated at the
time of that repayment;

 

5.12.3      Each payment of interest shall be made in the currency in which such
principal or other sum in respect of which such interest is denominated;

 

5.12.4      Each payment of fees by a U.S. Borrower pursuant to Section 3.2
shall be in Dollars;

 

5.12.5      Each payment of fees by Canadian Borrower pursuant to Section 3.2
shall be in Canadian Dollars;

 

5.12.6      Each payment in respect of Extraordinary Expenses and any other
costs, expenses and indemnities shall be made in the currency in which the same
were incurred by the party to whom payment is to be made; and

 

5.12.7      Any amount expressed to be payable in Canadian Dollars shall be paid
in Canadian Dollars.

 

No payment to any Credit Party (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Obligor in respect
of which it was made unless and until such Credit Party shall have received
payment in full in the currency in which such obligation or liability was
incurred.  To the extent that the amount of any such payment shall, on actual
conversion into such currency, fall short of such obligation or liability actual
or contingent expressed in that currency, such Obligor (together with the other
Obligors within its Borrower Group) agrees to indemnify and hold harmless such
Credit Party, with respect to the amount of the shortfall with respect to
amounts payable by such Obligor hereunder, with such indemnity surviving the
termination of this Agreement and any legal proceeding, judgment or court order
pursuant to which the original payment was made which resulted in the
shortfall.  To the extent that the amount of any such payment to a Credit Party
shall, upon an actual conversion into such currency, exceed such obligation or
liability, actual or contingent, expressed in that currency, such Credit Party
shall return such excess to the members of the affected Borrower Group.

 

5.13        Currency Fluctuations.

 

5.13.1      Not later than 1:00 p.m.    (prevailing time in the location of the
Appropriate Notice Office) on the last Business Day of each calendar month or,
in the event that the Exchange Rate fluctuates in excess of 10% during such
calendar month, any other Business Day in the reasonable discretion of
Administrative Agent (the “Calculation Date”), Administrative Agent shall
reasonably determine the Exchange Rate as of such date.  The Exchange Rate so
determined shall become effective on the first Business Day immediately
following such determination (a “Reset Date”) and shall remain effective until
the next succeeding Reset Date.  Nothing contained in this Section 5.13 shall be
construed to require Administrative Agent to calculate compliance under this
Section 5.13 more frequently than once each month.

 

5.13.2      Not later than 4:00 p.m.   (prevailing time in the location of the
Appropriate Notice Office) on each Reset Date, Administrative Agent shall
determine the Dollar Equivalent of the Canadian Revolver Exposure.

 

5.13.3      If, on any Reset Date, the Total Revolver Exposure exceeds the total
amount of the Maximum Revolver Facility Amount on such date, or the Canadian
Revolver Exposure on such date

 

79

--------------------------------------------------------------------------------


 

exceeds the Dollar Equivalent of the Canadian Revolver Facility Amount on such
date (the amount of any such excess referred to herein as the “Excess Amount”)
then (i) Administrative Agent shall give notice thereof to Borrowers and Lenders
and (ii) within one (1) Business Day thereafter, Borrowers shall cause such
excess to be eliminated, either by repayment of Revolver Loans or depositing of
Cash Collateral with Administrative Agent with respect to LC Obligations and
until such Excess Amount is repaid, Lenders shall not have any obligation to
make any Loans.

 

5.14        Nature and Extent of Each Borrower’s Liability

 

5.14.1      Joint and Several Liability

 

(a)           Each U.S. Borrower shall be liable for, on a joint and several
basis, and hereby guarantees the timely payment by all other U.S. Borrowers of
all of the Borrower Group Obligations, regardless of which U.S. Borrower
actually may have received the proceeds of any Loans or other extensions of
credit hereunder or the amount of such Loans received or the manner in which any
Credit Party accounts for such Loans or other extensions of credit on its books
and records, it being acknowledged and agreed that Loans to any U.S. Borrower
inure to the mutual benefit of all U.S. Borrowers and that each Credit Party is
relying on the joint and several liability of all U.S. Borrowers in extending
the Loans and other financial accommodations hereunder to the U.S. Borrowers. 
Each U.S. Borrower hereby unconditionally and irrevocably agrees that upon
default in the payment when due (whether at stated maturity, by acceleration or
otherwise) of any principal of, or interest owed on, any of the Borrower Group
Obligations owed by U.S. Borrower, such U.S. Borrowers shall forthwith pay the
same, without notice or demand.

 

(b)           Each U.S. Borrower’s joint and several liability hereunder with
respect to, and guaranty of, Borrower Group Obligations of U.S. Borrowers,
shall, to the fullest extent permitted by Applicable Law, be unconditional
irrespective of (i) the validity, enforceability, avoidance or subordination of
any of such  Borrower Group Obligations or of any promissory note or other
document evidencing all or any part of such Borrower Group Obligations, (ii) the
absence of any attempt to collect any of such Borrower Group Obligations from
any other U.S. Obligor or any U.S. Collateral or other security therefor, or the
absence of any other action to enforce the same, (iii) the waiver, consent,
extension, forbearance or granting of any indulgence by any Credit Party with
respect to any provision of any instrument evidencing or securing the payment of
any of such Borrower Group Obligations, or any other agreement now or hereafter
executed by any other Borrower and delivered to any Credit Party, (iv) the
failure by the Applicable Agent to take any steps to perfect or maintain the
perfected status of its security interest in or other Lien upon, or to preserve
its rights to, any of the U.S. Collateral or other security for the payment or
performance of any of such Borrower Group Obligations or any Agent’s release of
any Collateral or of its Liens upon any U.S. Collateral, (v) any Credit Party’s
election, in any proceeding instituted under the Bankruptcy Code, for the
application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or
grant of a security interest by any other U.S. Borrower, as debtor or
debtor-in-possession under any insolvency law (including Section 364 of the
Bankruptcy Code), (vii) the release or compromise, in whole or in part, of the
liability of any U.S. Obligor for the payment of any of such Borrower Group
Obligations, (viii) any amendment or modification of any of the Loan Documents
or any waiver of an applicable Default or Event of Default, (ix) any increase in
the amount of such Borrower Group Obligations beyond any limits imposed herein
or in the amount of any interest, fees or other charges payable in connection
therewith, or any decrease in the same, (x) the disallowance of all or any
portion of any Credit Party’s claims against any other U.S. Obligor for the
repayment of any of such Borrower Group Obligations under any Insolvency Law
(including Section 502 of the Bankruptcy Code), or (xi) to the fullest extent
permitted by law, any other circumstance that might constitute a legal or
equitable discharge or defense of any Obligor.  After the occurrence and during
the continuance of any

 

80

--------------------------------------------------------------------------------


 

Event of Default, Administrative Agent or the Applicable Agent, or both, may
proceed directly and at once, without notice to any Obligor, against any or all
of U.S. Obligors to collect and recover all or any part of the Borrower Group
Obligations owing by U.S. Obligors (whether or not then due or payable), without
first proceeding against any other U.S. Obligor or against any U.S. Collateral
or other security for the payment or performance of any of such Borrower Group
Obligations, and to the fullest extent permitted by law, each U.S. Borrower
waives any provision under Applicable Law that might otherwise require any Agent
to pursue or exhaust its remedies against any U.S. Collateral or U.S. Obligor
before pursuing another U.S. Obligor.

 

(c)           No payment or payments made by a U.S. Obligor or received or
collected by any Credit Party or any other Person by virtue of any action or
proceeding or any setoff or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, release or otherwise affect the liability of any U.S. Borrower under
this Agreement for any remaining Borrower Group Obligations, each of whom shall
remain jointly and severally liable for the payment and performance of all of
its Borrower Group Obligations until Full Payment of such Obligations.

 

5.14.2      Waivers

 

(a)           Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Administrative Agent or Lenders to marshal assets or to proceed against
any Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower.  It
is agreed among each Borrower, Administrative Agent and Lenders that the
provisions of this Section are of the essence of the transaction contemplated by
the Loan Documents and that, but for such provisions, Administrative Agent and
Lenders would decline to make Loans and issue Letters of Credit. 
Notwithstanding anything to the contrary in any Loan Document, and except as set
forth in Section 5.14.3, each Borrower expressly waives all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off, as well as all defenses available to a surety, guarantor or
accommodation co-obligor.  Each Borrower acknowledges that its joint and several
liability and waiver pursuant to this Section is necessary to the conduct and
promotion of its business, and can be expected to benefit such business.

 

(b)           Administrative Agent and Lenders may, in their discretion, pursue
such rights and remedies as they deem appropriate, including realization upon
Collateral by judicial foreclosure or non judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.14.  If, in the exercise
of any rights or remedies, Administrative Agent or any Lender shall forfeit any
of its rights or remedies, including its right to enter a deficiency judgment
against any Borrower or any other Person, whether because of any applicable laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action by Administrative Agent or such Lender and waives any claim based
upon such action, even if the action may result in loss of any rights of
subrogation that any Borrower might otherwise have had but for such action.  Any
election of remedies that results in denial or impairment of the right of
Administrative Agent or any Lender to seek a deficiency judgment against any
Borrower shall not impair any other Borrower’s obligation to pay the full amount
of the Obligations.  Each Borrower waives all rights and defenses arising out of
an election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person.  If
Administrative Agent bids at any foreclosure or trustee’s sale or at any private
sale, Administrative Agent may bid all or a portion of the Obligations and the
amount of such bid need not be paid by Administrative Agent but shall be
credited against the Obligations.  The amount of the successful bid at any such
sale, whether Administrative Agent

 

81

--------------------------------------------------------------------------------


 

or any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral, and the difference between such bid
amount and the remaining balance of the Obligations shall be conclusively deemed
to be the amount of the Obligations guaranteed under this Section 5.14,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Administrative
Agent or any Lender might otherwise be entitled but for such bidding at any such
sale.

 

5.14.3      Extent of Liability; Contribution

 

(a)           Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.14 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.

 

(b)           If any Borrower makes a payment under this Section 5.14 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.  The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.14 without rendering such
payment voidable or avoidable under Section 548 of the Bankruptcy Code or under
any applicable state fraudulent transfer or conveyance act, or similar statute
or common law.

 

(c)           Nothing contained in this Section 5.14 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder. 
Agents and Lenders shall have the right, in their discretion at any time that a
Default or Event of Default exists or Aggregate Availability is less than
$30,000,000, to condition Loans and Letters of Credit upon a separate
calculation of borrowing availability for each Borrower and to restrict the
disbursement and use of such Loans and Letters of Credit to such Borrower.

 

5.14.4      Joint Enterprise.   Each Borrower has requested that Agents and
Lenders make the credit facility established hereunder available to Borrowers on
a combined basis, in order to finance Borrowers’ business most efficiently and
economically.  Borrowers’ business is a mutual and collective enterprise, and
Borrowers believe that consolidation of their credit facility will enhance the
borrowing power of each Borrower and ease the administration of their
relationship with Lenders, all to the mutual advantage of Borrowers.  Borrowers
acknowledge and agree that Agents’ and Lenders’ willingness to extend credit to
Borrowers and to administer the Collateral on a combined basis, as set forth
herein, is done solely as an accommodation to Borrowers and at Borrowers’
request.

 

5.14.5      Subordination.   Each Borrower hereby subordinates any claims,
including any right of payment, subrogation, contribution and indemnity, that it
may have from or against any other Obligor in the same Borrower Group, and any
successor or assign of any other Obligor, including any creditor representative
or debtor in possession, howsoever arising, due or owing or whether heretofore,
now or hereafter existing, to the Full Payment of all of its Borrower Group
Obligations.

 

82

--------------------------------------------------------------------------------


 

SECTION 6.      CONDITIONS PRECEDENT

 

6.1          Conditions Precedent to Initial Loans.  In addition to the
conditions set forth in Section 6.2, the Lenders shall not be required to fund
any requested Loan or otherwise extend credit to any Borrower within a Borrower
Group, nor shall Issuing Banks or any Applicable Agent have any obligation to
issue any Letter of Credit for the account of any Borrower within such Borrower
Group hereunder, until the date (“Closing Date”) that each of the following
conditions has been satisfied with respect to such Borrower Group and its
members:

 

(a)           Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Note.  Each other Loan Document shall have
been duly executed and delivered to Agents by each of the signatories thereto,
and each Obligor within such Borrower Group shall be in compliance with all
terms thereof.

 

(b)           Each of the Applicable Agents shall have received
(i) acknowledgments of those filings or recordations necessary to perfect its
Liens in the Collateral (including any applicable filing or registrations with
respect to Canadian Obligors) as are consistent with the Existing Loan Agreement
and the related loan documents, subject to Borrowers’ commercially reasonable
efforts prior to the Closing Date with respect to any additional filings against
Collateral not subject to the Existing Loan Agreement, as well as (ii) UCC, PPSA
and Lien searches and other evidence satisfactory to Agents that such Liens are
the only Liens upon the Collateral, except Permitted Liens.

 

(c)           Agents shall have received duly executed Deposit Account Control
Agreements for each Deposit Account of each Obligor (other than SEI) within such
Borrower Group and any related lockbox, in form and substance, and with
financial institutions, satisfactory to Agents to the extent required pursuant
to Section 8.2.4.

 

(d)           Agents shall have received certificates, in form and substance
satisfactory to them, from a knowledgeable Senior Officer of each Borrower
certifying that, after giving effect to the initial Loans and transactions
related thereto on the Closing Date, (i) such Borrower is Solvent; (ii) no
Default or Event of Default exists; (iii) the representations and warranties set
forth in Sections 9.1.1, 9.1.2, 9.1.3, 9.1.6, 9.1.14 (with respect to the
PATRIOT Act and other Anti-Terrorism Laws), and 9.1.24 (the “Specified
Representations”) are true and correct; and (iv) such Borrower has complied with
all agreements and conditions required to be satisfied by it on the Closing Date
under the Loan Documents.

 

(e)           Agents shall have received a certificate of a duly authorized
officer of each Obligor within such Borrower Group, certifying (i) that attached
copies of such Obligor’s Organic Documents are true and complete, and in full
force and effect, without amendment except as shown, (ii) that an attached copy
of resolutions authorizing execution and delivery of the Loan Documents is true
and complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility, and (iii) to the
title, name and signature of each Person authorized to sign the Loan Documents. 
Agents may conclusively rely on this certificate until they are otherwise
notified by the applicable Obligor in writing.

 

(f)            Agents and Lenders shall have received a written opinion of Jones
Day,  counsel to Borrowers, Foley & Lardner LLP, Michigan counsel to EGI, and
Blake, Cassells & Graydon LLP, Borrowers’ Canadian local counsel, and local
counsel for state or provincial jurisdiction of an Obligor’s organization or in
which a Mortgage (or amendment thereto) or other Lien filing is being recorded
in each case in form and substance satisfactory to Agents.

 

83

--------------------------------------------------------------------------------


 

(g)           Agents shall have received copies of the charter documents of each
Obligor within such Borrower Group, certified as appropriate by the Secretary of
State or another official of such Obligor’s jurisdiction of organization. 
Agents shall have received good standing certificates / certificates of status
for each Obligor within such Borrower Group, issued by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization and
each jurisdiction where such Obligor’s conduct of business or ownership of
Property necessitates qualification.

 

(h)           There shall not have occurred since December 31, 2007 any event or
condition that has had, or could be reasonably expected, either individually or
in the aggregate, to have, a “Material Adverse Effect” (as defined in the Merger
Agreement), and SEHC (as defined in the Merger Agreement) has not, without the
prior written consent of Administrative Agent, made any consent or request to
SEI and its Subsidiaries in connection with clause (iv) of the definition of
“Material Adverse Effect” in Section 4.1(a) of the Merger Agreement that is
materially adverse to Agents’ and Lenders’ interests.

 

(i)            Agents and the Lenders shall have received:  (a)(I) unaudited
consolidated balance sheets, and related statements of income and cash flow of
SEI, for each month and Fiscal Quarter of the current Fiscal Year in each case
ended at least 45 days before the Closing Date, which balance sheet and
statement of income shall be prepared in accordance with GAAP (without the
requirement of footnote disclosures), and (II) consolidating financial
information on a subsidiary or divisional basis, in each case with the same
level of detail and in the same form as currently provided under the Existing
Loan Agreement, (b) with the same level of detail and in the same form as
currently provided by Borrowers under the Existing Loan Agreement, a pro forma
consolidated and consolidating balance sheet of SEI as of the date of the most
recent consolidated balance sheet delivered pursuant to the preceding clause
(a) and a pro forma consolidated and consolidating statement of operations for
the most recent fiscal year, interim period (if available) and 12-month period
ending on the last day of such interim period, in each case adjusted to give
effect to the Merger, the other transactions related thereto and any other
transactions that would be required to be given pro forma effect by Regulation
S-X promulgated under the Securities Act of 1933 and such other adjustments as
shall be agreed between Holdings and the Administrative Agent (the “Pro Forma
Financial Statements”), and (c) a financial model of Borrowers to include
projected financial performance (including balance sheet and availability
projections and debt tranches) on a monthly basis for the first Loan Year and on
an annual basis thereafter, which financial model reflects the Borrowers’
ability to perform their obligations under the Loan Documents, and meet their
debts as they become due, after the Closing Date.

 

(j)            Agents shall have received all documentation and information
about the Equity Investors as is requested in writing by the Agents under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the PATRIOT Act, in form and substance
satisfactory to the Agents and Lenders.

 

(k)           Either (A) the Merger shall have been consummated or (B) Holdings
shall have acquired more than 50% of the issued and outstanding capital stock of
SEI, in either case concurrently with or prior to the initial borrowing under
the Revolving Credit Facility in accordance with the terms of the Merger
Agreement and the related tender documents, and the Merger Agreement and the
other material agreements consisting of the tender documents and the
organizational documents of Merger SPC shall not have been altered, amended or
otherwise changed or supplemented or any condition therein waived without the
prior written consent of Administrative Agent (other than alterations,
amendments, changes, supplements or waivers that are not materially adverse to
the interests of Lenders).

 

84

--------------------------------------------------------------------------------


 

(l)            The capital structure of the Holdings, SEI and the Borrowers,
after giving effect to the Merger and Related Transactions, and the flow of
funds with respect to the Merger and Related Transactions, shall all be
satisfactory to Agents and Lenders.

 

(m)          Agents shall be satisfied that, as of the Closing Date, the sum of
(A) Aggregate Availability under the Revolving Credit Facility plus (B) Closing
Date Pledged Cash, shall be not less than $60,000,000 after giving effect to the
Merger and Related Transactions (including all Merger Transaction Costs) and all
extensions of credit under the Revolving Credit Facility on such date.

 

(n)           Borrowers within such Borrower Group shall have paid all fees and
expenses to be paid to Agents and Lenders on the Closing Date.

 

(o)           Agents shall have received copies of the property and casualty
insurance policies of Borrowers with respect to the Collateral of such Borrower
Group, or certificates of insurance with respect to such policies in form
acceptable to Administrative Agent, and loss payable endorsements on
Administrative Agent’s standard form (or other form acceptable to Agents) of
loss payee endorsement naming the Applicable Agent as sole lender’s loss payee
with respect to each such policy and copies of such Borrowers’ liability
insurance policies, including product liability policies, together with
endorsements naming the Applicable Agent as an additional insured, all as
required by the Loan Documents.

 

(p)           With respect to the issuance of any Letter of Credit on the
Closing Date, each of the LC Conditions is satisfied with respect to such
Borrower Group.

 

(q)           Each of the conditions specified in Section 6.2 is satisfied with
respect to such Borrower Group on the Closing Date (other than
Section 6.2(f) with respect to the Borrowers, and Section 6.2(g) and (h) with
respect to the U.S. Borrowers).

 

(r)            Agents shall have received, and found acceptable, all Related
Real Estate Documents with respect to the Mortgaged Real Estate.

 

Notwithstanding the satisfaction of each of the foregoing conditions precedent
with respect to any Borrower Group, no Credit Party shall have any obligation to
make Revolver Loans or otherwise extend credit to or for the benefit of any
Borrower within such Borrower Group unless all of the foregoing conditions
precedent are also satisfied with respect to the Borrower Group consisting of
U.S. Borrowers.

 

6.2          Conditions Precedent to All Credit Extensions.  No Credit Party
shall be required to fund any Loan or otherwise extend any credit to or for the
benefit of Borrowers within a Borrower Group, nor shall Issuing Banks or any
Applicable Agent have any obligation to issue any Letter of Credit for the
account of any Borrower within a Borrower Group, unless and until each of the
following conditions has been and continues to be satisfied with respect to such
Borrower Group and its members:

 

(a)           No Default or Event of Default exists at the time, or would result
from the funding, of any Revolver Loan or other extension of credit pursuant to
this Agreement to or for the benefit of such Borrower Group;

 

(b)           Each of the representations and warranties applicable to such
Borrower Group or its members in any of the Loan Documents (including any
representations and warranties in any certificate furnished at any time in
connection herewith) are true and correct in all material respects on and as of
the date of each extension of credit hereunder (except for those representations
or warranties

 

85

--------------------------------------------------------------------------------


 

which expressly relate to an earlier date); provided that, with respect to those
Loans made by Lenders on the Closing Date, this condition precedent shall be
limited to the Specified Representations;

 

(c)           Each of the conditions precedent set forth in any other Loan
Document and applicable to such Borrower Group or its members shall have been
and shall remain satisfied;

 

(d)          No event shall have occurred and no condition shall exist which has
or could be reasonably expected to have a Material Adverse Effect with respect
to such Borrower Group;

 

(e)           Administrative Agent shall have received each Borrowing Base
Certificate then required by the terms of this Agreement or otherwise requested
by Administrative Agent, including a Borrowing Base Certificate as of the most
recent week-end preceding the Closing Date (unless otherwise provided in
Section 8.1 hereof);

 

(f)           With respect to the issuance for the account of any Borrower Group
member of any Letter of Credit pursuant to this Agreement after the Closing
Date, each of the LC Conditions is satisfied;

 

(g)          No request by the Canada Revenue Agency or any other Governmental
Authority for payment pursuant to Section 224 (1.1) or any successor section of
the ITA or any comparable provision of any other taxing statute shall have been
received by any Person in respect of such Borrower Group or its members; and

 

(h)          There exists no fact or circumstance, including by reason of the
application of any so-called “currency exchange” laws, rules or regulations (as
in effect at the time of any proposed Borrowings hereunder by such Borrower
Group) which could reasonably be expected to interfere with the ability of such
Borrower Group or its members to satisfy any of their Borrower Group Obligations
in full at such time as such Obligations become due and payable pursuant to the
terms hereof.

 

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Administrative Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith.

 

6.3                               Limited Waiver of Conditions Precedent.   If
Agents, Issuing Banks or Lenders fund any Loans, arrange for issuance of any
Letters of Credit pursuant to this Agreement or grant any other accommodation
when any conditions precedent are not satisfied (regardless of whether the lack
of satisfaction was known or unknown at the time), it shall not operate as a
waiver of (a) the right of Agents, Issuing Banks and Lenders to insist upon
satisfaction of all conditions precedent with respect to any subsequent funding,
issuance or grant; nor (b) any Default or Event of Default due to such failure
of conditions or otherwise.

 

SECTION 7.                        COLLATERAL

 

U.S. Borrowers have granted, pursuant to the Existing Security Agreement and the
security interest and collateral provisions of the Existing Loan Agreement, and
are concurrently granting, pursuant to the terms and conditions of the U.S.
Security Agreement and the other Security Documents to which they are parties,
to Administrative Agent, security interests and Liens upon their respective
portions of the

 

86

--------------------------------------------------------------------------------


 

Collateral as security for the Obligations hereunder and under the U.S.
Borrowers’ Guaranty.  Canadian Borrower is concurrently granting to
Administrative Agent security interests and Liens upon its respective portion of
the Collateral pursuant to the terms and conditions of the Canadian Security
Agreement and the other Security Documents to which it is a party as security
for the Canadian Obligations. The U.S. Security Agreement amends, restates and
continues the Existing Security Agreement as well as the security interest and
collateral provisions of the Existing Loan Agreement.   Notwithstanding anything
to the contrary set forth herein or in any of the other Loan Documents, the
parties hereto acknowledge and agree that the amendment and restatement of the
Existing Security Agreement and the security interest and collateral provisions
of the Existing Loan Agreement are not intended to constitute, nor do they
constitute or result in, a novation, interruption, suspension of continuity,
satisfaction, discharge, subordination or termination of the obligations, loans,
liabilities or indebtedness under the Existing Loan Agreement and the other Loan
Documents, or the collateral security and guaranties therefor, and the Secured
Parties pursuant to this Agreement and the U.S. Security Agreement, and the
Obligations hereunder and under the other Loan Documents, are entitled to all
rights, benefits and security originally pertaining to the Existing Loan
Agreement and the other Loan Documents (as defined therein).

 

SECTION 8.      COLLATERAL ADMINISTRATION

 

8.1          Borrowing Base Certificates.   On the Closing Date and on or prior
to the twentieth (20th) day of each calendar month thereafter, Borrowers shall
deliver to Administrative Agent (and Administrative Agent shall promptly deliver
same to the Applicable Lenders) a Borrowing Base Certificate prepared as of the
close of business of the previous calendar month; provided, however, that if the
Aggregate Availability of Borrowers is less than $50,000,000 or if an Event of
Default then exists, then upon Administrative Agent’s reasonable request,
Borrowers shall deliver to Administrative Agent (and Administrative Agent shall
upon request from a Lender, promptly deliver to such Lender) a Borrowing Base
Certificate on or before the fourth (4th) Business Day of each week, prepared as
of the close of business in the last Business Day of the preceding week, until
such time as the Aggregate Availability of Borrowers is equal to or exceeds
$50,000,000 or such Event of Default is cured or waived.  All calculations of
Availability or Aggregate Availability in any Borrowing Base Certificate shall
originally be made by Borrowers and certified by a Responsible Officer; provided
that Administrative Agent may from time to time review and adjust any such
calculation to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the Availability Reserve; provided,
further, that to the extent that any Borrowing Base Certificate does not
accurately reflect an Availability Reserve established by Agent in its Credit
Judgment, then such inaccuracy shall not result in a breach of the Borrowers’
representations and warranties made with respect to such Borrowing Base
Certificate.  Each Borrowing Base Certificate shall be sent to the Appropriate
Notice Office of Administrative Agent and shall set forth the calculation of the
U.S. Borrowing Base in Dollars, and the Canadian Borrowing Base in Canadian
Dollars and in Dollars, provided that, in expressing the Canadian Borrowing Base
in Dollars on any date, the Dollar amount with reference to another currency
shall be equal to the amount of Dollars that Administrative Agent reasonably
determines (which determination shall be communicated to Borrower Agent and
shall be conclusive and binding absent manifest error) could be purchased on
such date at the applicable Exchange Rate with the other currency.  In no event
shall the Borrowing Base (or the U.S. Borrowing Base or the Canadian Borrowing
Base) or Aggregate Availability on any date be deemed to exceed the amounts
shown on the Borrowing Base Certificate last received by Administrative Agent
prior to such date.

 

8.2          Administration of Eligible Accounts

 

8.2.1        Records and Schedules of Accounts.   Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to

 

87

--------------------------------------------------------------------------------


 

Administrative Agent, on such periodic basis as Administrative Agent may
reasonably request, a sales and collections report solely with respect to
Accounts, in form satisfactory to Administrative Agent (which form shall be
substantially consistent with forms required by Administrative Agent from its
other customers in the same or similar business as Borrowers (other than changes
necessary due to Borrowers’ specific business operations).  Each Borrower shall
also provide to Administrative Agent, together with the Borrowing Base
Certificate delivered in accordance with Section 8.1, a detailed aged trial
balance of all Accounts as of the end of the preceding period, specifying each
Account’s Account Debtor name and address, amount, invoice date and due date,
and, to the extent that a Borrower grants any discount, allowance, credit,
authorized return or dispute that is not shown on the face of the invoice for
the Account involved, showing any such discount, allowance, credit, authorized
return or dispute and including such proof of delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, status
reports and other information as Administrative Agent may reasonably request. 
If Accounts of a Borrower or Borrowers within a Borrower Group having an
aggregate face amount of $2,000,000 or more in the case of U.S. Borrowers, or
$500,000 in the case of Canadian Borrower, cease to be Eligible Accounts,
Borrower Agent shall notify Administrative Agent of such occurrence promptly
(and in any event within two (2) Business Days) after any Borrower has knowledge
thereof.

 

8.2.2        Taxes.  If an Eligible Account of any Borrower includes a charge
for any Taxes, Administrative Agent is authorized, in its discretion from and
after the occurrence and during the continuation of an Event of Default, to pay
the amount thereof to the proper taxing authority for the account of such
Borrower and to charge such Borrower and the members of its Borrower Group
therefor; provided, however, that neither Administrative Agent nor Lenders shall
be liable for any Taxes that may be due from Borrowers or with respect to any
Collateral.

 

8.2.3        Account Verification.   Whether or not an Event of Default exists,
Administrative Agent shall have the right at any time (but limited to regular
business hours to the extent no Event of Default then exists), in the name of
Administrative Agent, any designee of Administrative Agent or any Borrower to
verify the validity, amount or any other matter relating to any Eligible
Accounts of Borrowers by mail, telephone or otherwise.  Borrowers shall
cooperate fully with Administrative Agent in an effort to facilitate and
promptly conclude any such verification process.

 

8.2.4        Maintenance of Deposit Accounts.   Each Borrower Group shall
maintain Deposit Accounts designated for such Borrower Group, pursuant to
lockbox or other arrangements acceptable to the Applicable Agent.  Borrowers
shall obtain a Deposit Account Control Agreement (in form and substance
satisfactory to Administrative Agent) from each lockbox servicer and depository
bank, for each lockbox or Dominion Account, establishing Administrative Agent’s
control over and Lien in the lockbox or Dominion Account; provided, that, the
parties agree that Canadian Borrower may obtain and deliver a Deposit Account
Control Agreement with respect to its Dominion Account within ten (10) Business
Days after the Closing Date.  Pursuant to such Deposit Account Control
Agreements, (a) prior to any depository bank’s receipt of a Springing Dominion
Notice from the Applicable Agent arising from the occurrence of a Springing
Dominion Event, such depository bank shall remit all funds deposited into such
Dominion Account pursuant to the instructions of Obligors within such Borrower
Group, and (b) after any depository bank’s receipt of a Springing Dominion
Notice, such depository bank shall immediately, and without further consent of
or notice to any Obligor, transfer to the Applicable Payment Account all monies
deposited to such Dominion Account solely pursuant to the instructions of the
Applicable Agent until delivery of further notice by the Applicable Agent.  If,
after a Springing Dominion Notice has been delivered, Borrowers maintain
Aggregate Availability of at least $35,000,000 for a 90 consecutive day period
and no Event of Default occurs or exists during such 90-day period, then the
Applicable Agent will withdraw the Springing Dominion Notice upon expiration of
such 90-day period and shall not deliver another Springing Dominion Notice
unless and until another Springing Dominion Event occurs.  Neither

 

88

--------------------------------------------------------------------------------


 

Administrative Agent nor any of Lenders assume any responsibility to Borrowers
for any lockbox arrangement or Deposit Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.  Notwithstanding anything to the contrary in this Section 8.2.4, for so
long as no Springing Dominion Event occurs, the Deposit Accounts of Borrowers
maintained in Mexico shall not be subject to this Section 8.2.4.

 

8.2.5        Proceeds of Collateral.   Borrowers shall request in writing and
otherwise take all reasonable steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account).  If any Borrower or any of its
Subsidiaries receives cash or Payment Items with respect to any Collateral, it
shall promptly (not later than the next Business Day) deposit the same into a
Dominion Account subject to a Deposit Account Control Agreement.

 

8.3          Administration of Inventory

 

8.3.1        Records and Reports of Inventory.   Each Borrower within a Borrower
Group shall keep accurate and complete records of its Inventory, including costs
and daily withdrawals and additions, and shall submit to Administrative Agent
inventory reports with respect to Inventory in form satisfactory to
Administrative Agent (which reports shall be substantially consistent with
reports required by Administrative Agent from its other customers in the same or
similar business as Borrowers (other than changes necessary due to Borrowers’
specific business operations), on such periodic basis as Administrative Agent
may reasonably request but in no event more frequently than once per calendar
month if no Default or Event of Default exists.  Each Borrower shall conduct a
physical inventory of Inventory at least once per calendar year (and on a more
frequent basis if requested by Administrative Agent when an Event of Default
exists) and periodic cycle counts consistent with historical practices, and
shall provide to Administrative Agent a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Administrative Agent may reasonably request.  Administrative
Agent may participate in and observe each inventory or physical count of
Inventory, at the expense of the Borrowers within such Borrower’s Borrower
Group.

 

8.3.2        Returns of Inventory.  No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance applicable to such Borrower or its Borrower Group exists
or would result therefrom; and (c) any payment received by a Borrower for a
return is promptly remitted to the Applicable Agent for application to the
Obligations to the extent required under Section 8.2.4.

 

8.3.3        Acquisition, Sale and Maintenance.   No Borrower shall acquire or
accept Eligible Inventory on consignment or approval, and shall cause all
Eligible Inventory to be produced in accordance with all material aspects of
Applicable Law, including the FLSA (with respect to Eligible Inventory that is
produced in the United States of America).  No Borrower shall sell any Eligible
Inventory on approval or any other basis under which the customer may return or
require a Borrower to repurchase such Eligible Inventory (except Consigned
Inventory for which the Consigned Inventory Conditions are met) (it being
acknowledged that the foregoing does not include the discretionary decisions on
the part of a Borrower to repurchase Eligible Inventory and Eligible Inventory
sold on consignment).  Borrowers shall use, store and maintain all Eligible
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all material respects of all
Applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Eligible Inventory is
located.

 

89

--------------------------------------------------------------------------------


 

8.4          Administration of Equipment

 

8.4.1        Records and Schedules of Equipment.   Each Borrower within a
Borrower Group shall keep accurate and complete records of its Equipment which
has a fair market value in excess of $500,000, including kind, quality,
quantity, cost, acquisitions and dispositions thereof.  Promptly upon
Administrative Agent’s reasonable request (but no more frequently than once per
Fiscal Quarter unless an Event of Default then exists), Borrowers shall deliver
to Administrative Agent evidence of their ownership or interests in any
Equipment which has a fair market value in excess of $500,000.

 

8.4.2        Dispositions of Equipment.   No Borrower shall sell, lease or
otherwise dispose of any Equipment, without the prior written consent of
Administrative Agent, other than (a) a Permitted Asset Disposition;
(b) replacement of Equipment that is worn, damaged or obsolete with Equipment of
like function and value, if the replacement Equipment is acquired substantially
contemporaneously with such disposition and is free of Liens other than
Permitted Liens; and (c) dispositions of Equipment by a Borrower to another
Borrower or any Guarantor.

 

8.4.3        Condition of Equipment.   Each Borrower shall use commercially
reasonable efforts to ensure that material Equipment is in good operating
condition and repair, and all necessary replacements and repairs have been made,
reasonable wear and tear excepted.  No Borrower shall permit any material
Equipment to become affixed to real Property (other than (i) the real Property
subject to the Brownwood Lease so long as such real Property is purchased by
Borrowers pursuant to the terms of Section 10.2.8(b) and (ii) the real Property
consisting of Borrowers’ magnet wire manufacturing plant at 120 Southeast
Parkway Drive, Franklin, Tennessee) unless such Borrower obtains and delivers to
the Applicable Agent a Lien Waiver or similar instrument from the relevant
landlord or mortgagee.

 

8.5          Administration of Deposit Accounts.   Schedule 8.5 sets forth all
Deposit Accounts maintained by Borrowers.  Subject to Section 8.2.4, Borrowers
shall take all actions necessary to establish the Applicable Agent’s control (as
defined under Section 9-104 of the UCC) of each such Deposit Account (other than
(i) an account exclusively used for payroll, payroll taxes, employee benefits,
workers’ compensation claims, prepaid insurance, (ii) any account maintained
exclusively for, and in required pursuant to, Hedging Agreements, or (iii) an
account containing not more than $250,000 at any time).  Only one Borrower shall
be the sole account holder of each Deposit Account and shall not allow any other
Person (other than the Applicable Agent) to have control over such Deposit
Account or any Property deposited therein.  Each Borrower shall promptly notify
the Applicable Agent on a monthly basis of any opening or closing of a Deposit
Account and, with the consent of the Applicable Agent, will amend Schedule 8.5
to reflect the same.

 

8.6          General Provisions.

 

8.6.1        Location of Collateral.   All tangible items of Collateral, other
than Inventory in transit and Consigned Inventory, shall at all times be kept by
Borrowers at the business locations set forth in Schedule 8.6.1, except that
Borrowers may (a) make sales or other dispositions of Collateral in accordance
with Section 10.2.6; and (b) move Collateral to another location in the United
States (if it is a U.S. Obligor) or in Canada (if it is a Canadian Obligor),
upon ten (10) Business Days prior written notice to Administrative Agent, and so
long as there have been filed, registered or published any Required Perfection
Documents with respect to each Applicable Agent’s Liens upon such Collateral.

 

90

--------------------------------------------------------------------------------


 

8.6.2        Insurance of Collateral; Condemnation Proceeds.

 

(a)           Each Borrower shall maintain insurance with respect to the
Collateral, covering casualty, hazard, public liability, theft, malicious
mischief, and such other risks, in such amounts as are usually insured against
by companies of a similar size engaged in similar businesses in the same
geographic area (but at a minimum providing for property coverage not less than
100% of the value of the Collateral), and with those insurance companies
reflected on Schedule 8.6.2 or such other sound and reputable insurers as are
reasonably satisfactory to the Applicable Agent.  From time to time as
reasonably requested by the Applicable Agent, Borrowers shall deliver the
originals or certified copies of its insurance policies to the Applicable
Agent.  Unless the Applicable Agent shall agree otherwise, each policy shall
include satisfactory endorsements (i) showing the Applicable Agent as lender
loss payee, mortgagee or additional insured, as appropriate; (ii) requiring
thirty (30) days prior written notice to the Applicable Agent in the event of
cancellation of the policy for any reason whatsoever other than non-payment of
premiums (in which case ten (10) days prior written notice shall be required);
and (iii) specifying that the interest of the Applicable Agent shall not be
impaired or invalidated by any act or neglect of any Borrower or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy.  If any Borrower fails to provide and pay for
such insurance, any Agent may, at its option, but shall not be required to,
procure the insurance and charge Borrowers therefor.  Each Borrower agrees to
deliver to Agents, promptly as rendered, copies of all material reports made in
any reporting forms to insurance companies.  While no Event of Default exists,
Borrowers with a Borrower Group may settle, adjust or compromise any insurance
claim, as long as the proceeds are delivered to Administrative Agent or
otherwise reinvested to the extent permitted by this Agreement.  If an Event of
Default exists, only the Applicable Agent shall be authorized to settle, adjust
and compromise such claims.

 

(b)           Any proceeds of property or casualty insurance and any awards
arising from a Casualty Event or condemnation of any Collateral shall be paid to
the Applicable Agent or otherwise reinvested to the extent permitted by this
Agreement.  Any such proceeds or awards that relate to Inventory shall be
applied to payment of the Revolver Loans of the applicable Borrower Group, and
then to any other Obligations of the applicable Borrower Group outstanding. 
Subject to clause (c) below, any proceeds or awards that relate to Equipment or
Real Estate included in the calculation of the Fixed Asset Formula Amount shall
be applied to reduce the Fixed Asset Formula Amount of the applicable Borrower
Group, then to the other Revolver Loans of the applicable Borrower Group, and
then to other Obligations of the applicable Borrower Group.

 

(c)           Borrowers may use insurance proceeds or condemnation awards
relating to any loss or destruction of Equipment or Real Estate to repair or
replace such Equipment or Real Estate as long as (i) no Default or Event of
Default exists; (ii) such repair or replacement is promptly undertaken and
concluded, in accordance with plans satisfactory to the Applicable Agent ;
(iii) replacement buildings are of comparable size, quality and utility to the
destroyed buildings; (iv) the repaired or replaced Property is free of Liens,
other than Permitted Liens that are not Purchase Money Liens; (v) Borrowers
comply with disbursement procedures for such repair or replacement as
Administrative Agent may reasonably require (including the payment by Borrowers
of the insurance proceeds or condemnation awards to the Applicable Agent to be
held as Cash Collateral until payment thereof is required under the plans
approved by the Applicable Agent under clause (ii) above); and (vi) the
aggregate amount of such proceeds or awards from any single Casualty Event or
condemnation does not exceed $5,000,000.

 

8.6.3        Protection of Collateral.   All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including upon any sale thereof),
and all other payments required to be made by any Agent to any Person to realize
upon any Collateral, shall be borne and paid by Borrowers.  Agents shall not be
liable or responsible in any way for the safekeeping of any Collateral, for any
loss or damage thereto

 

91

--------------------------------------------------------------------------------


 

(except for reasonable care in its custody while Collateral is in the Applicable
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

 

8.6.4        Defense of Title to Collateral.   Each Borrower shall at all times
use commercially reasonable efforts to defend its title to Collateral and the
Applicable Agent’s Liens therein against all Persons, claims and demands
whatsoever, except Permitted Liens.

 

8.7          Power of Attorney.   Each Borrower within a Borrower Group hereby
irrevocably constitutes and appoints the Applicable Agent (and all Persons
designated by the Applicable Agent) as such Borrower’s true and lawful attorney
(and agent-in-fact) for the purposes provided in this Section.  The Applicable
Agent, or such Applicable Agent’s designee, may, without notice and in either
its or a Borrower’s name, but at the reasonable cost and expense of Borrowers:

 

(a)           Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into the Applicable
Agent’s possession or control; and

 

(b)           During the existence of an Event of Default, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts, by legal proceedings or otherwise, and generally exercise any
rights and remedies with respect to Accounts; (ii) settle, adjust, modify,
compromise, discharge or release any Accounts or other Collateral, or any legal
proceedings brought to collect Accounts or Collateral; (iii) sell or assign any
Accounts and other Collateral upon such terms, for such amounts and at such
times as Administrative Agent deems advisable; (iv) take control, in any manner,
of any proceeds of Collateral; (v) prepare, file and sign a Borrower’s name to a
proof of claim or other document in a bankruptcy of an Account Debtor, or to any
notice, assignment or satisfaction of Lien or similar document; (vi) receive,
open and dispose of mail addressed to a Borrower, and notify postal authorities
to change the address for delivery thereof to such address as the Applicable
Agent may designate; (vii) endorse any Chattel Paper, Document, Instrument,
invoice, freight bill, bill of lading, or similar document or agreement relating
to any Accounts, Inventory or other Collateral; (viii) use a Borrower’s
stationery and sign its name to verifications of Accounts and notices to Account
Debtors; (ix) use the information recorded on or contained in any data
processing equipment and computer hardware and software relating to any
Collateral; (x) make and adjust claims under policies of insurance; (xi) take
any action as may be necessary or appropriate to obtain payment under any letter
of credit or banker’s acceptance for which a Borrower is a beneficiary; and
(xii) take all other actions as the Applicable Agent deems appropriate to
fulfill any Borrower’s obligations under the Loan Documents.

 

SECTION 9.      REPRESENTATIONS AND WARRANTIES

 

9.1          General Representations and Warranties.   To induce Agents and
Lenders to enter into this Agreement and to make available the Borrower Group
Commitments, Loans and Letters of Credit, each Borrower represents and warrants
to the Credit Parties that:

 

9.1.2        Organization and Qualification.   Each Borrower and its
Subsidiaries are duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization.  Each Borrower and its
Subsidiaries are duly qualified, authorized to do business and in good standing
as a foreign corporation in each jurisdiction where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.

 

9.1.3        Power and Authority; No Conflicts.   Each Obligor is duly
authorized to execute, deliver and perform its Loan Documents.  The execution,
delivery and performance of the Loan

 

92

--------------------------------------------------------------------------------


 

Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.

 

9.1.4        Enforceability.   Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally, subject to general principles of equity, regardless
of whether considered in a proceeding in equity or law.

 

9.1.5        Capital Structure.   Schedule 9.1.4 shows, for each Borrower and
its Subsidiaries, its name, its jurisdiction of organization, its authorized and
issued Equity Interests, the holders of its Equity Interests, and all agreements
binding on such holders with respect to their Equity Interests, and each
Borrower and its Subsidiaries have good title to its Equity Interests in its
Subsidiaries, free of any Lien (other than Permitted Liens), and all such Equity
Interests are duly issued, fully paid and non-assessable.  There are no
outstanding options to purchase, warrants, subscription rights, agreements to
issue or sell, convertible interests, phantom rights or powers of attorney
relating to any Equity Interests of any Borrower or its Subsidiaries.

 

9.1.6        Corporate Names; Locations.   During the five years preceding the
Closing Date, except as shown on Schedule 9.1.5, no Borrower or any of its
Subsidiaries has been known as or used any corporate, fictitious or trade names,
has been the surviving corporation of a merger, amalgamation or combination, or
has acquired any substantial part of the assets of any Person.  The chief
executive offices and other places of business of Borrowers and their
Subsidiaries are shown on Schedule 8.6.1.  During the five years preceding the
Closing Date, no Borrower or any of its Subsidiaries has had any other office or
place of business.

 

9.1.7        Title to Properties; Priority of Liens.   Each Borrower and its
Subsidiaries have good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its material personal Property,
including all material Property reflected in any financial statements delivered
to Administrative Agent or Lenders, in each case free of Liens except Permitted
Liens.  Each Borrower and its Subsidiaries have paid and discharged all lawful
claims that, if unpaid, could become a Lien on its Properties, other than
Permitted Liens.  All Liens of Agents in the Collateral are duly perfected,
first priority Liens, subject only to Permitted Liens that are not required to
be junior to Agents’ Liens pursuant to Section 10.2.2.

 

9.1.8        Accounts.   Each of the Agents may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
Borrowers with respect thereto.  Borrowers warrant, with respect to each Account
at the time it is shown as an Eligible Account in a Borrowing Base Certificate,
that:

 

(b)           it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;

 

(c)           it arises out of a completed, bona fide sale and delivery of goods
in the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;

 

93

--------------------------------------------------------------------------------


 

(d)           it is for a sum certain, maturing as stated in the invoice
covering such sale, a copy of which has been furnished or is available to the
Applicable Agent on request;

 

(e)           it is not subject to any offset, Lien (other than the Applicable
Agent’s Lien), deduction, defense, dispute, counterclaim or other adverse
condition except as arising in the Ordinary Course of Business and disclosed to
the Applicable Agent; and it is absolutely owing by the Account Debtor, without
contingency in any respect;

 

(f)            no purchase order, agreement, document or Applicable Law
restricts assignment of the Account to the Applicable Agent (regardless of
whether, under the UCC or the PPSA, the restriction is ineffective);

 

(g)           no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business that are
reflected on the face of the invoice related thereto and in the reports
submitted to the Applicable Agent hereunder; and

 

(h)           to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, any liquidation, dissolution or winding up, and has not
failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor’s financial condition.

 

9.1.9        Financial Statements.   The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholder’s equity, of
SEI (including its direct and indirect Subsidiaries and SE Holding and its
subsidiaries) that have been and are from time to time hereafter delivered to
Administrative Agent and Lenders, are prepared in accordance with GAAP,
(A) except as otherwise expressly noted therein and (B) subject, in the case of
the quarterly financial statements, to changes resulting from audit, normal
year-end audit adjustments and the absence of footnotes, and fairly present in
all material respects the financial positions and results of operations of SEI,
Borrowers and their Subsidiaries, SE Holdings and its Subsidiaries at the dates
and for the periods indicated.  All projections delivered from time to time to
Agents and Lenders based upon estimates and assumptions stated therein, all of
which Borrowers believe to be reasonable and fair in light of the then-current
conditions and the then-current facts known to Borrowers and, as of the date of
delivery thereof, reflect the Borrowers’ good faith and reasonable estimates (in
all material respects) of the future financial performance of Borrowers and of
the other information projected therein for the period set forth therein, it
being recognized by Agents and Lenders that projections as to future events are
not to be viewed as facts or factual information and that actual results during
the period or periods covered thereby may differ materially from projected
results.  As of the Closing Date, since December 31, 2007, there has been no
change in the condition, financial or otherwise, of any Borrower or any of its
Subsidiaries that has had, or could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect (as defined in the Merger
Agreement).  No financial statement delivered to Agents or Lenders at any time
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading.  Each
Borrower is Solvent.

 

9.1.10      Surety Obligations.   No Borrower nor any of its Subsidiaries is
obligated as surety or indemnitor under any bond or other contract that assures
payment or performance of any obligation of any Person, except as permitted
hereunder or as otherwise disclosed on Schedule 9.1.9.

 

94

--------------------------------------------------------------------------------


 

9.1.11      Taxes.  Each Borrower and its Subsidiaries have filed all material
federal, state and local tax returns and other material reports that it is
required by law to file, and has paid, or made provision for the payment of, all
material Taxes upon it, its income and its Properties that are due and payable,
except to the extent being Properly Contested.  The provision for Taxes on the
books of each Borrower and its Subsidiaries is adequate for its current Fiscal
Year to the Closing Date.

 

9.1.12      Brokers.  Other than the fees provided in the Fee Letter, there are
no brokerage commissions, finder’s fees or investment banking fees payable in
connection with any transactions contemplated by the Loan Documents.

 

9.1.13      Intellectual Property.  Each Borrower and its Subsidiaries own or
have the lawful right to use all material Intellectual Property necessary for
the conduct of its business, without infringement upon any rights of others,
except for infringements that could not reasonably be expected to have a
Material Adverse Effect.  Except as disclosed on Schedule 9.1.12, there is no
pending or, to any Borrower’s knowledge, threatened Intellectual Property Claim
with respect to any Borrower, any of its Subsidiaries or any of their Property
(including any material Intellectual Property).  Except as disclosed on Schedule
9.1.12, no Borrower nor any of its Subsidiaries owes any Royalty or other
compensation to any Person with respect to any material registered Intellectual
Property.  All material registered Intellectual Property owned, used or licensed
by, or otherwise subject to any interests of, any Borrower or its Subsidiaries
is shown on Schedule 9.1.12.

 

9.1.14      Governmental Approvals.  Each Borrower and its Subsidiaries has, is
in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties except where the failure to obtain or maintain such Governmental
Approval could not reasonably be expected to have a Material Adverse Effect. 
All necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Borrowers and their Subsidiaries have complied with all foreign
and domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.

 

9.1.15      Compliance with Laws.  Each Borrower and its Subsidiaries has duly
complied, and their Properties and business operations are in compliance, with
all Applicable Law, except where noncompliance could not reasonably be expected
to have a Material Adverse Effect.  There have been no citations, notices or
orders of noncompliance issued to any Borrower or its Subsidiaries under any
Applicable Law which could reasonably be expected to have a Material Adverse
Effect.  To the best knowledge of the Borrowers, no Eligible Inventory has been
produced in violation of the FLSA.

 

9.1.16      Environmental Matters.  The Borrowers’ and their Subsidiaries’
representations and warranties with respect to environmental matters are set
forth in the Environmental Agreement.

 

9.1.17      Burdensome Contracts.   No Borrower or any of its Subsidiaries is a
party or subject to any Restrictive Agreement, except as shown on Schedule
9.1.16, none of which prohibit the execution or delivery of any Loan Documents
by an Obligor nor the performance by an Obligor of any obligations thereunder.

 

9.1.18      Litigation.  Except as shown on Schedule 9.1.17, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or any of its Subsidiaries, or any of their
businesses, operations, Properties or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material

 

95

--------------------------------------------------------------------------------


 

Adverse Effect if determined adversely to any Borrower or Obligor (after giving
effect to any insurance coverage applicable thereto).  No Borrower or any of its
Subsidiaries is in default in any material respect with respect to any material
order, injunction or judgment of any Governmental Authority.

 

9.1.19      No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  No Borrower or nor any of its
Subsidiaries is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a Borrower
default, under any Material Contract or in the payment of any Borrowed Money
with a principal aggregate amount of $5,000,000.

 

9.1.20      ERISA.  Except as disclosed on Schedule 9.1.19, no Borrower or any
of its Subsidiaries has any Multiemployer Plan or Canadian Pension Plan.  Each
Borrower and its Subsidiaries are in material compliance with the requirements
of all Applicable Law, including ERISA, relating to each Multiemployer Plan.  No
fact or situation exists that could reasonably be expected to result in a
Material Adverse Effect in connection with any Multiemployer Plan.  No Obligor
is liable for any withdrawal liability in connection with a Multiemployer Plan. 
Each of the Canadian Pension Plans which is sponsored and administered by the
Canadian Borrower or any of its Subsidiaries is duly registered under and has
been administered in compliance with the ITA and all other Applicable Pension
Legislation, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect; all obligations of Canadian Borrower
or any of its Subsidiaries (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with any
Canadian Pension Plan which is sponsored and administered by the Canadian
Borrower or any of its Subsidiaries and the funding agreements therefor have
been performed in a timely fashion, except where the failure to so perform could
not reasonably be expected to have a Material Adverse Effect; there are no
outstanding disputes, actions, suits or claims concerning the assets of any
Canadian Pension Plan which is sponsored and administered by the Canadian
Borrower or any of its Subsidiaries (other than any claims for benefits in the
Ordinary Course of Business) that could reasonably be expected to result in a
Material Adverse Effect; Canadian Borrower and its Subsidiaries have withheld
all required employee withholdings and have made all required employer
contributions to be made by it pursuant to any Applicable Pension Legislation on
account of each Canadian Pension Plan, Canadian Benefit Plan, and Canadian
employment insurance and employee income taxes, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and no
condition exists or transaction has occurred in connection with any Canadian
Pension Plan or Canadian Benefit Plan which could result in the incurrence by
Canadian Borrower or any of its Subsidiaries of any liability, fine or penalty
that could reasonably be expected to result in a Material Adverse Effect; no
Pension Event that could reasonably be expected to result in a Material Adverse
Effect has occurred; and no Lien has arisen, choate or inchoate, in respect of
Canadian Borrower or its Property, in connection with any Canadian Pension Plan
(save for contributions amounts not yet due).

 

9.1.21      Trade Relations.  As of the Closing Date, there exists no actual or,
to the knowledge of Borrowers, threatened termination, limitation or
modification of any business relationship between any Borrower and its
Subsidiaries and any customer or supplier, or any group of customers or
suppliers, which individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect on the business of such Borrower or its
Subsidiaries.  As of the Closing Date, there exists no condition or circumstance
that could reasonably be expected to materially impair the ability of any
Borrower or its Subsidiaries to conduct its business at any time hereafter in
substantially the same manner as conducted on the Closing Date.

 

9.1.22      Labor Relations  Except as described on Schedule 9.1.21, no Borrower
or any of its Subsidiaries is on the Closing Date party to or bound by any
collective bargaining agreement.  On the

 

96

--------------------------------------------------------------------------------


 

Closing Date, there are no material grievances, disputes or controversies with
any union or other organization of Borrower’s or its Subsidiaries’ employees,
or, to any Borrower’s knowledge, any asserted or threatened strikes, work
stoppages or demands for collective bargaining.

 

9.1.23      Payable Practices  No Borrower or any of its Subsidiaries has made
any change to its historical accounts payable practices from those in effect on
the Closing Date except those changes that are required by any Change of Law
(including changes to GAAP) or could not reasonably be expected to result in a
Material Adverse Effect.

 

9.1.24      Not a Regulated Entity  No Obligor is an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940.

 

9.1.25      Margin Stock  No Borrower nor any of its Subsidiaries is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No Loan
proceeds or Letters of Credit will be used by it to purchase or carry, or to
reduce or refinance any Debt incurred to purchase or carry, any Margin Stock in
violation of Regulation U of the Board of Governors.

 

9.1.26      Plan Assets  No Borrower is an entity deemed to hold “plan assets”
within the meaning of 29 C.F.R. §2510.3-101 of any “employee benefit plan” (as
defined in Section 3(3) of ERISA) that is subject to Title I of ERISA or any
“plan” (within the meaning of Section 4975 of the Internal Revenue Code), and
neither the execution of this Agreement nor the funding of any Loans gives rise
to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code.

 

9.1.27      Real Estate.  Except as disclosed on Schedule 9.1.26 hereto, none of
the Mortgaged Real Estate of any Borrower is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968 and to the extent such Real Estate is
located in such an area, Borrowers have obtained acceptable flood insurance with
respect thereto.

 

9.2          Complete Disclosure  No Loan Document contains any untrue statement
of a material fact, nor fails to disclose any material fact necessary to make
the statements contained therein not materially misleading in each case, in
light of the facts and circumstances existing at the time any such statement was
made.  Additionally, none of the reports, financial statements, certificates or
other information (other than any projections, pro formas, budgets and general
market information) concerning the Obligors furnished by or on at the direction
of any Obligor to any Credit Party in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, contains, as of the date furnished, any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading in light of the circumstances under which such statements were made.

 

SECTION  10.      COVENANTS AND CONTINUING AGREEMENTS

 

10.1        Affirmative Covenants.  For so long as there are any Borrower Group
Commitments outstanding and thereafter until Full Payment of the Obligations
thereunder, each Borrower that is a member of the applicable Borrower Group
shall, and shall cause each Subsidiary to:

 

97

--------------------------------------------------------------------------------


 

10.1.2      Inspections; Appraisals

 

(a)           Permit any Agent from time to time, subject to (except when a
Default or Event of Default exists) reasonable notice and normal business hours,
to visit and inspect the Properties of any Borrower or its Subsidiaries,
inspect, audit and make extracts from any Borrower’s or its Subsidiaries’ books
and records, and discuss with its officers, employees, agents, advisors and
independent accountants the business, financial condition, assets, prospects and
results of operations of such Borrower or its Subsidiaries.  Lenders may
participate in any such visit or inspection, at their own expense (except when a
Default or Event of Default exists).  No Agent nor any Lender shall have any
duty to any Borrower to make any inspection, or to share any results of any
inspection, appraisal or report with any Borrower.  To the extent any appraisal
or other information is shared by an Agent or a Lender with any Borrower, such
Borrower acknowledges that it was prepared by Agents and Lenders for their
purposes and Borrowers shall not be entitled to rely upon it.

 

(b)           Reimburse Agents for all charges, costs and expenses of Agents in
connection with (i) examinations of any Obligor’s books and records or any other
financial or Collateral matters as Agents deem appropriate, up to two (2) times
per Loan Year; and (ii) appraisals of Inventory, Equipment and Real Estate up to
one time per Loan Year; provided, however, that if an examination or appraisal
is initiated during an Event of Default, all charges, costs and expenses
therefor shall be reimbursed by Borrowers without regard to such limits. 
Subject to the foregoing, Borrowers shall pay Agents’ standard charges ($850 per
day as of the Closing Date or standard charges as in effect thereafter) for each
day that an employee of an Agent or its Affiliates is engaged in any examination
activities, and shall pay the standard charges of Administrative Agent’s
internal appraisal group.  This Section shall not be construed to limit any
Agent’s right to conduct examinations or to obtain appraisals at any time in its
discretion, nor to use third parties for such purposes.

 

10.1.3      Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agents and Lenders:

 

(b)           as soon as available, and in any event within ninety (90) days
after the close of each Fiscal Year, audited balance sheets of SEI (including
its Subsidiaries and SE Holding and its subsidiaries) as of the end of such
Fiscal Year and the related statements of income, shareholders’ equity and cash
flow, on a Consolidated and consolidating basis, such consolidated statements to
be audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Agents, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit, and, with respect to SEI and its Subsidiaries, setting
forth in each case in comparative form the corresponding Consolidated figures
for the preceding Fiscal Year;

 

(c)           as soon as available, and in any event within forty-five (45) days
after the end of each Fiscal Quarter hereafter (other than the fourth Fiscal
Quarter of any Fiscal Year), unaudited balance sheets of SEI (including
Borrowers, its Subsidiaries and SE Holding and its Subsidiaries) as of the end
of such Fiscal Quarter and the related unaudited statements of income and cash
flow for such Fiscal Quarter, on a Consolidated and consolidating basis, setting
forth in each case in comparative form the corresponding figures for the
preceding Fiscal Year and certified by the principal financial officer of
Borrowers as prepared in accordance with GAAP and fairly presenting the
Consolidated financial position and results of operations of SEI and its
Subsidiaries and SE Holding and its subsidiaries for such

 

98

--------------------------------------------------------------------------------


 

Fiscal Quarter and period subject only to changes from audit and year end
adjustments and except that such statements need not contain notes;

 

(d)           as soon as available, and in any event within thirty-five (35)
days after the end of each month (other than the month which is the last month
of any Fiscal Quarter), unaudited balance sheets of SEI, Borrowers and its
Subsidiaries as of the end of such month and the related unaudited statements of
income and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on a Consolidated basis, setting forth in each case in comparative form
the corresponding figures for the preceding Fiscal Year and certified by the
principal financial officer of Borrowers as prepared in accordance with GAAP and
fairly presenting the Consolidated financial position and results of operations
of SEI, Borrowers and their Subsidiaries for such month and period subject only
to changes from audit and year-end adjustments and except that such statements
need not contain notes;

 

(e)           concurrently with delivery of financial statements under clauses
(a), (b) and (c) above, or more frequently if requested by the Applicable Agent
while an Event of Default exists, a Compliance Certificate executed by the chief
financial officer of Borrower Agent;

 

(f)            concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to SEI or Borrowers by their accountants in connection with such financial
statements;

 

(g)           not later than January 31 of each Fiscal Year, the budget of
Borrowers for the upcoming Fiscal Year;

 

(h)           while an Event of Default exists, at Agents’ request, a listing of
each Borrower’s trade payables, specifying the trade creditor and balance due,
and a detailed trade payable aging, all in form satisfactory to Administrative
Agent;

 

(i)            within fifteen (15) days (or promptly, if an Event of Default
exists) after the sending or filing thereof, copies of any annual report to be
filed in connection with each Plan, other than any Canadian Pension Plan, and a
copy of the most recent actuarial report and annual information return required
to be filed with the Financial Services Commission of Ontario, Canada, the Régie
des Rentes du Québec or the Canada Revenue Agency or any other applicable
Governmental Authority in connection with each Canadian Pension Plan; and

 

(j)            within fifteen (15) days (or promptly, if an Event of Default
exists) after the sending of the request therefor, such other reports and
information (financial or otherwise) as Administrative Agent may reasonably
request (on behalf of itself or any Lender) from time to time in connection with
any Collateral or any Borrower’s, Subsidiary’s or other Obligor’s financial
condition or business.

 

10.1.4      Notices.  Notify Agents and Lenders in writing, promptly after a
Borrower’s obtaining knowledge thereof, of any of the following that affects a
Borrower or any other Obligors:  (a) the threat or commencement of any
proceeding or investigation, whether or not covered by insurance, that could
reasonably be expected to be determined adversely and, if so determined, could
reasonably be expected to result in a Material Adverse Effect; (b) any pending
or threatened labor dispute, strike or walkout, or the expiration of any labor
contract, which, in the case of each of the foregoing, could reasonably be
expected to have a Material Adverse Effect; (c) any event of default under or
termination of a Material Contract; (d) the existence of any Borrower Group
Default or Borrower Group Event of Default; (e) any judgment in an amount
exceeding $5,000,000 (after giving effect to any insurance

 

99

--------------------------------------------------------------------------------


 

coverage applicable thereto); (f) the assertion of any Intellectual Property
Claim with respect to any material Intellectual Property that could reasonably
be expected to be determined adversely and, if so determined, could reasonably
be expected to result in a Material Adverse Effect; (g) any governmental
proceeding pending against any Obligor in respect of any asserted violation of
any Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws) that
could reasonably be expected to be determined adversely and, if so determined,
could reasonably be expected to result in a Material Adverse Effect; (h) any
matters required to be disclosed to Agents and Lenders pursuant to the
Environmental Agreement; (i) any Borrower’s opening of any new office or place
of business, on a monthly basis, or  otherwise at the request of Administrative
Agent, or (j) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants.  Agents and Lenders acknowledge as of the Closing Date
receipt of notice of the matters set forth on Schedule 10.1.3.

 

10.1.5      Landlord and Storage Agreements.  Upon reasonable request, provide
Administrative Agent with copies of all agreements between an Obligor and any
landlord, warehouseman or processor that owns any premises at which any material
Collateral may be kept or that otherwise may possess or handle any material
Collateral.

 

10.1.6      Compliance with Laws.  Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.

 

10.1.7      Taxes.  Pay and discharge all material Taxes prior to the date on
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested.

 

10.1.8      Insurance.  In addition to the insurance required under
Section 8.6.2 with respect to Collateral, maintain with its insurers as of the
Closing Date or with other financially sound and reputable insurers,
(a) insurance with respect to the Properties and business of Borrowers and their
Subsidiaries of such type (including general liability, product liability,
workers’ compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts and with such coverage, and with such deductibles as
are customary for companies similarly situated, and (b) business interruption
insurance in an amount not less than the amounts reflected in Schedule 8.6.2 or
otherwise as is then customary for companies similarly situated.

 

10.1.9      Licenses.  (a) Keep each material License affecting any Eligible
Inventory (including the manufacture, distribution or disposition of Inventory)
or any other material Property of Borrowers and their Subsidiaries in full force
and effect unless such Borrower or any of its Subsidiaries determines that such
License or the underlying Intellectual Property is no longer useful or necessary
or that the counterparty to the License has defaulted thereunder; (b) promptly
notify Agents of any proposed entry into or materially adverse modification of
any material License; (c) pay all Royalties when due with respect to any
material License unless Properly Contested; and (d) notify Agents of any
material default or breach asserted by any Person to have occurred under any
material License.

 

10.1.10    Future Subsidiaries.  Promptly notify Agents upon any Person becoming
a Subsidiary of a Borrower or a Subsidiary of any of such Borrower’s
Subsidiaries, and, if such Person is a U.S. Subsidiary or a Canadian Subsidiary,
cause it, within ten (10) Business Days after its formation or acquisition, to
guaranty the Obligations in a manner satisfactory to Agents (or alternatively,
at the election of Agents, in the case of a U.S. Subsidiary, to be joined as a
U.S. Borrower hereunder), and to execute and deliver such documents, instruments
and agreements and to take such other actions as Agents shall

 

100

--------------------------------------------------------------------------------


 

require to evidence and perfect a Lien in favor of the Applicable Agent (for the
benefit of Secured Parties) on all assets of such Person, including delivery of
such legal opinions, in form and substance satisfactory to Agents, as Agents
shall deem appropriate.  In addition, subject to the limitations set forth in
the Security Agreement, each Borrower shall, or shall cause the applicable
Obligor within ten (10) Business Days after the formation or acquisition of any
new Subsidiary, to, pursuant to documentation acceptable to Agents, pledge to
the Applicable Agent (for the benefit of Secured Parties), all of the
outstanding Equity Interests of each new Subsidiary owned directly by such
Borrower or other Obligor, along with undated stock powers for such
certificates, executed in blank (or, if any such Equity Interests are
uncertificated, confirmation and evidence reasonably satisfactory to Agents that
the security interest in such uncertificated securities has been transferred to
and perfected by the Applicable Agent, for the benefit of Secured Parties, in
accordance with Sections 8-106 and 9-106 of the UCC, the PPSA or any other
Applicable Law).  Notwithstanding anything to the contrary contained herein in
or in the other Loan Documents, the U.S. Obligors shall not pledge more than 65%
of the voting Equity Interests in any Foreign Subsidiary as Collateral.

 

10.1.11    Environmental Matters. The Borrowers’ and their Subsidiaries’
affirmative covenants with respect to environmental matters are set forth in the
Environmental Agreement.

 

10.2        Negative Covenants.  For so long as there are any Borrower Group
Commitments outstanding and thereafter until Full Payment of the Obligations
thereunder, each Borrower that is a member of the applicable Borrower Group
shall not, and shall cause each Subsidiary not to:

 

10.2.2      Permitted Debt.  Create, incur, guarantee or suffer to exist any
Debt, except:

 

(b)           the Obligations;

 

(c)           Debt existing on the Closing Date and set forth on Schedule 1.1.2,
and any Refinancing Debt thereof that meets the Refinancing Conditions at the
time of refinancing;

 

(d)           Debt incurred in the Ordinary Course of Business under any of the
following products, services or facilities extended to any Borrower or its
Subsidiaries by any bank or financial institution other than a Lender or its
Affiliates: (i) services provided from time to time to any Borrower or its
Subsidiaries in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts, including automatic clearinghouse,
controlled disbursement, depository, electronic funds transfer, information
reporting, lockbox, stop payment, overdraft and/or wire transfer services;
(ii) products under Hedging Agreements (including services provided in
connection with foreign exchange or conversion services); (iii) commercial
credit card and merchant card services; (iv) netting services, overdraft
protections and otherwise in connection with Deposit Accounts; and (v) other
banking products or services as may be requested by any Borrower or its
Subsidiaries;

 

(e)           Subordinated Debt in an amount not to exceed $25,000,000;

 

(f)            Purchase Money Debt and Capitalized Lease Obligations (excluding
the Brownwood Lease) which do not exceed in the aggregate $25,000,000 at any
time outstanding;

 

(g)           Refinancing Debt which has a stated maturity no sooner than 6
months after the Revolver Termination Date or any extension of the Revolver
Termination Date so long as each of the Refinancing Conditions is met;

 

(h)           Permitted Contingent Obligations;

 

101

--------------------------------------------------------------------------------


 

(i)            Debt in respect of the Brownwood Lease;

 

(j)            Debt incurred in the Ordinary Course of Business solely to
support any Borrower or any of its Subsidiaries’’ insurance or self-insurance
obligations in the Ordinary Course of Business (including to secure worker’s
compensation and other similar insurance coverages);

 

(k)           Debt of an Obligor to another Obligor, or Debt of a Subsidiary of
an Obligor to an Obligor, including Loans permitted pursuant to Section 10.2.7;

 

(l)            Debt incurred by a Borrower or its Subsidiaries in connection
with an acquisition constituting an Investment permitted pursuant to
Section 10.2.5 or otherwise hereunder (or Debt assumed at the time of an
Investment permitted pursuant to Section 10.2.5), other than Obligations
hereunder, in an amount not to exceed $25,000,000;

 

(m)          Debt of Borrowers under the Existing Senior Notes, which Debt shall
cease to remain outstanding no later than five (5) Business Days after the
completion of the redemption or other similar period applicable to such series
of Existing Senor Notes following the delivery of each such notice of redemption
(or other similar document, if applicable), unless the U.S. Borrowers shall have
deposited with the applicable trustee for the Existing Senior Notes an amount
sufficient to redeem, repurchase or otherwise retire any portion of the Existing
Senior Notes that remains outstanding after the expiration of such
five-Business-Day period;

 

(n)           Debt relating to letters of credit obtained in the Ordinary Course
of Business; provided that any such letter of credit may be secured only by
Liens attaching to the related documents of title and not the Inventory
represented thereby;

 

(o)           Debt incurred by any Foreign Subsidiary (other than Canadian
Borrower or any other Canadian Subsidiary) for working capital or general
corporate purposes which is not guaranteed by or secured by any assets of any
Obligor (other than the capital stock of such Foreign Subsidiary held by such
Obligor); and

 

(p)           other unsecured Debt, provided that (a) no Event of Default exists
as of the date of the incurrence thereof or would exist by reason of the
incurrence of such Debt and (b) at the time of and after giving effect to the
incurrence of such Debt, Borrowers are in compliance with the Negative Covenant
Availability Condition.

 

10.2.3      Permitted Liens.  Create any Lien upon any of its Property, income
or profits or enter into any agreement to do the same except the following
(collectively, “Permitted Liens”):

 

(b)           Liens in favor of the Administrative Agent or the Canadian Agent;

 

(c)           Liens for Taxes (excluding any Lien imposed pursuant to any
provisions of ERISA) not yet due or being Properly Contested;

 

(d)           cash collateral provided by Borrowers securing Debt permitted
under Section 10.2.1(c);

 

(e)           statutory, common or civil law Liens (excluding any other
Permitted Lien under this Section 10.2.2, but including any Lien imposed
pursuant to any of the provisions of ERISA, worker’s compensation, unemployment
insurance, other social security laws or regulations, and landlords’, carriers’

 

102

--------------------------------------------------------------------------------


 

warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens)
arising in the Ordinary Course of Business of a Borrower or its Subsidiaries,
but only if and for so long as (x) payment in respect of any such Lien is not at
the time required or such Lien is being Properly Contested and (y) such Liens do
not materially impair the conduct of the Ordinary Course of Business;

 

(f)            Purchase Money Liens securing Purchase Money Debt;

 

(g)           Liens securing Debt of a Borrower or its Subsidiaries to a
Borrower;

 

(h)           Liens arising by virtue of a judgment or judicial order against
any Borrower or any of its Subsidiaries, or any Property of a Borrower or any of
its Subsidiaries, as long as such Liens are (i) in existence for less than
twenty (20) consecutive days or are being Properly Contested, and (ii) at all
times junior to the Applicable Agent’s Liens;

 

(i)            Liens incurred or deposits made in the Ordinary Course of
Business to secure the performance of tenders, bids, leases, trade contracts
(other than for the repayment of Borrowed Money), surety and appeal bonds,
statutory obligations and other similar obligations or arising as a result of
progress payments under government contracts; provided that, to the extent any
such Liens attach to any of the Collateral, such Liens are at all times
subordinate and junior to the Liens upon the Collateral in favor of the
Applicable Agent;

 

(j)            servitudes, easements, rights-of-way, restrictions, covenants,
conditions, building code laws, zoning restrictions, developments, site plans or
other agreements of record and other similar charges or encumbrances affecting
title to or the use of real Property of a Borrower or any of its Subsidiaries
that do not secure any monetary obligation and do not materially interfere with
the Ordinary Course of Business of such Borrower or such Subsidiary;

 

(k)           Liens arising solely by virtue of any statutory or common law
provisions relating to bankers’ liens, liens in favor of securities
intermediaries, normal and customary rights of setoff upon deposits of cash in
favor of banks and other depository institutions and Liens of a collecting bank
arising under the UCC or PPSA on Payment Items in the course of collection;

 

(l)            such other Liens as appear on Schedule 10.2.2 hereto, to the
extent provided therein;

 

(m)          Liens solely on any cash earnest money deposits made by SEI or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(n)           Liens securing Capitalized Lease Obligations permitted to be
incurred under Section 10.2.1 to the extent such Liens do not extend to any
Property other than the Property that is the subject of the underlying lease;

 

(o)           Licenses, sublicenses, leases or subleases (other than with
respect to the Mortgaged Real Estate; provided, that leases with respect to the
Mortgaged Real Estate shall be permitted hereunder to the extent that such
leases, in the aggregate, do not relate to more than 10% of such Mortgaged Real
Estate’s aggregate available space) granted to other Persons in the Ordinary
Course of Business and not interfering in any material respect with the business
of any Obligor;

 

(p)           Liens on Property of a Foreign Subsidiary (other than an Obligor)
securing Debt of such Foreign Subsidiary permitted under Section 10.2.1(n);

 

103

--------------------------------------------------------------------------------


 

(q)           Liens securing Refinancing Debt to the extent of the Liens
securing the Debt refinanced; provided that if the Liens securing the debt
refinanced are subordinate to the Liens of the Applicable Agent, then the Liens
securing the Refinancing Debt shall be subordinate on the same terms and to the
same extent;

 

(r)            purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of equipment entered
into in the Ordinary Course of Business;

 

(s)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(t)            Liens on Property of Borrowers or their Subsidiaries not
constituting Collateral for so long as the aggregate fair market value of such
Property, and any Debt secured thereby, does not exceed $2,500,000; and

 

(u)           Liens on Property acquired by a Borrower or its Subsidiaries in
connection with a Permitted Acquisition, Permitted Investment or other
Investment permitted pursuant to Section 10.2.5 to the extent that the Debt
secured by such Liens is permitted under Section 10.2.1 hereof; provided that
(i) such Liens are not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, Permitted Investment or other
Investment permitted pursuant to Section 10.2.5 or and (ii) such Liens attach
solely to such Property acquired and do not include any Accounts, Inventory or
other Equipment, Real Estate or other Collateral that may be included in the
Borrowing Base or utilized by Agents in calculating the Fixed Asset Formula
Amount hereunder;

 

(v)           ground leases in respect of real property on which facilities
owned or leased by the Borrowers or any of their respective Subsidiaries are
located; and

 

(w)          such other Liens as Agents and Required Lenders in their sole
discretion may hereafter approve in writing.

 

The foregoing negative pledge shall not apply to any Margin Stock to the extent
such application would violate or require filings or other actions by any Lender
under Regulation U or any similar law.

 

10.2.4      Capital Expenditures.  Make Capital Expenditures (excluding any
assets acquired pursuant to Section 10.2.5 hereof) in excess of $40,000,000 in
the aggregate during any Fiscal Year, unless at the time of the making of such
Capital Expenditure, Borrowers satisfy the Negative Covenant Availability
Condition and no Event of Default exists; provided, however, that if the amount
of Capital Expenditures (excluding any assets acquired pursuant by to
Section 10.2.5 hereof) permitted to be made in any Fiscal Year exceeds the
amount actually made, such excess amount may be carried forward to the next
Fiscal Year.

 

10.2.5      Distributions; Upstream Payments.  Neither SEI nor any Borrower
shall, and shall not permit any of their respective Subsidiaries to, declare or
make any Distributions, except (a) Distributions for the purpose of paying
permitted Merger Transaction Costs, (b) Upstream Payments, (c) Distributions to
SEI for the purpose of paying all costs and expenses incurred by SEI in the
Ordinary Course of Business in an amount not to exceed $25,000,000 during any
Fiscal Year related to the oversight, management, administration and support of
the business and affairs of the Obligors and their Subsidiaries and serving as
holding company for the Obligors and their Subsidiaries, including direct and
indirect costs, compensation and business costs related to employees (including
salary, bonuses and

 

104

--------------------------------------------------------------------------------


 

health, welfare and other benefits), contractors, temporary and other workers,
consulting, professional and advisory fees and expenses, taxes and overhead
costs and expenses, including rent, equipment, supplies, storage, licenses and
other costs; (d) Distributions to SEI or to any direct or indirect parent
company of SEI so long as either (x) Borrowers are in compliance with the
Negative Covenant Availability Condition (i) for a period of 90 consecutive
calendar days prior to any such Distribution and (ii) immediately after giving
pro forma effect to such Distribution, or (y) immediately after giving effect to
such Distribution, Borrowers (i) are in compliance with the Consolidated Fixed
Charge Coverage Ratio covenant set forth in Section 10.3 (regardless of whether
the Aggregate Availability of Borrowers is then less than the Financial Covenant
Availability Condition) and (ii) have pro forma Aggregate Availability of at
least 10% of the Revolver Commitments (excluding the Fixed Asset Formula Amount
on the date thereof), in each case at the time of and after giving effect to any
such Distribution; and (e) payments by SEI to Holdings pursuant to a tax sharing
agreement permitted under Section 10.2.16(m), and any Distributions made by
SEI’s Subsidiaries for the sole purpose of allowing SEI to satisfy its payment
obligations under tax sharing agreements permitted under Section 10.2.16(m);
provided, however that U.S. Obligors may not make such Distributions for the
purpose of allowing SEI to satisfy its payment obligations under such tax
sharing agreements that relate to future Subsidiaries that are not Obligors or
Subsidiaries of Obligors.

 

10.2.6      Restricted Investments.  Make any Investment at any time that
Borrowers do not satisfy the Negative Covenant Availability Condition or an
Event of Default exists, except (a) Permitted Investments and (b) Permitted
Acquisitions, in each case subject to the terms and conditions thereof
(including any requirement thereunder that no Event of Default exist or that the
Negative Covenant Availability Condition is complied with).

 

10.2.7      Disposition of Assets.  Make any Asset Disposition at any time that
Borrowers do not satisfy the Negative Covenant Availability Condition or an
Event of Default exists, except (a) a Permitted Asset Disposition, (b) a
disposition of Equipment under Section 8.4.2, or (c) transfer of Property (other
than Equipment or Real Estate) by a Subsidiary or Obligor to a Borrower;
provided that unless (i) Aggregate Availability equals or exceeds an amount
equal to the greater of (A) $45,000,000 or (B) the sum of (I) the Fixed Asset
Formula Amount plus (II) $25,000,000 on the date of any such disposition and at
all times for ninety (90) consecutive days preceding the date of any such
disposition,  and (ii) no Event of Default exists as of the date of any such
disposition, the Net Proceeds of any such disposition shall be remitted to
Administrative Agent for application to the Obligations.

 

10.2.8      Loans.  Make any loans or other advances of money to any Person at
any time that the Borrowers do not satisfy the Negative Covenant Availability
Condition or an Event of Default exists, except (a) advances to an officer or
employee of an Obligor, a Subsidiary of an Obligor, Femco, JV Europe or SE
Holding (or any Subsidiary thereof) for salary, bonus, travel expenses, moving
and other relocation expenses, commissions and similar items in the Ordinary
Course of Business; (b) prepaid expenses and extensions of trade credit made in
the Ordinary Course of Business; (c) deposits with financial institutions
permitted hereunder; (d) intercompany loans by a U.S. Borrower to another U.S.
Borrower or by a Canadian Obligor to another Canadian Obligor; and (e) Debt
permitted under Section 10.2.1; and (f) Investments permitted under
Section 10.2.5.

 

10.2.9      Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Subordinated Debt or Borrowed Money (other than
the Obligations), prior to its scheduled due date, except for:

 

(b)           (a) redemption, retirement or defeasance in full of the Existing
Senior Notes within eighty (80) days after the Closing Date,

 

105

--------------------------------------------------------------------------------


 

(c)           (b) payment of the amounts required under the Brownwood Lease in
order for Borrowers to consummate the exercise of their option to purchase the
underlying Real Estate subject to the Brownwood Lease within the timeframe
therefor set forth in the Brownwood Lease; provided, that Borrowers deliver to
Administrative Agent, for the benefit of the Secured Parties, a Mortgage with
respect to such Real Estate and the Related Real Estate Documents with respect
thereto within sixty (60) days following Borrowers’ acquisition of a fee
(ownership) interest in the Real Estate subject to the Brownwood Lease,

 

(d)           (c) regularly scheduled payments of principal, interest and fees
and mandatory prepayments made pursuant to the agreements relating to such Debt,
but only to the extent (i) permitted under any applicable subordination
agreement relating to such Debt, and (ii) a Responsible Officer of Borrower
Agent shall have certified to Administrative Agent, not less than five
(5) Business Days prior to the date of payment, that all conditions set forth in
clause (c) have been or will have been satisfied on the date of payment, or

 

(e)           (d) if at the time of and after giving effect to any such payment,
(i) no Event of Default exists, (ii) either (x) Borrowers are in compliance with
the Negative Covenant Availability Condition, or (y) Borrowers are in compliance
with the Consolidated Fixed Charge Coverage Ratio covenant set forth in
Section 10.3 (regardless of whether the Aggregate Availability of Borrowers is
then less than the Financial Covenant Availability Condition) and have Aggregate
Availability of at least 10% of the Revolving Credit Facility (excluding the
Fixed Asset Formula Amount on the date thereof), and (iii) a Responsible Officer
of Borrower Agent shall have certified to Administrative Agent, not less than
five (5) Business Days prior to the date of payment, that all conditions set
forth in this clause (d) have been or will have been satisfied on the date of
payment.

 

10.2.10    Fundamental Changes.  Merge, amalgamate, combine or consolidate with
and into any Person, or permit any other Person to merge, amalgamate, combine or
consolidate with and into it, or liquidate, wind up its affairs or dissolve
itself, in each case whether in a single transactions or in a series of related
transactions, except that (a) any Subsidiary of a U.S. Obligor (other than a
Borrower) may merge, combine or consolidate with and into a U.S. Obligor (or
another Subsidiary of a U.S. Obligor) in a transaction in which such U.S.
Obligor is the surviving Person, or dissolve or liquidate so long as the assets
of such entity are distributed up to a U.S. Obligor shareholder, (b) any
Subsidiary of a Canadian Obligor may amalgamate, combine or consolidate with and
into a Canadian Obligor in a transaction in which such Canadian Obligor is the
surviving Person, or dissolve or liquidate so long as the assets of such entity
are distributed up to a Canadian Obligor shareholder, (c) any U.S. Obligor may
merge, or combine or consolidate with and into any other U.S. Obligor, (d) any
Canadian Obligor may merge, amalgamate, combine or consolidate with and into any
other Canadian Obligor, (e) any Immaterial Subsidiary or dormant Subsidiary of
an Obligor may merge, amalgamate, combine or consolidate with and into an
Obligor or its Subsidiaries, or dissolve or liquidate so long as the assets of
such entity are distributed up to an Obligor shareholder, and except for (f) 
transactions otherwise permitted under this Agreement (including but not limited
to transactions permitted pursuant to Sections 10.2.5 and 10.2.6 hereof), in
each case so long as such mergers, amalgamations, consolidations, dissolutions
or liquidations are permitted under and consummated in accordance with
Applicable Law.

 

10.2.11    Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
other than a Permitted Subsidiary; or permit any existing Subsidiary to issue
any additional Equity Interests except (a) director’s qualifying shares and
(b) Equity Interests granted to a Borrower or its Subsidiaries which are
promptly pledged to the Administrative Agent pursuant to the applicable Pledge
Agreement.

 

106

--------------------------------------------------------------------------------


 

10.2.12    Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents as in effect on the Closing Date, except for changes that do
not affect in any adverse way such Borrower’s or any of its Subsidiaries’ rights
and obligations to enter into and perform the Loan Documents to which it is a
party and to pay all of the Obligations and that do not otherwise have a
Material Adverse Effect.

 

10.2.13    Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Holdings, SEI, SEHC, Borrowers,
Subsidiaries, SE Holding and its Subsidiaries.

 

10.2.14    Accounting Changes.  (a) Make any material change in accounting
treatment or reporting practices, except in compliance with GAAP or (b) change
its Fiscal Year, in each case of the foregoing without the prior consent of the
Agents (which consent shall not be unreasonably withheld or delayed).

 

10.2.15    Hedging Agreements.  Enter into any Hedging Agreement, except to
hedge or mitigate risks arising in the Ordinary Course of Business to which any
Borrower or any of its Subsidiaries is exposed in the conduct of its business or
the management of its liabilities and not for any speculative purpose.

 

10.2.16    Conduct of Business.  Engage in any material line of business other
than a Similar Business.

 

10.2.17    Affiliate Transactions.  Enter into or be party to any transaction
with an Affiliate, at any time that Borrowers do not satisfy the Negative
Covenant Availability Condition or an Event of Default exists, except:

 

(b)           the transactions contemplated by the Loan Documents;

 

(c)           the Merger and Related Transactions and the payment of fees,
expenses and other obligations in connection therewith;

 

(d)           payment of reasonable compensation to officers and employees of
the direct or indirect parent company of SEI (or of its Affiliates in the
Ordinary Course of Business) for services actually rendered to SEI, Borrowers or
their respective Subsidiaries;

 

(e)           the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, directors, officers, employees and
consultants of SEI and its Subsidiaries or any direct or indirect parent of SEI
in the Ordinary Course of Business to the extent attributable to the ownership
or operation of SEI and its Subsidiaries;

 

(f)            transactions pursuant to any other agreement, instrument or
arrangement as in effect on the Closing Date and, to the extent entered into
after December 31, 2007 and involving aggregate consideration in excess of
$2,000,000 individually or $5,000,000 in the aggregate, set forth on Schedule
1.1.2, and any amendment thereto so long as such amendment is not
disadvantageous to the Lenders when taken as a whole in any material respect as
compared to the applicable agreement, instrument or arrangement as in effect on
the Closing Date;

 

(g)           transactions involving the purchase or sale of raw materials,
scrap, finished goods, enamels, and packaging in the Ordinary Course of
Business;

 

107

--------------------------------------------------------------------------------


 

(h)           the transfer of Equipment previously used in connection with a
closed or restructured facility;

 

(i)            transactions not otherwise restricted under Section 10.2 of this
Agreement with Affiliates pursuant to the reasonable requirements of such
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms that
are fully disclosed to Agents;

 

(j)            transactions pursuant to which an Obligor or its Subsidiary
licenses any intellectual property on a non-exclusive basis to or from any of
its Affiliates, including LS Cable, SE Holding, SEI or any of its Subsidiaries;

 

(k)           guarantees, to the extent constituting Permitted Contingent
Obligations or Existing Investments;

 

(l)            transactions that constitute Permitted Investments, Permitted
Acquisitions or Permitted Asset Dispositions, in each case to the extent
involving an Affiliate, or which are otherwise permitted under Sections 10.2.1,
10.2.4, 10.2.7, and 10.2.9;

 

(m)          transfers of funds in connection with cash management system in the
Ordinary Course of Business;

 

(n)           tax sharing agreements between Holdings and SEI and its
Subsidiaries providing for reimbursements to Holdings of taxes that SEI and its
Subsidiaries would have incurred and paid directly to the applicable
Governmental Authority (as the parent company of its Subsidiaries), had SEI and
its Subsidiaries not been consolidated with Holdings for tax purposes;

 

(o)           allocations and arrangements allocating costs of (i) business,
casualty, financial and other insurance, and (ii) health and welfare plans and
benefits; and

 

(p)           other transactions with Affiliates described on Schedule 1.1.2, or
otherwise consented to in writing by Agent and the Required Lenders.

 

10.2.18    Plans.  Become party to any Multiemployer Plan or Canadian Pension
Plan other than any in existence on the Closing Date.

 

10.2.19    Restrictions on Upstream Payments.  Create or suffer to exist any
encumbrance or restriction on the ability of a Subsidiary to make any Upstream
Payment, except for encumbrances or restrictions (i) pursuant to the Loan
Documents, (ii) existing under Applicable Law, (iii) pursuant to the Brownwood
Lease, (iv) pursuant to joint venture agreements with any Permitted Subsidiary
entered into in the Ordinary Course of Business, and (v) identified and fully
disclosed in Schedule 9.1.16.

 

10.2.20    Amendments to Funded Debt Documents.  Amend, supplement or otherwise
modify any document, instrument or agreement relating to any Debt for Borrowed
Money, individually or in the aggregate, having an aggregate principal amount
exceeding $50,000,000, in each case to the extent that such action would, taken
as a whole, reasonably be expected to be materially adverse to the interests of
Lenders. .

 

10.2.21    Environmental Matters.  The Borrowers’ and their Subsidiaries’
negative covenants with respect to environmental matters are set forth in the
Environmental Agreement.

 

108

--------------------------------------------------------------------------------


 

10.3        Consolidated Fixed Charge Coverage Ratio.  At any time that the
Aggregate Availability of Borrowers is less than the Financial Covenant
Availability Condition, SEI, Borrowers and their Subsidiaries shall maintain a
Consolidated Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 as of the
immediately preceding fiscal month end for which financial statements have been
(or were required to be) delivered hereunder and as of each subsequent fiscal
month.

 

To the extent that SEI, Borrowers and their Subsidiaries fail to satisfy the
Consolidated Fixed Charge Coverage Ratio covenant of this Section 10.3, such
failure shall not constitute an Event of Default hereunder if, within two
(2) Business Days after the date on which financial statements with respect to
the Test Period for which the Consolidated Fixed Charge Coverage Ratio is being
measured are required to be delivered pursuant to Section 10.1.2(a) or (b), any
Equity Investor or direct or indirect parent of SEI makes an equity contribution
(or provides Subordinated Debt pursuant to a debt subordination agreement
acceptable to Administrative Agent in all respects in its sole and absolute
discretion) to Borrowers, in an amount sufficient, when added to Consolidated
EBITDA, to satisfy the Fixed Charge Coverage Ratio, and provides Administrative
Agent with evidence thereof in form and substance satisfactory to Administrative
Agent; provided that, such equity cure right may be exercised by Borrowers and
any Equity Investor or direct or indirect parent of SEI only once during any
twelve (12) month period.

 

If, after the Aggregate Availability of Borrowers has fallen below the Financial
Covenant Availability Condition, Borrowers maintain Aggregate Availability of an
amount in excess of the Financial Covenant Availability Condition for a sixty
(60) consecutive day period and no Event of Default occurs or exists during such
60-day period, then the Applicable Agent will cease testing the Consolidated
Fixed Charge Coverage Ratio for the next Testing Period and thereafter unless
and until the Aggregate Availability of Borrowers again falls below the
Financial Covenant Availability Condition.

 

SECTION  11.      EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

11.1        Events of Default.  Each of the following as to any Borrower Group
shall be a “Event of Default” hereunder, if the same shall occur for any reason
whatsoever, whether voluntary or involuntary, by operation of law or otherwise:

 

(a)           Any Borrower within such Borrower Group fails to pay (i) any
payment of principal when due; (ii) any interest or fees within three
(3) Business Days of the due date; or (iii) any other Obligations within ten
(10) Business Days when due (in each case, whether at stated maturity, on
demand, upon acceleration or otherwise);

 

(b)           Any representation, warranty or other written statement of SEI,
any Borrower or any Material Subsidiary within such Borrower Group made in
connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

 

(c)           Any Borrower within such Borrower Group shall breach or fail to
perform any covenant contained in Section 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1(a),
10.1.2, 10.1.6, 10.1.7, 10.2 or 10.3;

 

(d)           SEI, any Borrower or any Material Subsidiary thereof within such
Borrower Group breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within thirty (30) days
after a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Administrative Agent, whichever is sooner; provided, however, that
such notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period;

 

109

--------------------------------------------------------------------------------


 

(e)           SEI, any Borrower or any Material Subsidiary that is a Guarantor
of the Borrower Group Obligations repudiates, revokes or attempts to revoke its
Guaranty or denies or contests the validity or enforceability of any Loan
Documents or Obligations, or the perfection or priority of any Lien granted to
the Applicable Agent; or any Loan Document ceases to be in full force or effect
for any reason (other than a waiver or release by Agents and Lenders);

 

(f)            Any breach or default of SEI, any Borrower or any Material
Subsidiary within such Borrower Group occurs under any document, instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Debt (other than the Obligations) in excess of
$10,000,000, if the maturity of or any payment with respect to such Debt may be
accelerated or demanded due to such breach;

 

(g)           Any judgment or order for the payment of money is entered against
SEI, any Borrower or any Material Subsidiary within such Borrower Group in an
amount that exceeds, individually or cumulatively with all unsatisfied judgments
or orders against all Obligors, $10,000,000 (net of any insurance coverage
therefor acknowledged in writing by the insurer), unless a stay of enforcement
of such judgment or order is in effect, by reason of a pending appeal or
otherwise;

 

(h)           Any loss, theft, damage or destruction occurs with respect to any
Collateral of members of such Borrower Group if the amount not covered by
insurance exceeds $10,000,000;

 

(i)            SEI or any Borrower is enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of its
business; SEI or any Borrower suffers the loss, revocation or termination of any
material license, permit, lease or agreement necessary to its business; there is
a cessation of any material part of the business of SEI or any Borrower for a
material period of time; any material Collateral or Property of SEI or any
Borrower is taken or impaired through condemnation; SEI or any Borrower agrees
to or commences any liquidation, dissolution or winding up of its affairs; or
SEI, any Borrower or any Material Subsidiary within such Borrower Group ceases
to be Solvent;

 

(j)            Any Insolvency Proceeding, liquidation, dissolution or winding up
is commenced by SEI, any Borrower or any of their Material Subsidiaries; (B) an
Insolvency Proceeding is commenced against SEI, any Borrower or any of their
Material Subsidiaries and either (i) such entity consents to the institution of
the proceeding against it, (ii) the petition commencing the proceeding is not
timely controverted by such entity, (iii) the petition is not dismissed within
thirty (30) days after its filing, or (iv) an order for relief is entered in the
proceeding; (C) a trustee (including an interim trustee), receiver, monitor,
sequestrator, liquidator, or similar official, is appointed to take possession
of any substantial Property of or to operate any of the business of SEI, any
Borrower or any of their Material Subsidiaries; or (D) SEI, any Borrower or any
of their Material Subsidiaries makes an offer of settlement, extension or
composition to its unsecured creditors generally;

 

(k)           A Reportable Event occurs that Administrative Agent, in its
reasonable discretion, determines constitutes grounds for termination by the
Pension Benefit Guaranty Corporation of any Multiemployer Plan or appointment of
a trustee for any Multiemployer Plan; any Multiemployer Plan is terminated or
any such trustee is requested or appointed and the resulting withdrawal
liability, if any, has a Material Adverse Effect; any Obligor within such
Borrower Group is in “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan resulting from any withdrawal
therefrom; or a Pension Event shall occur with respect to a Canadian Pension
Plan or Multi employer Plan which has resulted or could reasonably be expected
to result in a new net liability of the Borrower or any of the Guarantors in an
aggregate amount in excess of $10,000,000; or any Borrower or

 

110

--------------------------------------------------------------------------------


 

any of the Guarantors shall fail to pay or remit when due any amount for which
they are liable in respect of any Canadian Pension Plan or any Lien arises on
any property of any Borrower or any of the Guarantors under or in respect of any
Canadian Pension Plan (except for contribution amounts not due and delinquent)
and such failure or Lien would reasonably be expected to have a Material Adverse
Effect;

 

(l)            SEI or any Borrower is criminally indicted or convicted for (i) a
felony committed in the conduct of SEI’s or such Borrower’s business, or
(ii) any state or federal law (including the Controlled Substances Act, Money
Laundering Control Act and Illegal Exportation of War Materials Act) that could
reasonably be expected to lead to forfeiture of any material Collateral; or

 

(m)          A Change of Control occurs.

 

Notwithstanding the foregoing, an Event of Default shall be deemed to exist with
respect to all Borrower Groups and each Borrower within each such Borrower Group
(entitling Agents and Lenders to exercise all of their rights and remedies set
forth in the Loan Documents and under Applicable Law) if (a) an Event of Default
shall occur with respect to U.S. Borrowers, (b) Borrowers shall be in breach of
Section 10.3, (c) an Event of Default shall occur under Sections 11.1(e),
11.1(j), 11.1(l), or 11.1(m), or (d) U.S. Borrowers shall fail to pay any
amounts owing by any of them under any guaranty given in respect of any of the
Canadian Obligations.

 

11.2        Remedies upon Default.  If an Event of Default described in
Section 11.1(j) occurs with respect to any Borrower, then to the extent
permitted by Applicable Law, all Obligations shall become automatically due and
payable and all Commitments shall terminate, without any action by
Administrative Agent or notice of any kind.  Without in any way limiting the
right of Agents to demand payment of any portion of the Obligations payable on
demand in accordance with this Agreement, upon or at any time after the
occurrence of an Event of Default (other than pursuant to Section 11.1(j)) and
for so long as such Event of Default shall exist, the Applicable Agent may in
its discretion (and, upon receipt of written instructions to do so from the
Required Borrower Group Lenders, shall),  do any one or more of the following
from time to time:

 

(a)           declare any Borrower Group Obligations of the affected Borrower
Group(s) immediately due and payable, whereupon they shall be due and payable
without diligence, presentment, demand, protest or notice of any kind, all of
which are hereby waived by Borrowers to the fullest extent permitted by law;

 

(b)           terminate, reduce or condition any Borrower Group Commitments
applicable to such Borrower Group, or make any adjustment to the Borrowing Base;
provided, however, that upon the occurrence of an Event of Default specified in
Section 11.1(j), all of the Borrower Group Obligations of the affected Borrower
Group shall become automatically due and payable without declaration, notice or
demand by any Agent to or upon any Obligor and the Borrower Group Commitments to
each Borrower Group shall automatically terminate;

 

(c)           require Obligors to Cash Collateralize LC Obligations, or the
other Obligations described in clauses (ii) and (iii) of the definition of Cash
Collateralize, and, if Obligors within such Borrower Group fail promptly to
deposit such Cash Collateral, Lenders may (and shall upon the direction of
Required Lenders) advance the required Cash Collateral as Revolver Loans
(whether or not an Overadvance exists or is created thereby, or the conditions
in Section 6 are satisfied); and

 

(d)           exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC, PPSA or other

 

111

--------------------------------------------------------------------------------


 

Applicable Law.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to the Applicable Agent at a place
designated by the Applicable Agent; (iii) enter any premises where Collateral is
located and store Collateral on such premises until sold (and if the premises
are owned or leased by a Borrower, Borrowers agree not to charge for such
storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as the Applicable Agent, in its discretion,
deems advisable.  Each Borrower agrees that ten (10) days notice (or fifteen
(15) days notice with respect to Canadian Borrower to the extent required under
the PPSA) of any proposed sale or other disposition of Collateral by the
Applicable Agent shall be reasonable.  The Applicable Agent shall have the right
to conduct such sales on any Obligor’s premises, without charge, and such sales
may be adjourned from time to time in accordance with Applicable Law.  The
Applicable Agent shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and the Applicable Agent
may purchase any Collateral at public or, if permitted by law, private sale and,
in lieu of actual payment of the purchase price, may set off the amount of such
price against the Obligations.

 

11.3        License.  Each of the Agents is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
additional payment of royalty or other compensation to any Person) any or all
Intellectual Property of Borrowers, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral.  Each
Borrower’s rights and interests under Intellectual Property shall inure to
Agents’ benefit.

 

11.4        Setoff.  At any time during an Event of Default, the Applicable
Agent (and subject to the Applicable Agent’s consent, the Applicable Issuing
Bank, the Applicable Lenders), and any of their Affiliates are authorized, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Applicable Agent, the Applicable Issuing Bank, such Applicable
Lender or such Affiliate to or for the credit or the account of an Obligor
against any Borrower Group Obligations of the applicable Borrower Group,
irrespective of whether or not the Applicable Agent, the Applicable Issuing
Bank, such Applicable Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such Borrower Group
Obligations may be contingent or unmatured or are owed to a branch or office of
the Applicable Agent, the Applicable Issuing Bank, such Applicable Lender or
such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Agent (and subject to the
Applicable Agent’s consent, each Issuing Bank, each Lender), and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.

 

11.5        Remedies Cumulative; No Waiver.

 

11.5.1      Cumulative Rights.  All covenants, conditions, provisions,
warranties, guaranties, indemnities and other undertakings of Borrowers
contained in the Loan Documents are cumulative and not in derogation or
substitution of each other.  In particular, the rights and remedies of Agents
and Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and shall not be exclusive of any other rights or
remedies that Agents and Lenders may have, whether under any agreement, by law,
at equity or otherwise.

 

112

--------------------------------------------------------------------------------


 

11.5.2      Waivers.  The failure or delay of any of the Agents or any Lender to
require strict performance by Borrowers with any terms of the Loan Documents, or
to exercise any rights or remedies with respect to Collateral or otherwise,
shall not operate as a waiver thereof nor as establishment of a course of
dealing.  All rights and remedies shall continue in full force and effect until
Full Payment of all Obligations.  No modification of any terms of any Loan
Documents (including any waiver thereof) shall be effective, unless such
modification is specifically provided in a writing directed to Borrowers and
executed the Applicable Agent or the requisite Lenders, and such modification
shall be applicable only to the matter specified.  No waiver of any Default or
Event of Default shall constitute a waiver of any other Default or Event of
Default that may exist at such time, unless expressly stated.  If the Applicable
Agent or any Lender accepts performance by any Obligor under any Loan Documents
in a manner other than that specified therein, or during any Default or Event of
Default, or if any of the Agents or any Lender shall delay or exercise any right
or remedy under any Loan Documents, such acceptance, delay or exercise shall not
operate to waive any Default or Event of Default nor to preclude exercise of any
other right or remedy.  It is expressly acknowledged by Borrowers that any
failure to satisfy a financial covenant on a measurement date shall not be cured
or remedied by satisfaction of such covenant on a subsequent date, except to the
extent expressly set forth in Section 10.3.

 

11.6        Judgment Currency.  If, for the purpose of obtaining judgment in any
court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Agreement in Dollars or in any other currency
(hereinafter in this Section 11.6 called the “first currency”) into any other
currency (hereinafter in this Section 11.6 called the “second currency”), then
the conversion shall be made at the Exchange Rate for buying the first currency
with the second currency prevailing at the Administrative Agent’s close of
business on the Business Day next preceding the day on which the judgment is
given or (as the case may be) the order is made.  Any payment made by a Borrower
to any Credit Party pursuant to this Agreement in the second currency shall
constitute a discharge of the obligations of Borrowers to pay to such Credit
Party any amount originally due to the Credit Party in the first currency under
this Agreement only to the extent of the amount of the first currency which such
Credit Party is able, on the date of the receipt by it of such payment in any
second currency, to purchase, in accordance with such Credit Party’s normal
banking procedures, with the amount of such second currency so received.  If the
amount of the first currency converted from the second currency pursuant to the
preceding sentence falls short of the amount originally due to such Credit Party
in the first currency under this Agreement, Borrowers within such Borrower Group
agree that they will indemnify each Credit Party against and save such Credit
Party harmless from any shortfall so arising.  This indemnity shall constitute
an obligation of each such Borrower separate and independent from the other
obligations contained in this Agreement, shall give rise to a separate and
independent cause of action and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum or sums in respect of
amounts due to any Credit Party under any Loan Documents or under any such 
judgment or order.  Any such shortfall shall be deemed to constitute a loss
suffered by such Credit Party and Borrowers shall not be entitled to require any
proof or evidence of any actual loss.  If the amount of the first currency
exceeds the amount originally due to a Credit Party in the first currency under
this Agreement, such Credit Party shall promptly remit such excess to the
Borrowers in the affected Borrower Group.  The covenants contained in this
Section 11.6 shall survive the Full Payment of the Obligations under this
Agreement.

 

SECTION  12.      AGENTS

 

12.1        Appointment, Authority and Duties of Agents

 

12.1.1      Appointment and Authority of Administrative Agent.  Each Lender
appoints and designates Bank of America as Administrative Agent hereunder. 
Administrative Agent may, and each

 

113

--------------------------------------------------------------------------------


 

Lender authorizes Administrative Agent to, enter into all Loan Documents to
which Administrative Agent is intended to be a party and accept all Security
Documents, for Administrative Agent’s benefit and the Pro Rata benefit of
Lenders.  Each Lender agrees that any action taken by Administrative Agent or
Required Lenders or Required Borrower Group Lenders in accordance with the
provisions of the Loan Documents, and the exercise by Administrative Agent or
Required Lenders or Required Borrower Group Lenders of any rights or remedies
set forth therein, together with all other powers reasonably incidental thereto,
shall be authorized and binding upon all Lenders.  Without limiting the
generality of the foregoing, Administrative Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for U.S.
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as Administrative Agent each Loan
Document, including any intercreditor or subordination agreement, and accept
delivery of each Loan Document from any Obligor or other Person; (c) act as
collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; provided that Administrative Agent hereby appoints, authorizes and
directs each Lender to act as a collateral sub-agent for Administrative Agent
and the other Lenders for purposes of the perfection of all Liens with respect
to a Borrower’s Deposit Accounts maintained with, and all cash and Cash
Equivalents held by, such Lender; (d) subject to the direction of the Required
Borrower Group Lenders, manage, supervise or otherwise deal with the Collateral
of Borrowers; and (e) except as may be otherwise specifically restricted by the
terms of this Agreement and subject to the direction of the Required Borrower
Group Lenders, exercise all remedies given to Administrative Agent with respect
to any of the Collateral under the Loan Documents relating thereto, Applicable
Law or otherwise.  The duties of Administrative Agent shall be ministerial and
administrative in nature, and Administrative Agent shall not have a fiduciary
relationship with any Lender, Secured Party, Participant or other Person, by
reason of any Loan Document or any transaction relating thereto.  Administrative
Agent alone shall be authorized to determine whether any Accounts or Inventory
constitute Eligible Accounts or Eligible Inventory, or whether to impose or
release any reserve, which determinations and judgments, if exercised in good
faith, shall exonerate Administrative Agent from liability to any Lender or
other Person for any error in judgment.

 

12.1.2      Appointment and Authority of Canadian Agent.  Each Canadian Lender
hereby appoints and authorizes Canadian Agent to take such actions on its behalf
(and on behalf of Administrative Agent) and to exercise such powers under this
Agreement and the other Loan Documents with respect to the administration of all
Canadian Revolver Loans and other extensions of credit made to Canadian
Borrower.  Each Lender authorizes Administrative Agent to delegate to Canadian
Agent any and all of its obligations under this Agreement and the other Loan
Documents with respect to all actions required to be taken in Canada,
respectively, of any kind whatsoever.  Canadian Agent, when acting pursuant to
the authority granted hereunder, shall have all of the protections, indemnities,
rights and powers granted to Administrative Agent under this Agreement and any
other Loan Document.  Any proceeds realized by Canadian Agent in connection with
the enforcement of any Liens with respect to the Canadian Collateral, shall be
disbursed to Administrative Agent (unless otherwise directed by Administrative
Agent) for distribution to the Credit Parties entitled thereto in accordance
with Section 5.7.

 

12.1.3      Duties.  Each of the Agents (which term, as used in this sentence,
shall include reference to each of the Agents’ officers, directors, employees,
attorneys, agents and affiliates and to the officers, directors, employees,
attorneys and agents of each of the Agents’ affiliates) shall not have any
duties except those expressly set forth in the Loan Documents, nor be required
to initiate or conduct any Enforcement Action except to the extent directed to
do so by Required Lenders while an Event of Default exists.  The conferral upon
any of Agents of any right shall not imply a duty on any of Agents’ part to
exercise such right, unless instructed to do so by Required Lenders or Required
Borrower Group Lenders in accordance with this Agreement.  The duties of each of
the Agents shall be ministerial and

 

114

--------------------------------------------------------------------------------


 

administrative in nature, and none of the Agents shall have by reason of this
Agreement or any of the other Loan Documents a fiduciary or trust relationship
with any Credit Party or any Participants).

 

12.1.4      Agent Professionals.  Each of the Agents may perform its duties
through agents and employees.  Each of the Agents may consult with and employ
Agent Professionals, and shall be entitled to act upon, and shall be fully
protected in any action taken in good faith reliance upon, any advice given by
an Agent Professional.  None of the Agents shall be responsible for the
negligence or misconduct of any agents, employees or Agent Professionals
selected by it with reasonable care.

 

12.1.5      Instructions of Required Lenders and Required Borrower Group
Lenders.  The rights and remedies conferred upon each of the Agents under the
Loan Documents may be exercised without the necessity of joinder of any other
party, unless required by Applicable Law.  Each of the Agents may request
instructions from Required Lenders or the Borrower Group Lenders, as applicable,
with respect to any act (including the failure to act) in connection with any
Loan Documents, and may seek assurances to its satisfaction from Lenders of
their indemnification obligations under Section 12.6 against all Claims that
could be incurred by any of the Agents in connection with any act.  Each of the
Agents shall be entitled to refrain from any act until it has received such
instructions or assurances, and none of the Agents shall incur liability to any
Person by reason of so refraining.  Instructions of Required Lenders, or
Required Borrower Group Lenders, as applicable, shall be binding upon all
Lenders, and no Lender shall have any right of action whatsoever against any of
the Agents as a result of any of the Agents acting or refraining from acting in
accordance with the instructions of Required Lenders or Required Borrower Group
Lenders, as applicable.  Notwithstanding the foregoing, instructions by and
consent of all Lenders shall be required in the circumstances described in
Section 14.1.1, and in no event shall Required Lenders, or Required Borrower
Group Lenders, as applicable, without the prior written consent of each Lender,
direct any of the Agents to accelerate and demand payment of Loans held by one
Lender without accelerating and demanding payment of all other Loans, nor to
terminate the Commitments of one Lender without terminating the Commitments of
all Lenders.  In no event shall any of the Agents be required to take any action
that, in its opinion, is contrary to Applicable Law or any Loan Documents or
could subject any Agent Indemnitee to personal liability.

 

12.2        Agreements Regarding Collateral and Field Examination Reports

 

12.2.1      Lien Releases; Care of Collateral.  Lenders authorize each of the
Agents to release any Lien with respect to any Collateral of a Borrower Group
(a) upon Full Payment of the Borrower Group Obligations, (b) that is the subject
of an Asset Disposition which Borrowers certify in writing to the Applicable
Agent is a Permitted Asset Disposition or a Lien which Borrowers certify is a
Permitted Lien entitled to priority over the Applicable Agent’s Liens (and each
of the Agents may rely conclusively on any such certificate without further
inquiry), (c) that does not constitute a material part of the Collateral, or
(d) with such written consent as is required pursuant to Section 14.1.1.  None
of the Agents shall have any obligation whatsoever to any Lenders to assure that
any Collateral exists or is owned by a Borrower, or is cared for, protected,
insured or encumbered, nor to assure that the Applicable Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

 

12.2.2      Possession of Collateral.  Agents and Lenders appoint each other
Lender as agent for the purpose of perfecting Liens (for the benefit of Secured
Parties) in any Collateral that, under the UCC or other Applicable Law, can be
perfected by possession.  If any Lender obtains possession of any such
Collateral, it shall notify the Applicable Agent thereof and, promptly upon the
Applicable Agent’s request, deliver such Collateral to the Applicable Agent or
otherwise deal with such Collateral in accordance with the Applicable Agent’s
instructions.

 

115

--------------------------------------------------------------------------------


 

12.2.3      Reports.  Agents shall promptly, upon receipt thereof, forward to
each Lender copies of the results of any field audit or other examination or any
appraisal prepared by or on behalf of Agents with respect to any Obligor or
Collateral (“Report”).  Each Lender agrees (a) that neither Bank of America nor
any of Agents makes any representation or warranty as to the accuracy or
completeness of any Report, and shall not be liable for any information
contained in or omitted from any Report; (b) that the Reports are not intended
to be comprehensive audits or examinations, and that the Agents or any other
Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrowers’ books and records as well as upon representations of Borrowers’
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender’s internal use, and not to distribute any Report (or the
contents thereof) to any Person (except to such Lender’s Participants,
attorneys, accountants and other Persons with whom such Lender has a
confidential relationship) or use any Report in any manner other than
administration of the Loans and other Obligations.  Each Lender agrees to
indemnify and hold harmless each of the Agents and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as any Claims arising in connection with any
third parties that obtain all or any part of a Report through such Lender.

 

12.3        Reliance By Agents.  Each of the Agents shall be entitled to rely,
and shall be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.  As to any matters not expressly provided for by this Agreement
or any of the other Loan Documents, each of the Agents shall in all cases be
fully protected in acting or refraining from acting hereunder and thereunder in
accordance with the instructions of the Applicable Lenders, the Required Lenders
or the Required Borrower Group Lenders, as applicable, and such instructions and
any action taken or failure to act pursuant thereto shall be binding upon Credit
Parties.

 

12.4        Action Upon Default.  None of the Agents shall be deemed to have
knowledge of any Default or Event of Default unless it has received written
notice from a Lender or Borrower specifying the occurrence and nature thereof. 
If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Agents and the other Lenders thereof in writing.  Each
Lender agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agents and Required Lenders, or Required Borrower Group
Lenders, as applicable, it will not take any Enforcement Action, accelerate its
Obligations, or exercise any right that it might otherwise have under Applicable
Law to credit bid at foreclosure sales, UCC sales or other similar dispositions
of Collateral.  Notwithstanding the foregoing, however, a Lender may take action
to preserve or enforce its rights against an Obligor where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of Obligations held by such Lender, including the filing of proofs of claim in
an Insolvency Proceeding.

 

12.5        Ratable Sharing.  If any Lender shall obtain any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.7.1., as applicable, such Lender shall forthwith purchase from
Agents, Issuing Banks and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction, net of costs incurred in connection therewith, on a Pro
Rata basis or in accordance with Section 5.7.1., as applicable.  If any of such
payment or reduction is thereafter recovered from the purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery or additional costs, but without interest.

 

116

--------------------------------------------------------------------------------


 

12.6        Indemnification of Agent Indemnitees

 

12.6.1      Indemnification.  EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT WITHOUT
LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN DOCUMENTS),
ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY AGENT INDEMNITEE.  If any of the Agents is sued by any receiver,
trustee in bankruptcy, debtor-in-possession or other Person for any alleged
preference from an Obligor or fraudulent transfer, then any monies paid by
Agents in settlement or satisfaction of such proceeding, together with all
interest, costs and expenses (including attorneys’ fees) incurred in the defense
of same, shall be promptly reimbursed to Agents by Lenders to the extent of each
Lender’s Pro Rata share.

 

12.6.2      Proceedings.  Without limiting the generality of the foregoing, if
at any time (whether prior to or after the Commitment Termination Date) any
proceeding is brought against any Agent Indemnitees by an Obligor, or any Person
claiming through an Obligor, to recover damages for any act taken or omitted by
any of the Agents in connection with any Obligations, Collateral, Loan Documents
or matters relating thereto, or otherwise to obtain any other relief of any kind
on account of any transaction relating to any Loan Documents, each Lender agrees
to indemnify and hold harmless Agent Indemnitees with respect thereto and to pay
to Agent Indemnitees such Lender’s Pro Rata share of any amount that any Agent
Indemnitee is required to pay under any judgment or other order entered in such
proceeding or by reason of any settlement, including all interest, costs and
expenses (including attorneys’ fees) incurred in defending same.  In the
Applicable Agent’s discretion, the Applicable Agent may reserve for any such
proceeding, and may satisfy any judgment, order or settlement, from proceeds of
Collateral prior to making any distributions of Collateral proceeds to Lenders.

 

12.7        Limitation on Responsibilities of Agents.  None of the Agents shall
be liable to Lenders for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by the Applicable
Agent’s gross negligence or willful misconduct.  None of the Administrative
Agent’s assume any responsibility for any failure or delay in performance or any
breach by any Obligor or Lender of any obligations under the Loan Documents. 
None of the Agents makes to Lenders any express or implied warranty,
representation or guarantee with respect to any Obligations, Collateral, Loan
Documents or Obligor.  No Agent Indemnitee shall be responsible to Lenders for
any recitals, statements, information, representations or warranties contained
in any Loan Documents; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectibility, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectibility of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor or Account Debtor.  No Agent Indemnitee shall have any
obligation to any Lender to ascertain or inquire into the existence of any
Default or Event of Default, the observance or performance by any Obligor of any
terms of the Loan Documents, or the satisfaction of any conditions precedent
contained in any Loan Documents.

 

12.8        Successor Agents and Co-Agents

 

12.8.1      Resignation; Successor Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent (or Canadian
Agent) as provided below, Administrative Agent (or Canadian Agent) may resign at
any time by giving at least thirty (30) days written notice thereof to Lenders
and Borrowers within each affected Borrower Group.  Upon receipt of such notice,
Required Lenders shall have the right to appoint a successor Administrative
Agent (or Canadian Agent) which shall be (a) a Lender or an Affiliate of a
Lender; or (b) a commercial bank that is organized under the laws of the United
States or any state or district thereof, has a combined capital surplus of at
least

 

117

--------------------------------------------------------------------------------


 

$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers.  If no successor agent is appointed prior to the
effective date of the resignation of Administrative Agent (or Canadian Agent),
then Administrative Agent (or Canadian Agent) may appoint a successor agent from
among Lenders.  Upon acceptance by a successor Administrative Agent (or Canadian
Agent) of an appointment to serve as Administrative Agent (or Canadian Agent)
hereunder, such successor Administrative Agent (or Canadian Agent) shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Administrative Agent (or Canadian Agent) without further act, and the
retiring Administrative Agent (or Canadian Agent) shall be discharged from its
duties and obligations hereunder but shall continue to enjoy the benefits of the
indemnification set forth in Sections 12.6 and 14.2.  Notwithstanding any
Agent’s resignation, the provisions of this Section 12 shall continue in effect
for its benefit with respect to any actions taken or omitted to be taken by it
while Administrative Agent (or Canadian Agent).  Any successor by merger or
acquisition of the stock or assets of Bank of America shall continue to be
Administrative Agent (or Canadian Agent) hereunder without further act on the
part of the parties hereto, unless such successor resigns as provided above.

 

12.8.2      Separate Collateral Agent.  It is the intent of the parties that
there shall be no violation of any Applicable Law denying or restricting the
right of financial institutions to transact business in any jurisdiction.  If
Administrative Agent believes that it may be limited in the exercise of any
rights or remedies under the Loan Documents due to any Applicable Law, any of
the Agents may appoint an additional Person who is not so limited, as a separate
collateral agent or co-collateral agent.  If any of the Agents so appoints a
collateral agent or co-collateral agent, each right and remedy intended to be
available to Administrative Agent (or Canadian Agent) under the Loan Documents
shall also be vested in such separate agent.  Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Administrative Agent (or Canadian Agent) .  Lenders shall
execute and deliver such documents as Administrative Agent (or Canadian Agent)
deems appropriate to vest any rights or remedies in such agent.  If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Administrative Agent (or Canadian Agent) until appointment of a new agent.

 

12.9        Solidary Interests/Quebec Liens (Hypothecs).  For the purposes of
creating a solidarité active in accordance with Article 1541 of the Civil Code
of Québec between each Secured Party, taken individually, on the one hand, and
Administrative Agent, on the other hand, each Obligor granting a Lien (hypothec)
to Administrative Agent under the Civil Code of Quebec and each such Secured
Party acknowledges and agrees with Administrative Agent that such Secured Party
and Administrative Agent are hereby conferred the legal status of solidary
creditors of each such Obligor in respect of all indebtedness, liabilities and
other obligations, present and future, owed by each such Obligor to
Administrative Agent and such Secured Party hereunder and under the other Loan
Documents (collectively, the “Solidary Claim”) and that, accordingly, but
subject (for the avoidance of doubt) to Article 1542 of the Civil Code of
Québec, each such Obligor is irrevocably bound towards Administrative Agent and
each Secured Party in respect of the entire Solidary Claim of Administrative
Agent and such Secured Party.  As a result of the foregoing, the parties hereto
acknowledge that Administrative Agent and each Secured Party shall at all times
have a valid and effective right of action for the entire Solidary Claim of
Administrative Agent and such Secured Party and the right to give full
acquittance for it.  Accordingly, and without limiting the generality of the
foregoing, Administrative Agent, as solidary creditor with each Secured Party,
shall at all times have a valid and effective right of action in respect of the
Solidary Claim and the right to give a full acquittance for same.  By its
execution of the Loan Documents to which it is a party, each such Obligor not a
party hereto shall also be deemed to have accepted the stipulations hereinabove
provided.  The parties further agree and acknowledge that such

 

118

--------------------------------------------------------------------------------


 

Liens (hypothecs) under the Loan Documents shall be granted to Administrative
Agent, for its own benefit and for the benefit of Secured Parties, as solidary
creditor as hereinabove set forth.

 

12.10      Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees
that it has, independently and without reliance upon any of the Agents or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder.  Each Lender has made such inquiries concerning the Loan
Documents, the Collateral and each Obligor as such Lender feels necessary.  Each
Lender further acknowledges and agrees that the other Lenders and Agents have
made no representations or warranties concerning any Obligor, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Lender will, independently and without reliance upon the
other Lenders or Agents, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender, none
of the Agents shall have any duty or responsibility to provide any Lender with
any notices, reports or certificates furnished to Administrative Agent by any
Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of any of the Agents or any of Agents’
Affiliates.

 

12.11      Replacement of Certain Lenders.  If a Lender (an “Affected Lender”)
shall have (i) failed to fund its Pro Rata share of any Loan or LC Obligation
requested (or deemed requested) by a Borrower which such Lender is obligated to
fund under the terms of this Agreement and which such failure has not been cured
within two (2) Business Days, (ii) requested compensation from Borrower under
Section 3.6 to recover increased costs incurred by such Lender (or its parent or
holding company) which are not being incurred generally by the other Lenders (or
their respective parents or holding companies), (iii) delivered a notice
pursuant to Section 3.5 hereof claiming that such Lender is unable to extend
Interest Periods Loans to such Borrower for reasons not generally applicable to
the other Lenders, or (iv) failed or refused to give its consent to any
amendment, waiver or action for which consent of all of the Lenders (or all
Borrower Group Lenders, as applicable) is required and in respect of which the
Required Lenders (or Required Borrower Group Lenders, as applicable) have
consented, then, in any such case and in addition to any other rights and
remedies that any of Agents, any other Lender or Borrowers may have against such
Affected Lender, Borrower or the Applicable Agent may make written demand on
such Affected Lender (with a copy to Agents in the case of a demand by Borrowers
and a copy to Borrowers in the case of a demand by Agents) for the Affected
Lender to assign, and such Affected Lender shall assign pursuant to one or more
duly executed Assignment and Acceptances within five (5) Business Days after the
date of such demand, to one or more Lenders willing to accept such assignment or
assignments, or to one or more Eligible Assignees designated by Agents, all of
such Affected Lender’s rights and obligations under this Agreement (including
its Commitments and all Loans owing to it) in accordance with Section 13
hereof.  Each of the Agents is hereby irrevocably authorized to execute one or
more Assignment and Acceptances as attorney-in-fact for any Affected Lender
which fails or refuses to execute and deliver the same within five (5) Business
Days after the date of such demand.  The Affected Lender shall be entitled to
receive, in cash and concurrently with execution and delivery of each such
Assignment and Acceptance, all amounts owed to the Affected Lender hereunder or
under any other Loan Document, including the aggregate outstanding principal
amount of the Loans owed to such Lender, together with accrued interest thereon
through the date of such assignment.  Upon the replacement of any Affected
Lender pursuant to this Section 12.11, such Affected Lender shall cease to have
any participation in, entitlement to, or other right to share in the Liens of
Agents in any Collateral and such Affected Lender shall have no further
liability to any Agent, any Lender or any other Person

 

119

--------------------------------------------------------------------------------


 

under any of the Loan Documents (except as provided in Section 12.6 hereof as to
events or transactions which occur prior to the replacement of such Affected
Lender), including any commitment to make Loans or purchase participations in
LC Obligations.

 

12.12      Remittance of Payments and Collections

 

12.12.1    Remittances Generally.  All payments by any Lender to any of Agents
shall be made by the time and on the day set forth in this Agreement, in
immediately available funds.  If no time for payment is specified or if payment
is due on demand by the Applicable Agent and request for payment is made by the
Applicable Agent by 11:00 a.m. (prevailing time in the location of the
Appropriate Notice Office) on a Business Day, payment shall be made by Lender
not later than 11:00 a.m. (prevailing time in the location of the Appropriate
Notice Office) on the next Business Day.  Payment by any of the Agents to any
Lender shall be made by wire transfer, in the type of funds received by the
Applicable Agent; provided, however, that if the Applicable Agent receives such
funds at or prior to 12:00 noon (prevailing time in the location of the
Appropriate Notice Office), such Applicable Agent shall pay such funds to such
Lender by 2:00 p.m. (prevailing time in the location of the Appropriate Notice
Office) on such Business Day, but if such Applicable Agent receives such funds
after 12:00 noon (prevailing time in the location of the Appropriate Notice
Office), such Applicable Agent shall pay such funds to such Lender by 2:00 p.m.
(prevailing time in the location of the Appropriate Notice Office) on the next
Business Day  Any such payment shall be subject to the Applicable Agent’s right
of offset for any amounts due from such Lender under the Loan Documents.

 

12.12.2    Failure to Pay.  If any Lender fails to pay any amount when due by it
to any of the Agents pursuant to the terms hereof, such amount shall bear
interest from the due date until paid at the Delayed Credit Party Payment Rate. 
In no event shall Borrowers be entitled to receive credit for any interest paid
by a Lender to the Applicable Agent.

 

12.12.3    Recovery of Payments.  If any of the Agents pays any amount to a
Lender in the expectation that a related payment will be received by the
Applicable Agent from an Obligor and such related payment is not received, then
the Applicable Agent may recover such amount from each Lender that received it. 
If any of the Agents determines at any time that an amount received under any
Loan Document must be returned to an Obligor or paid to any other Person
pursuant to Applicable Law or otherwise, then, notwithstanding any other term of
any Loan Document, the Applicable Agent shall not be required to distribute such
amount to any Lender.  If any amounts received and applied by any of the Agents
to any Obligations are later required to be returned by the Applicable Agent
pursuant to Applicable Law, Lenders shall pay to the Applicable Agent, on
demand, such Lender’s Pro Rata share of the amounts required to be returned.

 

12.13      Agents in their Individual Capacities.  As a Lender, Bank of America
shall have the same rights and remedies under the other Loan Documents as any
other Lender, and the terms “Lenders,” “Required Lenders” or any similar term
shall include Bank of America in its capacity as a Lender.  Each of Bank of
America and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide Bank Products to, act as trustee
under indentures of, serve as financial or other advisor to, and generally
engage in any kind of business with, Obligors and their Affiliates, as if Bank
of America were any other bank, without any duty to account therefor (including
any fees or other consideration received in connection therewith) to the other
Lenders.  In their individual capacity, Bank of America and its Affiliates may
receive information regarding Obligors, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and each
Lender agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to Lenders, if acquired in such
individual capacity and not as Administrative Agent hereunder.

 

120

--------------------------------------------------------------------------------


 

12.14      No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Lenders and Agents, and does not confer any rights or benefits upon
Borrowers or any other Person.  As between Borrowers and Agents, any action that
Agents may take under any Loan Documents shall be conclusively presumed to have
been authorized and directed by Lenders as herein provided.

 

SECTION  13.      BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

13.1        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers, Agents and Lenders and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents, and
(b) any assignment by a Lender must be made in compliance with Section 13.3. 
Each of the Agents may treat the Person which made any Loan as the owner thereof
for all purposes until such Person makes an assignment in accordance with
Section 13.3.  Any authorization or consent of a Lender shall be conclusive and
binding on any subsequent transferee or assignee of such Lender.

 

13.2        Participations

 

13.2.1      Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and Borrower Group
Commitments for all purposes, all amounts payable by Borrowers shall be
determined as if such Lender had not sold such participating interests, and
Borrowers and Agents shall continue to deal solely and directly with such Lender
in connection with the Loan Documents.  Each Lender shall be solely responsible
for notifying its Participants of any matters under the Loan Documents, and
Agents and the other Lenders shall not have any obligation or liability to any
such Participant.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.10 unless Borrowers
agree otherwise in writing.

 

13.2.2      Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Borrower Group Commitment in which such Participant has an
interest, postpones the Commitment Termination Date or any date fixed for any
regularly scheduled payment of principal, interest or fees on such Loan or
Borrower Group Commitment, or releases any Borrower, Guarantor or substantial
portion of the Collateral.

 

13.2.3      Benefit of Set-Off.  Borrowers agree that each Participant shall
have a right of set-off in respect of its participating interest relating to the
particular Borrower Group to the same extent as if such interest were owing
directly to a Lender, and each Lender shall also retain the right of set-off
with respect to any participating interests sold by it.  By exercising any right
of set-off, a Participant agrees to share with Lenders all amounts received
through its set-off, in accordance with Section 12.5 as if such Participant were
a Lender.

 

13.3        Assignments

 

13.3.1      Permitted Assignments.  A Lender may assign to any Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not

 

121

--------------------------------------------------------------------------------


 

a varying, percentage of the transferor Lender’s rights and obligations under
the Loan Documents and, in the case of a partial assignment, is in a minimum
principal amount of $5,000,000 (unless otherwise agreed by the Applicable Agent
in its discretion) and integral multiples of $5,000,000 in excess of that
amount; (b) except in the case of an assignment in whole of a Lender’s rights
and obligations, the aggregate amount of the Borrower Group Commitments retained
by the transferor Lender be at least $15,000,000 (unless otherwise agreed by the
Applicable Agent in its discretion); and (c) the parties to each such assignment
shall execute and deliver to Administrative Agent, for its acceptance and
recording, an Assignment and Acceptance.  Nothing herein shall limit the right
of a Lender to pledge or assign any rights under the Loan Documents to (i) any
Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors and any operating circular
issued by such Federal Reserve Bank, or (ii) counterparties to swap agreements
relating to any Loans; provided, however, that any payment by Borrowers to the
assigning Lender in respect of any Obligations assigned as described in this
sentence shall satisfy Borrowers’ obligations hereunder to the extent of such
payment, and no such assignment shall release the assigning Lender from its
obligations hereunder.

 

13.3.2      Effect; Effective Date.  Upon delivery to Administrative Agent of an
assignment notice in the form of Exhibit F, such assignment shall become
effective as specified in the notice, if it complies with this Section 13.3. 
From the effective date of such assignment, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder.  Upon consummation of an assignment, the
transferor Lender, Agents and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new Notes, as appropriate. The transferee Lender
shall comply with Section 5.10.3 with respect to U.S. Borrowers, and
Section 5.10.4 with respect to Canadian Borrower, in each case to the extent
compliance by such Lender is required thereunder.

 

13.4        Representation of Lenders.  Each Lender represents and warrants to
each Borrower, Administrative Agent and other Lenders that none of the
consideration used by it to fund its Loans or to participate in any other
transactions under this Agreement constitutes for any purpose of ERISA or
Section 4975 of the Internal Revenue Code assets of any “plan” as defined in
Section 3(3) of ERISA or Section 4975 of the Internal Revenue Code and the
interests of such Lender in and under the Loan Documents shall not constitute
plan assets under ERISA.

 

SECTION  14.      MISCELLANEOUS

 

14.1        Consents, Amendments and Waivers

 

14.1.1      Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of each of the
Agents, with the consent of Required Lenders, and each Obligor party to such
Loan Document; provided, however, that:

 

(b)           without the prior written consent of the Applicable Agent, no
modification shall be effective with respect to any provision in a Loan Document
that relates to any rights, duties or discretion of such Applicable Agent;

 

(c)           without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations or Section 2.3;

 

122

--------------------------------------------------------------------------------


 

(d)           without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase any Borrower Group
Commitment of such Lender; or (ii) reduce the amount of, or waive or delay
payment of, any principal, interest or fees payable to such Lender;

 

(e)           without the prior written consent of all Lenders (except a
defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (i) extend the Revolver Termination Date; (ii) alter
Section 5.7, 7 (except to add Collateral) or 14.1.1; (iii) amend the definitions
of Borrowing Base (and the component terms used in such definition), Pro Rata or
Required Lenders or Required Borrower Group Lenders; (iv) increase any advance
rate; (v) release a material portion of the Collateral, except as currently
contemplated by the Loan Documents; (vi) alter the time or amount of repayment
of any of the Loans (except a moratorium or deferral of payment pursuant to a
forbearance agreement entered into by Administrative Agent and the Required
Lenders with Borrowers at any time an Event of Default exists) or waive any
Event of Default resulting from nonpayment of the Loans on the due date thereof
(or within any applicable period of grace), (vii) forgive any of the
Obligations, except any portion of the Obligations held by a Lender who consents
in writing to such forgiveness, (viii) increase the Maximum Revolver Facility
Amount other than pursuant to Section 2.1.9, or (ix) release any Obligor from
liability for any Obligations, if such Obligor is Solvent at the time of the
release;

 

(f)            without the prior written consent of the Required Borrower Group
Lenders with respect to a Borrower Group, no amendment or waiver shall be
effective that would affect such Borrower Group, the Borrower Group Obligations
of such Borrower Group or the Collateral of such Borrower Group;

 

(g)           without the prior written consent of all Borrower Group Lenders
with respect to U.S. Borrowers, no modification shall be effective that would
increase the U.S. Revolver Facility Amount other than pursuant to Section 2.1.9,
and without the prior written consent of all Borrower Group Lenders with respect
to Canadian Borrower, no modification shall be effective that would increase the
Canadian Revolver Facility Amount other than pursuant to Section 2.1.9; and

 

(h)           the Required Borrower Group Lenders with respect to a Borrower
Group may waive any Default or Event of Default, except where the written
consent of all Applicable Lenders with respect to such Borrower Group is
required pursuant to clause (d) of this Section 14.1.1.

 

14.1.2      Limitations.  The agreement of Borrowers shall not be necessary to
the effectiveness of any modification of a Loan Document that deals solely with
the rights and duties of Lenders, Agents and/or Issuing Banks as among
themselves.  Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and no Affiliate of a Lender that is party to a Bank Product
agreement shall have any other right to consent to or participate in any manner
in modification of any other Loan Document.  The making of any Loans during the
existence of a Default or Event of Default shall not be deemed to constitute a
waiver of such Default or Event of Default, nor to establish a course of
dealing.  Any waiver or consent granted by Lenders hereunder shall be effective
only if in writing, and then only in the specific instance and for the specific
purpose for which it is given.

 

14.1.3      Payment for Consents.  No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

 

123

--------------------------------------------------------------------------------


 

14.1.4      Overadvances.  Unless otherwise directed in writing by the Required
Lenders, Agents may require Lenders to honor requests by Borrowers for
Overadvance Loans (in which event, and notwithstanding anything to the contrary
set forth in Section 2.1 or elsewhere in this Agreement, Lenders shall continue
to make Revolver Loans up to their Pro Rata share of the Borrower Group
Commitments) and to forbear from requiring Borrowers to cure an Overadvance,
(1) when no Event of Default exists (or if an Event of Default exists, when the
existence of such Event of Default is not known by Administrative Agent), if and
for so long as (i) such Overadvance does not continue for a period of more than
thirty (30) consecutive days, following which no Overadvance exists for at least
thirty (30) consecutive days before another Overadvance exists, (ii) the amount
of the Revolver Loans outstanding at any time does not exceed the aggregate of
the Commitments at such time, and (iii) the Overadvance is not known by the
Applicable Agent at the time in question to exceed $15,000,000; and
(2) regardless of whether or not an Event of Default exists, if the Applicable
Agent discovers the existence of an Overadvance not previously known by it to
exist, Lenders shall be obligated to continue making such Revolver Loans as
directed by the Applicable Agent only (A) if the amount of the Overadvance is
not increased by more than $15,000,000 above the amount determined by the
Applicable Agent to exist on the date of discovery thereof and (B) for a period
not to exceed fifteen (15) Business Days; provided, however, that without the
consent of all Lenders, the aggregate amount of the Overadvance permitted under
this Section 14.1.4, together with the aggregate amount of any Protective
Advances outstanding under Section 2.1.8, may not exceed $25,000,000 at any
time.  If any Overadvance shall continue to exist at any time after the
expiration of the periods set forth in clauses (1) or (2) above, the Applicable
Agent may (and shall at the request of the Required Lenders) demand payment
thereof.  In no event shall any Borrower or any other Obligor be deemed to be a
beneficiary of this Section 14.1.4 or authorized to enforce any of the
provisions of this Section 14.1.4.  The provisions of this Section 14.1.4 shall
be in addition to the provisions of Section 2.1.7 hereof.

 

14.2        General Indemnity.  EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS
THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEES, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION
PROVISIONS OF THE ENVIRONMENTAL AGREEMENTS SHALL BE THE SOLE AND EXCLUSIVE
INDEMNITY PROVISIONS APPLICABLE TO ANY INDEMNITEE WITH RESPECT TO THE
ENVIRONMENTAL DAMAGES DESCRIBED IN SECTION 6 THEREOF.

 

14.3        Limitations of Indemnities.  IN NO EVENT SHALL ANY PARTY TO A LOAN
DOCUMENT HAVE ANY OBLIGATION THEREUNDER TO INDEMNIFY AN INDEMNITEE WITH RESPECT
TO A CLAIM (A) THAT IS DETERMINED IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT
OF COMPETENT JURISDICTION TO RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (B) WHICH CONSTITUTE SPECIAL, INDIRECT,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) IN ANY WAY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 14.2
HEREOF, CANADIAN BORROWER’S OBLIGATION TO PAY AND INDEMNIFY SHALL BE LIMITED TO
MATTERS, FEES, EXPENSES CHARGES AND DISBURSEMENT, OR LOSSES, CLAIMS, DAMAGES AND
LIABILITIES WHICH ADMINISTRATIVE AGENT OR CANADIAN AGENT DETERMINES IN ITS
REASONABLE JUDGMENT TO BE PROPERLY ATTRIBUTABLE OR ALLOCABLE TO CANADIAN
BORROWER.  The obligation of each Obligor and Credit Party with respect to each
indemnity given by it in any Loan Documents shall survive Full Payment of the
Obligations.

 

124

--------------------------------------------------------------------------------


 

14.4        Notices and Communications

 

14.4.1      Notice Address.  Subject to Section 4.1.4, all notices, requests and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at Borrower Agent’s address shown on the signature
pages hereof, and to any other Person at its address shown on the signature
pages hereof (or, in the case of a Person who becomes a Lender after the Closing
Date, at the address shown on its Assignment and Acceptance), or at such other
address as a party may hereafter specify by notice in accordance with this
Section 14.4.  Each such notice, request or other communication shall be
effective only (a) if given by facsimile transmission, when transmitted to the
applicable facsimile number, if confirmation of receipt is received; (b) if
given by mail, three (3) Business Days after deposit in the U.S. mail, with
first-class postage pre-paid, addressed to the applicable address; or (c) if
given by personal delivery or nationally recognized overnight courier, when duly
delivered to the notice address with receipt acknowledged.  Notwithstanding the
foregoing, no notice to any of the Agents pursuant to Section 2.1.6, 2.3, 3.1.2
or 4.1.1 shall be effective until actually received by the individual to whose
attention at the Applicable Agent such notice is required to be sent.  Any
written notice, request or other communication that is not sent in conformity
with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party.  Any notice received by Borrower Agent
shall be deemed received by all Borrowers.

 

14.4.2      Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, and distribution of Loan Documents for
execution and matters permitted under Section 4.1.4.  Agents and the other
Credit Parties make no assurances as to the privacy and security of electronic
communications.  Electronic and voice mail may not be used as effective notice
under the Loan Documents.

 

14.4.3      Non-Conforming Communications.  Agents and the other Credit Parties
may rely upon any notices (including telephonic communications) purportedly
given by or on behalf of any Borrower even if such notices were not made in a
manner specified herein, were incomplete or were not confirmed, or if the terms
thereof, as understood by the recipient, varied from a later confirmation.  Each
Borrower shall indemnify and hold harmless each Indemnitee from any liabilities,
losses, costs and expenses arising from any telephonic communication purportedly
given by or on behalf of a Borrower, subject to the limitations set forth in
Section 14.3.

 

14.5        Performance of Borrowers’ Obligations.  Each of the Agents may, in
its discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by the Applicable Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of
Agents’ Liens in any Collateral; including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien.  All payments, costs and expenses (including
Extraordinary Expenses) of Agents under this Section shall be reimbursed to
Agents by Borrowers, on demand, with interest from the date incurred to the date
of payment thereof at the Default Rate applicable to U.S. Base Rate Revolver
Loans.  Any payment made or action taken by Agents under this Section shall be
without prejudice to any right to assert an Event of Default or to exercise any
other rights or remedies under the Loan Documents.

 

14.6        Credit Inquiries.  Each Borrower hereby authorizes Agents and the
other Credit Parties (but they shall have no obligation) to respond to usual and
customary credit inquiries from third parties

 

125

--------------------------------------------------------------------------------


 

concerning any Borrower or its Subsidiaries, in each case, subject to Agents’
and the other Credit Parties’ obligations under Section 14.13.

 

14.7        Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

 

14.8        Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several different limitations, tests or measurements to regulate the same or
similar matters, and they agree that these are cumulative and that each must be
performed as provided.  Except as otherwise specifically provided in another
Loan Document (by specific reference to the applicable provision of this
Agreement), if any provision contained herein is in direct conflict with any
provision in another Loan Document, the provision herein shall govern and
control.

 

14.9        Counterparts; Facsimile Signatures.  Any Loan Document may be
executed in counterparts, each of which taken together shall constitute one
instrument.  Loan Documents may be executed and delivered by facsimile, and they
shall have the same force and effect as manually signed originals. 
Administrative Agent may require confirmation by a manually-signed original, but
failure to request or deliver same shall not limit the effectiveness of any
facsimile signature.

 

14.10      Entire Agreement.  Time is of the essence of the Loan Documents.  The
Loan Documents embody the entire understanding of the parties with respect to
the subject matter thereof and supersede all prior understandings regarding the
same subject matter.

 

14.11      Obligations of Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents.  It shall not be necessary for any of the Agents or
any other Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of any of the Agents or
Lenders pursuant to the Loan Documents shall be deemed to constitute Agents and
Lenders to be a partnership, association, joint venture or any other kind of
entity, nor to constitute control of any Borrower.  Each Borrower acknowledges
and agrees that in connection with all aspects of any transaction contemplated
by the Loan Documents, Borrowers, Agents, Issuing Banks and Lenders have an
arms-length business relationship that creates no fiduciary duty on the part of
any of the Agents, Issuing Banks or Lenders, and each of Borrowers, Agents,
Issuing Banks and Lenders expressly disclaims any fiduciary relationship.

 

14.12      Lender Loss Sharing Agreement.

 

(a)           Definitions.  As used in this Section 14.12, the following terms
shall have the following meanings:

 

(i)            CAM: the mechanism for the allocation and exchange of interests
in the Loans, participations in Letters of Credit and collections thereunder
established under Section 14.12(b).

 

126

--------------------------------------------------------------------------------


 

(ii)           CAM Exchange: the exchange of the U.S. Lenders’ interests and the
Canadian Lenders’ interests provided for in Section 14.12(b).

 

(iii)          CAM Exchange Date: the first date after the Closing Date on which
there shall occur (a) any event described in Section 11.1(j) with respect to any
Borrower, or (b) an acceleration of Loans and termination of the Commitments
pursuant to Section 11.2.

 

(iv)          CAM Percentage: as to each Lender, a fraction, (a) the numerator
of which shall be the aggregate amount of such Lender’s Commitments immediately
prior to the CAM Exchange Date and the termination of the Commitments, and
(b) the denominator of which shall be the amount of the Commitments of all the
Lenders immediately prior to the CAM Exchange Date and the termination of the
Commitments.

 

(v)           Designated Obligations: all Obligations of the Borrowers with
respect to (a) principal and interest under the U.S. Revolver Loans, Canadian
Revolver Loans, Swingline Loans, Overadvance Loans and Protective Advances,
(b) unreimbursed drawings under Letters of Credit and interest thereon, and
(c) fees under Sections 3.2.2 and 3.2.3(a).

 

(vi)          Revolver Facilities: the facility established for the U.S.
Revolver Loans and the Canadian Revolver Loans, and Revolver Facility means any
one of such Revolver Facilities.

 

(b)           CAM Exchange.

 

(i)            On the CAM Exchange Date,

 

(a)           the Borrower Group Commitments for U.S. Revolver Loans and the
Borrower Group Commitments for Canadian Revolver Loans shall have terminated in
accordance with Section 11.2 of this Agreement,

 

(b)           each U.S. Lender shall fund its participation in any outstanding
Swingline Loans and Protective Advances in accordance with Section 4.1.3(b) and
Section 2.1.8 of this Agreement, and each Canadian Lender shall fund its
participation in any outstanding Swingline Loans and Protective Advances in
accordance with Section 4.1.3(b) and Section 2.1.8 of this Agreement,

 

(c)           each U.S. Lender shall fund its participation in any unreimbursed
drawings made under the applicable U.S. Letters of Credit pursuant to
Section 2.3.2(b), and each Canadian Lender shall fund its participation in any
unreimbursed drawings made under the applicable Canadian Letters of Credit
pursuant to Section 2.3.2(b), and

 

(d)           the Lenders shall purchase at par interests in the Designated
Obligations under each Revolver Facility (and shall make payments to
Administrative Agent for reallocation to other Lenders to the extent necessary
to give effect to such purchases) and shall assume the obligations to reimburse
Issuing Bank for unreimbursed drawings under outstanding Letters of Credit under
such Revolver Facility such that, in lieu of the interests of each Lender in the
Designated Obligations under Borrower Group Commitments for U.S. Revolver Loans
and the Borrower Group Commitments for Canadian Revolver

 

127

--------------------------------------------------------------------------------


 

Loans in which it shall participate immediately prior to the CAM Exchange Date,
such Lender shall own an interest equal to such Lender’s CAM Percentage in each
component of the Designated Obligations immediately following the CAM Exchange.

 

(ii)           Each Lender and each Person acquiring a participation from any
Lender as contemplated by Section 13.2 hereby consents and agrees to the CAM
Exchange.  Each Borrower agrees from time to time to execute and deliver to
Lenders all such promissory notes and other instruments and documents as
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of Lenders after giving effect to the CAM
Exchange, and each Lender agrees to surrender any promissory notes originally
received by it in connection with its Loans under this Agreement to
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of any Lender to deliver or accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

 

(iii)          As a result of the CAM Exchange, from and after the CAM Exchange
Date, each payment received by Administrative Agent pursuant to any Loan
Document in respect of any of the Designated Obligations shall be distributed to
Lenders, pro rata in accordance with their respective CAM Percentages.

 

(iv)          In the event that on or after the CAM Exchange Date, the aggregate
amount of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by Issuing Bank that is not reimbursed by
U.S. Borrowers or Canadian Borrower, as applicable, then each Lender shall
promptly reimburse Issuing Bank for its CAM Percentage of such unreimbursed
payment.

 

Notwithstanding any other provision of this Section 14.12, each of Agents and
Lenders agree that if any of Agents or Lenders is required under Applicable Law
to withhold or deduct any taxes or other amounts from payments made by it
hereunder or as a result hereof, such Person shall be entitled to withhold or
deduct such amounts and pay over such taxes or other amounts to the applicable
Governmental Authority imposing such tax without any obligation to indemnify any
of Agents or Lenders with respect to such amounts and without any other
obligation of gross up or offset with respect thereto and there shall be no
recourse whatsoever by Agents or Lenders subject to such withholding to Agents
or any other Lenders making such withholding and paying over such amounts, but
without diminution of the rights of Agents or such Lenders subject to such
withholding as against Borrowers and the other Obligors to the extent (if any)
provided in this Agreement and the other Loan Documents.  Any amounts so
withheld or deducted shall be treated as, for the purpose of this Section 14.12,
having been paid to Agents or such Lenders with respect to which such
withholding or deduction was made.

 

14.13      Confidentiality.  During the term of this Agreement, the Credit
Parties agree to take reasonable precautions to maintain the confidentiality of
any information that Borrowers deliver to the Credit Parties and identify as
confidential at the time of delivery, except that Administrative Agent and any
of the other Credit Parties may disclose such information (a) to their
respective officers, directors, employees, Affiliates and agents, including
legal counsel, auditors and other professional advisors; (b) to any party to the
Loan Documents from time to time; (c) pursuant to the order of any court or
administrative agency; (d) upon the request of any Governmental Authority
exercising regulatory authority over the Applicable Agent or such other Credit
Party; (e) which ceases to be confidential, other than by an act or omission of
the Applicable Agent or any other Credit Party, or which becomes available to
the Applicable Agent or any other Credit Party on a non-confidential basis;
(f) to the extent reasonably

 

128

--------------------------------------------------------------------------------


 

required in connection with any litigation relating to any Loan Documents or
transactions contemplated thereby, or otherwise as required by Applicable Law;
(g) to the extent reasonably required for the exercise of any rights or remedies
under the Loan Documents; (h) to any actual or proposed party to a Bank Product
or to any Transferee, as long as such Person agrees to be bound by the
provisions of this Section; (i) to the National Association of Insurance
Commissioners or any similar organization, or to any nationally recognized
rating agency that requires access to information about a Credit Party’s
portfolio in connection with ratings issued with respect to such Credit Party;
(j) to any investor or potential investor in an Approved Fund that is a Credit
Party or Transferee, but solely for use by such investor to evaluate an
investment in such Approved Fund, or to any manager, servicer or other Person in
connection with its administration of any such Approved Fund; or (k) with the
consent of Borrowers.  Notwithstanding the foregoing, Agents and the other
Credit Parties may with the prior written consent of Borrowers, issue and
disseminate to the public general information describing this credit facility,
including the names and addresses of Borrowers and a general description of
Borrowers’ businesses, and may use Borrowers’ names in advertising and other
promotional materials.

 

14.14      Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF GEORGIA
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS); PROVIDED, HOWEVER, THAT IF THE LAWS OF
ANY JURISDICTION OTHER THAN GEORGIA SHALL GOVERN IN REGARD TO THE VALIDITY,
PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL
MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH
OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

 

14.15      Consent to Forum.  EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE NORTHERN DISTRICT OF GEORGIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY
WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT.  EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  Nothing herein shall
limit the right of any of the Agents or any other Credit Party to bring
proceedings against any Obligor in any other court.  Nothing in this Agreement
shall be deemed to preclude enforcement by Agents of any judgment or order
obtained in any forum or jurisdiction.

 

14.16      Waivers by Borrowers.  To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which each of Agents
and the other Credit Parties hereby also waive) in any proceeding, claim or
counterclaim of any kind relating in any way to any Loan Documents, Obligations
or Collateral; (b) presentment, demand, and protest, and notice of presentment,
default, non-payment, maturity, release, compromise, settlement, extension or
renewal of any commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agents on which a
Borrower may in any way be liable, and hereby ratifies anything Agents may do in
this regard; (c) notice prior to taking possession or control of any Collateral 
or any bond or security which might be required by any court prior to allowing
Agents to exercise any of Agents’ remedies; (d) the benefit of all valuation,
appraisement and exemption laws; (e) any claim against any of Agents or the
other Credit Parties, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents

 

129

--------------------------------------------------------------------------------


 

or transactions relating thereto; and (f) notice of acceptance hereof.  Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Agents and the other Credit Parties entering into this Agreement and that Agents
and the other Credit Parties are relying upon the foregoing in their dealings
with Borrowers.  Each Borrower has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

 

14.17      PATRIOT Act Notice.  Agents and the other Credit Parties hereby
notify Borrowers that pursuant to the requirements of the PATRIOT Act, Agents
and the other Credit Parties are required to obtain, verify and record
information that identifies each Borrower, including its legal name, address,
tax ID number and other information that will allow Agents and the other Credit
Parties to identify it in accordance with the PATRIOT Act.  Agents and the other
Credit Parties will also require information regarding each personal guarantor,
if any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.

 

14.18      JV Europe.  Nothing in this Agreement shall be deemed to cause JV
Europe or its subsidiaries to become a guarantor of or pledge its assets to
secure the Obligations, nor shall this Agreement prohibit JV Europe or its
subsidiaries from paying dividends, making payments under its indebtedness to
Nexans or its secured lending arrangements or to prohibit SEI from issuing new
shares of its common stock in payment of the put price which may be payable to
Nexans with respect to JV Europe.

 

14.19      Amendment and Restatement.  This Agreement amends and restates the
Existing Loan Agreement. All rights, benefits, indebtedness, interests,
liabilities and obligations of the parties to the Existing Loan Agreement are
hereby renewed, amended, restated and superseded in their entirety according to
the terms and provisions set forth herein.  This Agreement does not constitute,
nor shall it result in, a waiver of or release, discharge or forgiveness of any
amount payable pursuant to the Existing Loan Agreement or the other Loan
Documents executed in connection therewith (the “Existing Loan Documents”) or
any indebtedness, liabilities or obligations of the Existing Borrowers
thereunder, all of which are renewed and continued and are hereafter payable and
to be performed in accordance with this Agreement and the other Loan Documents. 
Neither this Agreement nor any other Loan Document extinguishes the indebtedness
or liabilities outstanding in connection with the Existing Loan Documents, nor
do they constitute a novation with respect thereto.  All security interests,
pledges, assignments and other Liens previously granted by Existing Borrowers
pursuant to the Original Loan Documents are hereby renewed and continued, and
all such security interests, pledges, assignments and other Liens shall remain
in full force and effect as security for the Obligations except as modified by
the provisions hereof.  Amounts in respect of interest, fees and other amounts
payable to or for the account of Agents and the other Credit Parties shall be
calculated (i) in accordance with the provisions of the Original Loan Agreement
with respect to any period (or a portion of any period) ending prior to the
Closing Date, and (ii) in accordance with the provisions of this Agreement with
respect to any period (or a portion of any period) commencing on or after the
Closing Date.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURES BEGIN ON FOLLOWING PAGE]

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

BORROWERS:

 

 

 

SUPERIOR ESSEX COMMUNICATIONS LP

 

 

 

By:

 

       Title:

 

 

 

 

Address:

 

6120 Powers Ferry Road, Suite 150 Atlanta,

 

Georgia 30339

 

Attention: Chief Financial Officer

 

Telecopier No.: (770) 303-8892

 

 

 

ESSEX GROUP, INC.

 

 

 

 

 

By:

 

       Title:

 

 

 

 

Address:

 

c/o Superior Essex Communications LP

 

6120 Powers Ferry Road, Suite 150 Atlanta,

 

Georgia 30339

 

Attention: Chief Financial Officer

 

Telecopier No.: (770) 303-8892

 

 

 

ESSEX GROUP CANADA INC.

 

 

 

 

 

By:

 

       Title:

 

 

 

 

Address:

 

c/o Superior Essex Communications LP

 

6120 Powers Ferry Road, Suite 150 Atlanta,

 

Georgia 30339

 

Attention: Chief Financial Officer

 

Telecopier No.: (770) 303-8892

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

       Title:

 

 

 

 

Address:

 

300 Galleria Parkway, Suite 800

 

Atlanta, Georgia 30339

 

Attention: Loan Administration Manager

 

Telecopier No.: (404) 607-3276

 

 

 

CANADIAN AGENT:

 

 

 

BANK OF AMERICA, N.A. (ACTING THROUGH
ITS CANADA BRANCH),

 

as Canadian Agent

 

 

 

By:

 

       Title:

 

 

 

 

Address:

 

200 Front Street West, Suite 2700

 

Toronto, Ontario Canada M5V 3L2

 

Telecopier No.: (416) 349-4282

 

--------------------------------------------------------------------------------


 

 

U. S. LENDERS:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

 

       Title:

 

 

 

 

Address:

 

300 Galleria Parkway, Suite 800

 

Atlanta, Georgia 30339

 

Attention: Loan Administration Manager

 

Telecopier No.: (404) 607-3276

 

 

 

LIBOR Lending Office

 

300 Galleria Parkway, Suite 800

 

 

 

Attention: Loan Administration Manager

 

Telecopier No.: (404) 607-3276

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

 

 

       Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopier No.:

 

 

 

 

 

 

 

 

By:

 

 

       Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

LIBOR Lending Office:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopier No.:

 

 

--------------------------------------------------------------------------------


 

 

CANADIAN LENDERS:

 

 

 

BANK OF AMERICA, N.A.,

 

(ACTING THROUGH ITS CANADA BRANCH)

 

 

 

 

 

By:

 

       Title:

 

 

 

 

Address:

 

200 Front Street West, Suite 2700

 

Toronto, Ontario Canada M5V 3L2

 

Telecopier No.: (416) 349-4282

 

 

 

[BARCLAYS BANK PLC]

 

 

 

 

 

By:

 

      Title:

 

 

 

 

Address:

 

 

 

 

 

By:

 

     Title:

 

 

 

 

Address:

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 1.1.1

to

Second Amended and Restated Loan Agreement

 

BORROWER GROUP COMMITMENTS OF LENDERS FOR REVOLVER LOANS

 

Lender

 

U.S. Revolver
Commitment

 

Canadian Revolver
Commitment
Dollar Equivalent of:

 

Total Commitments
Dollar Equivalent of:

 

Bank of America, N.A.

 

$

198,000,000.00

 

 

 

$

198,000,000.00

 

Barclays Bank PLC

 

$

132,000,000.00

 

 

 

$

132,000,000.00

 

Bank of America, N.A. (acting through its Canada branch)

 

 

 

$

12,000,000.00

 

$

12,000,000.00

 

Barclays Bank PLC

 

 

 

$

8,000,000.00

 

$

8,000,000.00

 

Total:

 

$

330,000,000.00

 

$

20,000,000.00

 

$

350,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A-1                        US Revolver Notes

EXHIBIT A-2                        Canadian Revolver Notes

EXHIBIT B                            Reserved

EXHIBIT C                            Compliance Certificate

EXHIBIT D                            LC Request

EXHIBIT E                            Form of Assignment and Acceptance

EXHIBIT F                            Form of Notice of Assignment and Acceptance

 

--------------------------------------------------------------------------------


 

ExhibIT A-1

to

 

Second Amended and Restated Loan Agreement

 

[AMENDED AND RESTATED] REVOLVER NOTE (U.S.)

 

                      , 2008

$                             

 Atlanta, Georgia

 

 

 

 

SUPERIOR ESSEX COMMUNICATIONS LP (hereinafter referred to as “Superior Essex”
and “Borrower Agent”), a Delaware limited partnership, and ESSEX GROUP, INC., a
Michigan corporation (“Essex”; Superior Essex and Essex collectively referred to
herein as “U.S. Borrowers” and individually as a “U.S. Borrower”), for value
received, hereby unconditionally promise to pay, on a joint and several basis,
to the order of                                                         
(“Lender”), the principal sum of                                 DOLLARS
($                      ), or such lesser amount as may be advanced by Lender as
U.S. Revolver Loans and owing as U.S. LC Obligations from time to time under the
Loan Agreement described below, together with all accrued and unpaid interest
thereon.  Terms are used herein as defined in the Second Amended and Restated
Loan Agreement dated August 5, 2008, among U.S. Borrowers,  the other borrowers
named therein, Bank of America, N.A., as collateral and administrative agent
(together with its successors in such capacity, “Administrative Agent”), for
itself and the financial institutions from time to time parties thereto as
lenders (“Lenders”), certain other agents and such Lenders, as such agreement
may be amended, modified, renewed or extended from time to time (“Loan
Agreement”).  Capitalized terms used herein, unless otherwise defined herein,
shall have the meanings ascribed to such terms in the Loan Agreement.

 

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Lender’s U.S. Revolver Loans and U.S. LC Obligations under the
Loan Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of U.S. Borrowers.  The
Loan Agreement contains provisions for acceleration of the maturity of this Note
upon the happening of certain stated events, and for the borrowing, prepayment
and reborrowing of amounts upon specified terms and conditions.

 

The holder of this Note is hereby authorized by U.S. Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to U.S. Revolver Loans and U.S. LC Obligations, and the payment
thereof.  Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of U.S. Borrowers hereunder or under
any other Loan Documents.

 

--------------------------------------------------------------------------------


 

Time is of the essence under this Note.  Each U.S. Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  U.S. Borrowers jointly and severally
agree to pay, and to save the holder of this Note harmless against, any
liability for the payment of all costs and expenses (including without
limitation reasonable attorneys’ fees) if this Note is collected by or through
an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by U.S. Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to U.S. Borrowers or credited as a payment of principal, in accordance with the
Loan Agreement.  It is the intent hereof that U.S. Borrowers not pay or contract
to pay, and that holder of this Note not receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by U.S. Borrowers under Applicable Law.

 

This Note shall be governed by the laws of the State of Georgia, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 

[This Note amends and restates that certain Amended and Restated Revolver Note
dated April 14, 2006, from Borrowers to Lender in the original principal amount
of $                            (the “Prior Note”). Nothing contained herein or
in the Prior Note shall constitute a novation or an accord and satisfaction.]

 

IN WITNESS WHEREOF, this Revolver Note is executed the date set forth above.

 

 

 

SUPERIOR ESSEX COMMUNICATIONS LP

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

ESSEX GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ExhibIT A-2

to

 

Second Amended and Restated Loan Agreement

 

REVOLVER NOTE (CANADA)

 

                      , 2008

$                    

 Toronto, Ontario, Canada

 

 

 

 

ESSEX GROUP CANADA INC., a Nova Scotia company (“Canadian Borrower”), for value
received, hereby unconditionally promises to pay to the order of
                                                         (“Lender”), the
principal sum of                                 DOLLARS
($                      ), or such lesser amount as may be advanced by Lender as
Canadian Revolver Loans and owing as Canadian LC Obligations from time to time
under the Loan Agreement described below, together with all accrued and unpaid
interest thereon.  Terms are used herein as defined in the Second Amended and
Restated Loan Agreement dated August 5, 2008, among Canadian Borrower, the other
borrowers named therein, Bank of America, N.A., as collateral and administrative
agent (together with its successors in such capacity, “Administrative Agent”),
for itself and the financial institutions from time to time parties thereto as
lenders (“Lenders”), certain other agents and such Lenders, as such agreement
may be amended, modified, renewed or extended from time to time (“Loan
Agreement”).  Capitalized terms used herein, unless otherwise defined herein,
shall have the meanings ascribed to such terms in the Loan Agreement.

 

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Lender’s Canadian Revolver Loans and Canadian LC Obligations
under the Loan Agreement, to which reference is made for a statement of the
rights and obligations of Lender and the duties and obligations of Canadian
Borrower.  The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

 

The holder of this Note is hereby authorized by Canadian Borrower to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Canadian Revolver Loans and Canadian LC Obligations, and the
payment thereof.  Failure to make any notation, however, shall not affect the
rights of the holder of this Note or any obligations of Canadian Borrower
hereunder or under any other Loan Documents.

 

Time is of the essence under this Note.  Canadian Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of

 

--------------------------------------------------------------------------------


 

any suit against any party, and any notice of or defense on account of any
extensions, renewals, partial payments, or changes in any manner of or in this
Note or in any of its terms, provisions and covenants, or any releases or
substitutions of any security, or any delay, indulgence or other act of any
trustee or any holder hereof, whether before or after maturity.  Canadian
Borrower agrees to pay, and to save the holder of this Note harmless against,
any liability for the payment of all costs and expenses (including without
limitation reasonable attorneys’ fees) if this Note is collected by or through
an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Canadian Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Canadian Borrower or credited as a payment of principal, in accordance with
the Loan Agreement.  It is the intent hereof that Canadian Borrower not pay or
contract to pay, and that holder of this Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by Canadian Borrower under Applicable Law.

 

This Note shall be governed by the laws of the State of Georgia, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 

IN WITNESS WHEREOF, this Revolver Note is executed the date set forth above.

 

 

 

ESSEX GROUP CANADA INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ExhibIT B

to

 

Second Amended and Restated Loan Agreement

 

[Reserved.]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

to

 

Second Amended and Restated Loan Agreement

 

COMPLIANCE CERTIFICATE

 

[Letterhead of Borrower Agent]

 

                                , 20  

 

Bank of America, N.A., as Administrative Agent

 

300 Galleria Parkway, N.W.

 

Suite 800

 

Atlanta, Georgia 30339

 

The undersigned, the chief financial officer of Superior Essex Communications
LP, a Delaware limited partnership (“Borrower Agent”), as Borrower Agent, on
behalf of itself and the other Borrowers, gives this certificate to Bank of
America, N.A. as collateral and administrative agent (together with its
successors in such capacity, “Administrative Agent”) in accordance with the
requirements of Section 10.1.2 of that certain Second Amended and Restated Loan
Agreement dated August 5, 2008, among Borrowers, Administrative Agent, for
itself and the financial institutions from time to time parties thereto as
lenders (“Lenders”), certain other agents and such Lenders, as such agreement
may be amended, modified, renewed or extended from time to time (“Loan
Agreement”). Capitalized terms used in this Certificate, unless otherwise
defined herein, shall have the meanings ascribed to them in the Loan Agreement.

 

1.             Based upon my review of the balance sheets and statements of
income of Borrowers and their Subsidiaries for the [Fiscal Year] [quarterly
period] ending           , 20      , copies of which are attached hereto, I
hereby certify that:

 

(a)           Consolidated Fixed Charge Coverage Ratio was              to 1.0;

 

--------------------------------------------------------------------------------


 

(b)           Average Aggregate Availability during the period was
$                               ; and

 

(c)           Capital Expenditures for Borrowers during the period were
$                      .

 

2.             No Default exists on the date hereof, other
than:                                          [if none, so state]; and

 

3.             No Event of Default exists on the date hereof, other
than                                               [if none, so state].

 

4.             As of the date hereof, each Borrower is current in its payment of
all accrued rent and other charges to Persons who own or lease any premises
where any of the Collateral is located, and there are no pending disputes or
claims regarding any Borrower’s failure to pay or delay in payment of any such
rent or other charges.

 

5.             As of the date hereof, each Borrower’s payroll is current and all
payroll taxes have been withheld and deposited as required by law.

 

6.             Attached hereto is a schedule showing the calculations that
support Borrowers’ compliance [non-compliance] with the financial covenants, as
shown above.

 

Very truly yours,

 

 

SUPERIOR ESSEX COMMUNICATIONS LP,

 

as Borrower Agent

 

 

 

 

By:

 

 

 

 

 

 

, Chief Financial Officer

--------------------------------------------------------------------------------


 

EXHIBIT D

 

to

 

Second Amended and Restated Loan Agreement

 

LETTER OF CREDIT PROCUREMENT REQUEST

 

Bank of America, N.A., as Administrative Agent

 

Suite 800

 

300 Galleria Parkway

 

Atlanta, Georgia 30339

 

Attention:

 

This Letter of Credit Procurement Request is delivered to you pursuant to the
Second Amended and Restated Loan Agreement, dated August 5, 2008, among SUPERIOR
ESSEX COMMUNICATIONS LP (hereinafter referred to as “Superior Essex” or
“Borrower Agent”), a Delaware limited partnership, ESSEX GROUP, INC., a Michigan
corporation (hereinafter referred to as “Essex”; Superior Essex and Essex being
referred to collectively as “U.S. Borrowers,” and individually as a “U.S.
Borrower”), ESSEX GROUP CANADA INC., a Nova Scotia company (hereinafter referred
to as  “Canadian Borrower”, and together with U.S. Borrowers, “Borrowers”), BANK
OF AMERICA, N.A. (“BofA”), as collateral and administrative agent (in such
capacity, “Administrative Agent”) for itself and the financial institutions from
time to time parties thereto as lenders (“Lenders”), BANK OF AMERICA, N.A.
(THROUGH ITS CANADA BRANCH) (“BofA Canada”), as Canadian agent (in such
capacity, “Canadian Agent”) for itself and Lenders, such Lenders and the other
parties named therein (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Loan Agreement”). Unless otherwise
defined herein, terms used herein have the meanings assigned to them in the Loan
Agreement.

 

[U.S. Borrowers / Canadian Borrower] hereby request[s] that [BofA / BofA Canada]
(the “Issuing Bank”) issue a Letter of Credit, as follows:

 

(1)           Borrower’s/Account Party’s Name

 

(2)           Amount of Letter of
Credit:                                                                $

 

(3)           Issuance Date:

 

--------------------------------------------------------------------------------


 

(4)                                  Beneficiary’s Name:

 

(5)                                  Beneficiary’s Address:

 

 

(6)                                  Expiry Date:

 

(7)                                  Draw Conditions:

 

 

(8)                                  Single draw o or Multiple draw o

 

(9)                                  Purpose of Letter of Credit:

 

Attached hereto is the Issuing Bank’s form of LC Application, completed with the
details of the Letter of Credit requested herein.

 

Borrower Agent hereby certifies, on behalf of [U.S. Borrowers / Canadian
Borrower,] that each of the LC Conditions is now, and will on the date of
issuance of the Letter of Credit be, satisfied in all respects and that no
Default or Event of Default exists. Borrower Agent hereby ratifies and reaffirms
on behalf of [U.S. Borrowers / Canadian Borrower,] all of the Loan Documents and
[U.S. / Canadian] Obligations arising thereunder.

 

IN WITNESS WHEREOF, Borrower Agent, on behalf of [U.S. Borrowers / Canadian
Borrower,] has caused this Letter of Credit Procurement Request to be executed
and delivered by its duly authorized officer, this day of                 ,
20       .

 

--------------------------------------------------------------------------------


 

 

SUPERIOR ESSEX COMMUNICATIONS LP

 

 (“Borrower Agent”)

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

to

 

Second Amended and Restated Loan Agreement

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

[U.S. / CANADIAN OBLIGATIONS]

 

Dated as of                  , 20    

 

Reference is made to the Second Amended and Restated Loan Agreement dated 
August 5, 2008 (at any time amended, restated, modified or supplemented, the
“Loan Agreement”), among SUPERIOR ESSEX COMMUNICATIONS LP (hereinafter referred
to as “Superior Essex” or “Borrower Agent”), a Delaware limited partnership,
ESSEX GROUP, INC., a Michigan corporation (hereinafter referred to as “Essex”;
Superior Essex and Essex being referred to collectively as “U.S. Borrowers,” and
individually as a “U.S. Borrower”), ESSEX GROUP CANADA INC., a Nova Scotia
company (hereinafter referred to as  “Canadian Borrower”, and together with U.S.
Borrowers, “Borrowers”), BANK OF AMERICA, N.A. (“BofA”), as collateral and
administrative agent (in such capacity, “Administrative Agent”) for itself and
the financial institutions from time to time parties thereto as lenders
(“Lenders”), BANK OF AMERICA, N.A. (THROUGH ITS CANADA BRANCH), as Canadian
agent (in such capacity, “Canadian Agent”) for itself and Lenders, such Lenders
and the other parties named therein. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Loan
Agreement.

 

                                                               (the “Assignor”)
and                                                          (the “Assignee”)
agree as follows:

 

1.             Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (i) a principal amount of
$                                   of the outstanding [U.S. / Canadian]
Revolver Loans held by Assignor, and $                             of
participations of Assignor in [U.S. / Canadian] LC Obligations (which amounts,
according to the records of [Administrative Agent / Canadian Agent], represent,
        % of the total principal amount of outstanding [U.S. / Canadian]
Revolver Loans and [U.S. / Canadian] LC Obligations) and (ii) a principal amount
of $                               of Assignor’s Borrower Group Commitments
(which amount includes Assignor’s outstanding [U.S. / Canadian] Revolver Loans
being assigned to Assignee pursuant to clause (i) above and which, according to
the records of [Administrative Agent / Canadian Agent], represents (        %)
of the total Commitments of Lenders under the Loan Agreement (the “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest. This Agreement shall be effective from the date (the
“Assignment Effective Date”) on which Assignor receives both (x) the principal
amount of the Assigned Interest in the Loans on the Assignment Effective Date,
if any, and (y) a copy of this Agreement duly

 

--------------------------------------------------------------------------------


 

executed by Assignee. From and after the Assignment Effective Date, Assignee
hereby expressly assumes, and undertakes to perform, all of Assignor’s
obligations in respect of Assignor’s Commitments to the extent, and only to the
extent, of Assignee’s Assigned Interest, and all principal, interest, fees and
other amounts which would otherwise be payable to or for Assignor’s account in
respect of the Assigned Interest shall be payable to or for Assignee’s account,
to the extent such amounts have accrued subsequent to the Assignment Effective
Date.

 

2.             Assignor (i) represents that as of the date hereof, the aggregate
of its Borrower Group Commitments with respect to [U.S. Borrowers/Canadian
Borrower] under the Loan Agreement (without giving effect to assignments
thereof, which have not yet become effective) is $           , and the
outstanding balance of its Loans and participations in LC Obligations (unreduced
by any assignments thereof, which have not yet become effective) with respect to
such Borrower Group is $              ; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement or any other instrument or document furnished pursuant
thereto, other than that Assignor is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim:, [and] (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of [U.S.
Borrowers/Canadian Borrower], the performance or observance by [U.S.
Borrowers/Canadian Borrower] of any of [their / its] obligations under the Loan
Agreement or any of the Loan Documents[; and (iv) attaches the Notes held by it
and requests that [Administrative Agent / Canadian Agent] exchange such Notes
for new Notes payable to Assignee and the Assignor in the principal amounts set
forth on Schedule A hereto].

 

3.             Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (ii) confirms that it
has received a copy of the Loan Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 10.1.2 thereof, and
copies of such other Loan Documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance; (iii) agrees that it shall, independently and without reliance upon
the Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Agreement; (iv) confirms that it is eligible to
become an Assignee; (v) appoints and authorizes each of the Agents to take such
action as agent on its behalf and to exercise such powers under the Loan
Agreement as are delegated to Agents by the terms thereof, together with such
powers as are incidental thereto; (vi) agrees that it will strictly observe and
perform all the obligations that are required to be performed by it as a
“Lender” under the terms of the Loan Agreement and the other Loan Documents; and
(vii) agrees that it will keep confidential all information with respect to
[U.S. Borrowers/Canadian Borrower] furnished to it by [U.S. Borrowers/Canadian
Borrower] or the Assignor to the extent provided in the Loan Agreement.

 

4.             Assignor acknowledges and agrees that it will not sell or
otherwise dispose of the Assigned Interest or any portion thereof, or grant any
participation therein, in a manner which, or take any action in connection
therewith which, would violate the terms of any of the Loan Documents.

 

5.             This Agreement and all rights and obligations shall be
interpreted in accordance with and governed by the laws of the State of Georgia.
If any provision hereof would be invalid under Applicable Law, then such
provision shall be deemed to be modified to the extent necessary to render it
valid while

 

--------------------------------------------------------------------------------


 

most nearly preserving its original intent; no provision hereof shall be
affected by another provision’s being held invalid.

 

6.             Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission or by
first-class mail, shall be deemed given when sent and shall be sent as follows:

 

(a)                                  If to Assignee, to the following address
(or to such other address as Assignee may designate from time to time):

 

 

(b)                                 If to Assignor, to the following address (or
to such other address as Assignor may designate from time to time):

 

 

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

 

 

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

ABA No.

 

Account No.

 

Reference:

 

--------------------------------------------------------------------------------


 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

ABA No.

 

For Account of:

 

Reference:

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed and delivered by their respective duly authorized
officers, as of the date first above written.

 

 

 

 

(“Assignor”)

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(“Assignee”)

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A TO ASSIGNMENT AND ACCEPTANCE

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

to

 

Second Amended and Restated Loan Agreement

 

 

FORM OF NOTICE

 

Reference is made to (i) Second Amended and Restated Loan Agreement dated 
August 5, 2008 (at any time amended, restated, modified or supplemented, the
“Loan Agreement”), among SUPERIOR ESSEX COMMUNICATIONS LP (hereinafter referred
to as “Superior Essex” or “Borrower Agent”), a Delaware limited partnership,
ESSEX GROUP, INC., a Michigan corporation (hereinafter referred to as “Essex”;
Superior Essex and Essex being referred to collectively as “U.S. Borrowers,” and
individually as a “U.S. Borrower”), ESSEX GROUP CANADA INC., a Nova Scotia
company (hereinafter referred to as  “Canadian Borrower”, and together with U.S.
Borrowers, “Borrowers”), BANK OF AMERICA, N.A., as collateral and administrative
agent (in such capacity, “Administrative Agent”) for itself and the financial
institutions from time to time parties thereto as lenders (“Lenders”), BANK OF
AMERICA, N.A. (THROUGH ITS CANADA BRANCH), as Canadian agent (in such capacity,
“Canadian Agent”) for itself and Lenders, such Lenders and the other parties
named therein, and (ii) the Assignment and Acceptance dated as
of                 , 20     (the “Assignment Agreement”) between
                                                        (the “Assignor”)
and                           (the “Assignee”). Except as otherwise defined
herein, capitalized terms used herein which are defined in the Loan Agreement
are used herein with the respective meanings specified therein.

 

The Assignor hereby notifies Borrowers and [Administrative Agent / Canadian
Agent] of Assignor’s intent to assign to Assignee pursuant to the Assignment
Agreement a principal amount of (i) $                                   of the
outstanding [U.S. / Canadian] Revolver Loans held by Assignor and
$                             of participations of Assignor in [U.S. / Canadian]
LC Obligations, and (ii) $                                    of Assignor’s
Borrower Group Commitments with respect to [U.S. Borrowers/Canadian Borrower]
(which amount includes Assignor’s outstanding [U.S. / Canadian] Revolver Loans
being assigned to Assignee pursuant to clause (i) above), together with an
interest in the Loan Documents corresponding to the interest in the Loans and
Commitments so assigned. Pursuant to the Assignment Agreement, Assignee has
expressly assumed all of Assignor’s obligations under the Loan Agreement to the
extent of the Assigned Interest (as defined in the Assignment Agreement).

 

154

--------------------------------------------------------------------------------


 

For purposes of the Loan Agreement, [Administrative Agent / Canadian Agent]
shall deem Assignor’s share of the Borrower Group Commitments with respect to
[U.S. Borrowers/Canadian Borrower] to be reduced by
$                           , and Assignee’s share of the Borrower Group
Commitments with respect to [U.S. Borrowers/Canadian Borrower] to be increased
by $                  .

 

The address of the Assignee to which notices, information and payments are to be
sent under the terms of the Loan Agreement is:

 

 

Assignee’s LIBOR Lending Office address is as follows:

 

 

This Notice is being delivered to Borrowers and [Administrative Agent / Canadian
Agent] pursuant to Section 13.3 of the Loan Agreement. Please acknowledge your
receipt of this Notice by executing and returning to Assignee and Assignor a
copy of this Notice.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused the execution of this Notice, as
of               , 20     .

 

 

 

 

(“Assignor”)

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

(“Assignee”)

 

 

 

By:

 

 

 

 

Title:

 

 

 

ACKNOWLEDGED AND AGREED TO

 

AS OF THE DATE SET FORTH ABOVE:

 

 

BORROWER AGENT:

 

--------------------------------------------------------------------------------


 

SUPERIOR ESSEX COMMUNICATIONS LP,*

 

 

 

as Borrower Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

* No signature required by Borrower Agent when an Event of Default exists.

 

 

BANK OF AMERICA, N.A. [THROUGH ITS CANADA BRANCH,]

 

 

 

as [Administrative Agent / Canadian Agent]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

to

 

Second Amended and Restated Loan Agreement

 

FORM OF BORROWING BASE CERTIFICATE

 

[See attached]

 

--------------------------------------------------------------------------------